Exhibit 10.1

 

Lease (Ross)

 

 

AMENDED AND RESTATED LEASE AGREEMENT

 

 

dated as of July 23, 2003

 

between

 

 

WACHOVIA DEVELOPMENT CORPORATION,
as the Lessor,

 

 

and

 

 

ROSS DISTRIBUTION, INC.,
as the Lessee

 

 

Distribution Center
Perris, California

 

 

THE LESSOR’S INTEREST UNDER THIS LEASE HAS BEEN ASSIGNED TO, AND IS SUBJECT TO A
SECURITY INTEREST IN FAVOR OF, WACHOVIA BANK, NATIONAL ASSOCIATION, AS
ADMINISTRATIVE AGENT, PURSUANT TO EACH ASSIGNMENT OF LEASE DATED AS OF THE DATE
HEREOF BETWEEN THE LESSOR AND SAID ADMINISTRATIVE AGENT.  INFORMATION CONCERNING
SUCH SECURITY INTEREST MAY BE OBTAINED FROM SAID ADMINISTRATIVE AGENT.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I
DEFINITIONS; EFFECTIVENESS

 

 

SECTION 1.1

Definitions

SECTION 1.2

Effectiveness

 

 

ARTICLE II
LEASE OF PROPERTY

 

 

SECTION 2.1

Demise and Lease

SECTION 2.2

Nature of Lease

 

 

ARTICLE III
RENT

 

 

SECTION 3.1

Base Rent

SECTION 3.2

Supplemental Rent

SECTION 3.3

Method, Time of Payment

SECTION 3.4

Late Payment

 

 

ARTICLE IV
NET LEASE; THE LESSEE’S ACCEPTANCE OF PROPERTY

 

 

SECTION 4.1

Net Lease; No Setoff; Etc

SECTION 4.2

Condition of Facility

 

 

ARTICLE V
THE LESSEE’S PURCHASE OPTION

 

 

SECTION 5.1

Purchase Option

 

 

ARTICLE VI
EXTENSION OF LEASE

 

 

SECTION 6.1

Lease Extension

 

 

ARTICLE VII
THE LESSEE’S DISPOSITION OF THE LESSOR’S INTERESTS AT LEASE EXPIRATION

 

 

SECTION 7.1

Disposition of the Lessor’s Interests and Distribution of Sale Proceeds

SECTION 7.2

Conditions to the Lessee’s Exercise of the Remarketing Option

 

 

ARTICLE VIII
LIENS

 

 

SECTION 8.1

The Lessee’s Obligation to Discharge Liens

SECTION 8.2

The Lessor’s Notice to Potential Lienors

SECTION 8.3

The Lessee’s Right to Encumber the Lessee’s Property

 

i

--------------------------------------------------------------------------------


 

SECTION 8.4

Granting of Easements

 

 

ARTICLE IX
MAINTENANCE; ALTERATIONS; TAXES; LEGAL COMPLIANCE

 

 

SECTION 9.1

Maintenance and Repair; Utility Charges

SECTION 9.2

Alterations

SECTION 9.3

Title to Alterations

SECTION 9.4

Location

SECTION 9.5

Permitted Contests

SECTION 9.6

Environmental Compliance

SECTION 9.7

Compliance with Applicable Laws

SECTION 9.8

Land Agreements Compliance

SECTION 9.9

The Lessee’s Right to Enforce Warranties

SECTION 9.10

Real Estate Taxes

 

 

ARTICLE X
USE AND NAMING OF PROPERTY

 

 

SECTION 10.1

Use

SECTION 10.2

Naming of the Facility

 

 

ARTICLE XI
INSURANCE

 

 

SECTION 11.1

Insurance

SECTION 11.2

Risk of Loss

 

 

ARTICLE XII
RETURN OF LEASED PROPERTY TO THE LESSOR

 

 

SECTION 12.1

Nature of Return

SECTION 12.2

Site Assessment

 

 

ARTICLE XIII
[Intentionally omitted]

 

 

ARTICLE XIV
LOSS DESTRUCTION, CONDEMNATION OR DAMAGE

 

 

SECTION 14.1

Event of Loss, Casualty or Condemnation

SECTION 14.2

Application of Net Proceeds When Lease Continues; Repair and Restoration

 

ii

--------------------------------------------------------------------------------


 

SECTION 14.3

Application of Proceeds

SECTION 14.4

Application of Proceeds from a Temporary Taking

SECTION 14.5

Other Dispositions

SECTION 14.6

Negotiations

 

 

ARTICLE XV
CONVEYANCE OF THE PROPERTY TO THE LESSEE

 

 

SECTION 15.1

Terms of Conveyance

SECTION 15.2

Right of the Lessee to Name Designee

SECTION 15.3

Costs of Conveyance

SECTION 15.4

Preference Legal Opinion

 

 

ARTICLE XVI
SUBLEASE

 

 

SECTION 16.1

Subleasing Permitted; the Lessee Remains Obligated; Other Assignments

 

 

ARTICLE XVII
INSPECTION

 

 

SECTION 17.1

Inspection

 

 

ARTICLE XVIII
LEASE EVENTS OF DEFAULT

 

 

SECTION 18.1

Lease Events of Default

SECTION 18.2

Remedies

SECTION 18.3

Proceeds of Sale; Deficiency

SECTION 18.4

Grant and Foreclosure on the Lessee’s Estate

SECTION 18.5

Receipt of a Sufficient Discharge to Purchaser

SECTION 18.6

Sale a Bar Against the Lessee

SECTION 18.7

Liabilities to Become Due on Sale

SECTION 18.8

Provisions Subject to Applicable Law

SECTION 18.9

Survival of the Lessee’s Obligations

SECTION 18.10

Remedies Cumulative; No Waiver; Consents

SECTION 18.11

Right to Perform the Lessee’s Obligations

SECTION 18.12

Determinations With Respect to Certain Events

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XIX
HOLDING OVER

 

 

SECTION 19.1

Holding Over

 

 

ARTICLE XX
GRANT OF SECURITY INTEREST

 

 

SECTION 20.1

Grant of Lien

SECTION 20.2

Assignment of Leases and Rents

 

 

ARTICLE XXI
COVENANTS OF THE LESSEE

 

 

SECTION 21.1

No Merger or Sale

 

 

ARTICLE XXII
COVENANTS OF THE LESSOR

 

 

SECTION 22.1

Quiet Enjoyment

 

 

ARTICLE XXIII
MISCELLANEOUS

 

 

SECTION 23.1

Binding Effect; Successors and Assigns

SECTION 23.2

Notices

SECTION 23.3

Severability

SECTION 23.4

Amendments

SECTION 23.5

Headings, etc

SECTION 23.6

Counterparts; Notice

SECTION 23.7

Governing Law

SECTION 23.8

Apportionments

SECTION 23.9

Priority

SECTION 23.10

No Joint Venture

SECTION 23.11

No Accord and Satisfaction

SECTION 23.12

No Merger

SECTION 23.13

Lessor Bankruptcy

SECTION 23.14

Abandonment

SECTION 23.15

Investments

SECTION 23.16

Further Assurances

SECTION 23.17

Non-recourse

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT A

Description of Site

 

v

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

AMENDED AND RESTATED LEASE AGREEMENT, dated as of July 23, 2003 (this “Lease”)
between WACHOVIA DEVELOPMENT CORPORATION, as Lessor, and ROSS DISTRIBUTION,
INC., a California corporation, as Lessee.

 

WITNESSETH:

 

A.            Lessee is a party to that certain Lease Agreement (the “Existing
Lease”), dated as of December 17, 2001, between Lessee and Ross Statutory Trust
2001A, as Lessor (the “Existing Lessor”).

 

B.            Pursuant to the Participation Agreement (as defined below) and the
Assignment Agreement, dated as of July 23, 2003, the Existing Notes and Existing
Certificates will be transferred to Lessor and, upon such transfer, the Existing
Lessor will be dissolved, as a result of which, title to the Facility will be
transferred to Lessor and Lessor will succeed to the rights of the Existing
Lessor under the Existing Lease, as amended and restated by this Lease.

 

C.            Subject to the terms and conditions set forth in the Operative
Documents, pursuant to this Lease, Lessor will lease the Facility to Lessee, and
Lessee will lease the Facility from Lessor.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

ARTICLE I
DEFINITIONS; EFFECTIVENESS

 

SECTION 1.1         Definitions.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned thereto in Appendix A of the
Participation Agreement, dated as of July 23, 2003, (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Participation
Agreement”) among Lessee, the Guarantor, Lessor, the financial institutions
named on Schedule I thereto, as Credit Note Purchasers, the financial
institutions named on Schedule II thereto, as Lessor Lenders and Wachovia Bank,
National Association, as Administrative Agent.  The rules of construction set
forth in said Appendix A shall also be applicable to this Lease.

 

SECTION 1.2         Effectiveness.  This Lease shall be effective as of the
Advance Date and upon such date shall amend, completely restate and replace the
Existing Lease from and after such date.  Notwithstanding the amendment and
restatement of the Existing Lease, nothing herein or in the other Operative
Documents shall relieve any party to the Existing Lease or any other Existing
Operative Document of any liability or obligation that accrued under the
Existing Lease prior to the Advance Date.  Without limitation of the foregoing
or of any provision in any Operative Document to the contrary, Lessor shall not
be liable or otherwise have any obligation to any Person, including Lessee or
any other party to the Participation Agreement or the Existing Participation
Agreement arising under or in any way relating to (a) the Existing Operative
Documents, (b) any act or failure to act by any Person, including the Existing
Lessor or any other

 

1

--------------------------------------------------------------------------------


 

Person party to the Existing Operative Documents, or (c) which relates to the
Facility at any time prior to the Advance Date.

 

ARTICLE II
LEASE OF PROPERTY

 

SECTION 2.1         Demise and Lease.  The Lessee hereby agrees to lease the
Facility from the Lessor for the period commencing on and including the Advance
Date and ending on the Lease Term Expiration Date.  Except as specifically set
forth in the Operative Documents, the demise and lease of the Facility pursuant
to this Article II shall include any additional right, title or interest in the
Facility other than Liens granted pursuant to the Operative Documents and
interest granted to Lessor in the Mortgaged Property, which may at any time be
acquired by the Lessor, the intent being that all right, title and interest of
the Lessor in and to the Facility during the Lease Term shall be demised and
leased hereunder.

 

SECTION 2.2         Nature of Lease.  The parties hereto intend that (i) for
financial accounting purposes with respect to the Lessee, the Lessor will be
treated as the owner and lessor of the Facility and the Lessee will be treated
as the lessee of the Facility under this Lease, and (ii) for all federal and all
state and local income tax purposes and bankruptcy and commercial law purposes,
(A) the Lease will be treated as a financing arrangement, (B) the Lessor and the
other Participants will be deemed lenders making loans to the Lessee in an
amount equal to the sum of the Investor Amounts and the outstanding principal
amount of the Loans, which loans are secured by the Facility, (C) the Lessee
will be treated as the owner of the Facility for tax purposes and will be
entitled to all tax benefits ordinarily available to an owner of property such
as the Facility for such tax purposes and (D) the obligations of the Lessee to
pay the Base Rent and any part of the Lease Balance shall be treated as payments
of interest and principal, respectively, for federal and state income tax and
bankruptcy and commercial law purposes.  Nevertheless, each party acknowledges
and agrees that no other party has made any representations or warranties to any
other party concerning the tax, accounting or legal characteristics of the
Operative Documents and that each party has obtained and relied upon such tax,
accounting and legal advice concerning the Operative Documents as it deems
appropriate.  The Lessor shall have a valid and binding security interest in and
Lien on the Facility, free and clear of all Liens other than Permitted Liens, as
security for the obligations of the Lessee under the Operative Documents.

 

ARTICLE III
RENT

 

SECTION 3.1         Base Rent.  On each Scheduled Payment Date during the Lease
Term, the Lessee shall pay to the Lessor base rent (“Base Rent”) in an amount
equal to the sum of (a) Loan Base Rent and (b) Investor Base Rent.

 

SECTION 3.2         Supplemental Rent.  During the Lease Term, the Lessee shall
pay to the Lessor, or to such other Person as shall be entitled thereto in the
manner contemplated herein, any and all Supplemental Rent as the same shall
become due and payable.  In the event of the Lessee’s failure to pay any
Supplemental Rent, the Lessor shall have all rights, powers and

 

2

--------------------------------------------------------------------------------


 

remedies provided for herein or by law or in equity or otherwise in the case of
nonpayment of Base Rent.

 

SECTION 3.3         Method, Time of Payment.  Rent shall be paid to the
Administrative Agent (or in the case of Excluded Amounts, directly to the Person
entitled thereto) to the account of the Administrative Agent designated on
Schedule III to the Participation Agreement or as the Administrative Agent shall
specify in writing to the Lessee at least ten Business Days prior to the due
date therefor.  Each such payment of Rent shall be made by the Lessee in Dollars
which shall be immediately available at the place of payment not later than
12:00 noon (New York time) on the date such payment is due hereunder, and the
Administrative Agent shall pay such funds paid to it on such date or, if
received after such designated time, then promptly, but not later than the next
Business Day, to each Person entitled thereto in accordance with Article X of
the Participation Agreement.  Payments received following such time shall be
deemed received on the next Business Day unless the Administrative Agent applies
such funds on such date in accordance with Article X of the Participation
Agreement.  Concurrently with each payment of Base Rent and Supplemental Rent,
the Lessee shall provide notice to Administrative Agent as set forth in Section
11.2(a) of the Participation Agreement.

 

SECTION 3.4         Late Payment.  If any portion of the Rent due to any Person
shall not be paid by the Lessee on or before the date such payment was due
hereunder, the Lessee shall pay interest thereon from (and including) the date
such payment was due hereunder to (but excluding the date of the appropriate
Person’s receipt thereof) at a rate per annum equal to the Overdue Rate (the
“Overdue Rent”).

 

ARTICLE IV
NET LEASE; THE LESSEE’S ACCEPTANCE OF PROPERTY

 

SECTION 4.1         Net Lease; No Setoff; Etc.  This Lease is a “triple net”
lease.  Except to the extent otherwise expressly specified in this Lease, it is
agreed and intended that Base Rent, Supplemental Rent and any other amounts
payable hereunder by the Lessee shall be paid without notice, demand,
counterclaim, setoff, deduction or defense and without abatement, suspension,
deferment, diminution or reduction, free from any charges, assessments,
impositions, withholdings, expenses or reductions, and that the Lessee’s
obligation to pay all such amounts, throughout the Lease Term is absolute and
unconditional.  All costs, expenses and obligations of every kind and nature
whatsoever relating to the Facility and the appurtenances thereto and the use
and occupancy thereof which may arise or become due and payable with respect to
the period which ends on the Lease Term Expiration Date (whether or not the same
shall become payable during the Lease Term or thereafter) shall be paid by the
Lessee except as otherwise expressly provided herein or in another Operative
Document.  The Lessee assumes the sole responsibility for the condition, use,
operation, maintenance, underletting and management of the Facility, and no
Indemnitee shall have any responsibility in respect thereof or any liability for
damage to the property of the Lessee, any subtenant of the Lessee or any other
occupant of the Facility on any account or for any reason whatsoever other than
by reason of, in the case of any particular Indemnitee, such Indemnitee’s
willful misconduct or gross negligence.  Except to the extent otherwise
expressly specified in this Lease, the obligations and liabilities of the Lessee
hereunder shall in no way be released, discharged or otherwise affected for any
reason, including:  (a) any defect in the condition, merchantability, design,
quality or fitness for use of

 

3

--------------------------------------------------------------------------------


 

the Facility or any part thereof, or the failure of the Facility to comply with
all Applicable Laws, including any inability to occupy or use the Facility by
reason of such noncompliance; (b) any damage to, removal, abandonment, salvage,
loss, scrapping or destruction of or any requisition or taking of the Facility
or any part thereof; (c) any restriction, prevention or curtailment of or
interference with any use of the Facility or any part thereof including
eviction; (d) any defect in title to or rights to the Facility or any Lien on
such title or rights or on the Facility; (e) any change, waiver, extension,
indulgence or other action or omission or breach in respect of any obligation or
liability of or by any Person; (f) any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceedings
relating to the Lessee, the Lessor or any other Person, or any action taken with
respect to this Lease by any trustee or receiver of the Lessee, the Lessor or
any other Person, or by any court, in any such proceeding; (g) any claim, set
off, defense or right that the Lessee has or might have against any Person,
including the Lessor, the Administrative Agent (including in its individual
capacity) or any vendor, manufacturer or contractor of or for the Facility; (h)
any failure on the part of the Lessor or any other Person to perform or comply
with any of the terms of this Lease, any other Operative Document or of any
other agreement, whether or not related to the transactions contemplated by the
Operative Documents; (i) any invalidity, unenforceability, illegality or
disaffirmance of this Lease against or by the Lessee or any provision hereof or
any of the other Operative Documents or any provision of any thereof; (j) the
impossibility or illegality of performance by the Lessee or the Lessor, or both;
(k) any action by any court, administrative agency or other Governmental
Authority; (1) any change in or violation of Applicable Laws; (m) any
restriction, prevention or curtailment of or interference with the construction
on, modification of or use of the Facility or any part thereof; or (n) any other
occurrence whatsoever, whether similar or dissimilar to the foregoing, whether
or not the Lessee shall have notice or knowledge of any of the foregoing. 
Except as specifically set forth in this Lease, this Lease shall not be
cancelable by the Lessee for any reason whatsoever and, except as expressly
provided in this Lease, the Lessee, to the extent now or hereafter permitted by
Applicable Laws, waives all rights now or hereafter conferred by statute or
otherwise to quit, terminate or surrender this Lease.

 

SECTION 4.2         Condition of Facility.  The Facility is demised and let by
the Lessor “AS IS” in its present condition, subject to (a) the rights of any
parties in possession thereof, (b) the state of the title thereto existing at
the time the Lessor acquired its title to the Facility, (c) any state of facts
which an accurate survey or physical inspection might show, (d) all Applicable
Laws and (e) any violations of Applicable Laws which may exist at the
commencement of the Lease Term.  The Lessee has examined the Facility and the
Lessor’s title thereto and has found the same to be satisfactory.  THE LESSOR
HAS NOT MADE AND SHALL NOT BE DEEMED TO HAVE MADE ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, OR BE DEEMED TO HAVE ANY LIABILITY WHATSOEVER, AS
TO THE VALUE, HABITABILITY, COMPLIANCE WITH ANY APPLICABLE PLANS AND
SPECIFICATIONS FOR THE PROPERTY CONDITION, LOCATION, USE, DESCRIPTION,
MERCHANTABILITY, DESIGN, OPERATION, OR FITNESS FOR USE OF THE FACILITY (OR ANY
PART THEREOF), OR AS TO THE LESSOR’S TITLE THERETO OR OWNERSHIP THEREOF OR ANY
OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE FACILITY (OR ANY PART THEREOF) AND THE LESSOR SHALL NOT BE LIABLE FOR ANY
LATENT, HIDDEN OR PATENT DEFECT THEREIN, FOR ANY DEFECT IN OR EXCEPTION TO

 

4

--------------------------------------------------------------------------------


 

TITLE THERETO, OR FOR THE FAILURE OF THE IMPROVEMENTS TO HAVE BEEN CONSTRUCTED
IN ACCORDANCE WITH THE APPLICABLE PLANS AND SPECIFICATIONS THEREFOR, THE
COMPLIANCE OF SUCH PLANS AND SPECIFICATIONS WITH APPLICABLE LAWS OR THE FAILURE
OF THE FACILITY, OR ANY PART THEREOF, TO OTHERWISE COMPLY WITH ANY APPLICABLE
LAWS.  It is agreed that the Lessee has been afforded full opportunity to
inspect the Facility, is satisfied with the results of its inspections of the
Facility and is entering into this Lease solely on the basis of the results of
its own inspections and all risks incident to the matters discussed in the
preceding sentence.  The provisions of this Section 4.2 have been negotiated,
and the foregoing provisions are intended to be a complete exclusion and
negation of any representations or warranties by the Lessor, express or implied,
with respect to the Facility, that may arise pursuant to the UCC (including the
UCC as in effect in the State of California) or any other law now or hereafter
in effect, or otherwise.

 

ARTICLE V
THE LESSEE’S PURCHASE OPTION

 

SECTION 5.1         Purchase Option.

 

(a)           Subject to Section 5.1(b) and (d), the Lessor hereby grants to the
Lessee the exclusive and irrevocable option (the  “Purchase Option”) to purchase
the Facility, as of any date (the “Purchase Date”) following the fifth
anniversary of the Documentation Date (unless the Lessee has exercised the
Remarketing Option), for an amount equal to the Lease Balance plus, without
duplication, any other amounts then due and owing to any Participant or the
Administrative Agent under the Operative Documents, including any Make-Whole
Amounts (collectively the “Purchase Price”).  Such purchase and sale shall be
effected in accordance with Article XV.

 

(b)           The Purchase Option shall be exercisable by notice to the Lessor
(and concurrent notice to Administrative Agent as set forth in Section 11.2(b)
of the Participation Agreement) given not less than 30 days prior to the
proposed Purchase Date.  If the Lessee shall not have exercised the Remarketing
Option on or before 180 days prior to the Lease Term Expiration Date, or the
Facility is not sold pursuant to the Remarketing Option, then the Purchase
Option shall be deemed exercised and the Purchase Date shall be the Lease Term
Expiration Date.

 

(c)           On the Purchase Date, the Lessee shall pay to the Lessor (by
payment to the Administrative Agent) the Purchase Price as the purchase price
for the Facility.  The Purchase Price payable to Lessor (by payment to the
Administrative Agent) hereunder shall be distributed as provided for in
Article X of the Participation Agreement and in the Intercreditor Agreement.

 

(d)           Notwithstanding anything to the contrary set forth herein, the
Lessee shall have the right, at any time, to exercise the Purchase Option with
respect to the entire Facility (but not less than the entire Facility) within
five Business Days following the earlier of its actual knowledge of or receipt
of notice of the occurrence of any Lease Event of Default.  Notwithstanding the
notice provisions of Section 5.1(b), in the event that the Lessee elects to
exercise the Purchase Option within the five Business Day period following the
earlier of its actual knowledge of or receipt of notice of the occurrence of a
Lease Event of Default, the

 

5

--------------------------------------------------------------------------------


 

Lessee’s payment to the Lessor (by payment to the Administrative Agent) of the
Purchase Price on or prior to the fifth Business Day following such earlier date
referred to above shall constitute sufficient notice.  In the event that the
Lessee shall not pay to the Lessor (by payment to the Administrative Agent) the
Purchase Price on or prior to the fifth Business Day following such earlier date
referred to above or in the event that the Lessee provides the Lessor with
written notice of its intention not to exercise the Purchase Option during such
five Business Day period, the Lessee’s ability to exercise the Purchase Option
shall terminate for so long as such Lease Event of Default continues.  The
purchase option described in Section 5.1 will not be available and shall
terminate automatically and without notice if Lessee elects the Remarketing
Option or upon the occurrence and during the continuance of a Lease Event of
Default arising as a result of an Insolvency Event.

 

ARTICLE VI
EXTENSION OF LEASE

 

SECTION 6.1         Lease Extension.  The Lease Term Expiration Date shall be
extended on satisfaction of the terms and conditions set forth in Section 8.5 of
the Participation Agreement.

 

ARTICLE VII
THE LESSEE’S DISPOSITION OF THE LESSOR’S INTERESTS AT LEASE EXPIRATION

 

SECTION 7.1         Disposition of the Lessor’s Interests and Distribution of
Sale Proceeds.  Subject to Section 7.2, the Lessee, on written notice to the
Lessor (and concurrent notice to Administrative Agent as set forth in Section
11.2(d) of the Participation Agreement) given not less than 180 days nor more
than 360 days prior to the Lease Term Expiration Date, shall have the option
(the “Remarketing Option”), which option will be irrevocable when made as herein
provided, to cause a sale of the Facility in accordance with the following
terms:

 

(a)           the Lessee shall act as non-exclusive agent (and may appoint
qualified independent sales agents to work on its behalf) in connection with
such sale and, in such capacity, shall use all commercially reasonable efforts
to solicit bids from bona fide third parties unrelated to the Lessee and its
Affiliates or any Person with whom the Lessee or any of its Affiliates has an
understanding or arrangement pursuant to which the Lessee or any of its
Affiliates would use, possess or own all or a portion of the Facility.

 

(b)           The Lessee shall attempt to sell the Facility to the Person
submitting an all cash bid that will result in the highest Net Sale Proceeds,
such sale to be effected on the third day immediately preceding the Lease Term
Expiration Date or as soon as reasonably practicable thereafter but in no event
later than the Lease Term Expiration Date (the date of sale being the “Sale
Date”); provided that:

 

(i)            the Lessee shall be required to obtain the Lessor’s approval of
the sale of the Facility pursuant to any such bid if the sale of the Facility
pursuant thereto together with the payment of the Residual Value Guaranty Amount
required to be made by Lessee pursuant to Section 7.1(c) would result in the
Administrative Agent, Lessor and Debt

 

6

--------------------------------------------------------------------------------


 

Participants, as the case may be, not being fully reimbursed pursuant to Article
X of the Participation Agreement for their Investor Amounts and the outstanding
principal amount of the Loans and all other amounts due and owing to the Debt
Participants, Lessor and Administrative Agent under the Operative Documents;

 

(ii)           with respect to a proposed sale that the Lessee wishes to
consummate, the Lessee shall provide the Lessor with reasonable advance notice
of the identity of the prospective purchaser, its relationship (if any) to any
of the other Participants and a copy of the purchase agreement (including all
exhibits and schedules thereto) for the proposed sale of the Facility; and

 

(iii)          the Lessee and its Affiliates shall have no right to submit bids
for the Facility, but a Participant or an Affiliate of one or more Participants
may bid on the Facility.

 

(c)           On the Sale Date, the Lessee shall pay to the Lessor (by payment
to the Administrative Agent) an amount equal to (i) the Residual Value Guaranty
Amount plus (ii) all accrued and unpaid Rent (including Supplemental Rent
consisting of all other amounts hereunder which have accrued or will accrue on
or prior to or as of the Lease Term Expiration Date).

 

(d)           The purchase of the Facility pursuant to a sale in compliance with
the requirements of this Article VII and for which a bid has been accepted by
the Lessor herein shall be consummated on the Sale Date, and the Lessee shall
pay the Gross Proceeds directly to the Administrative Agent.  If the sum of the
Net Sales Proceeds plus the Residual Value Guaranty Amount received by Lessor
pursuant to clause (c) exceeds the Lease Balance as of the Lease Term Expiration
Date, then, following the payment to the Participants of an amount equal to the
Lease Balance, any excess shall be paid to Lessee on the Lease Term Expiration
Date.  The Residual Value Guaranty Amount and the Gross Sales Proceeds payable
to the Lessor (by payment to the Administrative Agent) hereunder shall be
distributed as provided for in Article X of the Participation Agreement and the
Intercreditor Agreement.

 

(e)           Concurrently with the payments contemplated in Section 7.1 (c),
after payments of all other amounts due and owing in respect of Rent, including
Supplemental Rent through the payment date, this Lease shall terminate, and the
Lessor and the Lessee shall (except as otherwise herein provided) have no
further rights or obligations (other than any obligations expressed herein or in
any other Operative Document as surviving the termination of this Lease) under
this Lease.

 

SECTION 7.2         Conditions to the Lessee’s Exercise of the Remarketing
Option.  The Lessee’s right to exercise the Remarketing Option and the
consummation of the sale of the Facility on the Sale Date, as applicable, shall
be subject to the following conditions:

 

(a)           on the Sale Date, the Facility must be delivered by the Lessee in
the condition required under Section 12.1, subject to the Lessee’s ability to
obtain waivers of such condition from the third-party purchaser;

 

(b)           at least 60 days before the Sale Date, the Lessee shall have
delivered the Environmental Report required under Section 12.2 and demonstrated
compliance (to the

 

7

--------------------------------------------------------------------------------


 

reasonable satisfaction of the Lessor) with any remediation required pursuant to
such Environmental Report, subject to Lessee’s ability to obtain waivers of such
condition from the third-party purchaser;

 

(c)           as of the exercise of the Remarketing Option, the Final Completion
Work restoration work required to be performed under Section 9.2(d) (if any)
shall have been completed;

 

(d)           as of the exercise of the Remarketing Option, if there remains to
be performed hereunder any restoration work as a result of an Event of Loss, the
Lessee will be able, with the exercise of reasonable diligence, to complete such
work as of the Sale Date; and as of the Sale Date, such work shall have been
completed, subject to Lessee’s ability to obtain waivers of such condition from
the third-party purchaser and which waiver shall not reduce the bid from such
third-party purchaser;

 

(e)           as of the exercise of the Remarketing Option and the Sale Date,
there shall be no Lease Event of Default or Bankruptcy Default continuing;

 

(f)            as of the exercise of the Remarketing Option, there shall be no
Default pertaining to the events described in Section 18.1(c) or Section 18.1(h)
that has continued beyond 180 days after the giving of notice to the Lessee by
any Participant or the Administrative Agent;

 

(g)           as of the Sale Date, the Lessee shall have paid the Residual Value
Guaranty Amount;

 

(h)           at least 120 days before the Sale Date, any Alterations required
by Sections 9.1(a) and 9.2(b) shall have been completed in accordance with the
terms hereof, subject to Lessee’s ability to obtain waivers of such condition
from the third-party purchaser and which waiver shall not reduce the bid from
such third party purchaser; and

 

(i)            all subleases with respect to the Facility shall have been
terminated prior to Lessor’s receipt of Lessee’s election of the Remarketing
Option and Lessee shall not enter into any additional subleases or renew any
subleases with respect to the Facility following Lessee’s election of the
Remarketing Option.

 

If, after the Lessee shall have given a notice of its exercise of the
Remarketing Option in accordance with Section 7.1, Lessee fails to complete a
sale in accordance with this Article VII or any of the foregoing conditions (a)
through (i) is not satisfied, in either case, on or prior to the Sale Date, then
a Lease Event of Default shall have occurred hereunder and the Lessee shall
purchase the Facility for the Purchase Price.

 

ARTICLE VIII
LIENS

 

SECTION 8.1         The Lessee’s Obligation to Discharge Liens.  The Lessee
shall not directly or indirectly create, incur, assume or suffer to exist any
Lien on or with respect to the Facility, title thereto or any interest therein,
which arises for any reason, including all Liens which arise out of the
possession, use, occupancy, construction, repair or rebuilding of the

 

8

--------------------------------------------------------------------------------


 

Facility or by reason of labor or materials furnished or claimed to have been
furnished with respect to the Facility, except Permitted Liens.  The Lessee
shall promptly, at its own expense, take such action as may be necessary to
discharge or eliminate any such Lien (other than Permitted Liens).

 

SECTION 8.2         The Lessor’s Notice to Potential Lienors.  Nothing contained
in this Lease shall be construed as constituting the consent or request of the
Lessor, express or implied, to or for the performance by any contractor,
laborer, materialman, or vendor of any labor or services or for the furnishing
of any materials for any construction, alteration, addition, repair or
demolition of or to the Facility or any part thereof, which would result in any
liability of the Lessor for payment therefor.  Notice is hereby given that none
of the Lessor nor the Debt Participants will be liable for any labor, services
or materials furnished or to be furnished to the Lessee, or to anyone holding an
interest in the Facility or any part thereof through or under the Lessee, and
that no mechanics or other Liens for any such labor, services or materials shall
attach to or affect the interest of the Lessor or the Debt Participants in and
to the Facility.

 

SECTION 8.3         The Lessee’s Right to Encumber the Lessee’s Property.  The
Lessee may from time to time own, hold under lease from Persons other than the
Lessor and encumber, grant security interests in and otherwise hypothecate in
favor of Persons other than the Lessor inventory, furnishings, furniture, trade
fixtures, leasehold improvements, equipment, including Equipment, and other
personal property located on or about the Site (and not constituting Fixtures or
purchased from the Funding) (the “Lessee’s Property”), which shall not be
subject to this Lease or to any Lien in favor of the Lessor (including any such
Lien as may arise by operation of Applicable Laws).  The Lessor shall from time
to time, upon the reasonable request of the Lessee, promptly acknowledge in
writing to the Lessee and other Persons that the Lessor does not own or have,
and waives, any lien or other right or interest in or to any of the Lessee’s
Property.

 

SECTION 8.4         Granting of Easements.  Provided that no Lease Event of
Default is continuing, the Lessor will join with the Lessee from time to time at
the request of the Lessee (and at the Lessee’s sole cost and expense) to (i)
subject to the terms of Section 15.3, sell, assign, convey or otherwise transfer
an interest in the Facility to any Person legally empowered to take such
interest under the power of eminent domain, (ii) grant easements, licenses,
rights of way and other rights and privileges in the nature of easements, (iii)
release existing easements and appurtenances which benefit the Facility, (iv)
subject to the terms of Section 15.3, dedicate or transfer unimproved portions
of the Facility for road, highway or other public purposes, (v) execute
petitions to have the Facility annexed to any municipal corporation or utility
district, (vi) execute any amendment, termination or supplement of or to any
Land Agreement, or a new Land Agreement and (vii) execute and deliver any
instrument necessary or appropriate to make or confirm such grants, releases or
other actions described above in this Section 8.4 to any Person; provided that
in each case other than involving transfers required by Applicable Laws pursuant
to clause (i), the Lessor shall not be required to take any such action, and the
Lessee shall not effect any such action or grant, release, dedication, transfer
or amendment, unless the Lessor shall have received a certificate of an
authorized officer of the Lessee stating that such grant or release, or such
dedication, transfer or amendment, as the case may be, shall not adversely
affect the utility, economic useful life or residual value of the Facility or
reduce the fair market value of the Facility below the Lease Balance and the
Facility shall comply with all

 

9

--------------------------------------------------------------------------------


 

Applicable Laws after such grant or release, or such dedication, transfer or
amendment, as the case may be.

 

ARTICLE IX
MAINTENANCE; ALTERATIONS; TAXES; LEGAL COMPLIANCE

 

SECTION 9.1         Maintenance and Repair; Utility Charges.

 

(a)           The Lessee shall at all times, (i) maintain the Facility and all
components thereof in good order, repair and condition, subject to ordinary wear
and tear and in the same manner as other “Class A” distribution buildings in the
locale of the Facility, (ii) except to the extent Section 9.5 shall apply,
maintain the Facility in accordance with and otherwise comply with all
Applicable Laws and (iii) make any and all repairs of the Facility necessary or
appropriate to keep the same in the condition required by the preceding clauses
(i) and (ii), whether interior or exterior, structural or nonstructural,
ordinary or extraordinary, foreseen or unforeseen and regardless of whether the
repair was caused by a Casualty, breach of warranty, wear and tear or otherwise.

 

(b)           The Lessor shall not be required to maintain, repair, replace,
alter, remove or rebuild all or any part of the Facility, and the Lessee waives
any right that it may now have or hereafter acquire to require the Lessor to (i)
maintain, repair, replace, alter, remove or rebuild all or any part of the
Facility or (ii) make repairs (whether or not at the expense of the Lessor)
pursuant to any Applicable Laws, insurance requirements, contract, agreement or
covenant in effect at any time during the Lease Term.

 

(c)           The Lessee shall pay or cause to be paid all charges for
electricity, power, gas, oil, water, telephone, sanitary sewer and all other
rents and utilities used in or on the Facility during the Lease Term.  The
Lessee shall be entitled to receive any credit or refund with respect to any
utility charge paid by the Lessee and received by the Lessor on account thereof,
net of the costs and expenses reasonably incurred by the Lessor in obtaining
such credit or refund (if any), and, upon receipt by the Lessor thereof, such
credit or refund shall be promptly paid over to the Lessee.

 

SECTION 9.2         Alterations.

 

(a)           The Lessee may, without the consent of the Lessor, at the Lessee’s
sole cost and expense, make Alterations to the Facility, so long as such
Alterations do not adversely effect the as-built value, utility, residual value
at the end of the Lease Term or the useful life of the Facility.  Subject to the
terms of the foregoing proviso, the Lessee shall have the right to change and/or
seek variances, exceptions and other exemptions in respect of the Applicable
Laws (including building and/or zoning laws, regulations and agreements)
relating to the Facility or any portion thereof.

 

(b)           The Lessee shall make all Alterations to the Facility required so
as to cause the same to comply with Applicable Laws, and the limitations on the
Lessee’s right to make Alterations contained in Section 9.2(a) and Section
9.2(d) shall not be applicable to such Alterations, regardless of their effect
on the as-built value, utility, residual value at the end of the Lease Term or
the useful life of the Facility.

 

10

--------------------------------------------------------------------------------


 

(c)           The Lessee shall cause any Alterations to be done and completed in
a good and workmanlike manner, free from faults and defects, and in compliance
with all Applicable Laws.  The Lessee shall be responsible for the acts and
omissions of all of its employees and all other Persons performing any of the
Alterations.

 

(d)           No Alterations with costs exceeding $2,500,000 (hereunder a
“Material Alteration”), shall be made or undertaken except upon not less than
thirty (30)(1) days prior written notice by Lessee to Lessor (a “Notice of
Alteration”).  Each Notice of Alteration shall be accompanied with reasonably
detailed plans and specifications.  If the Lessor in good faith determines that
such Alterations would adversely affect the as-built value, utility, residual
value at the end of the Lease Term or the useful life of the Facility, the
Lessor shall give notice of its objection (a “Notice of Objection”) within 15
Business Days after the Lessor’s receipt of a Notice of Alterations.  If the
Lessor and the Lessee cannot agree whether or not such Alterations would
adversely affect the as-built value, utility, residual value at the end of the
Lease Term or the useful life of the Facility within 15 Business Days after the
Lessee’s receipt of a Notice of Objection, an Appraiser reasonably acceptable to
the Lessor and the Lessee shall resolve the dispute by appraising the property
both with and without such Alterations.  Lessee shall pay for the cost of such
appraisal together with all reasonable out-of-pocket costs, including reasonable
attorneys’ fees incurred by the parties in connection with any such dispute
between the parties.  If such appraisal indicates that such Alterations would
adversely affect the as-built value, utility, residual value or useful life of
the Facility, the Lessee shall not proceed to make such Alterations, without the
prior written consent of the Lessor.  If such appraisal does not indicate that
such Alterations would have any such adverse effect on the Facility, no such
written consent of the Lessor will be required for Lessee to make such
Alterations.

 

SECTION 9.3         Title to Alterations.  Title to Alterations shall
immediately and without further act vest in the Lessor and shall be deemed to
constitute a part of the Facility and be subject to this Lease in each of the
following cases:

 

(a)           such Alteration shall be in replacement of or in substitution for
a portion of the Facility;

 

(b)           such Alteration shall be required to be made pursuant to the terms
of Section 9.1(a) or Section 9.2(b);

 

(c)           such Alteration shall be Nonseverable; and

 

(d)           such Alteration shall be severable and paid for (i.e., with debt
and/or equity) by the Lessor or any Debt Participant.

 

The Lessee shall, at the Lessor’s request, execute and deliver any deeds or
assignments reasonably necessary to evidence the vesting of title in and to such
Alterations in the Lessor.  If an Alteration is not within any of the categories
set forth in clauses (a) through (d) of this Section

 

--------------------------------------------------------------------------------

(1)           Note to Ross: Please confirm that the changes are acceptable.

 

11

--------------------------------------------------------------------------------


 

9.3, then title to such Alteration, as well as any item for which substitution
or replacement is made as contemplated in Section 9.3(a), shall vest in the
Lessee.  So long as removal thereof shall not result in the violation of any
Applicable Laws or this Lease, all Alterations to which title shall vest in the
Lessee as aforesaid may be removed at any time by the Lessee, provided that the
Lessee shall, at its expense, repair any material damage to the Facility caused
by the removal of such Alteration and shall restore in all material respects the
affected portion of the Facility in accordance with Section 9.1(a).

 

SECTION 9.4         Location.  The Lessee shall not remove, or permit to be
removed, the Improvements comprising the Facility or any part thereof without
the prior written consent of the Lessor, except that the Lessee or any other
Person may remove (a)  any Alteration with respect to which title has passed to
or remained with the Lessee in accordance with the provisions of Section 9.3,
(b) any part of the Facility constructed on a temporary basis for the purpose of
repair or maintenance thereof, and (c) any part of the Facility which has been
replaced by another part which has become subject to this Lease and the Lien of
the Mortgages; provided that the Lessee shall repair any material damage to the
Facility caused by such removal.

 

SECTION 9.5         Permitted Contests.  Provided no Lease Event of Default or
Bankruptcy Default is continuing, the Lessee shall not be required to comply
with any Applicable Law so long as it is engaged in a Permitted Contest with
respect thereto.  At the Lessee’s expense, the Lessor shall cooperate fully with
the Lessee in connection with any such test, challenge, appeal or proceeding
and, at the Lessee’s request, will join in the proceedings or permit the
proceedings to be brought in the Lessor’s name.  The terms of this Section 9.5
shall qualify each provision of this Lease that imposes a compliance obligation
on the Lessee (other than an obligation to any Indemnitee), regardless of
whether such provision shall expressly make reference to this Section 9.5.

 

SECTION 9.6         Environmental Compliance.

 

(a)           The Lessee shall comply at all times with Environmental Laws with
respect to the Facility, and there shall be no Release of Hazardous Materials
and no Hazardous Materials shall be disposed of, or brought onto, permitted to
exist or remain at or upon, or stored (with the exception of materials used or
stored in connection with the operation or maintenance of the Facility and in
compliance with all Environmental Laws) from or used, at the Facility by the
Lessee or any of its employees, agents, independent contractors, licensees,
subtenants or invitees in violation of any Applicable Laws, or in such manner as
would result in any liability under any Applicable Laws.  The Lessee shall hold
harmless, indemnify and defend the Indemnitees from and against any
Environmental Damages resulting from any breach of the covenants set forth in
this Section 9.6 and from all Environmental Damages.  The Lessee’s
indemnification obligation hereinabove set forth shall survive the expiration or
earlier termination of this Lease and shall be in addition to any other
indemnification right the Participants or Administrative Agent have under the
Operative Documents.

 

(b)           The indemnity contained in Section 9.6(a) shall specifically
include the direct obligation of the Lessee to promptly perform any
investigatory and/or remedial or other activities required, ordered or
recommended by any Governmental Authority, or as otherwise necessary to avoid
injury or liability to any person or property, to prevent the spread of any
Hazardous

 

12

--------------------------------------------------------------------------------


 

Materials, or to provide for the continued safe operation of the Facility (the
“Remedial Work”).  Without waiving any of its rights pursuant to the indemnity
described in Section 9.6(a), upon failure of the Lessee to perform the Remedial
Work in a reasonably prompt manner (subject to the Lessee’s rights under Section
9.5), the Lessor may, at its option and in its sole discretion, commence such
work itself in compliance with Environmental Laws, and the Lessee shall pay all
reasonable costs thereby incurred.

 

(c)           Without limiting the Lessee’s obligations under Section 9.6(a) or
any other provision of this Lease, the Lessee shall be solely and completely
responsible for responding to and complying with any administrative notice,
order, request or demand or any third-party claim or demand relating to the
potential or actual presence of Hazardous Materials on the Facility, except
where the contamination was caused solely by the Lessor.  The responsibility
conferred under this Section 9.6(c) includes responding to such orders on behalf
of the Lessor and defending against any assertion of the Lessor’s financial
responsibility or individual duty to perform under such orders.

 

(d)           As used in this Section 9.6, “Environmental Damages” shall mean
all claims, suits, judgments, damages (including punitive damages), losses,
penalties, fines, liabilities (including, but not limited to, strict liability),
encumbrances and Liens, and any other costs and expenses, of any kind or nature
whatsoever, whether direct or indirect, joint or several, resulting from (i) any
Hazardous Material existing, released, or threatened to be released, on, in, or
under the Facility, whether known or unknown and whether arising from historic
or threatened future releases of Hazardous Materials, or (ii) any Environmental
Claim, in either case, including any attorneys’ fees, disbursements,
consultants’ fees and other costs resulting from (A) investigation and defense
of any alleged claim or demand by any third party, (B) claims or directives,
notices or requests of any Governmental Authorities, whether or not the claims
or directives, notices or requests are groundless, false or fraudulent or
ultimately defeated, (C) any settlements or judgments to which the Lessee is a
party, and (D) rendering the Facility in compliance with Applicable Laws.

 

SECTION 9.7         Compliance with Applicable Laws.  During the Lease Term, at
the Lessee’s expense, the Lessee shall cause the Facility to comply with all
Applicable Laws, whether or not such Applicable Laws shall necessitate
structural changes and/or improvements and/or interfere with the use and
enjoyment of such Facility, subject to Section 9.5.  The Lessee shall also
procure, pay for and maintain all permits, licenses, approvals, certificates and
other authorizations necessary for the operation of its business at the Facility
from time to time and its lawful use and occupancy of the Facility in connection
therewith, subject to Section 9.5.

 

SECTION 9.8         Land Agreements Compliance.  Subject to Section 9.5, the
Lessee shall comply with, and shall fully and promptly, at its own cost and
expense, perform all obligations of the Lessor under any restrictive covenant,
deed restriction or easement of record, as well as any environmental land use
restriction recorded against the Site, to the extent relating to the Facility
(collectively, “Land Agreements”), including the payment of all amounts owed by
the Lessor thereunder.  For so long as no Lease Event of Default shall have
occurred and be continuing, the Lessee may exercise all rights, privileges and
remedies available to the Lessor under the Land Agreements.

 

13

--------------------------------------------------------------------------------


 

SECTION 9.9         The Lessee’s Right to Enforce Warranties.  Provided no Lease
Event of Default shall have occurred and be continuing, the Lessee (including
through its designees), at the Lessee’s expense, shall have the right to assert
all of the Lessor’s rights (if any) under any applicable warranty and any other
claim that the Lessee or the Lessor may have under any agreements pertaining to
the construction and/or modification of the Facility, as well as any other
rights and claims that may exist by operation of law.  The Lessor agrees to
cooperate with the Lessee, at the Lessee’s expense, in asserting such rights.

 

SECTION 9.10       Real Estate Taxes.  Subject to Section 9.5, the Lessee shall
pay all real estate ad valorem and personal property taxes owed in respect of
the Facility or any portion thereof, as well as any payments due under any
agreement described in clause (f) of the definition of Permitted Liens.

 

ARTICLE X
USE AND NAMING OF PROPERTY

 

SECTION 10.1       Use.  The Facility may be used only for the purposes for
which it was designed.  The Lessee shall not use or permit the use of the
Facility or any part thereof for any purpose or in any manner in violation of
any Applicable Laws, subject to the terms of Section 9.5.

 

SECTION 10.2       Naming of the Facility.  The Lessee shall have the sole and
exclusive right during the Lease Term, at any time and from time to time, to
select the name or names of the Facility or any part thereof, as well as the
sole and exclusive right to determine not to use any name in connection with one
or more portions of the Facility, as well as all rights in respect of signage
for or in connection with the Facility.  The Lessor shall not have or acquire
any right or interest with respect to any such name or names used at any time by
the Lessee.

 

ARTICLE XI
INSURANCE

 

SECTION 11.1       Insurance.  During the Lease Term, the Lessee shall maintain
at the Lessee’s sole cost and expense, the insurance described in Schedule 11.1
hereto.  In addition, the Lessee shall from time to time, but in intervals of
not less than twelve months nor more than fifteen months, (i) undertake all
actions and due diligence as reasonably necessary to determine whether the
insurance coverage required to be maintained hereunder is in compliance with the
requirements thereunder including any increases in coverage required as a result
of any change in any Applicable Laws and (ii) if the Lessee determines that such
insurance coverage does not meet such requirements, promptly take all actions
and steps necessary to cause such coverage to comply with such requirements and
shall notify the Lessor and the Administrative Agent of the steps being taken by
the Lessee or on its behalf.  The Lessee shall furnish the Lessor and the
Administrative Agent certificates showing the insurance required under this
Section 11.1 to be in effect and naming the Lessor (and its beneficial owners),
the Debt Participants and Administrative Agent as additional insureds as their
interests may appear and the property insurance required hereunder shall contain
a standard form mortgage endorsement in favor of the Administrative Agent and
shall name the Administrative Agent as loss payee.

 

14

--------------------------------------------------------------------------------


 

SECTION 11.2       Risk of Loss.  During the Lease Term, the Lessee shall bear
all risk of loss (including any Casualty or Condemnation) with respect to the
Facility or any portion thereof.

 

ARTICLE XII
RETURN OF LEASED PROPERTY TO THE LESSOR

 

SECTION 12.1       Nature of Return.  Unless the Facility is then being
transferred to the Lessee or its designee pursuant to the Purchase Option, the
Lessee shall, on the Lease Term Expiration Date, and at its own expense, return
the Facility to the Lessor by surrendering the same to the possession of the
Lessor: (a) free and clear of all Liens, except that the Lessee shall have no
responsibility or liability in respect of: (i) the Lessor Liens, (ii) Liens
described in clause (a) of the definition of Permitted Liens (other than rights
and interests of the Lessee under the Operative Documents) and (iii) Liens
described in clause (f) of the definition of “Permitted Liens”; (b) all
Alterations shall have been completed in compliance with the requirements of
Article IX; and (c) in the condition required by Section 9.1(a), 9.1(c), 9.6,
9.7 and 9.10.  All Alterations the title to which has not been vested in the
Lessor hereunder that are not removed by the Lessee at or prior to the
expiration or earlier termination of this Lease shall be deemed abandoned in
place by the Lessee and shall become the property of the Lessor.  The Lessee
shall have no obligation and shall not be permitted to remove any Alterations
(i) required by Applicable Laws or insurance requirements or (ii) included in
such Facility at the Advance Date or which constitute Final Completion Work. 
Except as required under Section 9.2(d) and as permitted under Section 10.1, the
Lessee may not remove any Nonseverable Alterations.  The Lessee shall assign to
the Lessor any and all assignable warranties, licenses and permits relating to
the property surrendered to the Lessor which extend beyond the expiration or
earlier termination of this Lease, such assignment to be without representation,
warranty or recourse of any sort whatsoever.

 

SECTION 12.2       Site Assessment.  Not earlier than 270 days and not later
than one 180 days prior to the Lease Term Expiration Date, the Lessee shall, at
the Lessee’s expense, deliver to the Lessor an environmental site investigation
and assessment (the “Site Assessment”) substantially conforming to the
requirements of ASTM 1527-E Phase I or any then successor thereto and the Lessee
shall cause to be performed by the Lease Term Expiration Date such additional
testing, reporting and remediation as is reasonably and specifically recommended
by such report (such report, together with such additional report, if any, shall
be collectively referred to as the “Environmental Report”); provided that the
Lessee shall have no obligation to conduct a Site Assessment or cause an
Environmental Report to be prepared if the Lessee shall have exercised the
Purchase Option.

 

ARTICLE XIII
[INTENTIONALLY OMITTED]

 

15

--------------------------------------------------------------------------------


 

ARTICLE XIV
LOSS DESTRUCTION, CONDEMNATION OR DAMAGE

 

SECTION 14.1       Event of Loss, Casualty or Condemnation.

 

(a)           If an Event of Loss, Casualty or Condemnation shall occur, the
Lessee shall give the Lessor prompt written notice of such occurrence, and the
Lessee will:

 

(i)            in the case of an Event of Loss, purchase the Facility on a date
occurring on the first Scheduled Payment Date occurring more than 20 days after
such Event of Loss, for the Purchase Price;

 

(ii)           in the case of a Casualty or Condemnation, restore and rebuild
the Facility using any Net Proceeds or any of its own funds so as to restore the
Facility to its as-built value, utility, residual value and remaining useful
life of the Facility immediately prior to such Event of Loss; and

 

(iii)          in the case of any Environmental Claim, or the discovery of any
Environmental Claim, the cost of remediation or assessment of penalties in
respect of which, in the reasonable judgment of Lessor, is expected to exceed
$1,000,000, purchase the Facility on a date occurring on the first Scheduled
Payment Date occurring more than 20 days after Lessor provides Lessee with
written notice of such determination, for the Purchase Price;

 

(b)           All Net Proceeds received in respect of the Facility shall be paid
solely to the Administrative Agent as loss payee, unless the insurance proceeds
are less than $1,000,000 (provided that any insurance proceeds paid to any
Person other than the Administrative Agent shall be required to be applied in
accordance with Sections 9.1(a) and 14.2).  The Lessee’s failure to maintain
insurance shall not relieve the Lessee of any of the Lessee’s obligations
hereunder to restore the Facility following any Casualty or Condemnation or to
purchase the Facility following an Event of Loss.

 

(c)           Nothing in this Article XIV shall be construed to prevent the
Lessee from pursuing and collecting a condemnation award or other compensation
or settlement payment in respect of its loss and damages resulting from any
condemnation or taking.

 

SECTION 14.2       Application of Net Proceeds When Lease Continues; Repair and
Restoration.  Payments (except for payments under insurance policies maintained
by the Lessor) received at any time by the Lessor or the Lessee from any
Governmental Authority, any insurer or any other Person with respect to a
Condemnation or Casualty shall be paid to the Administrative Agent and
Administrative Agent shall apply such proceeds as follows:

 

(a)           first, to the Lessee, as necessary, for the repair or restoration
of the affected portions of the Facility,

 

(b)           second, to the Lessor, to be distributed in accordance with
Article X of the Participation Agreement.

 

After a Casualty or Condemnation, this Lease shall continue in full force and
effect and the Lessee shall, at the Lessee’s own cost and expense (including any
Net Proceeds) and in accordance with the applicable provisions of Article IX,
proceed with reasonable diligence and promptness to carry out any necessary
demolition and to restore, repair, replace and/or rebuild the Facility in order
to restore the same, to the extent it is reasonably practicable, to the

 

16

--------------------------------------------------------------------------------


 

condition, utility and value of the Facility immediately prior to such Casualty
or Condemnation (assuming the Facility is maintained as required hereunder). 
All such repair and restoration shall be effected by the Lessee in compliance
with the requirements of Section 9.1.

 

SECTION 14.3       Application of Proceeds.  In case of a Condemnation or
Casualty, this Lease shall remain in full force and effect, without any
abatement or reduction of Base Rent.

 

SECTION 14.4       Application of Proceeds from a Temporary Taking.  All Net
Condemnation Proceeds from a temporary taking shall, to the extent resulting
from the taking of use during the Lease Term, be paid to the Lessee, and to the
extent awarded with respect to use of the Facility for any time period after the
expiration or termination of the Lease Term shall be paid as follows: (a) if the
Lessee has elected to purchase the Facility, to the Lessee or its designee or
(b) if the Lessee has not elected to purchase the Facility, to the
Administrative Agent to be applied in accordance with Article X of the
Participation Agreement, and thereafter to the Lessee.

 

SECTION 14.5       Other Dispositions.  Notwithstanding the foregoing provisions
of this Article XIV, so long as a Bankruptcy Default or Lease Event of Default
shall be continuing, any amount that would otherwise be payable to or for the
account of, or that would otherwise be retained by, the Lessee pursuant to this
Article XIV or Section 7.2 shall be paid to the Administrative Agent and, at
such time thereafter as the Lease Event of Default shall have been waived in
writing or no longer be continuing, such amount to the extent not applied by
Administrative Agent in accordance with Article X of the Participation Agreement
shall be paid promptly in accordance with this Article XIV.

 

SECTION 14.6       Negotiations.  In the event any part of the Facility becomes
subject to Condemnation, Casualty or Event of Loss, the Lessee shall control
(and have the right to settle and compromise) the negotiations with the relevant
Governmental Authority or insurance carriers unless a Lease Event of Default or
Bankruptcy Default shall be continuing, in which case the Administrative Agent
may elect to control such negotiations.

 

ARTICLE XV
CONVEYANCE OF THE PROPERTY TO THE LESSEE

 

SECTION 15.1       Terms of Conveyance.  Upon the purchase of the Facility by
the Lessee, including pursuant to Article V or Article XIV:

 

(a)           the Lease Term shall end, and the obligations of the Lessee
hereunder (other than any obligations expressed herein or in any other Operative
Document as surviving the termination of this Lease) shall terminate as of the
date of such purchase, and

 

(b)           the Lessor shall execute and deliver to Lessee, in recordable form
and in accordance with local custom and free and clear of the Lessor Liens (and
the Liens of the Mortgages), a grant deed and bill of sale, and shall thereby
convey the Facility to the Lessee (or its designee), and all rights, title and
interest of the Lessor in and to the Net Proceeds (if any) applicable to the
Facility, with a warranty against the Lessor’s own acts and that the Lessor is
conveying all that it received upon purchase thereof prior to the date of such
conveyance and

 

17

--------------------------------------------------------------------------------


 

otherwise “as is” without additional representation or warranty, but subject to
any Liens created pursuant to Section 8 or otherwise requested by or expressly
consented to by the Lessee.

 

SECTION 15.2       Right of the Lessee to Name Designee.  In any instance in
which this Lease provides that the Lessee may purchase the Facility including
pursuant to Article V, then the Lessee shall have the right at any time and from
time to time to designate another Person as the purchaser of the Facility;
provided that the Lessee may not convey the Purchase Option itself and may not
delegate its obligations in respect of the payment of the Purchase Price; and
provided, further, that the documentation effectuating the purchase of the
Facility shall include language, for the benefit of and in form and substance
reasonably satisfactory to the Lessor, which provides that the purchaser of the
Facility agrees and that Lessor is not making any representations or warranties
(other than the absence of Lessor Liens attributable to it), that Lessor shall
have no liabilities or obligations with respect to the Facility and that such
purchaser is looking solely to Lessee and its Affiliates with respect to any
representation, warranty, liability, obligation or claim with respect to the
Facility.

 

SECTION 15.3       Costs of Conveyance.  The Lessee shall pay (or cause its
designee to pay) all transfer taxes, title insurance premiums, and other costs,
fees and expenses incurred in connection with any purchase in accordance with
Article V or Article XIV, including the recordation and filing charges for the
satisfaction of the Mortgages.  The Lessee shall pay the reasonable
out-of-pocket costs and expenses of the Administrative Agent, Lessor and Debt
Participants in connection with such purchase (including reasonable attorneys’
fees and expenses).

 

SECTION 15.4       Preference Legal Opinion.  If, as of the date on which the
Lessee purchases the Lessor’s Interest, there is a Lease Event of Default or
Bankruptcy Default then, as a condition to the closing on the Purchase Option
unless waived by the Participants, the Lessee shall deliver to the Lessor an
opinion of outside counsel that the closing on the Purchase Option would not
constitute a preference under the Bankruptcy Code.

 

ARTICLE XVI
SUBLEASE

 

SECTION 16.1       Subleasing Permitted; the Lessee Remains Obligated; Other
Assignments.  Except with respect to a consolidation or merger into any Person
or a sale, conveyance, transfer of all or substantially all of Lessee’s assets
permitted pursuant to Section 6.1(u) of the Participation Agreement, a sublease
as otherwise permitted pursuant to this Section 16.1 or assignments and
mortgages for the benefit of the Administrative Agent as contemplated under the
Operative Documents, Lessee shall not assign, mortgage or pledge to any Person,
including any Affiliate at any time, in whole or in part, any of its rights,
title or interests in, to or under this Lease or any portion of the Facility. 
Provided no Lease Event of Default or Bankruptcy Default shall exist at the time
a sublease is entered into, the Lessee may sublease the Facility or any portion
or portions thereof to any Person (each a “Sublease”) (provided, that the Lessee
hereby covenants and agrees that it shall not sublease the Facility or any
portion or portions thereof to any Person that is not generally meeting its
obligations as they become due or is subject to a proceeding under applicable
bankruptcy, solvency or reorganization laws on the date of such Sublease) in
each case upon written notice to the Lessor and the Administrative

 

18

--------------------------------------------------------------------------------


 

Agent; provided that each of the following conditions is satisfied:  (A) the
obligations of the Lessee under the Lease and in the other Operative Documents
shall continue in full force and effect notwithstanding such Sublease, (B) no
Sublease extends beyond the Lease Term, (C) each Sublease shall expressly
provide for the surrender of the Facility after termination of the Lease, (D)
each Sublease is expressly subject and subordinate to this Lease.  The Lessee
acknowledges and agrees that Lessor’s interest in this Lease has been assigned
as described on the cover page hereof and (E) no Sublease (individually or in
the aggregate) shall adversely affect the utility, economic useful life or
residual value of the Facility or reduce the fair market value of the Facility
below the Lease Balance.

 

ARTICLE XVII
INSPECTION

 

SECTION 17.1       Inspection.  The Lessor shall have the inspection rights as
set forth in the Participation Agreement.

 

ARTICLE XVIII
LEASE EVENTS OF DEFAULT

 

SECTION 18.1       Lease Events of Default.  The following events shall
constitute “Lease Events of Default” (whether any such event shall be voluntary
or involuntary or come about or be effected by operation of law or pursuant to
or in compliance with any judgment, decree or order of any court or any order,
rule or regulation of any Governmental Authority):

 

(a)           the Lessee shall fail to make any payment of (i) Base Rent when
due and such failure shall continue for five days or (ii) any other amount
payable by the Lessee on the Lease Term Expiration Date, Lease Balance or the
Residual Value Guaranty Amount when due (for which the Lessor will notify the
Lessee if such payment is not received when due, but the Lessor will have no
liability to the Lessee if it fails to deliver such notice and the Lessor’s
failure to provide such notice shall not affect whether the same is a Lease
Event of Default hereunder);

 

(b)           the Lessee shall fail to make payment of any amount required
hereunder, other than any amount described in Section 18.1(a), and such failure
shall continue for a period of 10 days after notice of such failure to the
Lessee from the Lessor or the Administrative Agent;

 

(c)           an Insolvency Event with respect to the Guarantor, any Significant
Subsidiary or the Lessee shall have occurred and be continuing;

 

(d)           (i)  the Guarantor or the Lessee shall default in the due
performance and observance of any of its obligations under Section 6.1(t) of the
Participation Agreement, (ii) the Guarantor or any Significant Subsidiary shall
fail to perform, comply with or observe or shall otherwise breach any one or
more of the terms, obligations, covenants or agreements contained in any of
Sections 6.1(k)(i), 6.1(k)(ii), 6.1(k)(iii), 6.1(k)(v), 6.1(k)(vi), 6.1(l)(ii),
6.1(l)(iii), 6.1(l)(iv), 6.1(o), 6.1(q)(iii), or Sections 6.1(t) through (ee)
(other than clauses (i) or (ii) of Section 6.1(cc)) of the Participation
Agreement or (iii) the Guarantor or any Significant Subsidiary shall fail to
perform, comply with or observe or shall otherwise breach any one or more of the
terms, covenants, obligations or agreements (other than in respect of clause
(ii)

 

19

--------------------------------------------------------------------------------


 

above) in Sections 6.1(k) through (cc) of the Participation Agreement and such
failure shall continue for 30 days after notice thereof by the Administrative
Agent;

 

(e)           any representation, warranty or statement made or deemed made by
the Guarantor or the Lessee in any Operative Document, or in any statement or
certificate delivered or required to be delivered pursuant thereto, shall prove
to be untrue and misleading in any material respect on the date as of which made
or deemed made, and (i) the circumstances rendering such representation or
warranty or statement incorrect shall not be remediable or (ii) if such
representation or warranty or statement is remediable and the Guarantor or the
Lessee is proceeding diligently so to remedy, shall continue unremedied for
thirty days after the earlier of: (x) the date on which written notice is
delivered by the Lessor or the Administrative Agent to the Guarantor and the
Lessee specifying such circumstances and demanding that they be remedied and (y)
the date on which any Authorized Officer of the Guarantor or the Lessee has
actual knowledge of such incorrectness; provided that if such default is capable
of cure but cannot be cured by payment of money or cannot be cured by diligent
efforts within such thirty day period but such diligent efforts shall be
properly commenced within the cure period and the Guarantor or the Lessee is
diligently pursuing, and shall continue to pursue diligently, remedy of such
failure, the cure period shall be extended for an additional period of time as
may be necessary to cure, not to exceed an additional one hundred and twenty
days and not to extend beyond the Lease Term Expiration Date;

 

(f)            except as otherwise permitted under the Operative Documents, any
Lien granted by the Lessee pursuant to any Operative Document affecting any
portion of the Facility shall, in whole or in material part, cease to be a
perfected first priority security interest (other than Permitted Liens), unless
such cessation shall be caused by the Administrative Agent or the Lessor;

 

(g)           the Guarantor or the Lessee shall default in the due performance
or observance by it of any term, covenant, condition or agreement on its part to
be performed or observed under any Operative Document to which it is a party
(not otherwise specified in this Section 18.1) and such default shall have
continued unremedied for a period of at least thirty days after receipt of
notice by the Guarantor and the Lessee from either the Lessor or the
Administrative Agent; provided that if such default is capable of cure but
cannot be cured by payment of money or cannot be cured by diligent efforts
within such thirty day period but such diligent efforts shall be properly
commenced within the cure period and the Guarantor or the Lessee is diligently
pursuing, and shall continue to pursue diligently, remedy of such failure, the
cure period shall be extended for an additional period of time as may be
necessary to cure, not to exceed an additional one hundred and twenty days and
not to extend beyond the Lease Term Expiration Date;

 

(h)           the Lessee shall fail to maintain insurance required by Section
11;

 

(i)            one or more judgments or orders for the payment of money in the
aggregate amount in excess of $10,000,000 shall be rendered against the Lessee
or the Guarantor, or any of their Affiliates and such judgment or order shall
continue unsatisfied or unstayed for a period of sixty days;

 

20

--------------------------------------------------------------------------------


 

(j)            (i) An “event of default” shall occur in the payment when due
(subject to any applicable grace period), whether by acceleration or otherwise,
of any Indebtedness of the Guarantor or any of its Subsidiaries having a
principal amount, individually or in the aggregate, in excess of $10,000,000, or
(ii) a default shall occur (subject to any applicable grace period) in the
performance or observance of any obligation or condition with respect to such
Indebtedness;

 

(k)           the Lease Event of Default described in the last sentence of
Section 7.2 shall have occurred;

 

(l)            a Lessee Change of Control or Guarantor Change of Control shall
occur without the express prior written consent of the Majority Participants;

 

(m)          the Guarantor, any Significant Subsidiary or any member of the
Controlled Group shall fail to pay when due an aggregate amount in excess of
$10,000,000 which it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA; or notice of intent to terminate a Plan or Plans in a
distress termination under Section 4062 of ERISA shall be filed by the
Guarantor, any Significant Subsidiary or any member of the Controlled Group; or
the PBGC shall institute or have grounds to institute proceedings under Title IV
of ERISA to terminate or to cause a trustee to be appointed to administer any
such Plan or Plans or a proceeding shall be instituted by a fiduciary of any
such Plan or Plans against the Guarantor, any Significant Subsidiary or any
member of the Controlled Group and such proceedings shall not have been
dismissed within 90 days thereafter;

 

(n)           the Guarantor or any other member of the Guarantor Affiliated
Group shall be enjoined, restrained or in any way prevented by the order of any
court or any administrative or regulatory agency from conducting any material
part of the business of the Guarantor and the Guarantor Affiliated Group taken
as a whole and such order shall continue in effect for more than 60 days, or the
Guarantor or any other member of the Guarantor Affiliated Group shall be
indicted for a state or federal crime, or any criminal action shall otherwise
have been brought or threatened against the Guarantor or any other member of the
Guarantor Affiliated Group, a punishment for which in any such case could
include forfeiture of any assets of the Guarantor Affiliated Group having a fair
market value in excess of $10,000,000;

 

(o)           there shall occur the loss, suspension or revocation of, or
failure to renew, any license or permit now held or hereafter acquired if such
loss, suspension, revocation or failure to renew could reasonably be expected to
have a Material Adverse Effect;

 

(p)           (A) any material covenant, agreement or obligation of the
Guarantor or any Significant Subsidiary contained in or evidenced by any
Operative Document to which the Guarantor or such Significant Subsidiary is a
party shall, prior to the date on which such document shall terminate in
accordance with its terms, cease in any material respect to be legal, valid,
binding or enforceable in accordance with the terms thereof, or (B) any
Guarantee shall be terminated without the consent of the Administrative Agent
and each of the Participants prior to payment in full of all Obligations; or

 

(q)           any Operative Document shall be canceled, terminated, revoked or
rescinded (or any notice of such cancellation, termination, revocation or
rescission given) otherwise than with

 

21

--------------------------------------------------------------------------------


 

the express prior written agreement, consent or approval of the Administrative
Agent and the Participants; or any action at law, suit in equity or other legal
proceeding to cancel, revoke, or rescind any Operative Document shall be
commenced by or on behalf of the Guarantor or any other member of the Guarantor
Affiliated Group, or by any court or any other governmental or regulatory
authority or agency of competent jurisdiction; or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination that, or shall issue a judgment, order, decree or ruling to
the effect that, any one or more of the Operative Documents or any one or more
of the obligations of the Guarantor or any other member of the Guarantor
Affiliated Group under any one or more of the Operative Documents are illegal,
invalid or unenforceable in accordance with the terms thereof to such an extent
that the Administrative Agent and the Participants are unable to enforce, in
whole or in part, any material provisions of the Operative Documents, as
determined by the Administrative Agent and the Participants in their sole
discretion.

 

SECTION 18.2       Remedies.  Upon the occurrence of any Lease Event of Default
and at any time thereafter so long as the same shall be continuing, the Lessor
may (subject to Section 18.2(j) below), at its option, by notice to the Lessee
declare this Lease to be in default (and, if such Lease Event of Default is
described in Section 18.1(c), then this Lease shall automatically be in default
and no such declaration shall be required and the terms of Section 18.2(j) shall
be applicable) and do one or more of the following (without duplication of
amounts collected) as the Lessor in its sole discretion shall determine:

 

(a)           The Lessor may, by notice to the Lessee, terminate this Lease as
to all (but not part) of the Facility as of the date specified in such notice;
provided, however, that (i) no reletting, or taking of possession of the
Facility (or any portion thereof) by the Lessor will be construed as an election
on the Lessor’s part to terminate this Lease unless a written notice of such
intention is given to the Lessee, (ii) notwithstanding any reletting, or taking
of possession, the Lessor may at any time thereafter elect to terminate this
Lease for a continuing Lease Event of Default, and (iii) no act or thing done by
the Lessor or any of its agents, representatives or employees and no agreement
accepting a surrender of the Facility shall be valid unless the same be made in
writing and executed by the Lessor.  A notice given in connection with unlawful
detainer proceedings specifying a time within which to cure a default shall
terminate Lessee’s right to possession if Lessee fails to cure the default
within the time specified in the notice.  Upon termination of Lessee’s right to
possession and without further demand or notice, Lessee shall surrender
possession and vacate the Facility and deliver possession thereof, and Lessor
may re-enter the Facility and remove any Persons in possession thereof.  Upon
such termination of Lessee’s right to possession, this Lease shall terminate and
Lessor may recover from Lessee:

 

(i)            The worth at the time of award of the unpaid Rent (including Base
Rent and Supplemental Rent) which had been earned at the time of termination;

 

(ii)           The worth at the time of award of the amount by which the unpaid
Rent (including Base Rent and Supplemental Rent) which would have been earned
after termination until the time of award exceeds the amount of such rental loss
that Lessee proves could have been reasonably avoided;

 

22

--------------------------------------------------------------------------------


 

(iii)          The worth at the time of award of the amount by which the unpaid
Rent for the balance of the Lease Term after the time of award exceeds the
amount of such rental loss that Lessee proves could be reasonably avoided;

 

(iv)          Any other amount necessary to compensate Lessor for all the
detriment proximately caused by Lessee’s failure to perform Lessee’s obligation
under this Lease or which in the ordinary course of things would be likely to
result therefrom, including the costs and expenses (including reasonable
attorneys’ fees, advertising costs and brokers’ commissions) of recovering
possession of the Facility, removing Persons or property therefrom, placing the
Facility in good order, condition, and repair, preparing and altering the
Facility for reletting, and all other costs and expenses of reletting; and

 

(v)           Such other amounts in addition to or in lieu of the foregoing as
may be permitted from time to time by applicable California law.

 

(b)           The “worth at the time of award” of the amounts referred to in
clauses (i) and (ii) above is computed by allowing interest at the Overdue
Rate.  The “worth at the time of award” of the amount referred to in clause
(iii) above is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of Charlotte at the time of award plus one percent (1%). 
Notwithstanding any statement contained in Sections 18.2(a) and (b) to the
contrary, in no event shall the amounts payable for Rent (including Base Rent
and Supplemental Rent) under Section 18.2(a) exceed the amount of the Purchase
Price (for this purpose, “Purchase Price” shall not include any amounts payable
under Section 18.2(a)).

 

(c)           The Lessor may, by notice to the Lessee, terminate this Lease and
(i) demand that the Lessee, and the Lessee shall upon the written demand of the
Lessor, return the Facility promptly to the Lessor in the manner and condition
required by, and otherwise in accordance with all of the provisions of, Section
12.1 as if the Facility was being returned at the end of the Lease Term, and the
Lessor shall not be liable for the reimbursement of the Lessee for any costs and
expenses incurred by the Lessee in connection therewith, and (ii) without
prejudice to any other remedy which the Lessor may have for possession of the
Facility, enter upon the Facility and (to the exclusion of the Lessee) take
immediate possession of the Facility and expel or remove the Lessee and any
other person who may be occupying the Facility (subject to the terms of any
nondisturbance agreements with the Lessor in favor of any subtenants), by
summary proceedings or otherwise, all without liability to the Lessee for or by
reason of such entry or taking of possession, and, in addition to the Lessor’s
other damages, the Lessee shall be responsible for the reasonable costs and
expenses of reletting, including brokers fees and the costs of any repairs made
by the Lessor.  The provisions of this Section 18.2(c) shall operate as a notice
to quit and shall be deemed to satisfy any other requirement or provisions of
Applicable Laws which may require the Lessor to provide a notice to quit or of
the Lessor’s intention to re-enter the Facility and any such requirements or
provisions are hereby waived by the Lessee.

 

(d)           The Lessor may sell all or any part of the Lessee Collateral at
public or private sale, as the Lessor may determine, free and clear of any
rights of the Lessee and without any duty to account to the Lessee with respect
to such action or inaction or any proceeds (other than in accordance with the
application of proceeds as set forth in Article X of Participation Agreement)
with respect thereto (except to the extent contemplated in clause (ii) of the
next succeeding

 

23

--------------------------------------------------------------------------------


 

sentence if the Lessor shall elect to exercise its rights thereunder and as
otherwise provided in the Operative Documents), in which event the Lessee’s
obligation to pay Base Rent hereunder for periods commencing after the date of
such sale shall be terminated or proportionately reduced, as the case may be
(except to the extent that Base Rent is to be included in computations under
Section 18.2(e) if the Lessor shall elect to exercise its rights thereunder). 
If the Lessor shall have sold all of the Lessee Collateral pursuant to the above
terms of this Section 18.2(d), the Lessor, in lieu of exercising its rights
under Section 18.2(e), may, if it shall so elect, demand that the Lessee pay to
the Lessor, and the Lessee shall pay to the Lessor, on the date of such sale, as
liquidated damages for loss of a bargain and not as a penalty (the parties
agreeing that the Lessor’s actual damages would be difficult to predict, but the
liquidated damages described below represent a reasonable approximation of such
amount), in lieu of Base Rent due for periods commencing after such date of
sale, an amount equal to the excess (if any) of (i) the Purchase Price, computed
as of such date of sale, over (ii) the net proceeds of such sale.

 

(e)           The Lessor may hold, keep idle or lease to others all or any part
of the Facility as the Lessor in its sole discretion may determine, free and
clear of any rights of the Lessee and without any duty to account to the Lessee
with respect to such action or inaction or for any proceeds with respect to such
action or inaction, except that the Lessee’s obligation to pay Base Rent from
and after the occurrence of a Lease Event of Default shall be reduced by the net
proceeds, if any, received by the Lessor from leasing the Facility to any
Person, or allowing any Person (other than the Lessee) to use the Facility for
the same periods or any portion thereof.

 

(f)            The Lessor may, whether or not the Lessor shall have exercised or
shall thereafter at any time exercise any of its rights under Section 18.2(c) or
(e), but only if the Facility has not been sold under Section 18.2(d), demand,
by written notice to the Lessee specifying a date (the “Final Payment Date”) not
earlier than 10 days after the date of such notice, that the Lessee pay to the
Lessor, and the Lessee shall pay to the Lessor, on the Final Payment Date, as
liquidated damages for loss of a bargain and not as a penalty and in
consideration of the transfer of the Facility (the parties agreeing that the
Lessor’s actual damages would be difficult to predict, but the aforementioned
liquidated damages represent a reasonable approximation of such amount), an
amount equal to the Purchase Price, and upon the Lessor’s receipt of such
payment, the Facility shall be conveyed to the Lessee by grant deed free and
clear of all the Lessor’s Liens and the Lien of the Mortgages and the other
Operative Documents.

 

(g)           The Lessor may retain and apply against the Lessor’s damages all
sums which the Lessor would, absent such Lease Event of Default, be required to
pay to, or turn over to, the Lessee pursuant to the terms of this Lease.

 

(h)           The Lessor may exercise any other right or remedy that may be
available to it under Applicable Laws or in equity, or proceed by appropriate
court action (legal or equitable) to enforce the terms hereof or to recover
damages for the breach hereof.  Separate suits may be brought to collect any
such damages for any period or periods with respect to which rent shall have
accrued, and such suits shall not in any manner prejudice the Lessor’s right to
collect any such damages for any subsequent period, or the Lessor may defer any
such suit until after the expiration of the Lease Term, in which event such suit
shall be deemed not to have accrued until the expiration of the Lease Term.

 

24

--------------------------------------------------------------------------------


 

(i)            Upon the occurrence of the Lease Event of Default described in
Section 18.1(c), whether or not another Lease Event of Default described in one
or more other clauses of Section 18.1 shall have been or thereafter is declared,
the Lessee’s rights under this Lease shall terminate immediately without notice
and the Lessee shall immediately pay to Administrative Agent, on behalf of the
Lessor, as and for liquidated damages, an amount equal to the Lease Balance,
together with all Supplemental Rent payable under the Operative Documents
whereupon the Facility shall be conveyed to the Lessee by grant deed free and
clear of all the Lessor’s Liens and the Lien of the Mortgages and the other
Operative Documents.

 

(j)            Notwithstanding anything to the contrary set forth herein, upon
the occurrence of a Lease Event of Default, the Lessor shall not reenter, take
possession, foreclose, or sell the Facility until the Purchase Option shall have
terminated in accordance with Section 5.1(d).

 

(k)           The Lessor has the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has right to sublet or
assign, subject only to reasonable limitations).  Accordingly, the Lessor may,
at its option, elect not to terminate this Lease with respect to the Facility
and continue to collect all Base Rent, Supplemental Rent and all other amounts
due the Lessor (together with all costs of collection) and enforce the Lessee’s
obligations under this Lease as and when the same become due, or are to be
performed.  At the option of the Lessor, upon any abandonment of the Facility by
the Lessee, the Lessor may, in its sole and absolute discretion, enforce, by
suit or otherwise, all covenants and conditions hereof to be performed and
complied with by Lessee hereunder and to exercise all other remedies permitted
by Section 1951.4 of the California Civil Code (or any amendments thereof or any
successor laws which replace Section 1951.4), or elect not to terminate this
Lease and may make any necessary repairs (and the Lessee shall pay the
reasonable costs of such repairs) in order to relet the Facility, and relet the
Facility or any part thereof (in place, if so elected by Lessor) for such term
or terms (which may be for a term extending beyond the Lease Term of this Lease)
and at such rental or rentals and upon such other terms and conditions as the
Lessor in its reasonable discretion may deem advisable; and upon each such
reletting, all rentals actually received by the Lessor from such reletting shall
be applied to the Lessee’s obligations hereunder and the other Operative
Documents in such order, proportion and priority as the Lessor may elect in the
Lessor’s sole and absolute discretion.  If such rentals received from such
reletting during any period are less than the Rent with respect to the Facility
to be paid during that period by the Lessee hereunder, the Lessee shall pay any
deficiency, as calculated by the Lessor, to the Lessor on the next Scheduled
Payment Date.

 

SECTION 18.3       Proceeds of Sale; Deficiency.  All payments received and
amounts held or realized by the Lessor at any time when a Lease Event of Default
shall have occurred and be continuing and after the Lease Balance or the
Purchase Price shall have been accelerated pursuant to this Lease, as well as
all payments or amounts then held or thereafter received by the Lessor, shall be
distributed forthwith upon receipt by the Administrative Agent in accordance
with Article X of the Participation Agreement.

 

SECTION 18.4       Grant and Foreclosure on the Lessee’s Estate.  Without
limiting any other remedies set forth in this Lease, the following shall apply:

 

25

--------------------------------------------------------------------------------


 

(a)           The Lessor and the Lessee agree that if a Lease Event of Default
shall have occurred and be continuing, the Lessor may proceed by a suit or suits
in equity or at law or otherwise, whether for a foreclosure hereunder as against
all or any part of the Lessee’s interests in the Facility or for the sale of
such interest under the judgment or decree of a court of competent jurisdiction,
or against the Lessee on a recourse basis for the Lease Balance and all other
amounts due from the Lessee hereunder, or for the specific performance granted,
or for the appointment of a receiver pending any foreclosure hereunder or the
sale of the Lessee Collateral, or for the enforcement of any other appropriate
legal or equitable remedy, and at any sale of the Lessee’s interest in the
Facility, whether pursuant to power of sale, foreclosure or otherwise, the
Lessor may become the purchaser of such interest or any part thereof, and in
such case for the purpose of making settlement for or payment of the purchase
price, shall be entitled to offset any claims for the indebtedness hereunder and
under the Operative Documents in order that they may be credited as paid on the
purchase price, and the Lessor shall be entitled to recover from Lessee all
costs incident to such proceedings, including attorneys’ fees and expenses in
such amounts as may be fixed by the court.  Upon any such purchase, such
purchaser shall acquire good title to the Facility, free of the Lien of this
Lease and free of all rights of redemption in favor of the Lessee.

 

(b)           This Lease and the other Operative Documents will be deemed given
to secure not only the Lease Balance, accrued Rent and all other sums due
hereunder, but also future advances made by the Lessor to protect the Lessee
Collateral in connection with the transactions contemplated by the Operative
Documents, whether such advances are obligatory or to be made at the option of
the Lessor or otherwise to the same extent as if such future advances were made
on the Advance Date.  To the fullest extent permitted by law, the Lien of this
instrument shall be valid as to all such sums due hereunder, including all
future advances, from the time this instrument is executed.

 

(c)           Without in any way limiting or restricting any of the Lessor’s
rights, remedies, powers and authorities under this instrument, and in addition
to all of such rights, remedies, powers, and authorities, if a Lease Event of
Default shall have occurred and be continuing, the Lessor shall also have and
may exercise any and all rights, remedies, powers and authorities under
Applicable Laws upon default in the payment of the Lease Balance, accrued Rent
and all other sums due hereunder, including, any right or remedy available to it
as a secured party under the UCC.  Promptly upon the Lessor’s request, to the
extent any portion of the Lessee Collateral constitutes property subject to the
UCC, the Lessor at its option, may give the Lessee notice of the time and place
of any public sale of any such property, or of the date after which any private
sale or other disposition thereof is to be made, by sending notice by registered
or certified first class mail, postage prepaid, to the Lessee at least 10 days
before the time of such sale or other disposition.  If any notice of any
proposed sale, assignment or transfer by the Lessor of any portion of the Lessee
Collateral or any interest therein is required by law, the Lessee conclusively
agrees that 15 days notice to the Lessee of the date, time and place (and, in
the case of a private sale, the terms) thereof is reasonable.  Without limiting
the generality of the foregoing, all expenses incurred by the Lessor to the
extent reimbursable under the UCC, whether incurred before or after any decree
or judgment of foreclosure, and whether or not enumerated in any other provision
of this instrument, shall be added to the indebtedness secured by this
instrument and by the judgment of foreclosure.

 

26

--------------------------------------------------------------------------------


 

(d)           The Lessee, for itself and on behalf of all Persons now or
hereafter interested in the Lessee Collateral, voluntarily and knowingly hereby
waives to the fullest extent permitted by applicable law any and all right to
reinstatement or redemption and any and all other rights under all present and
future appraisement, homestead, moratorium, valuation, exemption, stay,
extension, and redemption statutes, laws or equities now or hereafter existing
and all rights or marshalling in the event of any sale of the Lessee Collateral
or any part hereof or interest therein, and hereby further waives the pleading
of any statute of limitations as a defense to any and all indebtedness secured
by this instrument, and the Lessee agrees that no defense, claim or right based
on any rights and defenses waived in this Section 18.4(d) will be asserted, or
may be enforced, in any action enforcing or relating to this instrument. 
Without limiting the generality of the preceding sentence, the Lessee, for
itself and on behalf of each and every Person acquiring any interest in or title
to the Lessee Collateral subsequent to the date of this instrument, hereby
irrevocably waives any and all rights of reinstatement or redemption from sale
under any order, judgment or decree of foreclosure of this instrument or under
any power contained herein or under any sale pursuant to any statute, order,
judgment or decree of foreclosure of any court.

 

SECTION 18.5       Receipt of a Sufficient Discharge to Purchaser.  Upon any
sale of the Lessee Collateral, or any part thereof or interest therein, whether
pursuant to power of sale, foreclosure or otherwise, the receipt of the Lessor
or the officer making the sale under judicial proceedings shall be a sufficient
discharge to the purchaser for the purchase money, and such purchaser shall not
be obliged to see to the application thereof.

 

SECTION 18.6       Sale a Bar Against the Lessee.  Any sale of the Lessee
Collateral, or any part thereof or interest therein, under or by virtue of this
instrument, whether pursuant to a power of sale, foreclosure or otherwise, shall
forever be a bar against the Lessee.

 

SECTION 18.7       Liabilities to Become Due on Sale.  Upon any sale of the
Lessee Collateral, or any portion thereof or interest therein, by reason of the
Lessor’s exercise of any remedy under or by virtue of this Lease or any other
Operative Document, whether pursuant to power of sale, foreclosure or other
remedy available at law or in equity or by statute or otherwise, at the option
of the Lessor, if the Lease Balance shall not have been previously declared due
and payable, the Purchase Price shall immediately become due and payable.

 

SECTION 18.8       Provisions Subject to Applicable Law.  All rights, powers and
remedies provided in this instrument may be exercised only to the extent that
such exercise does not violate any Applicable Law, and are intended to be
limited to the extent necessary in order not to render this instrument invalid,
unenforceable or not entitled to be recorded, registered or filed under the
provisions of any Applicable Law.  If any term of this instrument or any
application thereof shall be invalid or unenforceable, the remainder of this
instrument and any other application of such term shall not be affected thereby.

 

SECTION 18.9       Survival of the Lessee’s Obligations.  No repossession of the
Facility or exercise of any remedy under Section 18.2, including termination of
this Lease, shall, except as specifically provided therein, relieve the Lessee
of any of its liabilities and obligations hereunder, including the obligation to
pay Base Rent.  In addition, except as specifically provided therein, the Lessee
shall be liable, except as otherwise provided above, for any and all unpaid Rent
due hereunder before, after or during the exercise of any of the foregoing
remedies,

 

27

--------------------------------------------------------------------------------


 

including all reasonable legal fees and other costs and expenses incurred by the
Lessor and the Administrative Agent by reason of the occurrence of any Lease
Event of Default or the exercise of the Lessor’s remedies with respect thereto,
and including all costs and expenses (excluding internal in-house costs of the
Participants’ counsel) incurred in connection with the return of the Facility in
the manner and condition required by, and otherwise in accordance with the
provisions of, Article XII as if the Facility were being returned at the end of
the Lease Term.  At any sale of the Facility or any part thereof or any other
rights pursuant to Section 18.2, any Participant or the Administrative Agent may
bid for and purchase such property.

 

SECTION 18.10     Remedies Cumulative; No Waiver; Consents.  To the extent
permitted by, and subject to the mandatory requirements of, Applicable Laws,
each and every right, power and remedy herein specifically given to the Lessor
or otherwise in this Lease shall be cumulative and shall be in addition to every
other right, power and remedy herein specifically given or now or hereafter
existing at law, in equity or by statute, and each and every right, power and
remedy whether specifically herein given or otherwise existing may be exercised
from time to time and as often and in such order as may be deemed expedient by
the Lessor, and the exercise or the beginning of the exercise of any power or
remedy shall not be construed to be a waiver of the right to exercise at the
same time or thereafter any other right, power or remedy.  No delay or omission
by the Lessor in the exercise of any right, power or remedy or in the pursuit of
any remedy shall impair any such right, power or remedy or be construed to be a
waiver of any default on the part of the Lessee or to be an acquiescence
therein.  The Lessor’s consent to any request made by the Lessee shall not be
deemed to constitute or preclude the necessity for obtaining the Lessor’s
consent, in the future, to all similar requests.  No express or implied waiver
by the Lessor of any Lease Event of Default shall in any way be, or be construed
to be, a waiver of any future or subsequent Lease Event of Default.

 

SECTION 18.11     Right to Perform the Lessee’s Obligations.  If a Lease Event
of Default shall have occurred and be continuing, the Lessor may perform or
comply with such agreement, and the Lessor shall not thereby be deemed to have
waived any default caused by such failure, and the amount of payment required to
be made by the Lessee hereunder and made by the Lessor on behalf of the Lessee,
and the reasonable out-of-pocket costs and expenses of the Lessor (including
reasonable attorneys’ fees and expenses) incurred in connection with the
performance of or compliance with such agreement, as the case may be, together
with interest thereon at the Overdue Rate, shall be deemed Supplemental Rent,
payable by the Lessee to the Lessor upon demand.

 

SECTION 18.12     Determinations With Respect to Certain Events.  Lessor
acknowledges that, to the extent the Lessor is required to exercise discretion
in determining whether an Event of Default has occurred under Section 18.1(d)
(solely with respect to the reference therein to Section 6.1(k)(vi) of the
Participation Agreement), (e), (g), (j)(ii) or (o), the Lessor shall exercise
such discretion in a commercially reasonable manner.

 

ARTICLE XIX
HOLDING OVER

 

SECTION 19.1       Holding Over.  If the Lessee shall for any reason remain in
possession of the Facility after the expiration or earlier termination of this
Lease (unless such Facility is

 

28

--------------------------------------------------------------------------------


 

conveyed to the Lessee), such possession shall be as a tenancy at sufferance
during which time the Lessee shall continue to pay Supplemental Rent that would
be payable by the Lessee hereunder were the Lease then in full force and effect
with respect to such Facility and the Lessee shall continue to pay Base Rent in
an amount equal to 150% of the Base Rent that would have been payable had the
Lease not terminated or expired for each month or portion thereof after
expiration of the Lease.  Such Base Rent shall be payable from time to time upon
demand by the Lessor.  During any period of tenancy at sufferance, the Lessee
shall, subject to the second preceding sentence, be obligated to perform and
observe all of the terms, covenants and conditions of this Lease, but shall have
no rights hereunder other than the right, to the extent given by law to tenants
at sufferance, to continue its occupancy and use of such Facility.  Nothing
contained in this Article XIX shall constitute the consent, express or implied,
of the Lessor to the holding over of the Lessee after the expiration or earlier
termination of this Lease as to the Facility (unless such Facility is conveyed
to the Lessee) and nothing contained herein shall be read or construed as
preventing the Lessor from maintaining a suit for possession of such Facility or
exercising any other remedy available to the Lessor at law or in equity.

 

ARTICLE XX
GRANT OF SECURITY INTEREST

 

SECTION 20.1       Grant of Lien.  Title to the Facility shall remain in the
Lessor, as security for the obligations of the Lessee under this Lease and the
other Operative Documents, and the Lessee hereby assigns, grants, pledges,
mortgages and warrants to the Lessor, as secured party, for the benefit of the
Lessor and its permitted transferees and assignees a Lien in the Lessee
Collateral to secure the payment and performance of all obligations of the
Lessee now or hereafter existing under this Lease or any other Operative
Document, until such time as the Lessee shall have fulfilled all of its
obligations under the Operative Documents.  Upon the Lessee’s request, the
Lessor shall at such time as all of the obligations  (other than any contingent
obligations) of the Lessee under this Lease and the other Operative Documents
have been paid or performed in full, execute and deliver termination statements
and other appropriate documentation presented to it in final execution form and
reasonably requested by the Lessee, all at the Lessee’s expense, to evidence the
Lessor’s release of its Lien.  The Lessee, at its expense, shall execute,
acknowledge and deliver all such instruments and take all such actions as the
Lessor may request from time to time in order to further effectuate the terms of
this Lease, to carry out the terms hereof, or to better assure and confirm the
rights, powers and remedies of the Lessor hereunder.

 

SECTION 20.2       Assignment of Leases and Rents.  The assignment and grant of
the Lien contained in Section 20.1 above shall constitute an absolute, present
and irrevocable assignment and grant of the subleases, rents, income, proceeds
and benefits of the Facility; provided that so long as no Lease Event of Default
has occurred and is continuing, the Lessor hereby grants permission to the
Lessee to collect, receive and apply such rents, income, proceeds and benefits
as they become due and payable, but not in advance thereof, and in accordance
with all of the other terms, conditions and provisions hereof and of the leases,
contracts, agreements and other instruments with respect to which such payments
are made or such other benefits are conferred.  Upon the occurrence of a Lease
Event of Default, such permission shall terminate immediately and automatically,
without notice to the Lessee or any other Person.  Such assignment shall be
fully effective without any further action on the part of the Lessee or the

 

29

--------------------------------------------------------------------------------


 

Lessor and, upon the occurrence and during the continuance of a Lease Event of
Default hereunder, at the Lessor’s option, the Lessor shall be entitled to
collect, receive and apply all rents, income, proceeds and benefits from the
Lessor’s Interest, including all right, title and interest of the Lessee in any
escrowed sums or deposits or any portion thereof or interest therein, whether or
not the Lessor takes possession of the Lessee Collateral or any part thereof. 
The Lessee further grants to the Lessor the right, at the Lessor’s option, upon
the occurrence and during the continuance of a Lease Event of Default hereunder:

 

(a)           to enter upon and take possession of the Facility for the purpose
of collecting said rents, income, proceeds and other benefits;

 

(b)           to dispossess by the customary summary proceedings any tenant,
purchaser or other Person;

 

(c)           to let or convey the Facility or any portion thereof or any
interest therein;

 

(d)           to apply such rents, income, proceeds and other benefits, after
the payment of all necessary fees, charges and expenses, on account of the
liabilities secured by this instrument in accordance with Section 18.3.

 

ARTICLE XXI
COVENANTS OF THE LESSEE

 

SECTION 21.1       No Merger or Sale.  If Lessee shall consolidate with or merge
into any other Person or sell, convey, transfer or lease all or substantially
all its assets, then the Person (if other than the Lessee) formed by such
consolidation or into which the Lessee shall be merged or the Person (other than
a sublessee with respect to a Sublease in accordance with Section 16.1) that
shall acquire by sale, conveyance, transfer or lease all or substantially all
the assets of the Lessee shall assume in writing all of the obligations of the
Lessee under the Operative Documents to which the Lessee is a party.  No such
consolidation, merger or transfer of assets shall occur unless permitted by
Section 6.1(x) of the Participation Agreement and Section 16.1, and the Lessor,
the Administrative Agent and the other Participants have received a legal
opinion of independent counsel to the surviving entity in respect of the
assumption agreement in form and substance reasonably satisfactory to the
Lessor, the Administrative Agent and the other Participants.  Upon any such
consolidation or merger, or any sale, conveyance, transfer or lease of
substantially all the assets of the Lessee in accordance with this Article XXI,
the successor Person (other than a sublessee permitted pursuant to Section 16.1)
formed by such consolidation or into which the Lessee shall be merged or to
which such sale, conveyance, transfer or lease shall be made shall succeed to,
and be substituted for, and may exercise every right and power of, the Lessee
under this Lease and the other Operative Documents to which the Lessee is a
party.

 

ARTICLE XXII
COVENANTS OF THE LESSOR

 

SECTION 22.1       Quiet Enjoyment.  The Lessor covenants that it will not
interfere in the Lessee’s right to peaceably and quietly hold, possess and use
the Facility hereunder during the Lease Term, so long as no Lease Event of
Default has occurred and is continuing.  The sole

 

30

--------------------------------------------------------------------------------


 

remedy of the Lessee for breach of this Section 22.1 shall be to sue for damages
for the breach hereof, and/or sue for a declaratory judgment, injunctive relief
or other specific performance hereof, and such breach shall not affect the
obligations of the Lessee to pay all amounts (including Rent) due under this
Lease, the Participation Agreement and the other Operative Documents, or the
rights of the Lessor, the Administrative Agent and the other Participants to
initiate legal action and otherwise enforce the obligations of the Lessee under
this Lease, the Participation Agreement and the other Operative Documents.  The
foregoing covenant shall not require the Lessor to take any action contrary to,
or which would permit the Lessee to use the Facility for a use not permitted
under, the provisions of this Lease.  The parties recognize that any sale,
assignment, transfer or other disposition, or mortgage, pledge or other
encumbrance (each a “disposition”), of any part of the Facility or any of
Lessor’s rights under the Operative Documents is subject to Lessee’s rights, if
any, under the Operative Documents, except any disposition required or permitted
by the Operative Documents following the occurrence and during the continuation
of any Lease Event of Default.

 

ARTICLE XXIII
MISCELLANEOUS

 

SECTION 23.1       Binding Effect; Successors and Assigns.  The terms and
provisions of this Lease, and the respective rights and obligations hereunder of
the Lessor and the Lessee, shall be binding upon their respective successors,
legal representatives and assigns (including, in the case of the Lessor, any
Person to whom the Lessor may transfer the Lessor’s Interests or any interest
therein) and inure to the benefit of their respective permitted successors and
assigns.

 

SECTION 23.2       Notices.  All notices, consents, directions, approvals,
instructions, requests, demands or other communications to or upon the
respective parties hereto shall be given in writing in the manner provided in,
shall be sent to the respective addresses set forth in, and the effectiveness
thereof shall be governed by the provisions of Section 12.3 of the Participation
Agreement.

 

SECTION 23.3       Severability.  Any provision of this Lease that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 23.4       Amendments.  Neither this Lease nor any of the terms hereof
may be terminated, amended, supplemented, waived or modified except in
accordance with Section 12.5 of the Participation Agreement.  This Lease and the
other Operative Documents are intended by the parties as a final expression of
their agreement and as a complete and exclusive statement of the terms thereof,
all negotiations, considerations and representations between the parties having
been incorporated herein.  No representations, undertakings, or agreements have
been made or relied upon in the making of this Lease other than those
specifically set forth in this Lease and in the other Operative Documents.

 

31

--------------------------------------------------------------------------------


 

SECTION 23.5       Headings, etc.  The table of contents and headings of the
various Articles and Sections of this Lease are for convenience of reference
only and shall not modify, define, expand or limit any of the terms or
provisions hereof.

 

SECTION 23.6       Counterparts; Notice.  This Lease may be executed on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  This Lease will be
simultaneously executed in multiple counterparts, each of which, when so
executed and delivered, shall constitute original, fully enforceable
counterparts for all purposes except that only the counterpart stamped or marked
“COUNTERPART NUMBER ONE” shall constitute to the extent applicable, if any,
“chattel paper” or other “collateral” within the meaning of the Uniform
Commercial code in effect in any jurisdiction.  The Administrative agent shall
be the sole authorized holder of COUNTERPART NUMBER ONE.  The Lessee and the
Lessor agree that a memorandum of this Lease shall be executed and recorded in
the Official Records of Riverside County, California.

 

SECTION 23.7       Governing Law.  OTHER THAN AS SPECIFICALLY SET FORTH BELOW,
THIS LEASE AND THE RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES, EXCEPT AS TO MATTERS
RELATING TO THE CREATION OF THE LIEN AND THE INTEREST IN REAL PROPERTY HEREUNDER
(INCLUDING THE POSSESSION, USE, OPERATION, MAINTENANCE, REPAIR AND SUBLETTING OF
THE FACILITY) AND THE EXERCISE OF RIGHTS AND REMEDIES WITH RESPECT TO THE LIEN
AND THE INTEREST IN SUCH REAL PROPERTY, WHICH SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE IN WHICH SUCH LIEN AND REAL PROPERTY ARE
LOCATED.

 

SECTION 23.8       Apportionments.  Upon any termination of this Lease (other
than a termination resulting in delivery of the Lessor’s Interests then subject
to this Lease to the Lessee), except as otherwise set forth herein, there shall
be apportioned, as of the date of such termination, all rents (including water
or sewer rents), real estate taxes, municipal assessments, or other charges
payable with respect to the Facility.

 

SECTION 23.9       Priority.  If a Lease Event of Default shall occur and be
continuing, this Lease shall be subject and subordinate to the Mortgages.

 

SECTION 23.10     No Joint Venture.  Any intention to create a joint venture or
partnership relation between the Lessor and the Lessee is hereby expressly
disclaimed.

 

SECTION 23.11     No Accord and Satisfaction.  The acceptance by the Lessor of
any sums from the Lessee (whether as Base Rent or otherwise) in amounts which
are less than the amounts due and payable by the Lessee hereunder is not
intended, nor shall it be construed, to constitute an accord and satisfaction of
any dispute between such parties regarding sums due and payable by the Lessee
hereunder, unless the Lessor specifically acknowledges it as such in writing.

 

32

--------------------------------------------------------------------------------


 

SECTION 23.12     No Merger.  There shall be no merger of this Lease or of the
estate hereby with the fee or any other estate or interest or ownership interest
in the Facility or any part thereof by reason of the fact that the same Person
may acquire or own or hold, directly or indirectly, (a) this Lease or any estate
created hereby or any interest in this Lease or in any such estate, (b) the fee
estate or other estate or interest or ownership interest in the Facility or any
part thereof, except as may expressly be stated in a written instrument duly
executed and delivered by the appropriate Person or (c) a beneficial interest in
the Lessor.

 

SECTION 23.13     Lessor Bankruptcy.  The parties hereto agree that if the
Lessee elects to remain in possession of the Facility after the rejection of the
Lease by the Lessor under Section 365(h) of the Bankruptcy Code all of the terms
and provisions of this Lease shall be effective during such period of possession
by the Lessee, including the Lessee’s Purchase Option even if the Lessor becomes
subject to a case or proceeding under the Bankruptcy Code prior to the exercise
by the Lessee of such purchase rights.

 

SECTION 23.14     Abandonment.  The Lessee shall not abandon the Facility during
the Lease Term.

 

SECTION 23.15     Investments.  Any funds held by the Lessor as security for the
Lessee’s performance of its obligations hereunder shall, until paid to the
Lessee or otherwise applied in accordance herewith, be invested by the Lessor in
Cash Equivalents as selected by the Lessee.  Any gain (including interest
received) realized as a result of any such investment (net of any fees,
commissions, Taxes and other expenses, if any, incurred in connection with such
investment) shall be retained with, and distributed and re-invested in the same
manner, as the original security amount.  Provided the Lessor invests such funds
in accordance with the preceding sentence, the Lessor shall have no liability
for any losses arising from any such investments or reinvestments.

 

SECTION 23.16     Further Assurances.  The Lessor and the Lessee, at the cost
and expense of the requesting party, will cause to be promptly and duly taken,
executed, acknowledged and delivered all such further acts, documents and
assurances as any of the others reasonably may request from time to time in
order to carry out more effectively the intent and purposes of this Lease.  The
Lessee, at its own cost and expense, will cause all financing statements,
fixture filings and other documents to be recorded or filed at such places and
times and in such manner, and will take all such other actions or cause such
actions to be taken, as may be necessary or as may be reasonably requested by
the Lessor in order to preserve and protect the title of the Lessor to the
Facility and the Lessor’s rights under this Lease.

 

SECTION 23.17     Non-recourse.  Notwithstanding anything contained in this
Lease to the contrary, Lessee agrees to look solely to Lessor’s interest in the
Facility (excluding Excluded Amounts) (and in no circumstance to the
Administrative Agent, the other Participants or otherwise to Lessor) for the
collection of any judgment requiring the payment of money by Lessor in the event
of liability by Lessor, and no deficiency judgment or other money judgment shall
be enforced against Lessor except for Lessor’s interest in the Facility
(excluding Excluded Amounts) and no other property or assets of Lessor or any
shareholder, owner or partner (direct or indirect) in or of Lessor, or any
director, officer, employee, beneficiary or Affiliate of any of the foregoing
shall be subject to levy, execution or other enforcement procedure for the

 

33

--------------------------------------------------------------------------------


 

satisfaction of the remedies of Lessee under or with respect to this Lease, the
relationship of Lessor and Lessee hereunder, Lessee’s use of the Facility or any
portion thereof or any other liability of Lessor to Lessee.  Notwithstanding the
provisions of this Section, nothing in any Operative Document shall: (i) relieve
Lessor from liability and responsibility for (but only to the extent of the
damages arising by reason of) active waste knowingly committed by Lessor with
respect to the Facility or any fraud, gross negligence or willful misconduct on
the part of Lessor; (ii) relieve Lessor from liability and responsibility for
(but only to the extent of the moneys misappropriated, misapplied or not turned
over), (A) except for Excluded Amounts, misappropriation or misapplication by
Lessor (i.e., application in a manner contrary to any of the Operative
Documents) of any insurance proceeds or condemnation award paid or delivered to
Lessor by any Person other than the Administrative Agent or (B) except for
Excluded Amounts, any rent or other income or funds received by Lessor from the
Lessee that is not turned over to the Administrative Agent; or (iii) relieve
Lessor from liability and responsibility (but only to the extent of the damages
arising by reason of and only to the extent such liability or responsibility is
attributable to) (A) any representation or warranty of Lessor contained in
Section 5.2 of the Participation Agreement that was false or inaccurate in any
material way when made or (B) the breach by Lessor of its obligations at Section
6.2(b), (d), (h) or (i), Section 6.3 or Section 6.4 of the Participation
Agreement.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Lessor and the Lessee have duly authorized, executed and
delivered this Lease as of the date first hereinabove set forth.

 

 

WACHOVIA DEVELOPMENT CORPORATION

 

 

 

 

 

 /s/Evander S.Jones, Jr.

 

 

 Evander S. Jones, Jr.

 

 Vice President

 

 

 

 

 

ROSS DISTRIBUTION, INC., as the Lessee

 

 

 

 

 

 /s/J. Call

 

 

 John G. Call

 

 Senior Vice President and

 

 Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Exhibit A

 

LEGAL DESCRIPTION

 

That certain real property located in the City of Perris, County of Riverside,
State of California, as more particularly described as follows:

 

THE NORTH HALF OF THE SOUTHWEST QUARTER OF SECTION 7, TOWNSHIP 4 SOUTH, RANGE 3
WEST, SAN BERNARDINO BASE AND MERIDIAN;

 

 

EXCEPTING THEREFROM ANY PORTION LYING WITHIN LOT B OF GOLDEN VALLEY FARMS NO. 3
AS SHOWN BY MAP ON FILE IN BOOK 17 PAGE(S) 22 AND LOT D OF GOLDEN VALLEY FARMS
NO. 4 AS SHOWN BY MAP ON FILE IN BOOK 17 PAGE(S) 23 BOTH OF MAPS, RECORDS OF
RIVERSIDE COUNTY, CALIFORNIA.

 

APN: 303-040-01-9

 

A-1

--------------------------------------------------------------------------------


 

Schedule 11.1

 

Insurance

 

PART A

 

During the Lease Term, Lessee shall maintain insurance as follows:

 

Facility Insurance:

 

Lessee shall keep the Facility insured on an all-risk basis against physical
loss or damage by fire and all other risks, including flood, earthquake and
windstorm, in amounts no less than the Purchase Price and on terms that (i) are
no less favorable than insurance covering other similar properties owned by the
Lessee, (ii) with no co-insurance provisions; (iii) with no exclusions for
vandalism, malicious mischief, sprinkler leakage, or acts of hostile groups;
provided, however, that Lessee shall not be required to carry terrorism
insurance to the extent that Lessee shall have demonstrated, to the reasonable
satisfaction of Administrative Agent, that such coverage is not commercially
feasible.  The Lessee shall further procure and carry business interruption
insurance in an amount sufficient to provide for the payment of Rent as and when
due upon the occurrence and during the continuation of any interruption of the
Lessee’s business, whether relating to the Facility or otherwise.  Boiler and
Machinery Coverage shall be procured either by endorsement to the property
policy or under a separate placement.

 

Such insurance shall (a) have an indemnity period not less than 12 months, (b)
include an interim payments (or partial payment) clause allowing for the monthly
payment of a claim pending final determination of the full claim amount, (c)
cover loss sustained when access to the Site is prevented due to an insured
peril at premises in the vicinity of the Site, (d) cover loss sustained due to
the action of a public authority preventing access to the Site due to imminent
or actual loss or destruction arising from an insured peril at premises in the
vicinity of the Site, (e) insure loss caused by damage or mechanical breakdown
to construction plant at the Site not already insured, (f) not contain any form
of a coinsurance provision or include a waiver of such provision and (g) cover
loss sustained due to the interruption or failure of supplies of electricity,
gas, sewers, water or telecommunication up to the terminal point of the utility
supplier with the Site.

 

--------------------------------------------------------------------------------


 

PART B

 

CONDITIONS

 

All policies of liability insurance required to be maintained by the Lessee
under the Operative Documents shall:

 

•              Be placed with responsible insurance companies authorized to do
business in California (if so required by law or regulation) with (i) an A.M.
Best Insurance Reports rating of “ A” (X) or better, (ii) and a Standard &
Poor’s financial strength rating of “BBB+” or higher (iii) or other companies
acceptable to the Lessor

 

•              Name the Lessor, the Debt Participants and the Administrative
Agent as additional insureds as their interests may appear;

 

•              Provide a severability of interests and cross liability exclusion
clause;

 

•              Be primary and not excess to or contributing with any insurance
or self-insurance maintained by the Lessor, Debt Participants, or Administrative
Agent.

 

•              Provide a waiver of subrogation in favor of the Lessor,
Administrative Agent and all other Participants.  The Lessee hereby waives any
and every claim for recovery from the Lessor for any and all loss or damage
covered by any of the insurance policies to be maintained under this Lease to
the extent that such loss or damage is recovered under any such policy. 
Inasmuch as the foregoing waiver will preclude the assignment of any such claim
to the extent of such recovery, by subrogation (or otherwise), to an insurance
company (or other person), the Lessee shall give written notice of the terms of
such waiver to each insurance company which has issued, or which may issue in
the future, any such policy of insurance (if such notice is required by the
insurance policy) and shall cause each such insurance policy to be properly
endorsed by the issuer thereof to, or to otherwise contain one or more
provisions that, prevent the invalidation of the insurance coverage provided
thereby by reason of such waiver.

 

Loss Notification:  The Lessee shall promptly notify the Administrative Agent of
any single loss or event likely to give rise to a claim against an insurer for
an amount in excess of $5,000,000 covered by any insurance maintained pursuant
to this Lease.

 

Payment of Loss Proceeds:  All policies of insurance required to be maintained
pursuant to Part A shall provide that the proceeds of such policies shall be
payable solely to the Administrative Agent.

 

Loss Adjustment and Settlement:  A loss under any insurance required to be
carried under Part A shall be adjusted with the insurance companies, including
the filing in a timely manner of appropriate proceedings, by the Lessee, subject
to the approval of the Lessor if such loss is in excess of $5,000,000.  In
addition the Lessee may in its reasonable judgment consent to the settlement of
any loss, provided that in the event that the amount of the loss exceeds
$5,000,000 the terms of such settlement is concurred with by the Administrative
Agent.

 

--------------------------------------------------------------------------------


 

Policy Cancellation, Non-Renewal, or Material Reduction and Change:  All
policies of insurance required to be maintained pursuant to this Schedule 11.1
shall be endorsed so that if at any time should they be not renewed, canceled,
coverage be reduced (by any party including the insured) which affects the
interests of the Lessor or the Administrative Agent, such non-renewal
cancellation or reduction shall not be effective as to the Lessor for 30 days,
except for non-payment of premium which shall be for 10 days, after receipt by
the Administrative Agent of written notice from such insurer of such
cancellation or reduction.

 

Miscellaneous Policy Provisions:  All policies of insurance required to be
maintained pursuant to Part A shall (i) not include any annual or term aggregate
limits of liability except as regards the insurance applicable to the perils of
flood and earth movement and pollutant clean up of land and water at the Site,
(ii) shall include the Lessor and the other Participants as additional insureds
as their interests may appear and the Administrative Agent as loss payee, and
(iii) include a clause requiring the insurer to make final payment on any claim
within 30 days after the submission of proof of loss and its acceptance by the
insurer.

 

Separation of Interests:  All policies (other than in respect to liability or
workers compensation insurance) shall insure the interests of the Lessor and the
Administrative Agent regardless of any breach or violation by the Lessee or any
other party of warranties, declarations or conditions contained in such
policies, any action or inaction of the Lessee or others.

 

Acceptable Policy Terms and Conditions:  All policies of insurance required to
be maintained pursuant to this Lease shall contain terms and conditions
acceptable to the Lessor.

 

Waiver of Subrogation:  All policies of insurance to be maintained by the
provisions of this Lease shall provide for waivers of subrogation in favor of
the Lessor.

 

Evidence of Insurance:  On the Advance Date and at least 10 days prior to each
policy anniversary, the Lessee shall furnish the Lessor with certificates of
insurance or binders in an Accord form evidencing all of the insurance required
by the provisions of this Lease.  Such certificates of insurance/binders shall
be executed by each insurer or by an authorized representative of each insurer
where it is not practical for such insurer to execute the certificate itself. 
Such certificates of insurance/binders shall identify underwriters, the type of
insurance, the insurance limits and the policy term and shall specifically list
the special provisions enumerated for such insurance required by this Lease. 
Upon request, the Lessee will promptly furnish the Lessor with copies of all
insurance policies, binders and cover notes or other evidence of such insurance
relating to the insurance required to be maintained by the Lessee.  The schedule
of insurance shall include the name of the insurance company, policy number,
type of insurance, major limits of liability and expiration date of the
insurance policies.

 

Reports:  Concurrently with the furnishing of the certification referred to in
the paragraph above, the Lessee shall furnish the Lessor with a report of an
independent broker, signed by an officer of the broker, stating that in the
opinion of such broker, the insurance then carried or to be renewed is in
accordance with the terms of this Schedule and attaching an updated copy of the
schedule of insurance required by part (2) of the preceding paragraph.  In
addition the Lessee will advise the Lessor in writing promptly of any default in
the payment of any premium and of any other act or

 

--------------------------------------------------------------------------------


 

omission on the part of the Lessee which may invalidate or render unenforceable,
in whole or in part, any insurance being maintained by the Lessee pursuant to
this Lease.

 

No Duty of Agent to Verify or Review:  No provision of this Lease shall impose
on the Lessor or the Administrative Agent any duty or obligation to verify the
existence or adequacy of the insurance coverage maintained by the Lessee, nor
shall the Lessor or the Administrative Agent be responsible for any
representations or warranties made by or on behalf of the Lessee to any
insurance company or underwriter.  Any failure on the part of the Lessor or the
Administrative Agent to pursue or obtain the evidence of insurance required by
this Lease from the Lessee and/or failure of the Lessor or the Administrative
Agent to point out any non-compliance of such evidence of insurance shall not
constitute a waiver of any of the insurance requirements in this Lease.

 

--------------------------------------------------------------------------------


 

PA Definitions (Ross)

 

APPENDIX A

to

Participation Agreement

 

I.  Interpretation.  In each Operative Document, unless a clear contrary
intention appears:

 

(a)           any term defined below by reference to another instrument or
document shall continue to have the meaning ascribed thereto whether or not such
other instrument or document remains in effect;

 

(b)           words importing the singular, where appropriate, include the
plural and vice versa;

 

(c)           words importing a gender include any gender;

 

(d)           a reference in any Operative Document to a part, clause, section,
exhibit or schedule without further description is a reference to a part, clause
and section of, and exhibit and schedule to, such Operative Document;

 

(e)           a reference to any statute, regulation, proclamation, ordinance or
law includes all statutes, regulations, proclamations, ordinances or laws
amending, supplementing, supplanting, varying, consolidating or replacing it,
and a reference to a statute includes all regulations, proclamations and
ordinances issued or otherwise applicable under that statute;

 

(f)            a reference to a document includes, unless the context thereof
otherwise requires, any amendment or supplement to, or replacement or novation
of, that document to the extent such amendment or supplement to, or replacement
or novation of, such document is not entered into in violation of any of the
terms and provisions of the Operative Documents;

 

(g)           a reference to a party to a document includes that party’s
permitted successors and permitted assigns;

 

(h)           a reference to “including” means including without limiting the
generality of any description preceding such term and for purposes hereof a
general statement followed by or referable to an enumeration of specific matters
shall not be limited to matters similar to those specifically mentioned; and

 

(i)            the word “until,” when used in the context of a date for payment,
means until (but excluding) such date for payment.

 

II.  Legal Representation of the Parties.  The Operative Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring the Operative Documents to
be construed or interpreted against any party shall not apply to any
construction or interpretation hereof or thereof.

 

--------------------------------------------------------------------------------


 

III.  Accounting Terms.  All accounting terms not specifically defined otherwise
herein shall have the meaning customarily given in accordance with GAAP, and all
financial computations hereunder shall be computed, unless specifically provided
otherwise herein, in accordance with GAAP.

 

IV.  Defined Terms.  Terms defined herein have the respective meanings indicated
below when used in each Operative Document.

 

“ABR” means, for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100th of 1%) equal to the higher of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect one day prior to
such day plus 1/4 of 1%.  For purposes hereof:  “Prime Rate” means the rate of
interest per annum publicly announced from time to time by Wachovia Bank,
National Association as its prime rate in effect at its principal office in
Charlotte, North Carolina (the Prime Rate not being intended to be the lowest
rate of interest charged by Wachovia Bank, National Association in connection
with extensions of credit to debtors); and “Federal Funds Effective Rate” means,
for any day, the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on such day or, if such day is not a Business Day,
on the next preceding Business Day, by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.  If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms thereof, the ABR shall be
determined without regard to clause (b) of the first sentence of this
definition, as appropriate, until the circumstances giving rise to such
inability no longer exist.  Any change in the ABR due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

“Acceleration” means either a Credit Note Acceleration or Lessor Loan
Acceleration.

 

“Acquisition Costs” means the aggregate amounts funded by the Participants on
the Advance Date (i) for the acquisition by the Lessor of the Existing Investor
Certificates and the Existing Notes pursuant to and in accordance with the terms
and conditions of the Assignment Agreement and (ii) to reimburse the Lessee for
certain costs paid by the Lessee for the construction of the Improvements for
which the Lessee has not received reimbursement under the Existing Operative
Documents and for the payment by the Lessee of costs previously incurred by the
Lessee or its Affiliates to complete the Final Completion Work.

 

“Adjusted Debt to Total Capitalization Ratio” means, for any period, the ratio
of (i) Consolidated Adjusted Debt as at the last day of such period to (ii) an
amount equal to the sum of Consolidated Adjusted Debt plus Stockholders’ Equity
as at the last day of such period.

 

“Adjusted Interest Coverage Ratio” means, for any period, the ratio of (i)
EBITDAR for such period, to (ii) Consolidated Total Interest Expense plus
Consolidated Rent Expense for such period.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” means Wachovia Bank, National Association.

 

“Advance Date” means the Business Day on which the Fundings are made under the
Participation Agreement in accordance with Section 2.3 thereof.

 

“Advance Request” is defined in Section 2.3.1 of the Participation Agreement.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with, such Person.  For
purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise, provided (but without limiting the foregoing) that no
pledge of voting securities of any Person without the current right to exercise
voting rights with respect thereto shall by itself be deemed to constitute
control over such Person.

 

“After-Tax Basis” is defined in Section 9.4(b) of the Participation Agreement.

 

“Alterations” means, with respect to the Facility, alterations, improvements,
modifications and additions to the Improvements.

 

“Applicable Laws” means, with respect to any Person or the Facility (as
applicable), all existing and future applicable laws, rules, regulations,
statutes, treaties, codes, ordinances, permits, certificates, orders and
licenses of, and interpretations by, any Governmental Authority, and applicable
judgments, decrees, injunctions, writs, orders or like action of any court,
arbitrator or other administrative, judicial or quasi-judicial tribunal or
agency of competent jurisdiction (including Environmental Laws and other laws
pertaining to health, safety or the environment and those pertaining to the
construction, use or occupancy of the Facility) and any restrictive covenant or
deed restriction or easement of record affecting the Facility, and any
requirements of applicable insurance companies or insurance regulatory
agencies.  To the extent the Lessee or any other party obtains an exemption,
variance or similar exception to any Applicable Laws for or in connection with
the Facility, including any zoning or building ordinances or regulations, then
Applicable Laws shall be construed to mean Applicable Laws as so applicable to
the Facility.

 

“Appraiser” means Curtis-Rosenthal, LLC or such other Person as may be selected
by the Lessor and is reasonably acceptable to the Lessee.

 

“Appurtenant Rights” means (i) all agreements, easements, rights of way or use,
rights of ingress or egress, privileges, appurtenances, tenements, hereditaments
and other rights and benefits at any time belonging or pertaining to the Site or
the Improvements, including the use of any streets, ways, alleys, vaults or
strips of land adjoining, abutting, adjacent or contiguous to the Site and
(ii) all permits, licenses and rights, whether or not of record, appurtenant to
the Site.

 

“Arranger” means Wachovia Capital Markets, LLC.

 

3

--------------------------------------------------------------------------------


 

“Assignment Agreement” means the Assignment Agreement, to be dated as of the
Advance Date, and to be effective on the Advance Date by and among Ross
Distribution, Inc., as lessee, Ross Stores, Inc., as construction agent, Ross
Statutory Trust 2001A, as lessor, Wells Fargo Bank Northwest, N.A., as trustee,
BancBoston Leasing Investments Inc. and Wachovia Bank, National Association as
investors, Breeds Hill Capital Company, LLC, as conduit loan lender, Fleet
National Bank and Wachovia Bank, National Association, as liquidity providers,
Wachovia Bank, National Association, as a B Lender, Fleet National Bank, as
Administrative Agent, Collateral Agent and Liquidity Agent, the Lessor, as
Assignee, the Administrative Agent, and the Lessor Lenders.

 

“Assignments of Lease” means, collectively, the First Lien Assignment of Lease
and the Second Lien Assignment of Lease, and each an “Assignment of Lease”.

 

“Authorized Officer” means with respect to any Person delivering an Operative
Document, any officer (or trustee) of such Person who shall be duly authorized
to execute the Operative Documents.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended.

 

“Bankruptcy Default” means, with respect to the Lessee or the Guarantor, an
Insolvency Event without regard to the cure or grace periods provided therein.

 

“Banks” means each of the lending institutions listed on Schedule 1 to the
Revolving Credit Agreement.

 

“Base Rent” is defined in Section 3.1 of the Lease.

 

“Beneficiaries” means collectively, the Administrative Agent and the Debt
Participants.

 

“Benefitted Lender” is defined in Section 8.8 of the Lessor Loan Agreement.

 

“Benefitted Note Purchaser” is defined in Section 18.5 of the Credit Note
Purchase Agreement.

 

“Board of Directors” means, with respect to a corporation, either the board of
directors or any duly authorized committee of that board of directors which,
pursuant to the by-laws of such corporation, has the same authority as that
board of directors as to the matter at issue.

 

“Borrower” means the Lessor, as borrower under the Lessor Loan Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina and San Francisco, California are
authorized or required by law to close.

 

“Called Principal” shall mean, with respect to any Note or Investor Amounts, the
outstanding principal amount of such Note or Investor Amounts that is to be
prepaid or has become or is declared to be immediately due and payable, as the
context requires.

 

4

--------------------------------------------------------------------------------


 

“Capitalized Lease” means any lease of real property by a member of the
Guarantor Affiliated Group as lessee which is shown as a liability on the
Consolidated balance sheet of the Guarantor in accordance with GAAP.

 

“Capitalized Lease Obligations” means, with respect to any Person, at the time
any determination thereof is to be made, the amount of the liability in respect
of a lease that would at such time be so required to be capitalized on the
balance sheet of such Person as lessee thereof in accordance with GAAP.

 

“Cash Equivalents” means (a) Government Obligations having maturities of not
more than one year from the date of acquisition, (b) certificates of deposit of
any commercial bank incorporated under the laws of the United States or any
state, territory or commonwealth thereof of recognized standing having capital
and unimpaired surplus in excess of $500,000,000 and whose short-term commercial
paper rating at the time of acquisition is at least A-1 or the equivalent by S&
P or at least P-1 or the equivalent by Moody’s (any such bank, an “Approved
Bank”), which certificates of deposit have maturities of not more than one year
from the date of acquisition, (c) repurchase obligations with a term of not more
than 31 days for underlying securities of the types described in clauses (a),
(b) and (d) of this definition entered into with any Approved Bank which (i) is
secured by a fully perfected security interest in any obligation of the type
described in any of clauses (a), (b) and (d), and (ii) has a market value at the
time such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such Approved Bank thereunder, (d) commercial paper or
financial company paper issued by any person incorporated under the laws of the
United States, or any state thereof, and rated at least A-1 or the equivalent by
S&P or at least P-1 or the equivalent by Moody’s, and in each case maturing not
more than 9 months from the date of acquisition and not issued by the Guarantor
or any Affiliate of the Guarantor and (e) investments in money market funds that
are registered under the Investment Company Act, which have assets of at least
$100,000,000 and at least 95% of whose assets consist of investments or other
obligations of the type described in clauses (a) through (d) above and as to
which withdrawals are permitted at least every 30 days.

 

“Casualty” means an event of damage or casualty relating to all or part of the
Facility that does not constitute an Event of Loss.

 

“Change of Control” means a Lessee Change of Control or a Guarantor Change of
Control.

 

“Claims” means liabilities, obligations, damages, losses, demands, penalties,
interest, fines, claims, actions, suits, judgments, settlements, utility
charges, costs, fees, expenses and disbursements (including, without limitation,
reasonable, actually-incurred legal fees and expenses and costs of
investigation) of any kind and nature whatsoever.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means (i) as to any Credit Note Purchaser, its commitment to
purchase Credit Notes on the Advance Date in an aggregate principal amount set
forth on Schedule I to the Participation Agreement, (ii) as to any Lessor
Lender, its commitment to make Lessor Loans to the Borrower on the Advance Date
in an aggregate principal amount set forth on Part A of Schedule II to the
Participation Agreement, and (iii) as to Lessor, its commitment to make

 

5

--------------------------------------------------------------------------------


 

available Investor Contributions in an aggregate principal amount set forth on
Part B of Schedule II to the Participation Agreement.

 

“Commitment Percentage” means, as to any Participant, the percentage set forth
opposite such Participant’s name under the heading “Commitment Percentage” on
Schedule I to the Participation Agreement, with respect to the Credit Note
Purchasers, Part A of Schedule II to the Participation Agreement, with respect
to the Lessor Lenders, and Part B of Schedule II to the Participation Agreement,
with respect to the Lessor.

 

“Compliance Certificate” means the report substantially in the form of Exhibit E
to the Revolving Credit Agreement, delivered by the Guarantor to the
Administrative Agent pursuant to Section 4.1(w) and 6.1(k)(iii) of the
Participation Agreement.

 

“Condemnation” means any condemnation, requisition or other taking or sale of
the use, occupancy or title to the Facility or any part thereof in, by or on
account of any eminent domain proceeding or other action by any Governmental
Authority or other Person under the power of eminent domain or otherwise or any
transfer in lieu of or in anticipation thereof, that does not constitute an
Event of Loss.

 

“Consolidated” or “Consolidating” shall have the respective meanings ascribed to
such terms under GAAP.

 

“Consolidated Adjusted Debt” means, as at any date of determination, all
Indebtedness of the Guarantor on a Consolidated basis for borrowed money
(including, without limitation but without duplication, (i) Indebtedness arising
under Capitalized Leases, (ii) Indebtedness arising under Synthetic Leases,
(iii) liabilities under Loan Guarantees, and (iv) liabilities under standby
letters of credit (but excluding liabilities under documentary letters of
credit)) plus an amount equal to six times Consolidated Rent Expense for the
twelve-month period ending on such date of determination.

 

“Consolidated Rent Expense” means, for any period, the aggregate rental expenses
payable by the Guarantor on a Consolidated basis for such period (including
percentage rent) under any operating Leases classified as such under GAAP but
not including any amount included in the definition of “Consolidated Total
Interest Expense.”

 

“Consolidated Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.

 

“Consolidated Tangible Net Worth” means, as at any date of determination,
Stockholders’ Equity less any intangible assets, with intangible assets defined
as goodwill, patents, trademarks, tradenames, lease rights, capitalized
pre-opening costs, franchises, organization costs and property rights.

 

“Consolidated Total Interest Expense” means, for any period, all interest and
all amortization of debt discount and expense (including commitment fees, letter
of credit fees, balance deficiency fees and similar expenses) on all
Indebtedness of the Guarantor on a

 

6

--------------------------------------------------------------------------------


 

Consolidated basis (including outstanding letters of credit), all as determined
in accordance with GAAP, together with all interest expense of the Guarantor on
a Consolidated basis under Synthetic Leases.

 

“Construction” means the construction and installation of all Improvements
contemplated by the Plans and Specifications.

 

“Contingent Liability” means, with respect to any Person, without duplication,
any obligation (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guarantying, intended to
guaranty, or having the economic effect of guarantying, any Indebtedness,
obligation or any other liability of any other Person or the payment of
dividends or other distributions upon the shares of any other Persons in any
manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
other obligation or any property constituting security therefor, (b) to advance
or provide funds or other support for the payment or purchase of such
Indebtedness or obligation or to maintain working capital, solvency or other
balance sheet condition of such other Person (including, without limitation,
maintenance agreements, comfort letters, take or pay arrangements, put
agreements or similar agreement or arrangements) for the benefit of the holder
of Indebtedness or other obligation of such other Person, (iii) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or other obligation against loss or (iv) to
otherwise assure or hold harmless the owner of such Indebtedness or obligation
against loss in respect thereof.  The amount of any Contingent Liability
hereunder shall (subject to any limitations set forth therein) be deemed to be
an amount equal to the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness, obligation or liability in respect of
which such Contingent Liability is made.

 

“Control” means (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, the
possession directly or indirectly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities or by contract or otherwise, provided (but without limiting
the foregoing) that no pledge of voting securities of any Person without the
current right to exercise voting rights with respect thereto shall by itself be
deemed to constitute control over such Person.

 

“Credit Note Acceleration” means an “Acceleration” as defined in Section 11 of
the Credit Note Purchase Agreement.

 

“Credit Note Balance” means, as of any date of determination, an amount equal to
the sum of the outstanding principal amount of the Credit Notes of all Credit
Note Holders, together with all accrued and unpaid Interest thereon.

 

“Credit Note Documents” means the Participation Agreement, the Credit Note
Purchase Agreement, the Credit Notes, the Debt Participants’ Indemnity
Agreement, the Intercreditor Agreement, the Guaranties and the Security
Documents.

 

“Credit Note Holder” means, at any time, each Person that holds a Credit Note.

 

7

--------------------------------------------------------------------------------


 

“Credit Note Purchase Agreement” means the Credit Note Purchase Agreement, dated
as of the Documentation Date, among Lessor, as Issuer thereunder, and each
Credit Note Purchaser.

 

“Credit Note Purchase Agreement Default” means any condition, occurrence or
event which, after notice or lapse of time, or both, would constitute a Credit
Note Purchase Agreement Event of Default.

 

“Credit Note Purchase Agreement Event of Default” is defined in Section 11 of
the Credit Note Purchase Agreement.

 

“Credit Note Purchaser” means each of the insurance companies or other financial
institutions named on Schedule I to the Participation Agreement.

 

“Credit Note Rate” means 5.65% per annum.

 

“Credit Notes” is defined in Section 1 of the Credit Note Purchase Agreement.

 

“Debt Participants” means, collectively, the Credit Note Holders and the Lessor
Lenders.

 

“Debt Participants’ Indemnity Agreement” means that certain Indemnity Agreement,
dated as of the Documentation Date, between Parent Indemnitor and the Debt
Participants.

 

“Debt Rating” means, as of any date of determination thereof and with respect to
any Person, the ratings most recently published by the Rating Agencies relating
to the unsecured, unsupported senior long-term debt obligations of such Person.

 

“Default” means, collectively, a Lease Default and a Bankruptcy Default.

 

“Discounted Value” shall mean, with respect to the Called Principal of any Note
or Investor Amounts, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date, in accordance with accepted financial practice
and at a discount factor (applied on the same periodic basis as that on which
Interest on the Notes or the Yield on the Investor Amounts, as applicable, is
payable) equal to the Reinvestment Yield with respect to such Called Principal.

 

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, contribution or other conveyance (including by way of merger) of the
Facility or any portion thereof following the exercise of remedies by the
Participants in a single transaction or series of transactions.

 

“Documentation Date” is defined in Section 2.1(b) of the Participation
Agreement.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“EBITDA” means, in relation to the Guarantor on a Consolidated basis for any
period, an amount equal to the net income for such period of the Guarantor on a
Consolidated basis after deduction of all expenses, taxes and other proper
charges, determined in accordance with GAAP for such period, but, in determining
such Consolidated net income, any GAAP extraordinary gains during such period
shall be excluded from such calculation, plus the following to the extent

 

8

--------------------------------------------------------------------------------


 

deducted in computing such Consolidated net income for such period:  (i)
Consolidated Total Interest Expense for such period, (ii) Consolidated taxes on
income for such period, (iii) Consolidated depreciation for such period, (iv)
Consolidated amortization for such period, and (v) extraordinary non-cash losses
for such period to the extent such losses have not been and will not become cash
losses in a later fiscal period.

 

“EBITDAR” means, in relation to the Guarantor for any period, an amount equal to
EBITDA for such period, plus Consolidated Rent Expense for such period.

 

“Eligible Lessor Transferee” is defined in Section 8.1.1 of the Participation
Agreement.

 

“Engagement Letter” means the Engagement Letter from the Arranger to the
Guarantor, dated June 3, 2003.

 

“Environmental Audit” means a Phase One Environmental Site Assessment (the scope
and performance of which meets or exceeds ASTM Standard Practice E1527-93
Standard Practice for Environmental Site Assessments:  Phase One Environmental
Site Assessment Process (or the most recent version thereof)) of the Facility.

 

“Environmental Claims” means all claims, however asserted, alleging potential
liability or responsibility for violation of any Environmental Law or for
release of Hazardous Materials or injury to the environment.

 

“Environmental Damages” has the meaning specified in Section 9.6(d) of the
Lease.

 

“Environmental Laws” means and includes the Resource Conservation and Recovery
Act of 1976, (RCRA) 42 U.S.C. §§ 6901-6987, as amended by the Hazardous and
Solid Waste Amendments of 1984, the Comprehensive Environmental Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601- 9657, (CERCLA), the Hazardous
Materials Transportation Act of 1975, 49 U.S.C. §§ 1801-1812, the Toxic
Substances Control Act, 15 U.S.C. §§ 2601-2671, the Clean Air Act, 42 U.S.C. §§
7401 et seq., the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C.
§§ 136 et seq. and all similar federal, state and local environmental laws,
ordinances, rules, orders, statutes, decrees, judgments, injunctions, codes and
regulations or sources of legal liabilities, and any other federal, state or
local laws, ordinances, rules, codes and regulations or sources of legal
liabilities relating to the environment, the impact or affect of Hazardous
Materials on natural resources or the regulation or control of or imposing
liability or standards of conduct concerning Hazardous Materials or the
investigation, clean-up or other remediation of the Facility (including any
requirements imposed by common law), or regulating or restricting the transfer
of real property because of the presence of Hazardous Materials, as any of the
foregoing are from time to time amended, supplemented or supplanted.

 

“Environmental Report” is defined in Section 12.2 of the Lease.

 

“Equipment” means all equipment (and software related thereto) described in
Schedule V to the Participation Agreement.

 

9

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time or any successor Federal statute.

 

“ERISA Group” means the Guarantor, and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Guarantor, are treated as a single
employer under Section 414(b) or (c) of the Code.

 

“Event of Default” means (a) a Lease Event of Default or (b) a Loan Event of
Default.

 

“Event of Loss” means (x) the actual or constructive loss of all or
substantially all of the Facility or damage thereto which is uneconomical or
impractical to repair, (y) the taking by Condemnation of title to all or
substantially all of the Facility, or such portion thereof that makes use of the
balance uneconomic or impractical for the Lessee or (z) the taking by
Condemnation of the use of all or substantially all of the Facility, or such
portion thereof that makes use of the balance uneconomic or impractical for the
Lessee, for a continuous period equal to or in excess of one (1) year or the
remaining Lease Term (if the remaining Lease Term is less than one year).

 

“Excluded Amounts” means:

 

(a)           all indemnity payments and expenses to which any Indemnitee is
entitled pursuant to the Operative Documents;

 

(b)           any amounts payable under any Operative Document to reimburse the
Lessor, the Administrative Agent or any other Participant (including the
reasonable expenses of any such Person incurred in connection with any such
payment) for performing any of the obligations of the Lessee under and as
permitted by any Operative Document;

 

(c)           any insurance proceeds (or payments with respect to risks
self-insured or policy deductibles) under liability policies payable to the
Lessor, the Administrative Agent or any other Participant (or any such Person’s
successors, assigns, agents, trustees, officers, directors or employees);

 

(d)           any insurance proceeds under policies maintained by the Lessor,
the Administrative Agent or any other Participant and not required to be
maintained by the Lessee under the Lease;

 

(e)           any amount payable by the Lessee pursuant to Section 4.1(v) of the
Participation Agreement, whether or not such amounts are or can be characterized
as a Supplemental Rent; and

 

(f)            any payments of interest or yield on payments referred to in
clauses (a) through (e) above.

 

“Excluded Taxes” means any Taxes consisting of net income and franchise Taxes
(and minimum taxes and similar taxes imposed in lieu thereof) imposed with
respect to any Secured Party by any Governmental Authority under the laws of
which such Secured Party is organized

 

10

--------------------------------------------------------------------------------


 

or in which it maintains its applicable lending (or investing) office or any
political subdivision thereof.  For purposes of Section 9.3 of the Participation
Agreement, “Excluded Taxes” does not include U.S. withholding Taxes.

 

“Exculpated Persons” means the Lessor, its officers, directors, shareholders and
partners.

 

“Existing A1 Note” is defined in Recital C to the Participation Agreement.

 

“Existing B Notes” is defined in Recital C to the Participation Agreement.

 

“Existing Conduit Loan Lender” is defined in Recital A to the Participation
Agreement.

 

“Existing Conduit Note” is defined in Recital C to the Participation Agreement

 

“Existing Facility Note” is defined in Recital C to the Participation Agreement.

 

“Existing Investor Certificates” is defined in Recital C to the Participation
Agreement.

 

“Existing Lease” is defined in Recital A to the Participation Agreement.

 

“Existing Lenders” means the holders of the Existing Notes.

 

“Existing Lessor” is defined in Recital A to the Participation Agreement.

 

“Existing Investors” is defined in Recital A to the Participation Agreement.

 

“Existing Notes” means the Existing A1 Note, Existing B Notes, Existing Conduit
Note and Existing Facility Note.

 

“Existing Operative Documents” is defined in Recital A to the Participation
Agreement.

 

“Existing Participation Agreement” is defined in Recital A to the Participation
Agreement.

 

“Existing Participation Agreement Amendment” is defined in Recital B to the
Participation Agreement.

 

“Extension Option” is defined in Section 8.5(a) of the Participation Agreement.

 

“Extension Option Effective Date” is defined in Section 8.5(a) of the
Participation Agreement.

 

“Extension Option Request” is defined in Section 8.5(a) of the Participation
Agreement.

 

“Extension Option Response Date” is defined in Section 8.5(a) of the
Participation Agreement.

 

“Facility” means the Site and the Improvements, collectively.

 

11

--------------------------------------------------------------------------------


 

“Facility Documents” is defined in paragraph G of the Consideration Clause of
the Mortgages.

 

“Facility Improvements” means the “Facility Improvements”, as defined in
Appendix A to the Existing Participation Agreement.

 

“Fair Market Value” means the amount, which in any event shall not be less than
zero, that would be paid in cash in an arm’s-length transaction between an
informed and willing purchaser and an informed and willing seller, neither of
whom is under any compulsion to purchase or sell, respectively, for the
ownership of the Facility, as set forth in an appraisal.  The Fair Market Value
of the Facility shall be determined based on the assumption that, except as
otherwise expressly set forth in the Operative Documents, the Lessee is in
compliance with the other requirements of the Operative Documents applicable to
the Facility and that the Facility is free and clear of all Liens.

 

“Fees” means any amounts payable pursuant to Section 2.6 of the Participation
Agreement.

 

“50% FMV Event” is defined in Section 6.2(h) of the Participation Agreement.

 

“Final Completion Work” means the punch list items described in Schedule VIII to
the Participation Agreement that needs to be performed to achieve completion of
the Facility Improvements in accordance with the Plans and Specifications.

 

“Final Payment Date” is defined in Section 18.2(f) of the Lease.

 

“Financing Statements” means, collectively, the Lessee Financing Statements, and
the Lessor Financing Statements.

 

“First Lien Assignment of Lease” means the First Lien Assignment of Lease dated
as of the Documentation Date from the Lessor, as assignor, to the Administrative
Agent (on behalf of the Lessor Lenders), as assignee.

 

“First Lien Mortgage” means the First Lien Deed of Trust, Security Agreement and
Fixture Filing dated as of the Documentation Date made by the Lessor and the
Lessee for the benefit of the Administrative Agent (on behalf of the Lessor
Lenders).

 

“Fiscal Quarter” means each of the Lessee’s four fiscal reporting periods
ending, respectively, on March 31, June 30, September 30 and December 31 of each
year.

 

“Fixtures” is defined in the Granting Clause of each Mortgage.

 

“Funding” means an advance of funds by the Participants pursuant to Section 2.3
of the Participation Agreement.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time consistently applied.

 

12

--------------------------------------------------------------------------------


 

“Government Obligations” means readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America.

 

“Governmental Action” means all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, decrees,
licenses, exemptions, publications, filings, notices to and declarations of or
with, or required by, any Governmental Authority, or required by any Applicable
Laws, and shall include, without limitation, all citings, environmental and
operating permits and licenses that are required for the use, occupancy, zoning
and operation of the Facility.

 

“Governmental Authority” means any applicable foreign, federal, state, county,
municipal or other government, quasi-government or regulatory authority, agency,
board, body, commission, instrumentality, court or tribunal, or any political
subdivision of any thereof, or arbitrator or panel of arbitrators.

 

“Gross Sales Proceeds” means the gross proceeds from any sale of the Facility
pursuant to the Remarketing Option.

 

“Guaranties” means, collectively, the Lessee Guaranty, the Participant Guaranty
and, if delivered pursuant to Section 6.1(l)(iv) to the Participation Agreement,
the Subsidiary Guarantees.

 

“Guarantor” means Ross Stores, Inc.

 

“Guarantor Affiliated Group” means, collectively, the Guarantor and each of its
Subsidiaries in existence from time to time.

 

“Guarantor Change of Control” means the occurrence of any of the following: (i)
any Person or “group” (within the meaning of Section 13(d) of the Securities
Exchange Act) of Persons acting in concert as a partnership or other group
shall, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, have become, after the date hereof,
the “beneficial owner” (within the meaning of such term under Rule 13d-3 under
the Securities Exchange Act) of securities of the Guarantor representing 35% or
more of the combined voting power of the then outstanding securities of the
Guarantor ordinarily (and apart from rights accruing under special
circumstances) having the right to vote in the election of directors; (ii) the
board of directors of the Guarantor shall cease to consist of a majority of the
individuals who constituted the board of directors as of the date hereof or who
shall have become a member thereof subsequent to the date hereof after having
been nominated, or otherwise approved in writing, by at least a majority of
individuals who constituted the board of directors of the Guarantor as of the
date hereof; or (iii) any change in equity ownership of any Significant
Subsidiary of the Guarantor, except as may be expressly permitted by Section
6.1(x) of the Participation Agreement.

 

“Hazardous Condition” means any condition that violates or threatens to violate,
or that results in or threatens noncompliance with, any Environmental Law.

 

13

--------------------------------------------------------------------------------


 

“Hazardous Material” means any substance, waste or material which is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous, including petroleum, its derivatives,
by-products and other hydrocarbons and friable asbestos and is or becomes
regulated by any Governmental Authority, including any agency, department,
commission, board or instrumentality of the United States, the State of
California or any political subdivision thereof.

 

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under interest rate or currency swap agreements, interest or exchange
rate cap agreements and interest or exchange rate collar agreements, and all
other agreements or arrangements designed to protect such Person against
fluctuations in interest rates, currency exchange rates or commodity prices.

 

“Highest Lawful Rate” is defined in Section 3.3 of the Participation Agreement.

 

“Improvements” means any and all buildings, structures, improvements and
Fixtures now or hereafter situated or located on the Site, including parking
structures, electrical equipment, power plants, storage tanks, heating and/or
air conditioning systems, ventilation systems, mechanical systems, emergency
systems, access ways, recreational areas, vehicle control facilities,
landscaping, and utility and service systems used or procured for use in
connection with the operation and maintenance of such buildings and structures
but excluding the Lessee’s Property.

 

“Indebtedness”, when used with respect to any Person, and without duplication
means:

 

(1)           all indebtedness, obligations and other liabilities (contingent or
otherwise) of such Person for borrowed money (including obligations of such
Person in respect of overdrafts, foreign exchange contracts, currency exchange
agreements, and any loans or advances from banks, whether or not evidenced by
notes or similar instruments) or evidenced by bonds, debentures, notes or other
instruments for the payment of money, or incurred in connection with the
acquisition of any property or assets (whether or not the recourse of the lender
is to the whole of the assets of such Person or only to a portion thereof), or
incurred in connection with the acquisition of any services (whether or not the
recourse of the lender is to the whole of the assets of such Person or to only a
portion thereof), other than any account payable or other accrued current
liability or obligation to trade creditors incurred in the ordinary course of
business in connection with the obtaining of such property or services;

 

(2)           all reimbursement obligations and other liabilities (contingent or
otherwise) of such Person with respect to letters of credit, bank guarantees,
bankers’ acceptances, surety bonds, performance bonds or other guaranty of
contractual performance;

 

(3)           all obligations and liabilities (contingent or otherwise) in
respect of (a) Capitalized Lease Obligations; and (b) any lease or related
documents (including a purchase agreement) in connection with any Synthetic
Lease Obligations or other lease of property which provides that such Person is
contractually obligated to purchase or cause a third party to purchase the
leased property and thereby guarantee a minimum residual value of the leased
property to the landlord and the obligations of such Person under such

 

14

--------------------------------------------------------------------------------


 

lease or related document to purchase or to cause a third party to purchase the
leased property;

 

(4)           all Hedging Obligations of such Person;

 

(5)           all Contingent Liabilities of such Person in respect of
Indebtedness, obligations or liabilities of another Person of the kind described
in clauses (1) through (4) above;

 

(6)           any indebtedness or other obligations described in clauses (1)
through (4) above secured by any mortgage, pledge, lien or other encumbrance
existing on property which is owned or held by such Person, regardless of
whether the indebtedness or other obligation secured thereby shall have been
assumed by such Person; and

 

(7)           any and all deferrals, renewals, extensions and refundings of, or
amendments, modifications or supplements to, any indebtedness, obligation or
liability of the kind described in clauses (1) through (6) above.

 

For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture characterized as a
partnership for commercial law purposes in which such Person is a general
partner or a joint venturer.  The amount of Indebtedness of any Person at any
date shall be the outstanding balance at such date of all unconditional
obligations as described above and the maximum liability of any such Contingent
Liabilities at such date.

 

“Indemnitee” means each Participant, the Administrative Agent, the Arranger and
the respective successors, permitted assigns, permitted transferees, invitees,
trustees, contractors, servants, employees, officers, directors, shareholders,
members, partners, participants, representatives and agents of the foregoing
Persons; provided, that in no event shall Lessee or any Affiliate of the Lessee
be an Indemnitee.

 

“Indemnity Agreements” means, collectively, the Debt Participants’ Indemnity
Agreement and the Lessee Indemnity Agreement.

 

“Initial Financial Statement” is defined in Section 5.5(i) of the Participation
Agreement.

 

“Insolvency Event” means, with respect to any Person, any event pursuant to
which such Person makes an assignment of or for the benefit of creditors, files
a case or petition in bankruptcy, petitions or applies to any tribunal for the
appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) for it or for a substantial part of its
property, commences any case or proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, consents or acquiesces in
the filing of any such petition, application, proceeding or appointment of or
taking possession by the custodian, receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of such Person or any substantial part
of its property, or admits its inability to pay its debts generally as they
become due, or authorizes any of the foregoing to be done or taken on behalf of
such Person, or any case or petition in bankruptcy or under any other insolvency
law is commenced against such Person

 

15

--------------------------------------------------------------------------------


 

and is not dismissed within 90 days after such commencement or results in an
order for relief that is not vacated or set aside within 90 days from the date
of entry thereof.

 

“Insolvent” or “Insolvency” means the occurrence of one or more of the following
events with respect to a Person:  (i) dissolution (except as permitted by
Section 6.1(x) of the Participation Agreement; (ii) termination of existence
(except as permitted by Section 6.1(x) of the Participation Agreement); (iii)
insolvency within the meaning of the Bankruptcy Code or other comparable foreign
or domestic applicable statutes; (iv) such Person generally not paying its debts
as they become due or its inability to pay its debts as they come due; (v) such
Person having unreasonably small capital with which to engage in its business,
(vi) such Person having incurred Indebtedness beyond its ability to pay such
Indebtedness as it matures, (vii) such Person’s failure to have assets (both
tangible and intangible) having a present fair salable value in excess of the
amount required to pay the probable liability on its then existing debts
(whether matured or unmatured, liquidated or unliquidated, absolute fixed or
contingent), (viii) such Person’s application for or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee, liquidator
or similar official of itself or of all or a substantial part of its property,
(ix) such Person’s making of a general assignment for the benefit of its
creditors, (x) commencement by such Person of a voluntary case under the
Bankruptcy Code, (xi) the taking or commencement by any Person of any case or
proceeding under any law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts, or any other law providing for
the relief of debtors, (xii) such Person’s failure to contest in a timely or
appropriate manner, or acquiescence in writing to, any petition filed against it
in an involuntary case under the Bankruptcy Code or other comparable law, (xiii)
such Person’s taking of any action under the laws of its jurisdiction of
incorporation or organization similar to any of the foregoing or passing any
board resolution or taking of any corporate action for the purpose of effecting
any of the foregoing; or (xiv) commencement of a proceeding or case against such
Person, without the application or consent of such Person, in any court of
competent jurisdiction, seeking (x) the liquidation, reorganization,
dissolution, winding up, or composition or readjustment of such Person’s debts,
(y) the appointment of a trustee, receiver, custodian, liquidator or the like of
it or of all or any substantial part of such Person’s assets, or (z) similar
relief in respect of it, under any law relating to bankruptcy, insolvency,
reorganization, winding-up or composition or adjustment of debts or any other
law providing for the relief of debtors, and such proceeding or case shall
continue undismissed, or unstayed and in effect, for a period of 60 days; or an
order for relief shall be entered in an involuntary case under the Bankruptcy
Code, against such Person; or action under the laws of the jurisdiction of
incorporation or organization of such Person similar to any of the foregoing
shall be taken with respect to such Person and shall continue unstayed and in
effect for any period of 60 days.

 

“Insurance Requirements” means all terms and conditions of any insurance policy
either required by the Lease to be maintained by the Lessee and all requirements
of the issuer of any such policy.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Documentation Date, between the Credit Note Purchasers, Lessor Lenders, Lessor
and Administrative Agent.

 

16

--------------------------------------------------------------------------------


 

“Interest” means the interest (including overdue interest) accruing on the
Credit Notes and the Lessor Loans as computed and payable in accordance with the
terms of the Credit Note Purchase Agreement and each Credit Note or the Lessor
Loan Agreement and each Lessor Note, as applicable.

 

“Interest Period” means, with respect to any Note or any Investor Amounts
bearing Interest or Yield, as applicable, by reference to the Credit Note Rate,
Lessor Loan Rate or the Yield Rate, as applicable, all or any portion of the
period from and including the Advance Date to the next succeeding Scheduled
Payment Date and thereafter from and including a Scheduled Payment Date to but
excluding the next succeeding Scheduled Payment Date during which such Note or
Investor Amounts bear Interest or Yield by reference to such rate.

 

“Investment” means, as applied to any Person, (i) the purchase or acquisition of
any share of capital stock, partnership interest, limited liability company
membership interest, evidence of indebtedness or other equity security of any
other Person, (ii) any loan, advance or extension of credit to, or contribution
to the capital of, any other Person, (iii) any real estate held primarily for
sale or investment, (iv) any commodities futures contracts held other than in
connection with bona fide hedging transactions, (v) any other investment in any
other Person, and (vi) the making of any commitment or acquisition of any option
to perform any of the acts specified in clauses (i) through (v) of this
definition.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
together with the rules and regulations promulgated thereunder.

 

“Investor Amounts” means, as of any date of determination, the aggregate amount
of Investor Contributions, net of any distributions (other than distributions of
Yield) with respect thereto.

 

“Investor Amounts Balance” means, as of any date of determination, an amount
equal to the outstanding Investor Amounts, together with all accrued and unpaid
Yield thereon.

 

“Investor Base Rent” means, for each Scheduled Payment Date, an amount equal to
the Yield accrued on the Investor Amounts at the Yield Rate during the Interest
Period ending on such date.

 

“Investor Contribution” means the amount which Lessor is required to fund as its
portion of the Funding pursuant to Section 2.3(a) of the Participation Agreement
or any other amount which Lessor funds under or pursuant to the Operative
Documents.

 

“Land” is defined in the Consideration Clause of the Mortgage.

 

“Land Agreements” is defined in Section 9.8 of the Lease.

 

“Lease” means the Amended and Restated Lease Agreement dated, as of the
Documentation Date, between the Lessor, as lessor, and the Lessee, as lessee, in
respect of the Facility.

 

17

--------------------------------------------------------------------------------


 

“Lease Balance” means, as of any date of determination, an amount equal to the
sum of the Credit Note Balance, the Lessor Loan Balance, the Investor Amounts
Balance and all other amounts owing by the Lessee under the Operative Documents
(including without limitation, but without duplication, accrued and unpaid
Rent).

 

“Lease Default” means any condition, event or act which, with notice or lapse of
time or both, would become a Lease Event of Default.

 

“Lease Event of Default” has the meaning specified in Section 18.1 of the Lease.

 

“Lease Term” means the period commencing on and including the Advance Date and
ending on the Lease Term Expiration Date.

 

“Lease Term Expiration Date” means July 23, 2013, as that date may be extended
pursuant to Section 8.5 of the Participation Agreement.

 

“Leases” means any agreement granting a Person the right to occupy space in a
structure or real estate for any period of time, and any Capitalized Lease,
Synthetic Lease, or other lease of or agreement to use personal property
including machinery, equipment, furniture and fixtures, whether evidenced by
written or oral lease, contract or other agreement no matter how characterized.

 

“Legal Requirements” means all Federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting the Facility or any portion thereof or the use
or alteration thereof, whether now or hereafter enacted and in force, including
any that require repairs, modifications or alterations in or to the Facility or
any portion thereof or in any way limit the use and enjoyment thereof and any
that may relate to Environmental Laws, and all permits, certificates of
occupancy, licenses, authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments which are either of record or known to the Facility affecting the
Facility or any portion thereof.

 

“Lender’s Policies” is defined in Section 4.1(j) of the Participation Agreement.

 

“Lessee” means Ross Distribution, Inc., a California corporation.

 

“Lessee Change of Control” means the occurrence of any of the following:

 

(i)            the acquisition by any Person (other than a direct, wholly owned
domestic Subsidiary of the Guarantor) of beneficial ownership, directly or
indirectly, through a purchase, merger or other acquisition transaction or
series of transactions, of any shares of capital stock of the Lessee; or

 

(ii)           any consolidation or merger of the Lessee with or into any other
Person, any merger of another Person into the Lessee, or any conveyance,
transfer, sale, lease (other than a sublease permitted under the Lease) or other
disposition of all or substantially all of the properties and assets of the
Lessee to another Person (other than a

 

18

--------------------------------------------------------------------------------


 

direct, wholly owned domestic Subsidiary of the Guarantor other than a
Significant Subsidiary).

 

(iii)          Beneficial ownership shall be determined in accordance with Rule
13d-3 promulgated by the SEC under the Securities Exchange Act.  As used in this
definition, the term “Person” shall include any syndicate or group which would
be deemed to be a “person” under Section 13(d)(3) of the Securities Exchange
Act.

 

“Lessee Collateral” means all of the Lessee’s right, title and interest in and
to each of the following, however arising and whether now existing or hereafter
acquired or arising in:

 

(a)           the Facility;

 

(b)           all books and records, data bases (including credit files,
software, computer programs, and other computer materials and records), in
addition to all permits, contract rights and general intangibles, in each case
pertaining to or generated in the operation of, the business conducted or to be
conducted at the Site; and

 

(c)           all products, excess successions, subleases, rents, issues,
profits, products, returns, income and proceeds of and from the Facility
(including proceeds which constitute property of the type described in clauses
(a) and (b) above, and to the extent not otherwise included, all payments under
insurance (whether or not Lessee is the loss payee thereof) or any indemnity,
warranty or guarantee payable by reason of loss or damage to or otherwise with
respect to any of the foregoing.

 

“Lessee Financing Statements” means UCC-1 financing statements made by the
Lessee, as debtor, in favor of Lessor, as secured party, appropriately completed
and executed for filing with the offices listed in Part A of Schedule IV to the
Participation Agreement in order to protect the Lessor’s interest with respect
to the Mortgaged Property.

 

“Lessee Guaranty” means the Guaranty, dated as of the Documentation Date given
by Guarantor to and in favor of the Secured Parties.

 

“Lessee Indemnity Agreement” means that certain Lessee Indemnity Agreement,
dated as of the Documentation Date, between Parent Indemnitor and the Lessee.

 

“Lessee Obligations” means all obligations (whether now or hereafter arising) of
the Lessee under the Operative Documents.

 

“Lessee Operative Document” means the Participation Agreement and each other
Operative Document to which the Lessee in any capacity is a party.

 

“Lessee Person” means the Lessee, the Guarantor or any of their Affiliates in
their capacity as Lessee or Guarantor, and their successors and assigns, and all
of their respective officers, directors, shareholders, partners, employees,
agents, consultants (on the Facility), service-providers (on the Facility), and
any other Person under the supervision of any of the foregoing pursuant to a
written contract or otherwise.

 

19

--------------------------------------------------------------------------------


 

“Lessee’s Property” has the meaning given such term in Section 8.3 of the Lease.

 

“Lessor” means Wachovia Development Corporation, a North Carolina corporation.

 

“Lessor Bankruptcy Event”  means, in respect of the Lessor or the Parent
Indemnitor, a Credit Note Purchase Agreement Event of Default specified in
Section 10(b) of the Credit Note Purchase Agreement or a Lessor Loan Agreement
Event of Default specified in Section 6.1(b) of the Lessor Loan Agreement.

 

“Lessor Financing Statements” means UCC-1 financing statements reflecting by the
Lessor, as debtor, in favor of the Administrative Agent, as secured party,
appropriately completed for filing with the offices listed in Part B of
Schedule IV to the Participation Agreement in order to protect the
Administrative Agent’s interest with respect to the Mortgaged Property.

 

“Lessor GAAP Event” means any change in GAAP occurring following the
Documentation Date that in the reasonable judgment of Lessor adversely affects
the financial accounting reporting of the Lessor, as such reporting relates to
the transactions contemplated by the Operative Documents.

 

“Lessor Lenders” means, collectively, each of the financial institutions named
on Schedule II to the Participation Agreement.

 

“Lessor Liens” means Liens on or against the Facility or the Lease or any
payment of Rent (a) which result from any act of, or any Claim against, the
Lessor, any owner of a direct or indirect interest in the Lessor, unrelated to
its interest in the Facility or the transaction, or which result from any
violation by the Lessor of any of the terms of the Operative Documents or
(b) which result from Liens in favor of any taxing authority by reason of any
Tax owed by the Lessor, any owner of a direct or indirect interest in the
Lessor, except that Lessor Liens shall not include any Lien resulting from any
Tax for which the Lessee is obligated to indemnify the Lessor.

 

“Lessor Loan Acceleration” is defined in Section 6.1 of the Lessor Loan
Agreement.

 

“Lessor Loan Agreement” means the Lessor Loan Agreement, dated as of the
Documentation Date, among Lessor, as Borrower thereunder, Administrative Agent,
and the Lessor Lenders.

 

“Lessor Loan Agreement Event of Default” is defined in Section 6.1 of the Lessor
Loan Agreement.

 

“Lessor Loan Balance” means, as of any date of determination, an amount equal to
the sum of the outstanding Lessor Loans of all Lessor Lenders, together with all
accrued and unpaid Interest thereon.

 

“Lessor Loan Commitment” means the commitments of the Lessor Lenders to make
Lessor Loans to the Lessor on the Advance Date in an aggregate principal amount
set forth on Schedule II to the Participation Agreement.

 

20

--------------------------------------------------------------------------------


 

“Lessor Loan Default” means any event or condition which, with the lapse of time
or the giving of notice, or both, would constitute a Lessor Loan Agreement Event
of Default.

 

“Lessor Loan Documents” means the Participation Agreement, Lessor Loan
Agreement, the Lessor Notes, the Debt Participants’ Indemnity Agreement, the
Intercreditor Agreement, the Guaranties and the Security Documents..

 

“Lessor Loan Rate” means 6.62% per annum.

 

“Lessor Loans” means the loans made by each Lessor Lender under and pursuant to
Section 2 of the Lessor Loan Agreement.

 

“Lessor Notes” is defined in Section 2.2 of the Lessor Loan Agreement.

 

“Lessor Notice” is defined in Section 6.2 of the Participation Agreement.

 

“Lessor’s Interests” means all of the rights and interests of the Lessor,
whether now owned or hereafter acquired or arising in and to the Facility and
the Lessee Collateral.

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien, easement, servitude or charge of any kind, including any
irrevocable license, conditional sale or other title retention agreement, any
lease in the nature thereof, or any other right of or arrangement with any
creditor to have its claim satisfied out of any specified property or asset with
the proceeds therefrom prior to the satisfaction of the claims of the general
creditors of the owner thereof, whether or not filed or recorded, or the filing
of, or agreement to execute as “debtor”, any financing or continuation statement
under the UCC of any jurisdiction or any federal, state or local lien imposed
pursuant to any Environmental Law.

 

“Liquidity Agreement” is defined in Appendix A to the Existing Participation
Agreement.

 

“Loan Agreements” is defined in Appendix A to the Existing Participation
Agreement.

 

“Loan Base Rent” means on each Scheduled Payment Date, an amount equal to the
aggregate Interest due and payable on such date on the Credit Notes pursuant to
the Credit Note Purchase Agreement and on the Lessor Notes pursuant to the
Lessor Loan Agreement.

 

“Loan Event of Default” means a Credit Note Purchase Agreement Event of Default
or a Lessor Loan Agreement Event of Default, as applicable.

 

“Loan Guarantees” means, as applied to any Person, without duplication, all
guarantees, endorsements or other contingent or surety obligations with respect
to obligations of others whether or not reflected on such Person’s Consolidated
balance sheet, including any obligation to furnish funds, directly or indirectly
(whether by virtue of partnership arrangements, by agreement to keep-well or
otherwise), through the purchase of goods, supplies or services, or by way of
stock purchase, capital contribution, advance or loan, or to enter into a
contract for any of the foregoing, for the purpose of payment of obligations of
any other Person.

 

21

--------------------------------------------------------------------------------


 

“Loans” means, collectively, loans made by Lessor Lenders under the Lessor Loan
Agreement and by Credit Note Purchasers under the Credit Note Purchase
Agreement.

 

“Majority Debt Participants” means, at any time, Debt Participants whose
aggregate outstanding principal amount of Credit Notes or Lessor Loans, as the
case may be, represents at least fifty-one percent (51%) of the aggregate
outstanding principal amount of all Credit Notes and Lessor Loans.

 

“Majority Credit Note Holders” means, at any time, the Credit Note Holders whose
aggregate outstanding principal amount of Credit Notes represents at least
fifty-one percent (51%) of the aggregate outstanding principal amount of all
Credit Notes.

 

“Majority Lessor Lenders” means, at any time, Lessor Lenders whose outstanding
Lessor Loans in the aggregate represents at least fifty-one percent (51%) of the
aggregate outstanding Lessor Loans.

 

“Majority Participants” means, as the context may require, the Majority Debt
Participants, the Majority Credit Note Holders or the Majority Lessor Lenders as
specified in Section 2.2, 3.3, 3.4, 3.6, 3.10, 4.1, 4.2 and 5.1 of the
Intercreditor Agreement.

 

“Make-Whole Amount” shall mean, with respect to any Note or Investor Amounts, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Note or Investor
Amounts over the amount of such Called Principal; provided that the Make-Whole
Amount shall in no event be less than zero.

 

“Material Adverse Effect” means any change or changes, effect or effects or
condition or conditions that individually or in the aggregate are materially
adverse to (i) the operations, business, properties, condition (financial or
otherwise) or prospects of the Lessee or of the Guarantor, (ii) the ability of
Lessee or Guarantor to perform its obligations under the Operative Documents to
which it is a party or to lease the Facility under the Lease, (iii) the validity
or enforceability of any of the Operative Documents or any Participant’s rights
or remedies under any thereof, (iv) the status, priority or perfection of the
Liens created by the Security Documents or (v) the value or condition of the
Facility.

 

“Material Adverse Change” means any (a) material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Guarantor Affiliated Group taken as a whole, or
(b) material impairment of the ability of the Guarantor Affiliated Group, taken
as a whole, to perform their obligations under the Operative Documents or of the
Administrative Agent’s or the Participants’ ability to enforce the Obligations.

 

“Material Alteration” is defined in Section 9.2(d) of the Lease.

 

“Material Lease Default” means any Lease Default described in Section 18.1(d) of
the Lease.

 

“Maturity Date” means July 23, 2013.

 

22

--------------------------------------------------------------------------------


 

“Memorandum of Lease” means the Memorandum of Lease and Deed of Trust dated as
of the Documentation Date between Lessor and Lessee.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgages” means, collectively, the First Lien Mortgage and the Second Lien
Mortgage, and each a “Mortgage”.

 

“Mortgaged Property” is defined in the Granting Clause of each Mortgage.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five-year period.

 

“Net Casualty Proceeds” means the compensation and/or insurance payments net of
the expenses of collecting such amounts received by Administrative Agent, the
Lessor or the Lessee in respect of the Facility by reason of and on account of
an Event of Loss described in clause (x) of the definition thereof or a
Casualty.

 

“Net Condemnation Proceeds” means any award or compensation net of the expenses
of collecting such amounts received by Administrative Agent, the Lessor or the
Lessee in respect of the Facility by reason of and on account of an Event of
Loss described in clause (y) or (z) of the definition thereof or a Condemnation.

 

“Net Proceeds” means Net Casualty Proceeds and Net Condemnation Proceeds.

 

“Net Sales Proceeds” means Gross Sale Proceeds less Remarketing Sales Expenses
to be paid pursuant to Section 10.1(d) of the Participation Agreement.

 

“Non-Consenting Participant” is defined in Section 8.5(a) of the Participation
Agreement.

 

“Nonseverable” shall describe an Alteration or part of an Alteration which
cannot be readily removed from the Facility without causing damage (other than
that of a de minimis nature) to the Facility.

 

“Non-U.S. Person” means any Person which is, or under United States tax law is
treated as, other than (i) a citizen or resident of the United States, (ii) a
corporation, partnership, limited liability company or other entity created or
organized in the United States or under the law of the United States or of any
state in the United States or the District of Columbia, (iii) any estate that is
subject to United States federal income taxation on its worldwide income
regardless of the source of its income or (iv) any trust if (x) a court within
the United States is able to exercise primary supervision over the
administration of the trust and (y) one or more Persons set forth in clauses (i)
through (iv) above have the authority to control all substantial decisions of
the trust.

 

“Notes” means, collectively, the Credit Notes and the Lessor Notes.

 

23

--------------------------------------------------------------------------------


 

“Notice of Alteration” is defined in Section 9.2(d) of the Lease.

 

“Notice of Default and Election to Sell” is defined in paragraph 4(b)(iv)(4) of
the Mortgage.

 

“Notice of Objection” is defined in Section 9.2(d) of the Lease.

 

“Obligations” is defined in Section 2.1 of the Lessee Guaranty, Section 2.1 of
the Participant Guaranty or Section 1 of each Subsidiary Guarantee, as
applicable.

 

“Obligor” means the Lessee and the Guarantor.

 

“Officer’s Certificate” (i) of a Person (other than the Lessee and the
Guarantor) means a certificate signed by the Chairman of the Board of Directors
or the President or any Executive Vice President or any Senior Vice President or
any other Vice President of such Person signing with the Treasurer or any
Assistant Treasurer or the Controller or any Assistant Controller, Cashier,
Assistant Cashier or the Secretary or any Assistant Secretary (or in the case of
the Trustee, any Financial Services Officer) of such Person, or by any Vice
President who is also Controller, Treasurer or Cashier signing alone and (ii) in
respect of the Lessee and the Guarantor means a certificate signed by any
authorized officer of the Lessee or the Guarantor, as applicable.

 

“Operative Documents” means, collectively, the following:  (a) the Participation
Agreement, (b) the Assignment Agreement, (c) the Lease, (d) the Memorandum of
Lease, (e) the Credit Note Purchase Agreement, (f) the Notes, (g) the Lessor
Loan Agreement, (h) the Security Documents, (i) the Intercreditor Agreement,
(j) the Guaranties, (k) the Indemnity Agreements, (l) the Engagement Letter, and
each other agreement, certificate, document or instrument delivered in
connection with any Operative Document, whether or not specifically mentioned
herein or therein.

 

“Original Payment” is defined in Section 9.4(b) of the Participation Agreement.

 

“Overall Transaction” means the transactions contemplated by the Operative
Documents.

 

“Overdue Rate” means, (a) with respect to any Note or Investor Amounts then
outstanding, the lesser of (i) the Highest Lawful Rate and (ii) the sum of
(x) 2% plus (y) the interest rate applicable to such Note or the Yield rate
applicable to such Investor Amounts, as the case may be and (b) in the case of
any other amounts due under the Operative Documents, the lesser of (x) Highest
Lawful Rate and (y) ABR plus 2% per annum.

 

“Overdue Rent” is defined in Section 3.4 of the Lease.

 

“Owner’s Policy” is defined in Section 4.1(j) of the Participation Agreement.

 

“Parent Indemnitor” means Wachovia Corporation, a North Carolina corporation.

 

“Participant Balance” means, with respect to any Participant as of any date of
determination:  (i) with respect to any Credit Note Holder, the sum of (x) the
Credit Note

 

24

--------------------------------------------------------------------------------


 

Balance of such Credit Note Holder plus (y) all other amounts owing by Lessee or
Lessor to such Credit Note Holder under the Operative Documents (including any
accrued and unpaid Supplemental Rent payable to such Credit Note Holder), (ii)
with respect to any Lessor Lender, the sum of (x) the Lessor Loan Balance of
such Lessor Lender plus (y) all other amounts owing by Lessee or Lessor to such
Lessor Lender under the Operative Documents (including any accrued and unpaid
Supplemental Rent payable to such Lessor Lender), and (iii) with respect to the
Lessor, the sum of (x) the Investor Amounts Balance plus (y) all other amounts
owing by Lessee to the Lessor under the Operative Documents (including any
accrued and unpaid Supplemental Rent payable to the Lessor.

 

“Participant Guaranty” means the Participant Guaranty dated as of the
Documentation Date, given by Guarantor to and in favor of the Beneficiaries.

 

“Participants” means collectively, and “Participant” means individually any one
of, the Lessor, the Credit Note Purchasers and the Lessor Lenders.

 

“Participation Agreement” means the Participation Agreement dated as of the
Documentation Date among the Lessor, the Lessee, the Guarantor, the Credit Note
Purchasers, the Lessor Lenders and the Administrative Agent.

 

“Payment Office” means the offices of the Administrative Agent as set forth on
Schedule III to the Participation Agreement or such other office as the
Administrative Agent may designate in writing to Lessee, Lessor and the other
Participants.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Acquisition” means any Acquisition by the Guarantor or any other
member of the Guarantor Affiliated Group that meets each of the following
criteria:  (i) the capital stock (or other equity interests) or assets acquired
in such Acquisition relates to a line of business similar to the business in
which the Guarantor Affiliated Group is engaged on the Documentation Date, (ii)
the board of directors (or other comparable governing body) of the Person whose
capital stock (or other equity interests) or assets are being acquired has duly
approved such Acquisition, (iii) in the case of an Acquisition of the capital
stock (or other equity interests) of another Person, such Person shall become a
wholly-owned direct or indirect Subsidiary of the Guarantor or, in the case of a
merger, the Guarantor or another member of the Guarantor Affiliated Group shall
be the surviving entity of the merger with the acquired Person, (iv) the
Guarantor shall notify the Administrative Agent of each such Acquisition, (v) no
Lease Default or Lease Event of Default shall exist, in each case both before
and after giving effect to such Acquisition, and (vi) the aggregate
consideration (including all cash and non-cash consideration and any assumption
of Indebtedness) for all Acquisitions occurring after the Documentation Date
shall not exceed fifteen percent (15%) of the Guarantor’s Consolidated Tangible
Net Worth, determined as of the end of the most recently completed fiscal
quarter of the Guarantor.

 

“Permitted Contest” means actions taken by a Person to test, challenge, contest,
appeal or request of a proceeding for review of in good faith, by appropriate
proceedings timely initiated and diligently prosecuted, the legality, validity
or applicability to the Facility or any interest therein of any Person of: 
(a) any Applicable Law; (b) any term or condition of, or any

 

25

--------------------------------------------------------------------------------


 

revocation or amendment of, or other proceeding relating to, any authorization
or other consent, approval or other action by any Governmental Authority; or
(c) any Lien or Tax; provided that the initiation and prosecution of such
contest would not result in (i) an imminent risk of sale, forfeiture or loss of
the Lien created by the Operative Documents or the right, title or interest of
the Lessor in or to the Facility or any portion thereof or interruption of all
or any portion of the Rent, Lease Balance or any other amount payable under the
Operative Documents by reason of attachment or other Lien, (ii) a risk of
criminal liability being imposed upon any Participant,  (iii) the enjoinment of
or interference with the use, possession or disposition of the Facility in a
material respect or (iv) materially and adversely affect the Fair Market Value,
use or remaining useful life of the Facility or any portion thereof or the
continued economic operation thereof; and provided, further, that in any event
adequate reserves in accordance with GAAP are maintained by such Person against
any adverse determination of such contest.

 

“Permitted Encumbrances” means:

 

(a)           Liens existing on the Documentation Date and disclosed in Schedule
IX to the Participation Agreement;

 

(b)           Liens for taxes, fees, assessments and other governmental charges
to the extent that payment of the same may be postponed or is not required, in
accordance with the provisions of Section 6.1(n) of the Participation Agreement,
and liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties or in connection with the importation of
goods in the ordinary course of business;

 

(c)           landlords’ and lessors’ liens in respect of rent not in default;
liens in respect of pledges or deposits under worker’s compensation,
unemployment insurance, social security laws, or similar legislation (other than
ERISA) or in connection with appeal and similar bonds incidental to litigation;
mechanics’, laborers’, carriers’, warehousemans’, materialmen’s and similar
liens, if the obligations secured by such liens are not then delinquent; liens
securing the performance of bids, tenders, contracts (other than for the payment
of money); and statutory obligations incidental to the conduct of its business
and that do not in the aggregate materially detract from the value of its
property or materially impair the use thereof in the operation of its business;

 

(d)           judgment liens that shall not have been in existence for a period
longer than 30 days after the creation thereof or, if a stay of execution shall
have been obtained, for a period longer than 30 days after the expiration of
such stay;

 

(e)           easements, rights of way, restrictions, encroachments, covenants
running with the land and other similar charges or Liens relating to real
property and not interfering in a material way with the ordinary conduct of its
business;

 

(f)            purchase money liens and liens on real property securing
construction or permanent real estate financing where:

 

(i)            with respect to liens on real property under Synthetic Leases,
any such lien does not exceed an amount equal to 100% of the lessor’s (or the
lessor’s lender’s) contribution to the costs of the real property and
improvements under

 

26

--------------------------------------------------------------------------------


 

the Synthetic Lease agreements, including amounts incurred under such Synthetic
Leases on account of bank fees, closing expenses, capitalized interest and other
similar obligations; and

 

(ii)           in all other cases, the lien does not exceed 100% of the cost of
the real property and all improvements thereon and does not extend beyond the
property purchased or constructed;

 

(g)           security interests and liens securing charges or obligations of
the Guarantor Affiliated Group in amounts not to exceed $10,000,000 in the
aggregate outstanding at any time in addition to those Liens permitted under
subsections (a) through (g) of the definition of “Permitted Encumbrances”,
provided, that with respect to purchase money liens securing the purchase price
of capital assets (including rights of lessors under capital leases), (A) each
such Lien is given solely to secure the purchase price of, or the lease
obligations relating to, such asset, does not extend to any other property and
is given at the time or within 30 days of the acquisition of such asset, and (B)
the Indebtedness secured thereby does not exceed the lesser of the cost of such
asset or its fair market value at the time such security interest attaches; and

 

(h)           Security interests in favor of the issuer of any documentary
letters of credit for the account of the Guarantor covering any documents
presented in connection with a drawing under any such letter of credit; all
goods which are described in such documents or any such letter of credit; and
the proceeds thereof.

 

“Permitted Exceptions” means the exceptions set forth in the Owner’s Policy and
the Lender’s Policies on the Advance Date and accepted by the Participants
pursuant to Section 4.1(j) of the Participation Agreement.

 

“Permitted Investments” means all (i) Qualified Investments, and (ii)
Investments in addition to Qualified Investments that do not in the aggregate at
any time exceed five percent (5%) of the Guarantor’s Consolidated Tangible Net
Worth, determined as of the date of its most recently completed fiscal quarter.

 

“Permitted Liens” means:

 

(a)           Liens created pursuant to the Operative Documents and the
respective rights and interests of the Lessee, the Lessor and any Participant
and their respective permitted transferees and assignees, as provided in the
Operative Documents;

 

(b)           Lessor Liens;

 

(c)           Liens for Taxes either not yet due or being contested in
compliance with Section 9.5 of the Lease;

 

(d)           materialmen’s, mechanics’, workers’, repairmen’s, employees’ or
other like Liens on Lessee’s interest in the Facility for amounts either not yet
due or being contested in compliance with Section 9.5 of the Lease;

 

27

--------------------------------------------------------------------------------


 

(e)           Liens arising out of judgments or awards with respect to which at
the time an appeal or proceeding for review is being prosecuted in good faith
and either which have been bonded or for the payment of which adequate reserves
shall have been provided as required by GAAP or other appropriate provisions
have been made, so long as such proceedings have the effect of staying the
execution of such judgments or awards and are being contested pursuant to
Section 9.5 of the Lease;

 

(f)            easements, rights of way, reservations, servitudes and rights of
others against the Facility which (x) are listed on Schedule B to the Title
Policies or (y) are granted pursuant to Section 8.4 of the Lease; and

 

(g)           the rights of any assignee, lessee, or sublessee under
assignments, leases and subleases expressly permitted by the Lease.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, limited liability partnership, association, joint-stock
company, trust (including any beneficial owner thereof), unincorporated
organization, Governmental Authority or other legal entity.

 

“Personal Property” is defined in the Granting Clause of the Mortgage.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

“Plan Assets” means assets of an employee benefit plan (as defined in Section
3(3) of ERISA) as a plan (as defined in Section 4975(e)(1) of the Code) within
the meaning of United States Department of Labor Regulation Section 2510.3-101.

 

“Plans and Specifications” means the plans and specifications for construction
of the Improvements prepared and approved in accordance with the terms and
conditions of the Prior Construction Agency Agreement.

 

“Prescribed Forms” means duly executed and filed form(s) or statement(s), and in
such number of copies, which may, from time to time, be prescribed by law and
which, pursuant to applicable provisions of (a) an income tax treaty between the
United States and the country of residence of the Participant providing the
form(s) or statement(s), (b) the Code or (c) any applicable rule or regulation
under the Code, permit the Lessee to make payments under any Operative Document
free of deduction or withholding of United States Tax, and shall mean, under the
applicable provisions effective as of the Documentation Date, either Internal
Revenue Service Form W-8BEN (claiming complete exemption under an applicable
income tax treaty, if any) or Internal Revenue Service Form W-8ECI (claiming a
complete exemption as effectively connected income).

 

28

--------------------------------------------------------------------------------


 

“Prior Construction Agency Agreement” is defined in Appendix A to the Existing
Participation Agreement.

 

“Prohibited Transaction” means a transaction prohibited by Section 4975 of the
Code or Section 406 of ERISA, for which no statutory or administrative exemption
applies.

 

“Purchase Commitment” means, with respect to any Credit Note Purchaser, its
commitment to purchase Credit Notes on the Advance Date in a principal amount
set forth on Schedule I to the Participation Agreement.

 

“Purchase Date” is defined in Section 5.1(a) of the Lease.

 

“Purchase Option” is defined in Section 5.1(a) of the Lease.

 

“Purchase Price” is defined in Section 5.1(a) of the Lease Agreement.

 

“Qualified Investments” means, as applied to any member of the Guarantor
Affiliated Group, (i) Investments in wholly-owned Significant Subsidiaries that
have executed and delivered to the Administrative Agent (as defined in the
Revolving Credit Agreement) a Subsidiary Guarantee, (ii) Investments in
Subsidiaries of the Guarantor that are not Significant Subsidiaries in an
aggregate amount outstanding not in excess of fifteen percent (15%) of the
Guarantor’s Consolidated Tangible Net Worth determined as of the end of the most
recently completed fiscal quarter of the Guarantor, and (iii) Investments of the
type and subject to the limitations and other guidelines set forth on Schedule
VI to the Participation Agreement.

 

“Rating Agencies” means S&P and/or Moody’s.

 

“Real Property” or “Real Properties” means, collectively, those parcels of land
together with the improvements now or hereafter located thereon which are owned
or leased by any member of the Guarantor Affiliated Group.

 

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note or Investor Amounts, 0.50% over the yield to maturity implied by (a) the
yields reported, as of 10:00 A.M. (New York City time) on the third Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page USD” of the Bloomberg Financial Markets Services
Screen (or, if not available, any other nationally recognized trading screen
reporting on-line intraday trading in U.S. Treasury securities) for actively
traded U.S. Treasury securities having a maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date, or (b) if such yields
are not reported as of such time or the yields reported as of such time are not
ascertainable, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (519) (or any comparable successor
publication) for actively traded U.S. Treasury securities having a constant
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.  Such implied yield will be determined, if necessary, by (i)
converting U.S. Treasury bill quotations to bond-equivalent yields in accordance
with accepted financial practice and (ii) interpolating linearly between (1) the
actively traded U.S. Treasury security with the maturity closest to and greater
than the

 

29

--------------------------------------------------------------------------------


 

Remaining Average Life and (2) the actively traded U.S. Treasury security with
the maturity closest to and less than the Remaining Average Life.

 

“Release” means the release, deposit, disposal or leak of any Hazardous Material
into or upon or under any land or water or air, or otherwise into the
environment, including by means of burial, disposal, discharge, emission,
injection, spillage, leakage, seepage, leaching, dumping, pumping, pouring,
escaping, emptying, placement and the like.

 

“Release Request” is defined in Section 13.1 of the Lease.

 

“Remaining Average Life” shall mean, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note or Investor Amounts, all payments of such Called Principal and
Interest or Yield thereon that would be due after the Settlement Date with
respect to such Called Principal if no payment of such Called Principal were
made prior to the scheduled due date; provided that if such Settlement Date is
not a date on which Interest or Yield payment is due to be made with respect to
the Notes or Investor Amounts, as applicable, then the amount of the next
succeeding scheduled Interest or Yield payments, as applicable, will be reduced
by the amount of Interest or Yield accrued to such Settlement Date and required
to be paid on such Settlement Date.

 

“Remarketing Option” is defined in Section 7.1 of the Lease.

 

“Remarketing Sales Expense” means all charges, costs and expenses of the Lessor,
the Lessee and the Participants in connection with any sale pursuant to the
Remarketing Option.

 

“Remedial Work” is defined in Section 9.6(b) of the Lease.

 

“Renewal Term” is defined in Section 8.5 (a)(ii) of the Participation Agreement.

 

“Rent” means Base Rent and Supplemental Rent, collectively.

 

“Replacement Participant” is defined in Section 8.5(b) of the Participation
Agreement.

 

“Reportable Event” means, with respect to any Plan, a reportable event as
described in Section 4043(c) of ERISA for which notice to the PBGC has not been
waived.

 

“Residual Value Guaranty Amount” means an amount equal to the product of the
Lease Balance as of the Lease Term Expiration Date, after giving effect to any
Rent paid on such date, multiplied by eighty percent 80%.

 

30

--------------------------------------------------------------------------------


 

“Responsible Officer” means, with respect to the subject matter of any covenant,
agreement or obligation of any party contained in any Operative Agreement, the
President, or any Vice President, Assistant Vice President, Trust Officer or
other officer, who in the normal performance of his or her operational
responsibility would have knowledge of such matters and the requirements with
respect thereto.

 

“Restricted Payment” means  (i) any cash or property dividend, distribution or
payment, direct or indirect, by the Guarantor or any of its Subsidiaries in
respect of its capital stock or other equity interests to any Person who now
holds, or who in the future holds, an equity interest in the Guarantor or any of
its Subsidiaries, whether evidenced by a security or not, other than dividends
payable solely in shares of any class of capital stock (or other equity) to
holders of that class, and (ii) any payment on account of the purchase,
repurchase, redemption, retirement or other acquisition for value of any capital
stock of the Guarantor or its Subsidiaries, or any other payment or distribution
made in respect thereof, either directly or indirectly.

 

“Revolving Credit Agreement” means the Revolving Credit Agreement, dated (and
only as in effect) as of August 23, 2001, among the Guarantor, certain lending
institutions (including Fleet National Bank), Fleet National Bank, as
administrative agent, First Union National Bank, as syndication agent, Wells
Fargo Bank, National Association and First Bank, N.A., as co-documentation
agents, National City Bank, as managing agent and Fleet Securities, Inc. as
arranger and regardless of whether such Revolving Credit Agreement is terminated
or expires.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., or
any successor thereto.

 

“Sale Date” is defined in Section 7.1(b) of the Lease.

 

“Scheduled Payment Date” means, as to any Note or Investor Amounts, without
duplication, (i) the twenty-third (23rd) day of each month or if such
twenty-third day is not a Business Day, the immediately succeeding Business Day
and (ii) the Lease Term Expiration Date.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Lien Assignment of Lease” means the Second Lien Assignment of Lease
dated as of the Documentation Date from the Lessor, as assignor, to the
Administrative Agent (on behalf of the Debt Participants), as assignee.

 

“Second Lien Mortgage” means the Second Lien Deed of Trust, Security Agreement
and Fixture Filing dated as of the Documentation Date made by the Lessor and the
Lessee for the benefit of the Administrative Agent (on behalf of the Debt
Participants).

 

“Secured Parties” means the Administrative Agent, the Lessor, each of the Debt
Participants, each other Indemnitee and their respective successors and assigns.

 

“Securities Act” means the Securities Act of 1933 as amended.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934 as amended.

 

31

--------------------------------------------------------------------------------


 

“Security Documents” means, collectively, the Mortgages, the Assignments of
Lease, the Financing Statements and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any asset or assets of
any Person (i) to secure the obligations and liabilities of the Lessee under the
Lease and other Operative Documents or (ii) to secure the obligations and
liabilities of the Lessor under the Credit Note Purchase Agreement and/or under
any of the other Operative Documents.

 

“Settlement Date” shall mean, with respect to the Called Principal of any Note
or Investor Amounts, the date on which such Called Principal is to be prepaid or
has become or is declared to be immediately due and payable, as the context
requires.

 

“Significant Subsidiaries” means each “significant” (as defined under Regulation
S-X promulgated under the Securities Exchange Act of 1934, as amended) domestic
and foreign Subsidiary of the Guarantor.

 

“Site” means the land described in Exhibit A to the Lease, and all Appurtenant
Rights relating to the foregoing.

 

“Site Acquisition Date” means the date a deed conveying the Facility to Lessor
has been recorded in favor of Lessor.

 

“Site Assessment” is defined in Section 12.2 of the Lease.

 

“Stockholders’ Equity” means the amount reported as “stockholders’ equity” on
the Guarantor’s Consolidated balance sheet and determined in accordance with
GAAP.

 

“Sublease” is defined in Section 16.1 of the Lease Agreement.

 

“Subsidiary” means of any specified Person, (i) a corporation, a majority of
whose capital stock with voting power, under ordinary circumstances, to elect
directors is, directly or indirectly, at the date of determination thereof owned
by such Person or by such Person and a Subsidiary or Subsidiaries of such Person
or by a Subsidiary or Subsidiaries of such Person or (ii) any other Person
(other than a corporation) in which such Person or such Person and a Subsidiary
or Subsidiaries of such Person has, directly or indirectly, at the date of
determination thereof, at least majority ownership interest.

 

“Subsidiary Guarantee” means each Subsidiary Guarantee substantially in the form
of Exhibit C to the Participation Agreement, executed and delivered by each
Significant Subsidiary.

 

“Subsidiary Guarantor” means each Significant Subsidiary that executes and
delivers a Subsidiary Guarantee pursuant to the Operative Documents.

 

“Substantial Completion” means (i) substantial completion of the Construction of
the Improvements on the Site in accordance with the Plans and Specifications and
Applicable Law, (ii) that the Facility Improvements and related Equipment have
been installed at the Site and are available to perform their respective design
functions and (iii) that Lessee has received all necessary certificates of
occupancy and other Governmental Actions necessary to occupy and use the
Facility as contemplated in the Plans and Specifications and the Appraisal.

 

32

--------------------------------------------------------------------------------


 

“Supplemental Rent” means all legal, accounting, administrative and other
operating expenses and taxes incurred by the Lessee (other than Base Rent), any
and all amounts, liabilities and obligations other than Base Rent which the
Lessee assumes or agrees or is otherwise obligated to pay under the Lease or any
other Operative Document (whether or not designated as Supplemental Rent) to, or
for the benefit of any Participant or the Administrative Agent, including, rent,
interest measured by the Overdue Rate, the Lease Balance, Fees, any Make-Whole
Amounts,  and indemnities and damages for breach of any covenants,
representations, warranties or agreements, and all other costs associated with
the condition, use or operation, maintenance, management and utilities relating
to the Facility.

 

“Substitute Transferee” is defined in Section 6.2(h) of the Participation
Agreement.

 

“Substitute Transferee Notice” is defined in Section 6.2(h) of the Participation
Agreement.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money Indebtedness for tax purposes but is
classified as an operating lease under GAAP.

 

“Synthetic Lease Obligation” means, with respect to any Person that is a lessee
under a Synthetic Lease, the outstanding “lease balance” or other similar
amount; i.e., the outstanding principal amount of any notes of the lessor
outstanding with respect to the property under lease plus the equity investment
made with respect to such lease.

 

“Taxes” means any and all present or future liabilities, losses, expenses and
costs of any kind whatsoever that are fees (including license fees,
documentation fees and registration fees), taxes (including property, ad
valorem, real estate, income, gross or net income, gross or net receipts, sales,
use, value added, franchise, business, transfer, capital property (tangible and
intangible), municipal assessments, excise and stamp taxes and sewer and water
rents), levies, imposts, duties, charges, assessments or withholdings, together
with any penalties, fines or interest thereon or addition thereto, which at any
time may be levied, assessed or imposed by any foreign or federal, state or
local taxing authority.

 

“Tax Indemnitee” means each of the Lessor, the Administrative Agent, any Debt
Participant, employees, officers, directors, shareholders, members, partners,
participants, and agents of the foregoing Persons and each of their respective
successors, transferees and assigns permitted under the terms of the Operative
Documents.

 

“Title Policies” means, collectively, the Owner’s Policy and Lender’s Policies.

 

“Title Company” means First American Title Insurance Company.

 

“Total Commitment” means, at any time, the aggregate amount of the Commitments
of Lessor and all Debt Participants under the Operative Documents at such time.

 

“Transaction Costs” means:

 

33

--------------------------------------------------------------------------------


 

(a)           the fees and expenses of the Appraiser;

 

(b)           the fees and expenses of (i) Mayer, Brown, Rowe & Maw LLP, and
(ii) Chapman and Cutler LLP, as Credit Note Purchasers’ special counsel,
incurred in connection with the negotiation, documentation and consummation of
the Overall Transaction;

 

(c)           any and all Taxes and fees incurred in recording, registering or
filing any Operative Document or any other transaction document, any deed,
declaration, Mortgages, security agreement, notice or financing statement with
any public office, registry or governmental agency in connection with the
transactions contemplated by the Operative Documents, unless the Operative
Documents expressly provide that such Taxes or fees are required to be paid by a
Person other than the Lessee;

 

(d)           any search fees, title fees, premiums and escrow costs and other
expenses relating to title insurance incurred in connection with the closings
contemplated by the Operative Documents;

 

(e)           the fees and expenses set forth in Section 7.1(c) of the
Participation Agreement;

 

(f)            the Arranger’s costs and expenses, including any costs and
expenses incurred by the Arranger with respect to any syndication;

 

(g)           all expenses relating to all Environmental Audits and appraisals
prepared from time to time under the Operative Documents;

 

(h)           all costs and expenses (including premiums) incurred in connection
with insurance on the Facility;

 

(i)            the Fees; and

 

(j)            without duplication of the preceding clauses, all fees, costs and
expenses (including all out-of-pocket costs and expenses arising in connection
with the Overall Transaction and any due diligence investigation performed by
the Participants or the Administrative Agent (or any of their respective agents
or Affiliates)) arising in connection with the negotiation, preparation,
execution or delivery of the term sheet relating to the Overall Transaction or
of the Operative Documents.

 

“Trust Agreement” is defined Appendix A to the Existing Participation Agreement.

 

“UCC” means the Uniform Commercial Code of New York or any other applicable
jurisdiction.

 

“WDC Confirmation Letter” means the letter, dated the Documentation Date, from
the Lessee to Lessor, as confirmed by a Responsible Officer of Lessor and, if
requested by the Lessee pursuant to Section 6.2(j) of the Participation
Agreement, each quarterly letter thereafter in substantially the same form.

 

34

--------------------------------------------------------------------------------


 

“Yield” means, for each Interest Period, the amount accrued on the Investor
Amounts outstanding from time to time at the Yield Rate.

 

“Yield Rate” means 6.62% per annum.

 

35

--------------------------------------------------------------------------------


 

Participation Agreement (Ross)

 

 

PARTICIPATION AGREEMENT

 

dated as of July 23, 2003

 

among

 

ROSS DISTRIBUTION, INC.,
as Lessee,

 

ROSS STORES, INC.,
as the Guarantor,

 

WACHOVIA DEVELOPMENT CORPORATION,
as Lessor,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

THE FINANCIAL INSTITUTIONS NAMED ON SCHEDULE I HERETO,
as Credit Note Purchasers,

 

and

 

THE FINANCIAL INSTITUTIONS NAMED ON SCHEDULE II HERETO,
as Lessor Lenders

 

WACHOVIA CAPITAL MARKETS, LLC,
as Arranger

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I

DEFINITIONS; INTERPRETATION

ARTICLE II

CLOSING; FACILITY ACQUISITION; FUNDING

 

SECTION  2.1.

Documentation Date; Funding

 

SECTION  2.2.

Acquisition of Facility; Leasing of Facility

 

SECTION  2.3.

Funding

 

SECTION 2.3.1.

Procedures for Fundings

 

SECTION 2.3.2.

Use of Funds

 

SECTION 2.3.3.

Investor Amounts and Yield

 

SECTION 2.3.4.

Credit Notes, Lessor Loans and Interest

 

SECTION 2.3.5.

Certain Prepayments

 

SECTION  2.4.

Computations and Notice of Rates

 

SECTION  2.5.

Overdue Payments

 

SECTION  2.6.

Fees

 

SECTION  2.7.

Confirmation of Participants and the Other Parties

ARTICLE III

INTENTIONS OF THE PARTIES

 

SECTION  3.1.

Nature of Transaction

 

SECTION  3.2.

Amounts Due Under Lease and the Guaranties

 

SECTION  3.3.

Highest Lawful Rate

 

SECTION  3.4.

Participant Obligations

ARTICLE IV

CONDITIONS PRECEDENT

 

SECTION  4.1.

Conditions to Funding

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

SECTION  5.1.

Representations and Warranties of the Lessee

 

SECTION  5.2.

Representations and Warranties of Lessor

 

SECTION  5.3.

Representations of the Debt Participants

 

SECTION  5.4.

Representations of the Administrative Agent

 

SECTION  5.5.

Representations and Warranties of the Guarantor

ARTICLE VI

COVENANTS AND AGREEMENTS

 

SECTION  6.1.

Covenants of the Lessee and the Guarantor

 

SECTION  6.2.

Covenants of the Lessor

 

SECTION  6.3.

Quiet Enjoyment

 

--------------------------------------------------------------------------------


 

 

SECTION  6.4.

Discharge of Liens

 

SECTION  6.5.

Performance of Operative Documents

 

SECTION  6.6.

Easements

 

SECTION  6.7.

Intercreditor Agreement

ARTICLE VII

PAYMENT OF CERTAIN EXPENSES

 

SECTION  7.1.

Payment of Transaction Costs and Other Costs

 

SECTION  7.2.

Brokers’ Fees

ARTICLE VIII

TRANSFERS OF PARTICIPANTS’ INTERESTS

 

SECTION 8.1.1.

Restrictions on Transfer

 

SECTION 8.1.2.

[Intentionally Omitted]

 

SECTION 8.1.3.

Effect of Transfer

 

SECTION  8.2.

Pledge Under Regulation A

 

SECTION  8.3.

Replacement of a Debt Participant

 

SECTION  8.4.

Transfers by the Lessee, etc

 

SECTION  8.5.

Extension of Lease Term Expiration Date

ARTICLE IX

INDEMNIFICATION

 

SECTION  9.1.

General Indemnification

 

SECTION 9.1.1.

General Indemnification

 

SECTION 9.1.2.

Exceptions to Indemnifications

 

SECTION  9.2.

General Tax Indemnity

 

SECTION  9.3.

Withholding Tax

 

SECTION  9.4.

Calculation of General Tax Indemnity Payments

 

SECTION  9.5.

Environmental Indemnity

 

 

SECTION  9.6.

Proceedings in Respect of Claims

 

SECTION  9.7.

Indemnity Payments in Addition to Lease Obligations

ARTICLE X

DISTRIBUTIONS OF PAYMENTS AND GROSS PROCEEDS

 

SECTION  10.1.

Distribution

ARTICLE XI

LESSEE, GUARANTOR DIRECTIONS

 

SECTION  11.1.

Lessee Directions

 

SECTION  11.2.

Notice to the Administrative Agent

ARTICLE XII

MISCELLANEOUS

 

SECTION  12.1.

Survival of Agreements

 

--------------------------------------------------------------------------------


 

 

SECTION  12.2.

Brokers

 

SECTION  12.3.

Notices

 

SECTION  12.4.

Counterparts

 

SECTION  12.5.

Amendments

 

SECTION  12.6.

Headings, etc

 

SECTION  12.7.

Third Party Beneficiaries

 

SECTION  12.8.

Applicable Law

 

SECTION  12.9.

Severability

 

SECTION  12.10.

Limitation of Liability

 

SECTION  12.11.

Further Assurances

 

SECTION  12.12.

Reproduction of Documents

 

SECTION  12.13.

Submission to Jurisdiction

 

SECTION  12.14.

Jury Trial

 

SECTION  12.15.

Appointment of Administrative Agent

 

SECTION  12.16.

Resignation by the Administrative Agent

 

SECTION  12.17.

Role of Arranger

 

SECTION  12.18.

Binding Effect

 

SECTION  12.19.

Limited Liability

 

SECTION  12.20.

Consent to Certain Actions

 

SECTION  12.21.

Estoppel Certificates

Exhibit A

Form of Advance Request

Exhibit B-1

Responsible Officer’s Certificate of Lessee

Exhibit B-2

Responsible Officer’s Certificate of Guarantor

Exhibit C

Form of Subsidiary Guarantee

Exhibit D

Form of Opinion of Special Counsel to Lessor

Exhibit E

Form of Offeree Letter

 

 

Schedule I

Credit Note Purchasers and Commitment Amounts

Schedule II

Lessor Lenders and Commitment Amounts

Schedule III

Addresses for Payment and Other Communications

Schedule IV

Filings and Recordings

Schedule V

Equipment

Schedule VI

Investments

Schedule VII

[Intentionally Omitted]

Schedule VIII

Final Completion Work

Schedule IX

Liens

Schedule 5.5(c)

Organization and Qualification

 

--------------------------------------------------------------------------------


 

Schedule 5.5(h)

Franchises, Patents, Copyrights, Etc.

Schedule 5.5(l)

Taxes

Schedule 5.5(m)

Litigation

Schedule 5.5(n)

Subsidiaries

Schedule 5.5(q)

Environmental Matters

Schedule 5.5(v)

Certain Transactions

Schedule 6.1(t)

Indebtedness

Schedule 6.1(u)

Loan Guarantees

 

 

Appendix A

Definitions and Interpretation

 

--------------------------------------------------------------------------------


 

THIS PARTICIPATION AGREEMENT is dated as of July 23, 2003 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Participation Agreement”), and is among: ROSS DISTRIBUTION, INC., a California
corporation, as Lessee; ROSS STORES INC., a Delaware corporation, as Guarantor;
WACHOVIA DEVELOPMENT CORPORATION, a North Carolina corporation, as Lessor;
WACHOVIA BANK, NATIONAL ASSOCIATION (the “Administrative Agent”), as
Administrative Agent; the financial institutions listed on Schedule I hereto as
Credit Note Purchasers; and the financial institutions listed on Schedule II
hereto as Lessor Lenders.

 

W I T N E S S E T H:

 

A.            Lessee, Guarantor, as Construction Agent, and certain other
parties named therein entered into that certain Participation Agreement, dated
as of December 17, 2001 (as amended to date, the “Existing Participation
Agreement”), and the other Operative Documents (as defined in Appendix A to the
Existing Participation Agreement, the “Existing Operative Documents”) pursuant
to which (i) financing was provided by the Investors (as defined in Appendix A
to the Existing Participation Agreement, the “Existing Investors”) and the
Conduit Loan Lender (as defined in Appendix A to the Existing Participation
Agreement, the “Existing Conduit Loan Lender”) to the Lessor (as defined in
Appendix A to the Existing Participation Agreement, the “Existing Lessor”) for
the acquisition by the Existing Lessor of a fee simple interest in the Site (as
defined in Appendix A to the Existing Participation Agreement) and for the
construction of the Land Improvements and the Facility Improvements (as such
terms are defined in Appendix A to the Existing Participation Agreement), (ii)
the Facility (as defined in Appendix A to the Existing Participation Agreement)
was leased by the Existing Lessor to Lessee, as lessee, pursuant to the terms of
the Lease (as defined in Appendix A to the Existing Participation Agreement, the
“Existing Lease”), (iii) Guarantor entered into and delivered the Guaranty (as
defined in Appendix A to the Existing Participation Agreement) pursuant to
which, among other things, it guaranteed the obligations of Lessee under the
Existing Operative Documents, and (iv) the Administrative Agent under, and as
defined in, the Existing Participation Agreement, acting on behalf of, among
others, the Existing Conduit Loan Lender and the Existing Investors, was given
under the Mortgage (as defined in Appendix A to the Existing Participation
Agreement), a Lien on the Facility, the other Collateral (as defined in Appendix
A to the Existing Participation Agreement) and certain other property in order
to secure the payment of amounts due and owing to the Existing Investors and the
Existing Conduit Loan Lender under the Existing Operative Documents.

 

B.            Lessee, Guarantor, as Construction Agent, and certain other
parties named therein entered into that certain Amendment No. 1 to Participation
Agreement, dated as of April 15, 2002 (the “Existing Participation Agreement
Amendment”), pursuant to which (i) the Existing Participation Agreement and the
Existing Operative Documents were amended as more fully set forth in the
Existing Participation Agreement Amendment.  Any reference herein to the
Existing Participation Agreement or any of the Existing Operative Documents
shall be a reference to such documents as they may have been amended by the
Existing Participation Agreement Amendment.

 

C.            Pursuant to the Assignment Agreement, on the Advance Date (i) the
Existing Investors and Existing Lenders will assign to Lessor each of the
Investor Certificates (as defined in Appendix A to the Existing Participation
Agreement, each an “Existing Investor Certificate”),

 

1

--------------------------------------------------------------------------------


 

the Conduit Note (as defined in Appendix A to the Existing Participation
Agreement, the “Existing Conduit Note”), the B Notes (as defined in Appendix A
to the Existing Participation Agreement, the “Existing B Notes”), and the
Facility Note (as defined in Appendix A to the Existing Participation Agreement,
the “Existing Facility Note”), (ii) the Existing Lessor will be dissolved
resulting in the cancellation of the Existing Notes and Existing Investor
Certificates and the transfer and conveyance by the Existing Lessor to the
Lessor of its rights and interests under the Existing Operative Documents,
including fee simple title to the Facility free and clear of all Liens, other
than Permitted Liens, (iii) the Existing Lease will be amended and restated by
the Lease, and (iv) each of the other Existing Operative Documents shall
terminate and such Existing Operative Documents shall no longer be in force and
effect.

 

D.            Pursuant to the terms and conditions hereof and of the other
Operative Documents, (i) each Credit Note Purchaser has agreed to make available
to Lessor its Purchase Commitment for the purchase of its Credit Note, each
Lessor Lender has agreed to make available to the Lessor its Lessor Loan
Commitment, and Lessor has agreed to make available its Investor Contribution,
in each case by means of a Funding on the Advance Date, and (ii) the proceeds of
the purchase of the Credit Notes, the proceeds of the Lessor Loan Commitments,
and the proceeds of the Investor Contribution will be used by the Lessor to pay
Acquisition Costs and certain Transaction Costs due and payable on or prior to
the Advance Date.

 

F.             Each of the parties hereto desires that the Lease shall amend,
restate and replace Existing Lease, and that all of the other Existing Operative
Documents shall automatically and without further action terminate and be
replaced with the Operative Documents.

 

G.            Pursuant to the terms of the Lease, Lessor has agreed to lease to
the Lessee, and the Lessee has agreed to lease from the Lessor, the Facility.

 

H.            To induce the Credit Note Purchasers to purchase the Credit Notes,
the Lessor Lenders to make the Lessor Loans, the Lessor to make the Investor
Contribution, and the Lessor to lease the Facility to Lessee, and to induce the
Participants to enter into this Participation Agreement, the Credit Note
Purchase Agreement, the Lessor Loan Agreement and each other Operative Document
and the transactions contemplated hereby and thereby, Guarantor desires to, and
it is a condition to the effectiveness of the Overall Transaction that
Guarantor, enter into and deliver the Guarantees for the benefit of the
Participants and the additional Persons referred to therein.

 

I.              To secure the repayment of the obligations of the Obligors under
the Operative Documents, (i) Lessee will grant to the Lessor and the Lessor will
assign to the Administrative Agent, on behalf of the Debt Participants, and (ii)
each of the Lessee and the Lessor will grant to the Administrative Agent, on
behalf of the Debt Participants, Liens on the Facility and the other Mortgaged
Property.

 

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Participation Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, the parties hereto agree as follows:

 

2

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS; INTERPRETATION

 

Capitalized terms used and not defined herein shall have the meanings assigned
thereto in Appendix A hereto for all purposes hereof; and the rules of
interpretation set forth in Appendix A hereto shall apply to this Participation
Agreement.

 

ARTICLE II

CLOSING; FACILITY ACQUISITION; FUNDING

 

SECTION 2.1.  Documentation Date; Funding.

 

(a)           Closing.  All documents and instruments required to be delivered
on or prior to the Advance Date pursuant to this Participation Agreement shall
be deemed to have been delivered in New York City, including if such documents
or instruments are delivered by way of facsimile transmission or courier.

 

(b)           Documentation Date.  This Participation Agreement shall be
effective on and as of the earliest date (on or before July 31, 2003) (the
“Documentation Date”) on which all of the conditions precedent set forth in
Sections 4.1(b) (other than with respect to the Assignment Agreement), (c), (e),
(f), (o) and (q) have been satisfied or waived by the applicable parties set
forth herein.

 

SECTION 2.2.  Acquisition of Facility; Leasing of Facility.  Subject to the
terms and conditions of this Participation Agreement, (a) on the Documentation
Date, Lessor and Lessee shall enter into the Lease pursuant to which Lessor,
following its acquisition of the Facility, shall lease the Facility to Lessee
and Lessee shall lease the same from Lessor for the Lease Term, and (b) on the
Advance Date, Lessor shall acquire, through an assignment of the Existing
Certificates and the Existing Notes and the assumption of certain of the
Existing Lessor’s obligations under the Existing Operative Documents (in each
case pursuant to the Assignment Agreement), a fee simple interest in the
Facility, and Lessee shall enter into and record a Memorandum of Lease and the
Security Documents.  Unless the context otherwise requires, references in the
Operative Documents to the acquisition of the Facility by the Lessor on the
Advance Date shall be deemed to refer to the acquisition of fee simple title to
the Facility through the above-described assignment and assumption pursuant to
the Assignment Agreement.

 

SECTION 2.3.  Funding.

 

(a)           Amount of Funding.  Subject to the terms and conditions of this
Participation Agreement and in reliance on the representations and warranties of
each of the parties hereto contained herein or made pursuant hereto, upon
receipt of the Advance Request, on the Advance Date, each Credit Note Purchaser
shall purchase its Credit Notes from Lessor, each Lessor Lender shall make a
Lessor Loan to Lessor, and Lessor shall make an Investor Contribution in each
case by making available to Lessor by wire transfer in accordance with
Section 2.3.1 and the instructions set forth in the Advance Request an amount in
immediately available funds on the Advance Date equal to each such Participant’s
Commitment Percentage of

 

3

--------------------------------------------------------------------------------


 

the aggregate amount of the requested Funding.  Notwithstanding the foregoing,
the Funding by each Participant on the Advance Date shall not exceed such
Participant’s Commitment.  No amounts paid or prepaid with respect to any Credit
Note, the Lessor Loans, or the Investor Amounts may be readvanced.

 

(b)           Funding to Administrative Agent.  The Funding required to be made
by the Participants on the Advance Date pursuant to the Operative Documents
shall be made by the Participants making the Funding directly to the
Administrative Agent.

 

SECTION 2.3.1.  Procedures for Fundings.

 

(a)           Advance Request.  With respect to the Fundings required to be made
by the Participants on the Advance Date, Lessee shall give the Lessor, the
Credit Note Purchasers, the Lessor Lenders, and the Administrative Agent prior
written notice not later than 12:00 noon (New York City time) at least three
(but no more than five) Business Days prior to the proposed Advance Date (which
shall be a Business Day), pursuant to an irrevocable written notice
substantially in the form of Exhibit A (the “Advance Request”) setting forth:

 

(i)            the proposed Advance Date;

 

(ii)           a statement of the amount of the requested Funding, including a
statement of the amount thereof, if any, that will be used to Fund (A)
Acquisition Costs (including a statement of the amount of the Acquisition Costs
constituting (x) principal and interest outstanding under each of the Existing
Investor Certificates and the Existing Notes (including, with respect to the
Existing Investor Certificates, the outstanding Certificate Amount (as defined
under the Existing Operative Documents) and Yield (as defined under the Existing
Operative Documents) on and as of the Advance Date) and (y) the construction
costs being funded as part of such Acquisition Costs), and (B) Transaction
Costs;

 

(iii)          a certification by Lessee that: (A) the Funding complies with the
limitations and conditions set forth in Section 2.3, and (B) all conditions set
forth in Article IV hereof to the Funding have been or, as of the Advance Date
will be, fully satisfied or waived;

 

(iv)          information regarding construction costs described in clause (ii)
of the definition of “Acquisition Costs” as more particularly described in the
Advance Request; and

 

(v)           wire transfer instructions for the disbursement of funds to the
Persons entitled thereto.

 

All documents and instruments required to be delivered on the Documentation Date
or the Advance Date pursuant to this Participation Agreement shall be delivered
at the offices of Mayer, Brown, Rowe & Maw LLP, 1675 Broadway, New York, New
York 10019, Attention: Gregory Ruback, or at such other location as the
Administrative Agent and Lessee may agree.  On the scheduled Advance Date, and
subject to the satisfaction or waiver of the conditions set forth in Article IV,
the Participants shall disburse the respective amounts of their Commitments

 

4

--------------------------------------------------------------------------------


 

in accordance with the requirements of this Participation Agreement by wire
transfer directly to the Administrative Agent.

 

(b)           Advance Date.  All remittances made by the Credit Note Purchasers,
the Lessor Lenders, and the Lessor for the Funding shall be made in immediately
available federal funds by wire transfer to the Administrative Agent, on behalf
of Lessor, at Administrative Agent’s office designated on Schedule III hereto
prior to 12:00 noon (New York City time) on the Advance Date.  Promptly, but in
no event later than 3:00 p.m. (New York City time), if all such funds are
received before 1:00 p.m. (New York City time) upon the Administrative Agent’s
receipt of all such funds from the Participants, subject to the conditions
herein, the Administrative Agent shall wire such funds in the amounts, and to
such Persons so designated in the Advance Request.  Notwithstanding anything to
the contrary contained herein if the terms and conditions for the Funding set
forth herein have not been satisfied by 1:30 p.m. (New York City time) on the
proposed Advance Date, then no Participant shall be obligated to maintain the
availability of its funds for its portion of the Funding unless such Participant
has received an indemnity from the Lessee, in form and substance satisfactory to
it, for the overnight investment of such funds.

 

(c)           Termination of Commitments.  Notwithstanding anything in this
Participation Agreement to the contrary, the Commitments shall terminate and no
Participant shall be obligated to make its Funding, and the Fundings may not
occur, after 1:30 p.m. (New York City time) on July 23, 2003.

 

SECTION 2.3.2.  Use of Funds.  The proceeds of the Fundings shall be used solely
for payment of the Acquisition Costs and, to the extent that there are
Commitments available after funding all Acquisition Costs, for the payment of
Fees and the payment or reimbursement of Lessee, to the extent amounts have
previously been paid by Lessee and Lessee has not been reimbursed therefor, of
Transaction Costs due and payable on or previously paid by Lessee on or prior to
the Advance Date.  The portion of the Funding requested in the Advance Request
for Acquisition Costs of the type described in clause (ii) of the definition of
the term “Acquisition Costs” shall be used by Lessee solely to reimburse Lessee
for such costs already incurred and to pay for the costs of the Final Completion
Work.

 

SECTION 2.3.3.  Investor Amounts and Yield.

 

(a)           Investor Amounts outstanding from time to time shall accrue Yield
at the Yield Rate, calculated in accordance with Section 2.4.  If all or any
portion of the Investor Amounts, any Yield payable thereon or any other amount
payable hereunder shall not be paid when due (whether at stated maturity,
acceleration thereof or otherwise), such overdue amount shall bear interest at a
rate per annum which is equal to the Overdue Rate.

 

(b)           Subject to the provisions of the Operative Documents, Investor
Amounts together with all accrued and unpaid Yield thereon shall be repaid on
the Lease Term Expiration Date.

 

(c)           Pursuant to the Assignment of Leases, the Lessor shall direct (and
the Lessor hereby directs) the Lessee to pay to the Administrative Agent for the
account of the Lessor that portion of the Rent and all other amounts due with
respect to the Investor Amounts

 

5

--------------------------------------------------------------------------------


 

payable by Lessee under the Lease (other than Excluded Amounts, which the Lessor
hereby directs the Lessee to make directly to the applicable Person entitled
thereto) from time to time, and the Administrative Agent shall distribute such
amounts to the Lessor in accordance with Article X and the Intercreditor
Agreement.  All payments or other amounts required to be made by Lessee pursuant
to any of the Operative Documents shall be the direct recourse obligations of
Lessee.

 

SECTION 2.3.4.  Credit Notes, Lessor Loans and Interest.

 

(a)           The Funding by a Credit Note Purchaser shall be evidenced by a
separate Credit Note issued to such Credit Note Purchaser pursuant to, in the
form specified in, and shall be payable and prepayable in accordance with, each
Note Purchase Agreement.  Each Credit Note shall be issued in a principal amount
equal to the amount of the Commitment of the related Credit Note Purchaser. 
Each Credit Note shall accrue interest computed and payable in accordance with
the terms of the Credit Note Purchase Agreement and such Credit Note.  Subject
to the provisions of the Operative Documents, the principal amount of each
Credit Note, together with all accrued and unpaid interest thereon, shall be
repaid in full by Lessor on the Maturity Date as set forth in the Credit Note
Purchase Agreement and such Credit Note.  Any failure to make or error in the
calculations described above shall not affect the obligation of Lessor under
such instrument or the corresponding obligation of Lessee to pay Rent.

 

(b)           Each Lessor Lender’s Lessor Loan shall be evidenced by a separate
Lessor Note issued to such Lessor Lender pursuant to, in the form specified in,
and shall be payable and prepayable in accordance with, the Lessor Loan
Agreement.  Each Lessor Note shall be issued in a principal amount equal to the
amount of the Commitment of the related Lessor Lender.  Each Lessor Loan shall
accrue interest computed and payable in accordance with the terms of the Lessor
Loan Agreement.  Subject to the provisions of the Operative Documents, the
principal amount of each Lessor Loan, together with all accrued and unpaid
interest thereon, shall be repaid in full by Lessor on the Maturity Date as set
forth in the Lessor Loan Agreement and such Lessor Note.  Any failure to make or
error in the calculations described above shall not affect the obligation of
Lessor under such instrument or the corresponding obligation of Lessee to pay
Rent.

 

(c)           Pursuant to the Assignment of Leases, the Lessor shall direct (and
the Lessor hereby directs) the Lessee to pay to the Administrative Agent for the
account of the Debt Participants that portion of the Rent and all other amounts
due with respect to the Credit Notes and the Lessor Loans payable by Lessee
under the Lease (other than Excluded Amounts, which the Lessor hereby directs
the Lessee to make directly to the applicable Person entitled thereto) from time
to time, and the Administrative Agent shall distribute such amounts to the
Participants in accordance with Article X and the Intercreditor Agreement.

 

SECTION 2.3.5.  Certain Prepayments.

 

(a)           In the event that Lessee pays the Lease Balance to Lessor in
connection with Lessee’s purchase of the Facility in accordance with Articles V,
XIV, or Article XVIII of the Lease, Lessor will prepay the outstanding principal
amount of the Credit Notes, the Lessor Loans and the Investor Amounts in an
amount equal to the Lease Balance and any Make-Whole

 

6

--------------------------------------------------------------------------------


 

Amounts then due, such amounts to be applied in accordance with Article X and
the Intercreditor Agreement.

 

(b)           Any prepayment of the Credit Notes, the Lessor Loans or the
Investor Amounts shall include a Make-Whole Amount based on the amount of such
prepayments, which Make-Whole Amount shall be paid by Lessee.

 

(c)           Notwithstanding any of the foregoing to the contrary, no
Make-Whole Amounts shall be due and payable in connection with the prepayment of
the Credit Notes, the Lessor Loans or the Investor Amounts as a result of an
Event of Loss which is not caused by any intentional action of the Lessee or any
other member of the Guarantor Affiliated Group.

 

SECTION 2.4.  Computations and Notice of Rates.

 

(a)           Determination of the Rates.  All computations of Yield and other
accrued amounts in respect of the Investor Amounts shall be made by the
Administrative Agent at the Yield Rate (or the Overdue Rate, if applicable), on
the basis of the actual number of days (including the first day but excluding
the last day) occurring during the period for which such amount is payable over
a year comprised of 360 days.  Computations of interest (including overdue
interest) and other amounts payable in respect of the Credit Notes and the
Lessor Loans shall be made by the Administrative Agent in accordance with the
Credit Note Purchase Agreement and the Lessor Loan Agreement, respectively.

 

(b)           Notice of Interest and Yield.  No later than the fourth (4th) day
prior to each Scheduled Payment Date, the Administrative Agent shall deliver to
the Lessee and each Participant a calculation of the amount of Interest and
Yield, in each case due and payable on such Scheduled Payment Date to each
Participant; provided that in each case the failure of the Administrative Agent
to provide such notice shall not relieve any Obligor from any liability that it
may have under the Operative Documents to pay any such amount; provided further
that the Administrative Agent’s failure to give such notice shall result in no
liability to it.

 

(c)           Conclusive Determinations.  Each determination by the
Administrative Agent of any rate or fee, or any other amount due, pursuant to
Section 2.4(a) or 2.4(b) hereof shall be conclusive and binding on all parties
hereto, absent manifest error.

 

(d)           Computations of Yield and Determination of Yield Rate.  Lessor
hereby appoints the Administrative Agent as its agent for purposes of computing
Yield in respect of the Investor Amounts and determining the Yield Rate.

 

SECTION 2.5.  Overdue Payments.  The Participants acknowledge that the Lessee
shall have no liability with respect to overdue payments due under, or in
connection with, the Credit Notes, the Lessor Loans or the Investor Amounts or
any other amount due and owing by the Lessee under the Operative Documents so
long as the Lessee has timely paid Rent in accordance with Article III of the
Lease, or such amounts are otherwise accounted for pursuant to Section 2.3.3 or
2.3.4; provided, that such amounts due under, or in connection with, the Credit
Notes, the Lessor Loans and the Investor Amounts shall be reinstated and remain
outstanding, and the Lessee shall remain liable for such Rent, if at any time
any payment (in whole or in part) of any Rent is invalidated, declared to be
fraudulent or preferential, set aside, rescinded or must

 

7

--------------------------------------------------------------------------------


 

otherwise be restored by any Participant or the Administrative Agent, upon the
insolvency, bankruptcy, reorganization (or similar event) of the Lessee, all as
though such payment of Rent had not been made.  Subject to the foregoing
provisions of this Section 2.5, the Lessee acknowledges its obligation to pay as
Supplemental Rent any interest computed at the Overdue Rate with respect to the
amounts due under, or in connection with, the Credit Notes, the Lessor Loans or
the Investor Amounts.

 

SECTION 2.6.  Fees.  Lessee agrees to pay to the Arranger the fees set forth in
the Engagement Letter, in the amounts and on the dates set forth therein (the
fees payable pursuant to this Section 2.6 are collectively referred to as the
“Fees”).

 

SECTION 2.7.  Confirmation of Participants and the Other Parties.  Each
Participant and each other party to any of the Operative Documents agrees that
the release of its signature pages to Mayer, Brown, Rowe & Maw LLP upon its
instruction shall constitute notice, without further act, of its confirmation
that all conditions to the Advance Date set forth in Section 4.1 were met to the
satisfaction of such Participant or other party.

 

ARTICLE III

 

INTENTIONS OF THE PARTIES

 

SECTION 3.1.  Nature of Transaction.  The parties hereto intend that (i) for
financial accounting purposes with respect to the Lessee, the Lessor will be
treated as the owner and lessor of the Facility, and the Lessee will be treated
as the lessee of the Facility under the Lease and in connection with the Overall
Transaction, and (ii) for all federal and all state and local income tax
purposes and bankruptcy and commercial law purposes, (A) the Lease and the
Overall Transaction will be treated as a financing arrangement, (B) the
Participants will be deemed lenders making loans to the Lessee in an amount
equal to the sum of the Credit Notes, the Lessor Loans and the Investor
Contribution, which deemed loans are secured by the Facility, (C) the Lessee
will be treated as the owner of the Facility for tax purposes and will be
entitled to all tax benefits ordinarily available to an owner of property such
as the Facility for such tax purposes, and (D) the obligations of the Lessee to
pay the Base Rent and any part of the Lease Balance shall be treated as payments
of interest and principal, respectively, for federal and state income tax and
bankruptcy and commercial law purposes.  Nevertheless, each party acknowledges
and agrees that no other party has made any representations or warranties to any
other party concerning the tax, accounting or legal characteristics of the
Operative Documents and that each party has obtained and relied upon such tax,
accounting and legal advice concerning the Operative Documents as it deems
appropriate.  The Lessor (or the Administrative Agent on behalf of the Lessor)
shall have a valid and binding security interest in and Lien on the Facility,
free and clear of all Liens other than Permitted Liens, as security for the
obligations of the Lessee under the Operative Documents.  Except as otherwise
provided by law or in connection with a settlement, compromise or adjudication
made under the provisions of Section 9.2(b), each of the parties to this
Participation Agreement agrees that it will not, nor will it permit any
Affiliate to at any time, directly or indirectly take any action or fail to take
any action with respect to the preparation or filing of any income tax or other
tax return, including an amended income tax or other tax return, to the extent
that such action or such failure to take action would be inconsistent with the
intention of the parties expressed in this Section 3.1.

 

8

--------------------------------------------------------------------------------


 

Specifically, without limiting the generality of clause (i) above, the parties
hereto intend and agree that in the event of any insolvency, conservatorship or
receivership proceedings or matters or a petition under the Bankruptcy Code, or
any other applicable insolvency, conservatorship or receivership laws or statute
of the United States of America or any State or Commonwealth thereof affecting
the Lessee, the Guarantor, the Lessor or the other Participants or any
collection actions, the transactions evidenced by the Operative Documents
(including the Lease) constitute loans made directly to the Lessee by the
Participants, in each case as unrelated third party lenders, and that the Lessor
holds title to the Facility for the benefit of the Participants to secure
Lessee’s obligations to repay such loans to the Participants and all other
amounts due under any of the Operative Documents.

 

SECTION 3.2.  Amounts Due Under Lease and the Guaranties.  Notwithstanding
anything to the contrary contained in the Operative Documents, it is the
intention of the Lessee, the Guarantor, the Lessor, and each of the other
Participants that:  (i) the amount and timing of installments of Base Rent due
and payable from time to time from the Lessee under the Lease shall be equal to
the aggregate payments due and payable during the Lease Term on each Scheduled
Payment Date with respect to Interest on the Credit Notes and the Lessor Loans
and to Yield on the Investor Amounts then due, (ii) if Lessee elects a Purchase
Option or becomes obligated or otherwise elects to purchase the Facility under
the Lease, then the Credit Notes, the Lessor Loans, and the Investor Amounts,
and all Interest and Yield thereon (as applicable), any fees and all other
obligations of Lessee owing to the Participants and the Administrative Agent
shall be paid by Lessee as provided in the Lease; (iii) if Lessee properly
elects the Remarketing Option, and subject to Section 7.1 and Article XV of the
Lease, Lessee shall only be required to pay to the Administrative Agent the
proceeds from the sale of the Facility, the Residual Value Guaranty Amount and
any amounts due pursuant to the Assignment of Leases (which aggregate amounts
may be less than the Lease Balance), together with all other amounts due and
payable as Supplemental Rent in respect of the Facility; (iv) upon a Lease Event
of Default resulting in an acceleration of Lessee’s obligation to purchase the
Facility under the Lease at any time during the Lease Term, the amounts then due
and payable by Lessee under the Lease on a recourse basis shall include all
amounts necessary to pay in full the Lease Balance and (v) any payment made by
the Guarantor or any Subsidiary Guarantor under any Guaranty shall reduce the
Lessee’s payment obligations under the Operative Documents by the amount of such
payment.

 

SECTION 3.3.  Highest Lawful Rate.  It is the intention of the parties hereto to
conform strictly to applicable usury laws and, notwithstanding anything to the
contrary contained in the Operative Documents other than in this Section 3.3),
the obligations of (x) the Lessee and the Guarantor to Lessor under this
Participation Agreement and the Lease, (y) the Lessor to the Credit Note Holders
under the Credit Note Purchase Agreement and the Credit Notes, and to the Lessor
Lenders under the Lessor Loan Agreement and the Lessor Notes, and (z) either the
Lessee or the Guarantor, Lessor or any other party under any other Operative
Agreement shall be subject to the limitation , if any payment of interest or of
other amounts constituting interest under Applicable Laws (including, any such
amounts paid, contracted for, charged or received or otherwise agreed to be paid
for the use, forbearance or detention of money) under the Operative Documents
(such interest and deemed interest, collectively, “Subject Interest”) would
result in the recipient receiving Subject Interest in excess of the Highest
Lawful Rate or otherwise in contravention of provisions of law applicable to the
recipient limiting rates of interest which may be legally charged or collected
by the recipient (including Federal and state laws of the United

 

9

--------------------------------------------------------------------------------


 

States of America or of any other jurisdiction whose laws may be mandatorily
applicable; such laws, “Applicable Usury Laws”), then the payment of any Subject
Interest in excess of the Highest Lawful Rate or otherwise in contravention of
Applicable Usury Laws shall not be required.  Accordingly, notwithstanding
anything to the contrary in this Participation Agreement, the Lease, the Credit
Note Purchase Agreement, the Credit Notes, the Lessor Loan Agreement, the Lessor
Notes or any other Operative Agreement, with respect to that portion of any
Subject Interest that would be in excess of the Highest Lawful Rate or otherwise
in contravention of Applicable Usury Laws, it is agreed as follows as to the
recipient of any such amount:

 

(a)           the provisions of this Section 3.3 shall govern and control over
any other provision in this Participation Agreement, the Lease, the Credit Note
Purchase Agreement, the Credit Notes, the Lessor Loan Agreement, the Lessor
Notes and any other Operative Agreement, and each provision set forth therein is
hereby so limited;

 

(b)           the aggregate of all Subject Interest shall under no circumstances
exceed the maximum amount of interest allowed by Applicable Usury Laws (such
maximum lawful interest rate, if any, with respect to such recipient herein
called the “Highest Lawful Rate”), and all amounts owed under this Participation
Agreement, the Lease, the Credit Note Purchase Agreement, the Credit Notes, the
Lessor Loan Agreement, the Lessor Notes and any other Operative Agreement shall
be held subject to reduction based upon such limitation, and: (i) the amount of
Subject Interest which would otherwise be payable to the recipient shall be
automatically reduced to the Highest Lawful Rate, and (ii) any Subject Interest
paid to the recipient in excess of the Highest Lawful Rate shall be credited to
the payor by the recipient (or, if such consideration shall have been paid in
full, refunded to the payor);

 

(c)           all Subject Interest shall, to the extent permitted by Applicable
Usury Laws, be amortized, prorated, allocated and spread throughout the full
term of such indebtedness until payment in full so that the actual rate of
interest is uniform throughout the full term thereof; and

 

if at any time the Subject Interest that would be payable exceeds that amount
which would have accrued at the Highest Lawful Rate, then the amount of Subject
Interest to accrue to the recipient of such interest, fees, charges and sums
pursuant to the Operative Agreements shall be limited to that amount which would
have accrued at the Highest Lawful Rate for the recipient; provided, that any
subsequent reductions to the Subject Interest that would otherwise occur by
virtue of the provisions of the Operative Documents (or any of them) shall not
reduce the rate at which Subject Interest will accrue pursuant to the Operative
Agreements below the recipient’s Highest Lawful Rate until the total amount of
Subject Interest payable to the recipient equals the amount of Subject Interest
which would have been payable to the recipient but for the effect of this
Section 3.3.

 

SECTION 3.4.  Participant Obligations.  The obligations of the Participants
under this Participation Agreement and elsewhere in the Operative Documents
shall be several and not joint; and no Participant shall be liable or
responsible for the acts or defaults of any other Person under any Operative
Document.  Notwithstanding anything herein or in any other Operative Document to
the contrary, no Participant nor the Administrative Agent shall be liable or
otherwise have any obligation (including as a result of the Lessor’s purchase
and receipt of an

 

10

--------------------------------------------------------------------------------


 

assignment of the Existing Certificates and the Existing Notes) to any of the
parties to the Existing Participation Agreement.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

SECTION 4.1.  Conditions to Funding.  The obligation of each of the Lessee, the
Lessor,  the Administrative Agent and each of the other Participants to perform
its respective obligations on the Advance Date (if any), shall be subject to the
terms and conditions set forth in Section 2.3 and to the fulfillment to the
reasonable satisfaction of (including, with respect to writings, such writings
being in form and substance reasonably satisfactory to the addressee or
beneficiary thereof), or the waiver by, such Persons, as applicable, of the
following conditions precedent set forth in this Section 4.1:

 

(a)           [Intentionally Omitted]

 

(b)           Certain Documents.  The Lessor, the Lessee, and each of the other
Participants (or respective counsel for each such party) shall have received a
fully executed counterpart of each of the following agreements to which the
applicable entity is a party or a beneficiary thereunder:

 

(i)            this Participation Agreement;

 

(ii)           the Lessee Guarantee and the Participant Guarantee;

 

(iii)          the Lease and the Memorandum of Lease;

 

(iv)          the Mortgages;

 

(v)           the Assignments of Lease;

 

(vi)          the Credit Note Purchase Agreement;

 

(vii)         the Credit Notes;

 

(viii)        the Lessor Loan Agreement;

 

(ix)           the Lessor Notes;

 

(x)            the Financing Statements; and

 

(xi)           the Assignment Agreement.

 

Each of the aforementioned documents and agreements, to the extent the same
constitutes an agreement or undertaking, shall have been duly authorized,
executed and delivered by each of the parties thereto and shall be in full force
and effect.

 

11

--------------------------------------------------------------------------------


 

(c)           Certain Other Documents.  Each of the Participants (or respective
counsel for each such party) shall have received a fully executed counterpart of
the Intercreditor Agreement, duly authorized, executed and delivered by each of
the parties thereto.  Each of the Debt Participants (or respective counsel for
each such party) shall have received a fully executed counterpart of the Debt
Participants’ Indemnity Agreement, duly authorized, executed and delivered by
each of the parties thereto.  The Lessee (or its counsel) shall have received a
fully executed counterpart of the Lessee Indemnity Agreement and the WDC
Confirmation Letter, each duly authorized, executed and delivered by each of the
parties thereto.

 

(d)           Filings and Recordation.  All filings and recordings enumerated
and described in Part A, Part B, Part C, Part D and Part E of Schedule IV, as
well as all other filings and recordings necessary or advisable, including
precautionary financing statements, in the opinion of the Lessor, the
Administrative Agent, or any other Participant, to perfect the right, title and
interest of the Lessor, the Administrative Agent, and the other Participants
intended to be created by the Operative Documents shall have been made, or shall
have been arranged to be made promptly thereafter, in the appropriate places or
offices, including any recordings and filings necessary to create, preserve and
protect such Persons’ valid and binding security interests in and Liens on the
Mortgaged Property, subject in each case to Permitted Liens.  All recording and
filing fees and Taxes with respect to any recordings or filings made pursuant to
this Section 4.1(d) or otherwise payable in respect of any Operative Document
shall have been paid in full by the Lessee, and satisfactory evidence thereof
shall have been delivered to the Lessor and the Administrative Agent, or
arrangements for such payment shall have been made to the satisfaction of the
Lessor and the Administrative Agent or evidence satisfactory to the Lessor and
the Administrative Agent of exemption from such filing fees or Taxes shall have
been delivered to the Lessor and the Administrative Agent.

 

(e)           Consents and Approvals.  All approvals and consents required to be
taken, given or obtained, as the case may be, by or from any Governmental
Authority or other Person, or by or from any trustee or holder of any
Indebtedness or other obligation of the Lessee, the Guarantor and Lessor, that
are necessary or, in the reasonable opinion of the Participants, advisable in
connection with the execution, delivery and performance of the Operative
Documents by all parties hereto, shall have been taken, given or obtained as the
case may be, shall be in full force and effect and the time for appeal with
respect thereto shall have expired (or, if an appeal shall have been taken, the
same shall have been dismissed) and shall not be subject to any pending
proceedings or appeals (administrative, judicial or otherwise).

 

(f)            Opinions of Counsel.  The Participants and the Administrative
Agent shall have received the legal opinion of Latham & Watkins LLP, special
counsel to the Lessee, the Guarantor and the Subsidiary Guarantors, covering
such matters as the addressees thereof shall reasonably request (and by
Lessee’s, Guarantor’s and Subsidiary Guarantors’ execution of the Operative
Documents to which each is a party, they expressly instruct such counsel to
execute and deliver such opinion).  The Credit Note Purchasers shall have
received the legal opinion of Mayer, Brown, Rowe & Maw LLP, special counsel to
the Lessor and the Parent Indemnitor, substantially in the form attached hereto
as Exhibit D (and by Lessor’s execution of the Operative Documents to which each
is a party, it expressly instructs such counsel to execute and deliver such
opinion).

 

12

--------------------------------------------------------------------------------


 

(g)           Corporate Status and Proceedings of the Lessee, etc.  The
Participants and the Administrative Agent shall have received copies of:

 

(i)            certificates dated as of a recent date as to the existence and
good standing of the Lessee from the California Secretary of State, as to the
existence and good standing of the Guarantor from the Delaware Secretary of
State, and as to the Guarantor’s authority to transact business as a foreign
corporation from the California Secretary of State;

 

(ii)           a certificate of the Secretary or an Assistant Secretary of the
Lessee and of the Guarantor, in each case attaching and certifying as to (w) the
resolutions of its Board of Directors duly authorizing the execution, delivery
and performance by it of each Operative Document to which it is or will be a
party, (x) its articles or certificate of incorporation certified as of a recent
date by the Secretary of State of the State of California and Delaware,
respectively, (y) its by-laws and (z) the incumbency and signature of persons
authorized to execute and deliver on its behalf the Operative Documents to which
it is a party;

 

(iii)          a certificate of an authorized officer of the Lessee and of the
Guarantor, confirming the accuracy of the representations made by it in the
Operative Documents.

 

(h)           Environmental Audit.  The Administrative Agent and the Lessor
shall have received an Environmental Audit, dated November 29, 2001, for the
Site in form and substance acceptable to the Administrative Agent and Lessor, in
their sole discretion, together with a reliance letter, dated July 8, 2003, for
the benefit of the Administrative Agent and the Lessor and their successors and
assigns from ATC Associates Inc.

 

(i)            Survey.  The Lessee shall have delivered to the Administrative
Agent an ALTA/1999 (Urban) Survey of the Facility prepared by a licensed
surveyor and meeting the Minimum Standard Detail Requirements for ALTA/ASCM Land
Title Surveys as adopted by the American Land Title Association/American Society
and American Congress on Surveying and Mapping in 1999 certified to Lessor and
the Administrative Agent and the Title Company, and in form and substance
acceptable to the Administrative Agent, in its sole discretion.

 

(j)            Title Insurance.  (i) The Administrative Agent shall have
received from the Title Company its irrevocable commitment to issue an ALTA
owner’s policy of title insurance (1970 Form) (the “Owner’s Policy”), reasonably
acceptable in form and substance to the Administrative Agent, insuring that the
Lessor has good and marketable fee title to the Facility, subject to the
Permitted Exceptions and such other exceptions to title as are reasonably
acceptable to the Administrative Agent in an amount equal to the estimated
aggregate Lease Balance, together with complete, legible copies (to the extent
obtainable) of all encumbrances, maps and surveys of record, and together with
such reinsurance (with direct access to the reinsurers thereunder) or
coinsurance agreements as the Administrative Agent shall reasonably require; and
(ii) the Administrative Agent, for the benefit of Participants, shall have
received from the Title Company its irrevocable commitment to issue one or more
ALTA form of lender’s policies of title insurance (1970 Form, to the extent
applicable) (the “Lender’s Policies”), acceptable in form and substance to the
Administrative Agent, insuring the creation under the Mortgages in favor of the
Administrative Agent of (i) a valid first priority Lien against the

 

13

--------------------------------------------------------------------------------


 

Facility in an amount equal to the aggregate amount of the Lessor Loans, and
(ii) a valid second priority Lien against the Facility, in an amount equal to
the aggregate amount of the Credit Notes, each of which are subject to Permitted
Exceptions and such exceptions to title as are reasonably acceptable to the
Administrative Agent, together with complete, legible copies (if obtainable) of
all encumbrances and plats of record, and together with such reinsurance (with
direct access to the reinsurers thereunder) or coinsurance agreements as the
Administrative Agent shall reasonably require.  Such Title Policies shall be
dated as of the Site Acquisition Date and shall (x) contain affirmative
endorsements as to mechanics liens, doing business, usury, zoning, easements and
rights-of-way, Form B-1 comprehensive coverage, encroachments, the nonviolation
of covenants and restrictions, rights of access and survey matters (which
endorsements shall be substantially similar as between the Owner’s Policy and
the Lender’s Policies), (y) contain endorsements regarding the effect of
recharacterization, and (z) to the extent available at reasonable premiums and
subject to reasonable, commercially customary conditions, contain such other
endorsements reasonably requested by the Administrative Agent.

 

(k)           Searches.  The Administrative Agent shall have received a report
(which may be included in the commitment for title insurance prepared by the
Title Company with respect to the following matters other than UCC filings), as
of a current date and reasonably acceptable in form and substance to the
Participants, of judgment liens, lis pendens, and tax lien filings with respect
to Lessee, Guarantor and the Facility filed of record in Riverside County,
California and Uniform Commercial Code filings for Lessee and Guarantor filed in
the Office of the Secretary of State of the State of California and Delaware and
in Riverside County, California.

 

(l)            Recordation.  Lessor and the Administrative Agent shall have
received evidence reasonably satisfactory to it that each of the Lease or a
memorandum thereof, the Mortgages and the Assignments of Lease shall have been
or are being recorded with the appropriate Governmental Authorities in the order
in which such documents are listed in this clause, and the Financing Statements
with respect to the Facility shall have been or are being filed with the
appropriate Governmental Authorities.

 

(m)          Payment of Taxes.  All Taxes payable on or before the Advance Date,
for which the Lessee is responsible and which are payable in connection with the
execution, delivery, recording or filing of any of the Operative Documents or
other documents, and the consummation of any other transactions contemplated
hereby or by any of the other Operative Documents, shall have been paid in full
by the Lessee, or arrangements for such payment shall have been made to the
satisfaction of each Participant and the Administrative Agent (subject to the
Lessee’s right to contest certain Taxes pursuant to Section 9.2(b)).

 

(n)           Representations and Warranties.  Each representation and warranty
of each of the parties hereto contained herein or in any other Operative
Document shall be true and correct in all material respects as though made on
and as of the Documentation Date and as of the Advance Date, except that any
such representation or warranty which is expressly made only as of a specified
date need be true only as of such date.

 

(o)           Litigation.  No action or proceeding shall have been instituted or
threatened nor shall any government action be instituted or threatened before
any Governmental Authority, nor shall any order, judgment or decree have been
issued or proposed to be issued by

 

14

--------------------------------------------------------------------------------


 

any Governmental Authority, to set aside, restrain, enjoin or prevent the
performance of this Participation Agreement, any other Operative Document or any
transaction contemplated hereby or by any other Operative Document or which
could reasonably be expected to have a Material Adverse Effect.

 

(p)           No Event of Loss.  No Event of Loss shall have occurred in respect
of the Facility or any portion thereof.  No action shall be pending or
threatened by any Governmental Authority to initiate a Condemnation or a taking
by such Governmental Authority in respect of the Facility or any portion
thereof.

 

(q)           Legality, etc.  In the opinion of each of the Participants and the
Administrative Agent, the transactions contemplated by the Operative Documents
shall not violate any Applicable Laws and do not and will not subject any of the
Participants or the Administrative Agent to any materially adverse regulatory
prohibitions or constraints, and no change of Applicable Laws has occurred or
been proposed that would make it uneconomic or illegal for any party to any
Operative Document to participate in any of the transactions contemplated by the
Operative Documents or otherwise would prohibit the consummation of any
transaction contemplated by the Operative Documents or materially expand the
duties, obligations or risks of any of the Participants or the Administrative
Agent.

 

(r)            Proceedings Satisfactory, etc.  All proceedings taken in
connection with the Advance Date, and all documents relating thereto shall be
reasonably satisfactory to the Participants and the Administrative Agent and
their respective counsel, and each such Person shall have received copies of
such documents as they may reasonably request in connection therewith, all in
form and substance reasonably satisfactory to each such Person.

 

(s)           Prescribed Forms.  Each Participant that is a Non-U.S. Person (if
any) shall have delivered to the Lessee, the Administrative Agent and the
Lessor, the Prescribed Forms.

 

(t)            Flood Zone Determination.  The Administrative Agent shall have
received a flood zone determination with respect to the Site that states that no
portion of the Site is located in an area identified as a special flood hazard
area by the Federal Emergency Management Agency or other similar Governmental
Authority.

 

(u)           Facility Appraisal.  Each Participant shall have received a FIRREA
qualified appraisal of the Facility from the Appraiser, which appraisal shall
show the Fair Market Value of the Facility as of the Advance Date.

 

(v)           Transaction Costs.  The Lessee shall have paid all Transaction
Costs due and payable on or prior to the Advance Date or, to the extent funds
are available for such purpose after funding all Acquisition Costs and without
limitation of Section 4.1(ff), such payments shall be made out of the Funding to
the extent such Transaction Costs are invoiced.  The Lessee shall deliver to the
Administrative Agent a copy of all invoices for Transaction Costs.

 

15

--------------------------------------------------------------------------------


 

(w)          Compliance Certificate.  The Administrative Agent shall have
received a copy of the most recent Compliance Certificate delivered pursuant to
the Revolving Credit Agreement.

 

(x)            Purchase of the Facility.  The Participants shall be satisfied
that, contemporaneously with the Funding on the Advance Date, the Lessor will
have used the proceeds thereof requested for the purpose of funding Acquisition
Costs to purchase the Facility as contemplated in the Assignment Agreement.

 

(y)           [Intentionally omitted.]

 

(z)            Advance Request.  The Administrative Agent shall have received a
fully executed counterpart of the Advance Request, executed by Lessee in
accordance with Section 2.3.1(a).  The delivery of the Advance Request shall
constitute a representation and warranty by Lessee that on the Advance Date
(both immediately before and after giving effect to the Funding on the Advance
Date and the application of the proceeds thereof), the statements made by Lessee
and Guarantor in Sections 5.1 and 5.5, respectively, are true and correct as of
the Advance Date.

 

(aa)         Transfer Documents.  Lessor shall have received a grant deed, and
such other necessary conveyance documents, all in conformity with Applicable
Laws and appropriate for recording (if necessary) with the applicable
Governmental Authorities, conveying fee simple title to the Facility to Lessor,
subject only to Permitted Exceptions.

 

(bb)         Substantial Completion of Construction.  Lessor and the
Administrative Agent shall have received evidence satisfactory to it that, as of
the Advance Date, Substantial Completion of the Improvements has been achieved,
which evidence shall include, without limitation, all applicable temporary
certificates of completion related to the Facility.

 

(cc)         Advance Date.  The Funding and the Advance Date shall occur on or
prior to July 23, 2003.

 

(dd)         Event of Default.  No Default or Event of Default has occurred and
is continuing or would result from the Funding or from the application of the
proceeds therefrom.

 

(ee)         Responsible Officer’s Certificates of Lessee and Guarantor.  The
Administrative Agent shall have received a Responsible Officer’s Certificate
from each of Lessee and Guarantor, in substantially the form of Exhibits B-1 and
B-2 attached hereto, dated as of the Advance Date, stating on behalf of Lessee
and Guarantor, respectively, that:  (i) each Operative Document to which Lessee
or Guarantor is a party is in full force and effect with respect to it; and (ii)
each of Lessee and Guarantor has duly performed and complied in all material
respects with all covenants contained herein or in any other Operative Document
required to be performed by it on or prior to the Advance Date.

 

(ff)           Fees.  Arranger shall have received all Fees due and payable on
or prior to the Advance Date pursuant to Section 2.6.

 

(gg)         No Material Adverse Change.  Immediately prior to, and after giving
effect to, the Funding, there shall not have occurred, in the reasonable
judgment of the Lessor and the Majority Participants:  (i) a material adverse
change with respect to the Facility or (ii)

 

16

--------------------------------------------------------------------------------


 

any change in the financial condition of Lessee or Guarantor which, in the case
of this clause (ii), could reasonably be expected to have a Material Adverse
Effect.

 

(hh)         Offeree Letter.  Administrative Agent shall have received a
certificate, substantially in the form of Exhibit E, from the Arranger, dated
the Documentation Date, with respect to offerees of the Notes (the “Offeree
Letter”).

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 5.1.  Representations and Warranties of the Lessee.  As of the
Documentation Date and the Advance Date (provided, that any representation or
warranty made as of a specific date need only be true as of such date), the
Lessee represents and warrants to each of the other parties hereto that:

 

(a)           General Matters.

 

(i)            The Lessee is a corporation duly organized, validly existing and
in good standing under the laws of the State of California.  The Lessee has all
necessary corporate power to enter into and perform its obligations under each
Lessee Operative Document and to lease the Facility from the Lessor under the
Lease.

 

(ii)           The execution, delivery and performance by the Lessee of each
Lessee Operative Document have been duly authorized by all necessary corporate
action and will not (A) violate any provision of its certificate of
incorporation or by-laws or (B) violate any provision of law applicable to the
Lessee or by which it or its property may be bound, or result in the breach of
or constitute a default or require any consent under, or result in the creation
of any Lien (except as provided under the Operative Documents) upon any property
or assets of the Lessee pursuant to any indenture, agreement or instrument to
which the Lessee is a party or by which the Lessee or its property may be bound,
in any such case set forth in this clause (ii)(B) except in instances where
non-compliance is not expected to cause a loss to the Lessee in excess of
$1,000,000.  Neither the execution by the Lessee of any Lessee Operative
Document nor the performance by the Lessee of its obligations under any Lessee
Operative Document requires any license, consent or approval of, or notice to,
or filing with, any Governmental Authority (other than customary building
permits obtained in the ordinary course of business which the Lessee has no
reason to believe will not be forthcoming).  Each of the Operative Documents to
which Lessee is or will be a party has been duly executed and delivered (and, in
the case of Operative Documents entered into following the Documentation Date,
will be executed and delivered) by the Lessee and, assuming the due
authorization, execution and delivery by the other parties hereto, constitutes
(and, in the case of Operative Documents entered into following the
Documentation Date, when executed and delivered, will constitute) its legal,
valid and binding obligation, enforceable in accordance with its terms, except
as the same may be limited by insolvency, bankruptcy, reorganization or other
laws relating to or affecting the enforcement of creditors’ rights generally or
by general equitable principles.

 

17

--------------------------------------------------------------------------------


 

(iii)          The Lessee is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U or X of the Board of
Governors of the Federal Reserve System) and will not use any proceeds of the
Funding for any such purpose.  The Lessee is not an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act and is otherwise not subject to any Applicable Laws that
would limit its ability to incur Indebtedness.  The receipt by the Lessee of the
proceeds of the Advance, and the use of such proceeds to pay Acquisition Costs
and Transaction Costs, does not violate any Applicable Laws.

 

(iv)          The outstanding Indebtedness for borrowed money of the Lessee does
not, and no funding under the Operative Documents when made will cause such
Indebtedness to, exceed the amount authorized by the Lessee’s board of directors
to be outstanding.

 

(v)           There is no action, suit or proceeding (including but not limited
to environmental matters), and no such proceeding before Governmental Authority,
is pending, or, to the knowledge of the Lessee, is threatened against the Lessee
which, in the good faith belief of the Lessee, has a reasonable possibility of
being adversely determined in a manner which would impose an obligation in
excess of $1,000,000.

 

(vi)          Neither the Lessee nor any of its Affiliates has created,
consented to, incurred or suffered to exist any Lien (other than Permitted
Liens) on the Facility in favor of any Person other than the Lessor, the Debt
Participants and the Administrative Agent, and no Lien, other than the Lien
granted to such Persons hereunder and under the other Operative Documents and
Permitted Liens, has attached to the Facility, or in any manner has affected
adversely the rights and security interest of such Persons therein.

 

(vii)         Neither the Lessee nor anyone authorized to act on its behalf has,
directly or indirectly, in violation of Section 5 of the Securities Act or any
state securities laws, offered or sold any interest in the Facility, the Lease,
the Investor Contribution or the Notes, or in any security or lease the offering
of which, for purposes of the Securities Act or any state securities laws, would
be deemed to be part of the same offering as the offering of the aforementioned
items, or solicited any offer to acquire any of the aforementioned items from
any Person other than an “accredited investor” (as such term is defined in the
Securities Act).  The foregoing shall not be deemed an acknowledgment that any
of the Notes or Investor Amounts, or any interest in the Facility or the Lease
constitutes a “security”.

 

(viii)        The execution and delivery by the Lessee of the Lessee Operative
Documents does not require the consent or approval of, or the giving of notice
to or registration with, or the taking of any other action in respect of, any
Governmental Authority or other body governing its business practices, other
than (if the Guarantor so determines) the filing of a Form 8-K with the SEC.

 

(b)           Location of the Lessee.  The Lessee is a registered organization
as defined in Section 9-102(70) of the UCC, and its jurisdiction of organization
as defined in Section 9-102(50) of the UCC is the State of California.  The
organizational identification number assigned to the Lessee by the State of
California is set forth on Schedule III hereto.  The sole place of

 

18

--------------------------------------------------------------------------------


 

business or, if the Lessee has places of business in more than one state, the
chief executive office of the Lessee (as each such term is used in Section 9-307
of the UCC) is located at 8333 Central Avenue, Newark, California, 94560-3433. 
The Lessee’s true legal name as registered in its sole jurisdiction of
organization is “Ross Distribution, Inc.” and the Lessee does not use, or
transact business under, any trade name other than its legal name.

 

(c)           Compliance With Law.  The Facility and the current use and
operation thereof and thereon do not violate any Applicable Laws, including any
thereof relating to occupational safety and health or Environmental Laws, in a
manner or to an extent that could reasonably be expected to have a Material
Adverse Effect.  Except for such matters as could not reasonably be expected to
result in a Material Adverse Effect, the Facility and the use thereof by it and
its agents, assignees, employees, invitees, lessees, licensees and tenants
complies with Applicable Laws (including, without limitation, all Environmental
Laws) and insurance requirements.  To the knowledge of the Lessee, there has
been no release and there is no threatened Release of Hazardous Materials, at,
on or from the Facility.  Lessee has no knowledge of any past violations of
Environmental Laws involving the Facility.

 

(d)           Taxes.  All United States Federal income tax returns and all other
tax returns which are required to have been filed have been or will be filed by
or on behalf of the Lessee by the respective due dates, including extensions,
and all Taxes due with respect to the Lessee pursuant to such returns or
pursuant to any assessment received by the Lessee have been or will be paid. 
The charges, accruals and reserves on the books of the Lessee in respect of such
Taxes or other governmental charges are, in the opinion of the Lessee, adequate.

 

(e)           Compliance with ERISA.  Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan
except where such noncompliance would result in penalties of less than
$1,000,000.  No member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Code in respect of any Plan within the
preceding five (5) years, (ii) failed to make any contribution or payment to any
Plan, or made any amendment to any Plan which has resulted or is likely to
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code or (iii) incurred any material liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.  No termination of a Plan has occurred and no steps have been taken to
institute the termination of any Plan, which could reasonably be expected to
result in a Material Adverse Effect.  No member of the ERISA Group has any
knowledge of any event that is likely to result in a liability of any such
member to the PBGC, whether under a Plan, a Multiemployer Plan, or otherwise,
other than a liability to the PBGC for premiums under Section 4007 of ERISA.  No
lien in favor of the PBGC or a Plan has arisen, and there have not been any nor
are there now existing any events or conditions that would permit any Plan to be
terminated under circumstances that would cause the lien provided under Section
4068 of ERISA to attach to the material assets of Lessee or Guarantor.  The
Lessee is not an entity deemed to hold Plan Assets, and, subject to the accuracy
of the representation contained in Section 6.2 of the Note Purchase Agreement
and Sections 5.2(i) and 5.3(b), neither the execution of the Operative Documents
nor the making of the Funding hereunder gives rise to a prohibited transaction
within the meaning of Section 406 of ERISA or Section 4975 of the Code.

 

19

--------------------------------------------------------------------------------


 

(f)            Defaults.  No Default or Lease Event of Default has occurred and
is continuing.

 

(g)           Subjection to Government Regulation.

 

(i)            The Lessee is not subject to regulation under any law, which
prohibits, or requires consent from any Governmental Authority prior to, the
incurring by it of Indebtedness or the entering into of the transactions
described herein.

 

(ii)           None of the Lessor, the Administrative Agent or any Debt
Participant will become (A) solely by reason of entering into the Operative
Documents or consummation of the transactions contemplated thereby (other than
upon exercise of remedies under the Lease or other Operative Document or upon
the expiration or termination thereof) subject to ongoing regulation of its
operations by any Governmental Authority having jurisdiction; or (B) except for
regulation the applicability of which depends upon the status of the
Participants as banks or other regulated financial institutions or upon the
existence of facts in addition to the ownership of, or the holding of any
interest in, the Facility or any interest therein upon the exercise of remedies
under the Lease or any other Operative Document or upon the expiration or
termination thereof, subject to ongoing regulation of its operations by any
Governmental Authority having jurisdiction solely by reason of its business
activities contemplated in the Operative Documents or the nature of the
Facility.

 

(h)           Compliance with Laws, etc.  The use of the Facility by the Lessee
and its agents, assignees, employees, lessees, licensees and subtenants will
comply in all material respects with all Insurance Requirements and Applicable
Laws (including all zoning and land use laws and Environmental Laws) and the
Lessee has obtained all governmental approvals in respect of the operation and
manufacturing processes to be located at the Facility other than any required at
a future date which will be obtained on or before such date in the ordinary
course of business.

 

(i)            Utilities.  All water, sewer, electric, gas, telephone and
drainage facilities and all other utilities required to adequately service the
Facility for its intended use are available pursuant to adequate permits
(including any that may be required under applicable Environmental Laws).  The
Facility has available all material services of public facilities and other
utilities necessary for use and operation of the Facility for its primary
intended purposes including adequate water, gas and electrical supply, storm and
sanitary sewerage facilities, telephone, other required public utilities and
means of access between the Facility and public highways for motor vehicles. 
All utilities serving, or proposed to serve, the Facility is located in, and
vehicular access to the Facility are provided by, either public rights-of-way
abutting the Facility or Appurtenant Rights.

 

(j)            No Casualty.  No fire, other Casualty or Condemnation with
respect to the Facility has occurred, or has been threatened in the case of
Condemnation, which fire, other Casualty or Condemnation is expected to result
in replacement or restoration costs or an award in excess of $1,000,000.

 

20

--------------------------------------------------------------------------------


 

(k)           Leasehold Interest.  The Lease is in form and substance sufficient
to convey a valid leasehold estate to the Lessee, subject only to Permitted
Liens.

 

(l)            Flood Hazard Areas.  Except as otherwise identified on the survey
delivered pursuant to Section 4.1(i), no portion of the Facility is located in
an area identified as a special flood hazard area by the Federal Emergency
Management Agency or other applicable agency.  If the Facility or any part
thereof is located in an area identified as a special flood hazard area by the
Federal Emergency Management Agency or other applicable agency, then flood
insurance has been obtained for the Facility in accordance with the Lease and in
accordance with the National Flood Insurance Act of 1968, as amended.

 

(m)          Lease.  (x) The Lessee has unconditionally accepted the Facility
demised under the Lease (provided, that nothing contained herein shall be deemed
a waiver by the Lessee or the Guarantor of any right of action against Persons
(other than the Lessor, the Administrative Agent and the Debt Participants) with
respect to title to and condition of the Facility), (y) no right of offset
exists with respect to any Rent or other sums payable under the Lease and
(z) except as provided in the Operative Documents, no Rent under the Lease has
been prepaid.

 

(n)           Appraisal Data.  The information provided by the Lessee and its
Affiliates to the Appraiser and forming the basis for the conclusions set forth
in the appraisal delivered pursuant to Section 4.1(u), was true and correct in
all relevant respects and did not, when taken as a whole, omit any information
requested by the Appraiser actually known and available to the Lessee necessary
to make the information provided not misleading in any relevant respect.

 

(o)           Filings.  Except with respect to the filings identified on
Schedule IV, no other filings or recordings are necessary to convey validly and
effectively to the Secured Parties such interest in the Lease, the Facility and
all other Mortgaged Property as contemplated by the Operative Documents, in each
case free of all Liens other than Permitted Liens.

 

(p)           Disclosure.  No representation or warranty (including those
incorporated by reference from any other agreement) contained in any Operative
Document, or in any other document or financial statement furnished from time to
time by the Lessee or its Affiliates pursuant to the terms of any Operative
Document, contains or will contain any untrue statement of a material fact or
omit or will omit to state any material fact necessary to make the statement
herein or therein not misleading in any material respect as of the date made or
deemed to be made.  There is no fact known to the Lessee, which is having, or is
reasonably expected to have, a Material Adverse Effect.

 

(q)           Substantial Completion of Improvements and Alterations. 
Substantial Completion of the Improvements has been achieved and each of the
Improvements as so completed complies in all material respects with all
Applicable Laws.  Schedule VIII sets forth a complete description of the work
remaining to complete construction of the Improvements in accordance with the
Plans and Specifications.  All amounts owing to third parties for the
Construction have been paid in full or will be paid by Lessee as Supplemental
Rent when due and payable.  All Alterations required to be made under and
pursuant to, or which any Obligor elected to make prior to, the Advance Date
have been completed pursuant to and in accordance with the terms and conditions
of the Existing Operative Documents.

 

21

--------------------------------------------------------------------------------


 

SECTION 5.2.  Representations and Warranties of Lessor.  The Lessor represents
and warrants to the Lessee, the Guarantor and the Debt Participants as of the
Documentation Date and the Advance Date (except to the extent any such
representation or warranty relates to an earlier date):

 

(a)           Organization.  The Lessor is a corporation duly organized and
validly existing and in good standing under the laws of the State of North
Carolina and is qualified to do business in each jurisdiction necessary to
permit Lessor to own and lease the Facility and perform its obligations under
the Operative Documents to which it is or shall be a party.  Lessor is a
multi-purpose, wholly-owned subsidiary of Wachovia Corporation.

 

(b)           Power and Authority.  The Lessor has the power and authority to
execute, deliver and carry out the terms and provisions of the Operative
Documents to which it is or will be a party and has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Operative Documents to which it is or will be a party and has duly executed and
delivered (and, in the case of Operative Documents entered into following the
Documentation Date, will execute and deliver) each Operative Document required
to be executed and delivered by it and, assuming the due authorization,
execution and delivery thereof on the part of each other party thereto, each
such Operative Document constitutes (and, in the case of Operative Documents
entered into following the Documentation Date, when executed and delivered, will
constitute) a legal, valid and binding obligation enforceable against it in
accordance with its terms, except as the same may be limited by insolvency,
bankruptcy, reorganization or other laws relating to or affecting the
enforcement of creditors’ rights generally or by general equitable principles.

 

(c)           No Violation.  Neither the execution, delivery and performance by
the Lessor of the Operative Documents to which it is or will be a party nor
compliance with the terms and provisions thereof, nor the consummation by the
Lessor of the transactions contemplated therein (i) will result in a violation
by the Lessor of any applicable provision of any law, statute, rule, regulation,
order, writ, injunction or decree of any Governmental Authority having
jurisdiction over the Lessor or the Facility that would adversely affect (x) the
validity or enforceability of the Operative Documents to which the Lessor is a
party, or the title to, or value or condition of, the Facility, or (y) the
consolidated financial position, business, prospects or consolidated results of
operations of the Lessor or the ability of the Lessor to perform its obligations
under the Operative Documents, (ii) violate or result in any breach which would
constitute a default under, or (other than pursuant to the Operative Documents)
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of the Lessor pursuant to the terms
of any indenture, loan agreement or other agreement for borrowed money to which
the Lessor is a party or by which it or any of its property or assets is bound
or to which it may be subject (other than Permitted Liens), or (iii) will
violate any provision of the certificate of incorporation or by-laws of the
Lessor.

 

(d)           No Approvals, etc.  The execution and delivery by the Lessor of
the Operative Documents to which it is a party does not require the consent or
approval of, or the giving of notice to or registration with, or the taking of
any other action in respect of, any Governmental Authority.

 

22

--------------------------------------------------------------------------------


 

(e)           Litigation.  There is no action, proceeding or investigation
pending or threatened against the Lessor which questions the validity of any of
the Operative Documents, and there is no action, proceeding or investigation
pending or threatened which is likely to result, either in any case or in the
aggregate, in any material adverse change in the ability of the Lessor to
perform its obligations under the Operative Documents.

 

(f)            Lessor Liens.  The Facility and the Operative Documents and
amounts payable thereunder are free of Lessor Liens attributable to it (other
than any Liens granted pursuant to the Operative Documents).

 

(g)           Securities Act.  Neither the Lessor nor any Person authorized by
the Lessor to act on its behalf has offered or sold any interest in the Notes,
the Guaranties or the Lease, or in any similar security relating to the
Facility, or in any security the offering of which for the purposes of the
Securities Act would be deemed to be part of the same offering as the offering
thereof, or solicited any offer to acquire any of the same from, any Person
other than the parties hereto, and neither it nor any Person authorized by it to
act on its behalf will take any action which would subject the issuance or sale
of any interest in the Notes, the Guaranties or the Lease or in any similar
security related to the Facility to the provisions of Section 5 of the
Securities Act or require the qualification of any Operative Document under the
Trust Indenture Act of 1939.  The foregoing shall not be deemed an
acknowledgment that any of the Notes, or any interest in the Facility or the
Lease, constitutes a “security”.

 

(h)           Lessor’s Principal Place of Business.  Lessor is a registered
organization as defined in Section 9-102(70) of the UCC, and its jurisdiction of
organization as defined in Section 9-102(50) of the UCC is the State of North
Carolina.  The “place of business” of the Lessor (as such term is used in
Section 9-307 of the UCC) is located at 301 S. College St., Charlotte, North
Carolina 28288-0166.  The Lessor’s true legal name as registered in its sole
jurisdiction of organization is Wachovia Development Corporation, its
organizational number is NC 0227005, and its Federal Employer Identification
Number is 56-1610288.  Lessor does not use, or transact any business under, any
trade name other than its legal name.

 

(i)            Employee Benefit Plans.  Lessor is not and will not be making its
Investor Contribution, and is not performing its obligations under the Operative
Documents, with any Plan Assets.

 

(j)            Margin Stock.  Lessor is not engaged principally in, and does not
have as one of its important activities, the business of extending credit for
the purpose of purchasing or carrying any margin stock (within the meaning of
Regulation U).

 

(k)           Investment Company.  Lessor is not an “investment company” or a
company controlled by an “investment company” within the meaning of the
Investment Company Act of 1940.

 

SECTION 5.3.  Representations of the Debt Participants.  As of the Documentation
Date (or, with respect to any Debt Participant becoming party hereto after the
Documentation Date, as of the date such Debt Participant becomes party hereto)
and, with respect to Section 5.3(b), as of the Advance Date, each Debt
Participant hereby represents and warrants to the

 

23

--------------------------------------------------------------------------------


 

Lessee, the Guarantor, the Lessor, the Administrative Agent and each of the
other Debt Participants that:

 

(a)           Securities Act.  The interest being acquired or to be acquired by
such Debt Participant in, as the case may be, the Notes, the Guaranties and the
Debt Participants’ Indemnity Agreement is being acquired for its own account,
without any view to the distribution thereof or any interest therein, provided
that such Debt Participant shall be entitled to assign, convey or transfer its
interest in accordance with Section 8.1.1.  Such Debt Participant is an
accredited investor as that term is defined in Rule 501(a) under the Securities
Act.

 

(b)           ERISA.  Such Debt Participant is not and will not be making its
investment hereunder, and is not performing its obligations under the Operative
Documents, with any Plan Assets; provided that no representation is made under
this clause (b) with respect to any funds provided by any Credit Note Purchaser.

 

SECTION 5.4.  Representations of the Administrative Agent.  Wachovia Bank,
National Association, in its individual capacity and not as Administrative Agent
or as a Lessor Lender, hereby represents and warrants to each of the other
parties hereto that:

 

(a)           Corporate Existence and Power.  It is a banking association duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all powers and all material
governmental licenses, authorizations and approvals required to perform its
obligations hereunder and under the other Operative Documents to which it is or
will be a party.

 

(b)           Binding Effect.  This Participation Agreement and the other
Operative Documents to which it is or will be a party constitute, or will
constitute on the date executed and delivered by it, the legal, valid and
binding obligations of it, enforceable against it in accordance with their
respective terms except as such enforceability may be limited by any applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity.  It has taken (or will
have taken on or before the date on which any Operative Document to which it is
a party is being delivered) all necessary action to authorize the execution,
delivery and performance of this Participation Agreement and each other
Operative Document to which it is or will be a party and has (or will have on
the date delivered) duly executed and delivered each Operative Document required
to be executed and delivered by it.

 

(c)           No Violation.  Neither the execution, delivery and performance by
it of the Operative Documents to which it is or will be a party nor compliance
with the terms and provisions thereof, nor the consummation of the transactions
contemplated therein, (i) will contravene any Applicable Laws or (ii) will
violate any provision of its charter documents or (iii) conflict with, result in
a breach of, constitute a default under (with or without the giving of notice,
the lapse of time or both) or violate any of the terms, conditions or provisions
of any bond, debenture, note, mortgage, indenture, agreement, lease or other
instrument to which it is now a party or by which it or its property is bound or
affected, where such conflict, breach, default or violation would be reasonably
likely to materially and adversely affect the ability of the Administrative
Agent to perform its obligations under the Operative Documents to which it is or
will be a party or could reasonably give rise to a Lessor Lien.

 

24

--------------------------------------------------------------------------------


 

(d)           No Approvals, etc.  The execution and delivery by it of the
Operative Documents to which it is or will be a party do not require the consent
or approval of, or the giving of notice to or registration with, or the taking
of any other action in respect of, any Governmental Authority having
jurisdiction over it.

 

SECTION 5.5.  Representations and Warranties of the Guarantor.  As of the
Documentation Date and the Advance Date (provided, that any representation or
warranty made as of a specific date need only be true as of such date), the
Guarantor represents and warrants to each of the other parties hereto that:

 

(a)           Securities Act.  Neither the Guarantor nor anyone authorized to
act on its behalf has, directly or indirectly, in violation of Section 5 of the
Securities Act or any state securities laws, offered or sold any interest in the
Facility, the Lease, the Investor Amounts or the Notes, or in any security or
lease the offering of which, for purposes of the Securities Act or any state
securities laws, would be deemed to be part of the same offering as the offering
of the aforementioned items, or solicited any offer to acquire any of the
aforementioned items from any Person other than an “accredited investor” (as
such term is defined in the Securities Act).  The foregoing shall not be deemed
an acknowledgment that any of the Notes or Investor Amounts, or any interest in
the Facility or the Lease constitutes a “security”.

 

(b)           Subjection to Government Regulation.  The Guarantor is not subject
to regulation under any law which prohibits or requires consent from any
Governmental Authority prior to the incurring by it of Indebtedness or the
entering into of the transactions described herein.

 

(c)           Organization and Qualification.  The Guarantor and each other
member of the Guarantor Affiliated Group (a) is an entity duly incorporated,
organized or formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or other formation as indicated on Schedule
5.5(c) hereto, (b) has all requisite corporate, partnership, limited liability
company or other power to own its property and conduct its business as now
conducted and as presently contemplated, and (c) is duly qualified and in good
standing as a foreign corporation, foreign limited liability company, foreign
limited partnership or other entity and is duly authorized to do business in
California and each other jurisdiction where the nature of its properties or
business requires such qualification, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Change.

 

(d)           Entity Authority.  The execution, delivery and performance of each
of the Operative Documents to which the Guarantor or any other member of the
Guarantor Affiliated Group is or is to become a party and the transactions
contemplated hereby and thereby are within the power and authority of the
Guarantor or such member of the Guarantor Affiliated Group and have been
authorized by all necessary proceedings, and do not and will not (a) require any
consent or approval of any creditors, trustees for creditors, shareholders or
members of the Guarantor or such member of the Guarantor Affiliated Group (other
than any such consent that has been obtained prior to the Documentation Date and
delivered to the Administrative Agent), (b) contravene any provision of the
charter documents or other organizational documents of the Guarantor or such
member of the Guarantor Affiliated Group or any law, rule or regulation
applicable to the Guarantor or such member of the Guarantor Affiliated Group,
(c) contravene any provision of, or constitute an event of default or event
that, but for the requirement that time

 

25

--------------------------------------------------------------------------------


 

elapse or notice be given, or both, would constitute an event of default under,
any other agreement, instrument, order or undertaking binding on the Guarantor
or such member of the Guarantor Affiliated Group, or (d) result in or require
the imposition of any Lien on any of the properties, assets or rights of the
Guarantor or such member of the Guarantor Affiliated Group.

 

(e)           Valid Obligations.  Each of the Operative Documents to which the
Guarantor or any other member of the Guarantor Affiliated Group is or is to
become a party and all of their respective terms and provisions are and will be
the legal, valid and binding obligations of the Guarantor or such member of the
Guarantor Affiliated Group enforceable in accordance with their respective
terms, except as limited by bankruptcy, insolvency, reorganization, moratorium
or other laws affecting the enforcement of creditors’ rights generally, and
except as the remedy of specific performance or of injunctive relief is subject
to the discretion of the court before which any proceeding therefor may be
brought.

 

(f)            Consents or Approvals.  The execution, delivery and performance
of each of the Operative Documents to which the Guarantor or any other member of
the Guarantor Affiliated Group is or is to become a party and the transactions
contemplated herein and therein do not require any approval or consent of, or
filing or registration with, any governmental or other agency or authority, or
any other party.

 

(g)           Title to Properties; Absence of Liens.  Each of the Guarantor and
each other member of the Guarantor Affiliated Group has good and marketable
title to all of the properties, assets and rights of every name and nature now
purported to be owned by it, including such properties, assets and rights as are
reflected in the Initial Financial Statement (except such properties, assets or
rights as have been disposed of in the ordinary course of business since the
date thereof), free from all Liens except Permitted Encumbrances, and, except as
so disclosed, free from all defects of title as could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Change. The rights,
properties and other assets presently owned, leased or licensed by the Guarantor
and each other member of the Guarantor Affiliated Group include all rights,
properties and other assets necessary to permit the Guarantor and such member of
the Guarantor Affiliated Group to conduct its businesses in all material
respects in the same manner as its businesses have been conducted prior to the
date hereof.

 

(h)           Franchises, Patents, Copyrights, Etc.  Except as otherwise set
forth on Schedule 5.5(h) hereto, the Guarantor and each other member of the
Guarantor Affiliated Group possesses, licenses or otherwise has rights in or to
all franchises, patents, copyrights, trademarks, trade names, service marks,
licenses and permits material to the conduct of its business as substantially
now conducted without known conflict with any rights of others and, in each
case, free of any Lien that is not a Permitted Encumbrance.

 

(i)            Financial Statements.  The Guarantor has furnished to the
Administrative Agent and the Participants the Consolidated balance sheet of the
Guarantor as of February 1, 2003 and the related Consolidated statements of
earnings, stockholders’ equity and cash flows of the Guarantor Affiliated Group
for the fiscal year then ended, and related footnotes, audited and certified by
Deloitte & Touche LLP, and (b) the unaudited Consolidated balance sheet of the
Guarantor as of May 3, 2003 and the related unaudited Consolidated statements of
earnings, stockholders’ equity and cash flows of the Guarantor for the fiscal
quarter then ended (the foregoing, collectively, the “Initial Financial
Statement”). All such financial statements were

 

26

--------------------------------------------------------------------------------


 

prepared in accordance with GAAP (except that the unaudited financial statements
are without footnotes) and present fairly the Consolidated financial position of
the Guarantor as of such dates and the results of the Consolidated operations of
the Guarantor for such periods except, as to the unaudited financial statements,
subject to normal, recurring year-end adjustments.  There are no liabilities,
contingent or otherwise, not disclosed in any of such financial statements that
involve a material amount.

 

(j)            Changes.  Since the dates of the Initial Financial Statement, no
Material Adverse Change has occurred.

 

(k)           Revolving Credit Agreement Defaults.  As of the date of this
Participation Agreement, no event of default (or event which, with the giving of
notice, the lapse of time or both, would constitute such an event of default)
under the Revolving Credit Agreement exists.

 

(l)            Taxes.  The Guarantor and each other member of the Guarantor
Affiliated Group has filed all material federal, state and other tax returns
required to be filed, and all material taxes, assessments and other governmental
charges due from the Guarantor or such other member of the Guarantor Affiliated
Group have been fully paid or adequate reserves have been established therefor. 
Neither the Guarantor nor any other member of the Guarantor Affiliated Group has
executed any waiver of limitations in respect of tax liabilities except as
disclosed on Schedule 5.5(l).  Each member of the Guarantor Affiliated Group has
established on its books reserves adequate for the payment of all material
federal, state and other tax liabilities.

 

(m)          Litigation.  Except as set forth on Schedule 5.5(m) hereto, there
is no litigation, arbitration, claim, proceeding or investigation pending or, to
the Guarantor’s knowledge, threatened against the Guarantor or any other member
of the Guarantor Affiliated Group that, if adversely determined, could
reasonably be expected to have a Material Adverse Change, whether through a
judgment not fully covered by insurance, forfeiture of property, or otherwise.

 

(n)           Subsidiaries.  As of the date of this Participation Agreement, the
Guarantor has no direct or indirect Significant Subsidiaries except as disclosed
on Schedule 5.5(n) hereto.

 

(o)           Investment Company Act.  Neither the Guarantor nor any other
member of the Guarantor Affiliated Group is subject to regulation under the
Investment Company Act of l940, as amended.

 

(p)           Compliance with ERISA.  The Guarantor, each Significant Subsidiary
and each member of the ERISA Group have fulfilled their obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan and
are in compliance in all material respects with the applicable provisions of
ERISA and the Code, and have not incurred any material liability to the PBGC or
a Plan under Title IV of ERISA; and no Prohibited Transaction or Reportable
Event (i) has occurred that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Change or (ii) will occur as a result of
the Overall Transaction.  The Guarantor is not an entity deemed to hold Plan
Assets, and, subject to the accuracy of the representation contained in Section
6.2 of the Note Purchase Agreement and Sections 5.2(i) and 5.3(b), neither the
execution of the Operative Documents nor the making of

 

27

--------------------------------------------------------------------------------


 

the Funding hereunder gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code.

 

(q)           Environmental Matters.  Except as specifically disclosed in
Schedule 5.5(q) hereto, there are no violations by any member of the Guarantor
Affiliated Group of any Environmental Law and no Environmental Claims that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Change.

 

(r)            Disclosure.  No representations and warranties made by any member
of the Guarantor Affiliated Group in this Participation Agreement, any other
Operative Document or in any other agreement, instrument, document, certificate,
statement or letter furnished to the Administrative Agent, the Arranger, or the
Participants by or on behalf of any member of the Guarantor Affiliated Group in
connection herewith, and no other factual information heretofore or
contemporaneously furnished by or on behalf of any member of the Guarantor
Affiliated Group to the Administrative Agent, the Arranger or the Participants,
in connection with any of the transactions contemplated by any of the Operative
Documents contains any untrue statement of material fact or omits to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances in which they are made. 
Except as disclosed herein or therein, there is no fact known to any member of
the Guarantor Affiliated Group which could reasonably be expected to cause a
Material Adverse Change.

 

(s)           Solvency.  Both before and after giving effect to all Indebtedness
incurred by the Guarantor on the Advance Date, neither the Guarantor nor any
member of the Guarantor Affiliated Group is Insolvent or will be rendered
Insolvent by the Indebtedness incurred in connection therewith.

 

(t)            Compliance with Statutes, etc.  The Guarantor and each other
member of the Guarantor Affiliated Group is in compliance with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except for such non-compliances as
could not reasonably be expected, in the aggregate, to have a Material Adverse
Change.

 

(u)           Labor Relations.  Neither the Guarantor nor any other member of
the Guarantor Affiliated Group is engaged in any unfair labor practice in
violation of any applicable law or order of any court or governmental
authority.  There is (i) no unfair labor practice complaint pending or, to the
Guarantor’s knowledge, threatened against the Guarantor or any other member of
the Guarantor Affiliated Group before the National Labor Relations Board, and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Guarantor or any other member of
the Guarantor Affiliated Group or, to the knowledge of the Guarantor Affiliated
Group, threatened against it, and (ii) no labor dispute, slowdown or stoppage
pending against the Guarantor or any other member of the Guarantor Affiliated
Group or, to the knowledge of the Guarantor Affiliated Group, threatened against
the Guarantor or any other member of the Guarantor Affiliated Group, that in the
case of clauses (i) and (ii) could reasonably be expected to have a Material
Adverse Change.  To the knowledge of the Guarantor, no union representation
question exists with respect to the employees of the Guarantor or any other
member of the Guarantor Affiliated Group and no union organizing activities are
taking place.

 

28

--------------------------------------------------------------------------------


 

(v)           Certain Transactions.  Except as set forth on Schedule 5.5(v)
hereto, none of the officers, partners, directors, or employees of any member of
the Guarantor Affiliated Group is presently a party to any transaction with any
other member of the Guarantor Affiliated Group (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, partner, director or such employee or, to the knowledge
of the Guarantor Affiliated Group, any corporation, partnership, trust or other
entity in which any officer, partner, director, or any such employee or natural
person related to such officer, partner, director or employee or other Person in
which such officer, partner, director or employee has a direct or indirect
beneficial interest, has a substantial direct or indirect beneficial interest or
is an officer, director, trustee or partner.

 

(w)          Restrictions on the Guarantor Affiliated Group.  No member of the
Guarantor Affiliated Group is a party to or bound by any contract, agreement or
instrument, or subject to any charter or other corporate restriction, that is
likely to cause a Material Adverse Change.

 

(x)            Tax Shelter Regulations.  Neither the Guarantor nor the Lessee
intends to treat the Credit Notes, the Lessor Loans and/or the Overall
Transaction as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4).  In the event the Guarantor or the Lessee
determines to take any action inconsistent with such intention, Guarantor shall
or shall cause Lessee to promptly notify the Lessor and the Administrative Agent
thereof.  If the Guarantor or the Lessee so notifies the Lessor or the
Administrative Agent, the Guarantor acknowledges that one or more of the Debt
Participants may treat its Credit Notes or Lessor Loans, as the case may be, as
part of a transaction that is subject to Treasury Regulation Section 301.6112-1,
and such Debt Participant or Debt Participants, as applicable, will maintain the
lists and other records required by such Treasury Regulation.

 

ARTICLE VI

 

COVENANTS AND AGREEMENTS

 

SECTION 6.1.  Covenants of the Lessee and the Guarantor.  Except as specifically
provided below, the Lessee and the Guarantor covenant with each of the other
parties hereto as follows:

 

(a)           Change of Name or Location.  Each of the Lessee and the Guarantor,
as applicable, shall furnish to the Lessor and the Administrative Agent notice
on or before the thirtieth (30th) day before any relocation of its jurisdiction
of organization, its chief executive office or principal place of business or
change of its name or identity.

 

(b)           Notice of Certain Defaults.  Promptly upon obtaining actual
knowledge thereof, the Lessee and/or the Guarantor shall notify the Lessor and
the Administrative Agent in writing of the existence of a Lease Default or Lease
Event of Default which notice shall describe the nature of such Lease Default or
Lease Event of Default, as applicable.

 

29

--------------------------------------------------------------------------------


 

(c)           Notice of Proceedings.  Promptly upon the Lessee’s or Guarantor’s
becoming aware of (i) any investigation (existing, pending or threatened) of it
by any Governmental Authority, (ii) any court or administrative proceeding
involving it or (iii) any notice, claim or demand from any Governmental
Authority which alleges that any such Person is in violation of any law or has
failed to comply with any order issued pursuant to any federal, state or local
statute regulating its operation and business, which individually or in the
aggregate is reasonably likely to result in a liability of $2,000,000 or more or
to have a Material Adverse Effect, it shall notify the Lessor and the
Administrative Agent specifying its nature and the action it is taking with
respect thereto.

 

(d)           Environmental Matters.  Subject to the Lessee’s and the
Guarantor’s rights in respect of Permitted Contests, the Lessee shall use and
operate the Facility in compliance with all Environmental Laws, except to the
extent that failure to comply could not reasonably be expected to have a
Material Adverse Effect.  The Lessee shall, as soon as possible and in any event
within ten days after the occurrence of any violation of an Environmental Law
that could reasonably be expected to resulting liability of $50,000 or more or
have a Material Adverse Effect, provide the Lessor and the Administrative Agent
with a statement of an authorized officer setting forth the details of such
violation and the action which Lessee proposes to take with respect thereto.

 

(e)           Securities.  Neither the Guarantor nor the Lessee shall, nor shall
they permit anyone authorized to act on its behalf to, take any action which
would subject the issuance or sale of any interest in the Lease, the Investor
Contribution, the Notes or any security or lease the offering of which, for
purposes of the Securities Act or any state securities laws, would be deemed to
be part of the same offering as the offering of the aforementioned items, to the
registration requirements of Section 5 of the Securities Act or any state
securities laws.

 

(f)            No Disposition of the Facility.  The Lessee shall not, nor shall
it permit anyone authorized to act on its behalf to, sell, contract to sell,
assign, lease, transfer, convey or otherwise dispose of the Facility or any part
thereof, including the Lessee’s interest in the Lease to Guarantor or otherwise,
in violation of the Operative Documents.

 

(g)           Payment of Taxes, etc.  Subject to the Lessee’s rights to conduct
a Permitted Contest in respect of the following, the Lessee shall pay and
discharge before the same shall become delinquent, (i) all Taxes, assessments
and governmental charges or levies imposed upon the Facility and (ii) all lawful
claims that, if unpaid, might by law become a Lien upon the Facility, other than
Permitted Liens.

 

(h)           Environmental Audit.  During the continuance of any Lease Event of
Default, the Lessee shall, at the request of the Administrative Agent, deliver
to the Participants and the Administrative Agent an Environmental Audit for the
Facility within twenty days of demand therefor (or as complete and comprehensive
a draft of such Environmental Audit as may be reasonably prepared in such time).

 

(i)            Appraisal.  Upon demand from any Participant or the
Administrative Agent (i) each time as required to satisfy any regulatory
requirements imposed on such Participant or the Administrative Agent and (ii)
during the continuance of a Lease Event of Default (but no more than once during
the continuance of a given Lease Event of Default), the

 

30

--------------------------------------------------------------------------------


 

Lessee shall deliver to the Participants and the Administrative Agent an
appraisal of the Facility, prepared by the Appraiser (or another appraiser
satisfactory to the Participants and the Administrative Agent) and in form and
substance reasonably satisfactory to each of them, showing the Fair Market Value
of the fee estate of the Lessor in the Site and Lessor’s interest in the
Improvements, dated within thirty days of the delivery of such appraisal.

 

(j)            Maintenance of Lessee Entity.  In addition to and without
limitation of the restrictions and obligations set forth in Sections 6.1(l) and
6.1(x) and Section 21.1 of the Lease, the Lessee will not, and the Guarantor
will not permit the Lessee to:

 

(i)            wind-up, liquidate or dissolve itself (or suffer to exist any of
the foregoing), consolidate or amalgamate with or merge into or with (A)
Guarantor or (B)  any other Person (that would result in a Change of Control);

 

(ii)           issue, sell, transfer, lease, contribute or otherwise convey
(including by way of merger), or grant any options, warrants or other rights to,
any of the Lessee’s assets to Guarantor or any other Person in a single
transaction or series of transactions unless such transfer is permitted by an
Operative Document (and with respect to the Facility, is to a Person other than
the Guarantor) or, in the case of the Lessee’s capital stock, is to the
Guarantor or a domestic, direct wholly owned subsidiary of the Guarantor; or

 

(iii)          create or acquire any subsidiaries or make any investments in any
other Person.

 

(k)           Financial Statements and other Reporting Requirements.  The
Guarantor shall furnish to the Administrative Agent and each Participant:

 

(i)            as soon as available, but in any event within 90 days after the
end of each fiscal year of the Guarantor, a Consolidated balance sheet as of the
end of, and a related Consolidated statement of income, Consolidated statement
of stockholders’ equity and consolidated statement of cash flows for, such year,
prepared in accordance with GAAP and audited and certified without qualification
by Deloitte & Touche LLP or another accounting firm reasonably satisfactory to
the Participants;

 

(ii)           as soon as available, but in any event within 60 days after the
end of each fiscal quarter of the Guarantor, a Consolidated balance sheet as of
the end of, and a related Consolidated statement of income, Consolidated
statement of stockholders’ equity and consolidated statement of cash flows for,
the fiscal quarter then ended, prepared in accordance with GAAP (without
footnotes) and certified by the chief financial officer or treasurer of the
Guarantor, but subject, however, to normal, recurring year-end adjustments;

 

(iii)          concurrently with the delivery of each financial statement
pursuant to subsections (i) and (ii) of this Section 6.l(k), a Compliance
Certificate signed on behalf of the Guarantor by the chief financial officer or
treasurer of the Guarantor stating that the signer does not have knowledge of
the existence as of the date of such certificate, of any condition or event
which constitutes a Lease Default or Lease Event of Default or, if any

 

31

--------------------------------------------------------------------------------


 

such condition or event existed or exists, specifying the nature and period of
the existence thereof and what action Lessee or Guarantor has taken or is taking
or proposes to take with respect thereto;

 

(iv)          [Intentionally Omitted]

 

(v)           if and when the Guarantor or any Significant Subsidiary gives or
is required to give notice to the PBGC of any Reportable Event that might
constitute grounds for a termination of a Plan under Title IV of ERISA, or knows
that any member of the ERISA Group has given or is required to give notice of
any Reportable Event, a copy of the notice of such Reportable Event given or
required to be given to the PBGC or, if such notice is not given to the PBGC, a
description of the content of the notice that would be required to be given;

 

(vi)          immediately upon becoming aware of the existence of any condition
or event (i) that constitutes a Lease Default or Lease Event of Default, written
notice thereof specifying the nature and duration thereof and the action being
or proposed to be taken with respect thereto, or (ii) affecting the Guarantor or
any other member of the Guarantor Affiliated Group which could reasonably be
expected to have a Material Adverse Change, written notice thereof specifying
the nature thereof and the action being or proposed to be taken with respect
thereto; and (iii) immediately upon receipt thereof, copies of any notice
(whether formal or informal) of any cancellation or termination in any insurance
maintained by any member of the Guarantor Affiliated Group;

 

(vii)         promptly upon becoming aware of any litigation or any
investigative proceedings by any Person, including, without limitation, any
governmental agency or authority, commenced or threatened against the Guarantor
or any other member of the Guarantor Affiliated Group of which it has notice, or
of a material change in any such existing litigation or proceedings, the outcome
of which could reasonably be expected to have a Material Adverse Change, notice
thereof and a statement of the nature and status of such litigation or
proceedings;

 

(viii)        promptly upon becoming aware of (i) any investigative proceedings
by a governmental agency or authority commenced or threatened against the
Guarantor or any other member of the Guarantor Affiliated Group regarding any
Environmental Claim, (ii) any spill, release, discharge or disposal of any
Hazardous Material on any Real Property owned or leased by any member of the
Guarantor Affiliated Group, or (iii) any violation of any Environmental Law by
any member of the Guarantor Affiliated Group that (with respect to any of the
foregoing) could reasonably be expected to have a Material Adverse Change,
written notice thereof, copies of all correspondence, reports and other
materials furnished to or prepared by any member of the Guarantor Affiliated
Group (or its representatives) in connection therewith and the action being or
proposed to be taken with respect thereto;

 

(ix)           from time to time, with reasonable promptness, such other
financial data and other information or documents (financial or non-financial)
about the Guarantor and each other member of the Guarantor Affiliated Group
(including accountants’

 

32

--------------------------------------------------------------------------------


 

management letters and annual budgets) as the Administrative Agent may
reasonably request; and

 

(x)            promptly following the request by Administrative Agent,
documentation and information relating to the Construction, including the Plans
and Specifications.

 

(l)            Conduct of Business.  The Guarantor shall, and shall cause each
other member of the Guarantor Affiliated Group to:

 

(i)            duly observe and comply in all material respects with all
applicable laws and requirements of any governmental authorities relative to its
corporate existence, rights and franchises, to the conduct of its business and
to its property and assets (including all Environmental Laws and ERISA), and
with the material provisions of all material leases and all other material
contracts and agreements, and shall maintain and keep in full force and effect
all licenses and permits necessary in any material respect to the proper conduct
of its business;

 

(ii)           subject to Section 6.1(x), maintain its corporate existence
(except that immaterial Subsidiaries may be dissolved (with any remaining assets
being transferred to a member of the Guarantor Affiliated Group); provided, that
in no event shall the foregoing permit the dissolution of the Lessee;

 

(iii)          remain engaged in substantially the same lines of business as
those in which it is now engaged, except that the Guarantor or any other member
of the Guarantor Affiliated Group may withdraw from any business activity which
its Board of Directors reasonably deems unprofitable or unsound, provided that
promptly after such withdrawal, the Guarantor shall provide the Administrative
Agent with written notice thereof; and

 

(iv)          promptly upon forming any Significant Subsidiary, or promptly upon
any existing Subsidiary satisfying the definition of a Significant Subsidiary,
deliver to the Administrative Agent a Subsidiary Guarantee and a written legal
opinion with respect thereto, addressed and in form and substance reasonably
satisfactory to the Administrative Agent and the Participants.

 

(m)          Maintenance and Insurance.  Without limiting any provision of the
Operative Documents, the Guarantor shall, and shall cause each other member of
the Guarantor Affiliated Group to, maintain its properties in good repair,
working order and condition (normal wear and tear excepted) as required for the
normal conduct of its business, and from time to time the Guarantor will make or
cause to be made, and cause each other member of the Guarantor Affiliated Group
to make or cause to be made, all necessary and proper repairs, renewals,
replacements, additions and improvements thereto so that the Guarantor and such
other members of the Guarantor Affiliated Group may conduct its business
substantially as conducted on the Documentation Date, and shall maintain or
cause to be maintained all material Leases as may be required for the conduct of
the Guarantor’s and each other member of the Guarantor Affiliated Group’s
business.  Without limiting any provision of the Operative Documents, the
Guarantor shall and shall cause each other member of the Guarantor Affiliated
Group to at all times maintain liability and casualty insurance with financially
sound and reputable insurers in such

 

33

--------------------------------------------------------------------------------


 

amounts as the officers of the Guarantor and such other member of the Guarantor
Affiliated Group in the exercise of their reasonable judgment deem to be
adequate.

 

(n)           Taxes.  The Guarantor shall, and shall cause each other member of
the Guarantor Affiliated Group to, pay or cause to be paid all taxes,
assessments or governmental charges on or against it or its properties on or
prior to the time when they become due; provided that this covenant shall not
apply to any tax, assessment or charge that is being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
established and are being maintained in accordance with GAAP if no lien shall
have been filed to secure such tax, assessment or charge.

 

(o)           Inspection by the Administrative Agent.  Without limiting any
provision of the Operative Documents including the inspection rights under the
Lease, the Guarantor shall, and shall cause each other member of the Guarantor
Affiliated Group to, permit the Participants, through the Administrative Agent
or the Administrative Agent’s designee, at such reasonable times during normal
business hours, upon reasonable advance notice to such Person, to visit and
inspect the properties and books and records of the Guarantor and such other
members of the Guarantor Affiliated Group, provided that (i) when a Lease Event
of Default has occurred and is continuing the Administrative Agent or any
Participant (through the Administrative Agent’s designee or such Participant’s
other designee) may do any of the foregoing at any time during normal business
hours and with reasonable advance notice, (ii) except during the existence of a
Lease Event of Default, any such inspections shall be made no more frequently
than once per year, and (iii) unless the Administrative Agent believes that a
Lease Default or Lease Event of Default is reasonably likely to occur based upon
information obtained by or provided to the Administrative Agent, if no Lease
Default or Lease Event of Default exists at the time of any such inspection, any
such inspection shall be at the expense of the Participants.

 

(p)           Maintenance of Books and Records.  Without limiting any provision
of the Operative Documents, the Guarantor shall, and shall cause each other
member of the Guarantor Affiliated Group to, keep adequate books and records of
account, in which true and complete entries will be made reflecting all of its
business and financial transactions, and such entries will be made in accordance
with GAAP and applicable laws.

 

(q)           Pension Plans.  With respect to any Plan, the Guarantor will, and
will cause each Significant Subsidiary and each other member of the ERISA Group
to, (i) fund each Plan as required by the provisions of Section 412 of the Code;
(ii) cause each Plan to pay all benefits when due; and (iii) furnish the
Administrative Agent (a) promptly with a copy of any notice of termination of
any Plan sent to the PBGC and (b) no later than the date of submission to the
Department of Labor or to the Internal Revenue Service, as the case may be, a
copy of any request for a material waiver from the funding standards or
extension of the amortization periods required by Section 412 of the Code.

 

(r)            Fiscal Year.  The Guarantor and each other member of the
Guarantor Affiliated Group shall have a fiscal year running concurrently with
the National Retail Federation calendar and shall notify the Administrative
Agent of any change in such fiscal year (whereupon, notwithstanding the
provisions of Section 12.5, the Administrative Agent and the Participants shall
have the right to modify the timing of the financial covenants hereunder
accordingly in order to correspond to any such change in fiscal year).

 

34

--------------------------------------------------------------------------------


 

(s)           [Intentionally Omitted.]

 

(t)            Indebtedness.  The Guarantor shall not, and shall not permit any
other member of the Guarantor Affiliated Group to, create, incur, assume,
guarantee or be or remain liable with respect to any Indebtedness other than the
following:

 

(i)            Indebtedness of the Guarantor to the Administrative Agent or the
Participants under any Operative Document;

 

(ii)           Indebtedness in respect of accounts payable and accrued expenses
for normal recurring operating items, other than for borrowed money, of the
Guarantor Affiliated Group incurred in the ordinary course of business;

 

(iii)          Indebtedness for borrowed money (which shall include all
Indebtedness referenced in clauses (i) through (iv) of the definition of
Indebtedness and any guarantees thereof), so long as the material terms of such
Indebtedness are no more restrictive with respect to covenants and events of
default or other material provisions than the terms and conditions set forth
herein and in the other Operative Documents, provided that at the time the
Guarantor or any other member of the Guarantor Affiliated Group incurs such
Indebtedness, and after giving effect thereto, no Lease Default or Lease Event
of Default exists (it being agreed that upon the incurrence of any such
Indebtedness in excess of $25,000,000 in one or a series of transactions, the
Guarantor will furnish to the Administrative Agent a compliance certificate
demonstrating compliance with Sections 6.1(y) and (z) after giving effect to
such Indebtedness); and

 

(iv)          Indebtedness existing on the Documentation Date and disclosed on
Schedule 6.1(t) hereto.

 

(u)           Contingent Liabilities.  The Guarantor shall not, nor shall permit
any other member of the Guarantor Affiliated Group to, create, incur, assume or
remain liable with respect to any Loan Guarantees other than the following:

 

(i)            Guarantees in favor of the Administrative Agent and the
Participants with respect to the Operative Documents;

 

(ii)           Loan Guarantees existing on the date of this Participation
Agreement and disclosed on Schedule 6.1(u) hereto;

 

(iii)          Loan Guarantees resulting from the endorsement of negotiable
instruments for collection in the ordinary course of business;

 

(iv)          Loan Guarantees with respect to surety, performance and
return-of-money and other similar obligations incurred in the ordinary course of
business and consistent with past practices (exclusive of obligations for the
payment of borrowed money); and

 

(v)           Loan Guarantees of Indebtedness permitted under Section 6.1(t),
provided that the aggregate amount of Indebtedness of Subsidiaries of the
Guarantor that are not Significant Subsidiaries guaranteed by the Guarantor and
the Significant Subsidiaries, plus the aggregate amount of Qualified Investments
described in clause (ii) of the

 

35

--------------------------------------------------------------------------------


 

definition of “Qualified Investments,” shall not at any time exceed fifteen
percent (15%) of the Guarantor’s Consolidated Tangible Net Worth, determined as
of the date of the most recently completed fiscal quarter.

 

(v)           Sale and Leaseback.  The Guarantor shall not, nor shall permit any
other member of the Guarantor Affiliated Group to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property owned by
it in order to lease such property or lease other property that the Guarantor or
such other member of the Guarantor Affiliated Group intends to use for
substantially the same purpose as the property being sold or transferred,
except, notwithstanding the provisions of Section 6.1(x), with respect to any
such sale leaseback transaction in which the property sold is sold at fair
market value and on an arms-length basis and the lease of the property contains
market rent (not above-market rent) and is on an arms-length basis, provided
that (i) at the time any such sale leaseback transaction is consummated and
after giving effect thereto, no Lease Default or Lease Event of Default exists,
(ii) the entering into of such sale leaseback transaction could not reasonably
be expected to have a Material Adverse Change and (iii) such sale leaseback
transaction does not involve the Facility.

 

(w)          Liens.  In addition to and without limitation of the restrictions
and obligations set forth in Article VIII of the Lease, the Guarantor shall not,
nor shall permit any other member of the Guarantor Affiliated Group to, create,
incur, assume or suffer to exist any Lien, other than Permitted Encumbrances.

 

(x)            Merger; Consolidation; Sale or Lease of Assets; Acquisitions.  In
addition to and without limitation of Section 21.1 of the Lease and Section
6.1(l), the Guarantor shall not, nor shall permit any other member of the
Guarantor Affiliated Group to, (a) sell, lease or otherwise dispose of assets or
properties (valued at the lower of cost or fair market value), other than (i)
sales of inventory in the ordinary course of business, (ii) the disposition of
scrap, waste and obsolete items in the ordinary course of business, and (iii)
sales of assets not in the ordinary course of business so long as the net book
value of all of such assets sold or otherwise disposed of by the Guarantor and
the other members of the Guarantor Affiliated Group in all such transactions
after the Documentation Date shall not exceed an aggregate amount equal to
fifteen percent (15%) of the Guarantor’s Consolidated Tangible Net Worth,
determined as of the end of the most recently completed fiscal quarter of the
Guarantor; and or (b) liquidate, merge or consolidate into or with any other
Person or enter into or undertake any plan or agreement of liquidation, merger
or consolidation with any other Person, provided that the Guarantor may merge
with another company in connection with a permitted acquisition if the Guarantor
is the surviving company, and any wholly-owned Subsidiary of the Guarantor may
merge or consolidate into or with (i) the Guarantor if no Lease Default or Lease
Event of Default has occurred and is continuing or would result from such merger
and if the Guarantor is the surviving company, (ii) any other wholly-owned
Subsidiary of the Guarantor; or (iii) a merger of a Subsidiary of the Guarantor
with another entity in connection with a permitted acquisition if the Subsidiary
is the surviving company, or (c) make any acquisition of all or substantially
all of the capital stock (or other equity interests) or all or substantially all
of the assets of another Person, or of a division or business unit of a Person,
whether or not involving a merger or consolidation with such Person (an
“Acquisition”), except in connection with a Permitted Acquisition; provided that
in no event shall Guarantor (A) merge or consolidate with the Lessee or (B)
acquire the Facility or any portion thereof from the Lessee including as a
result of any liquidation or dissolution of the Lessee’s assets.

 

36

--------------------------------------------------------------------------------


 

(y)           Minimum Adjusted Interest Coverage Ratio.  The Guarantor shall not
permit the Adjusted Interest Coverage Ratio of the Guarantor Affiliated Group as
at the last day of any fiscal quarter, calculated for the four consecutive
fiscal quarters then ending, to be less than the ratio of 2.0 to 1.0.

 

(z)            Maximum Adjusted Debt to Total Capitalization Ratio.  The
Guarantor shall not permit the Adjusted Debt to Total Capitalization Ratio
(expressed as a percentage) of the Guarantor Affiliated Group as at the last day
of any fiscal quarter to be greater than 75%.

 

(aa)         Restricted Payments.  The Guarantor shall not, and shall not permit
any other member of the Guarantor Affiliated Group to, pay, make or declare any
Restricted Payment other than a Restricted Payment to a member of the Guarantor
Affiliate Group.  Notwithstanding the foregoing, the Guarantor’s Subsidiaries
may from time to time make distributions to the Guarantor, and the Guarantor may
effect redemptions and repurchases of its stock and pay dividends to its
stockholders, so long as no Lease Default or Lease Event of Default has occurred
or is continuing, both before and after giving effect to any such distributions,
dividends, redemptions and repurchases.  Neither the Guarantor nor any other
member of the Guarantor Affiliated Group will enter into any agreement, contract
or arrangement (other than the Operative Documents and the Revolving Credit
Agreement and related loan documents) restricting the ability of any Subsidiary
of the Guarantor or any other member of the Guarantor Affiliated Group to pay or
make dividends or distributions in cash or kind, to make loans, advances or
other payments of any nature or to make transfers or distributions of all or any
part of its assets to the Guarantor or any other member of the Guarantor
Affiliated Group.

 

(bb)         Investments.  The Guarantor shall not, nor shall permit any other
member of the Guarantor Affiliated Group to, make or maintain any Investments
other than Permitted Investments.

 

(cc)         ERISA.  Neither the Guarantor, nor any Significant Subsidiary or
any member of the ERISA Group, shall permit any Plan maintained by it to (i)
engage in any Prohibited Transaction that could reasonably be expected to
result, individually or in the aggregate, in a liability to the United States
Internal Revenue Service in excess of $10,000,000, (ii) incur any material
“accumulated funding deficiency” (as defined in Section 302 of ERISA) whether or
not waived, or (iii) terminate any Plan in a manner that could result in the
imposition of a Lien on the assets of the Guarantor or any Significant
Subsidiary pursuant to Section 4068 of ERISA.

 

(dd)         Transactions with Affiliates.  The Guarantor shall not, nor shall
permit any other member of the Guarantor Affiliated Group to, enter into or
participate in any agreements or transactions of any kind with any Affiliate,
except (i) agreements or transactions contemplated, required or allowed by any
Operative Document or, as required or allowed as of the Documentation Date under
the Loan Documents (as defined in the Revolving Credit Agreement);
(ii) agreements or transactions (in each case) in the ordinary course of
business and on an arms-length basis which (A) include only terms which are fair
and equitable to the Guarantor or such other member of the Guarantor Affiliated
Group, (B) do not violate or otherwise conflict with any of the terms of any of
the Operative Documents, and (C) involve terms no less favorable to the
Guarantor or such other member of the Guarantor Affiliated Group than would be
the terms of a similar agreement or transaction with any Person other than an

 

37

--------------------------------------------------------------------------------


 

Affiliate; and (iii) the loans permitted by Section 6.1(ee).  Neither the
Guarantor nor any other member of the Guarantor Affiliated Group will enter into
any agreement containing any provision which would be violated or breached by
the performance by the Guarantor or such other member of the Guarantor
Affiliated Group of its obligations hereunder or under any of the other
Operative Documents.

 

(ee)         Loans.  The Guarantor shall not, and shall not permit any other
member of the Guarantor Affiliated Group to, make to any Person any loan,
advance or other transfer with the anticipation of repayment, except as may be
otherwise expressly permitted hereunder and except for loans and advances to
employees of the Guarantor or such other member of the Guarantor Affiliated
Group, made in the ordinary course of business and consistent with past
practices.

 

(ff)           Tax Shelter Regulations.  Each Obligor shall deliver to the
Administrative Agent and each Participant, in form and detail satisfactory to
the Administrative Agent and the Majority Participants, promptly after either
Obligor has notified the Administrative Agent or the Lessor of any intention by
either Obligor to treat the Credit Notes, the Lessor Loans, the Investor
Contribution and/or the Overall Transaction as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form.

 

SECTION 6.2.  Covenants of the Lessor.

 

(a)           Cooperation with Lessee and Guarantor.  The Lessor shall, to the
extent reasonably requested by the Lessee or the Guarantor (but without assuming
additional liability on account thereof and only so long as such Lessor actions
do not adversely affect the “as-built” value, utility, residual value at the end
of the Lease Term or remaining economic life of the Facility), at the Lessee’s
expense, cooperate to allow the Lessee and the Guarantor to (i) perform their
covenants contained in Section 6.1, including at any time and from time to time,
upon the reasonable request of the Lessee or the Guarantor, promptly and duly to
execute and deliver any and all such further instruments, documents and
financing statements (and continuation statements related thereto) as the Lessee
or the Guarantor may reasonably request and as shall be presented to it in final
execution form in order to perform such covenants and (ii) further the Lessee’s
interest as lessee, including the filing of any statement with respect to any
Tax abatements, Permitted Contests or other requirements.

 

(b)           Discharge of Liens.  The Lessor will not create or permit to exist
at any time, and will, at its own cost and expense, promptly take such action as
may be necessary duly to discharge, or to cause to be discharged, all Lessor
Liens attributable to it, and will cause restitution to be made to the Lessee
Collateral in the amount of any diminution of the value thereof as a result of
its failure to comply with its obligations under this Section 6.2(b). 
Notwithstanding the foregoing, the Lessor shall not be required to so discharge
any such Lessor Lien while the same is subject to a Permitted Contest.

 

(c)           Change of Location.  Other than as a result of a transfer pursuant
to Sections 6.2(h) and 8.1.1, the Lessor shall give at least 30 days prior
written notice to the Lessee, the Debt Participants and the Administrative Agent
of any change in its name or its identity, or if the Lessor’s location for
purposes of the UCC shall cease to be North Carolina, or if the Lessor’s

 

38

--------------------------------------------------------------------------------


 

principal place of business or chief executive office, or the office where the
records concerning the accounts or contract rights relating to the Facility are
kept, shall cease to be located at One Wachovia Center, 301 South College
Street, Charlotte, North Carolina 28288.

 

(d)           Restrictions on and Effect of Transfer.  The Lessor shall not
sell, assign, transfer or otherwise dispose of, or mortgage, pledge or otherwise
encumber, all or any portion of its right, title or interest in, to or under any
of the Operative Documents other than in accordance with the provisions of the
Operative Documents.

 

(e)           No Plan Assets.  The Lessor shall not cause or permit any of its
property or other assets to constitute Plan Assets.

 

(f)            Securities.  The Lessor shall not, nor shall it permit anyone
authorized to act on its behalf to, take any action which would subject the
issuance or sale of any interest in the Lease, the Investor Contribution, the
Notes or any security or lease the offering of which, for purposes of the
Securities Act or any state securities laws, would be deemed to be part of the
same offering as the offering of the aforementioned items, to the registration
requirements of Section 5 of the Securities Act or any state securities laws.

 

(g)           Compliance with Operative Documents.  The Lessor shall at all
times observe and perform all of the covenants, conditions and obligations
required to be performed by it (whether in its capacity as the Lessor or in its
individual capacity or otherwise) under each Operative Document to which it is a
party.

 

(h)           Lessor Notice.  The Lessor shall give the Lessee prompt written
notice (a “Lessor Notice”), but in any event promptly upon receipt of notice
from an acquiring Person as provided in the related underlying transaction
documents, of the Lessor’s knowledge that a disposition of property will occur
that would cause the Fair Market Value of the Facility then subject to the Lease
to exceed 50% of the fair market value (based on appraisals or other information
delivered in connection with the consummation of such underlying transactions)
of all of the property owned by the Lessor, as determined in accordance with
GAAP (a “50% FMV Event”).  In the event that a Lessor Notice is given, the
Lessor, at its option, may elect to (i) obtain additional assets such that the
Fair Market Value of the Facility does not ever constitute more than 50% of the
total Fair Market Value of the assets of the Lessor, (ii) transfer its interests
in the Facility to another affiliate of Lessor such that the representations set
forth in the WDC Confirmation Letter remain correct or (iii) obtain a SAS
97-type letter reasonably acceptable to Lessee from Lessor’s auditor to certify
that the Lessor is a voting interest entity as defined by FIN 46 (to be renewed
as required).  If none of the options set forth above is elected by Lessor
within sixty (60) days following Lessor’s delivery of a Lessor Notice, then
Lessee may, during the existence of the 50% FMV Event, cause a transfer of
Lessor’s interest to an Eligible Lessor Transferee selected by Lessee.  If
Lessee elects to cause such transfer, it shall deliver to Lessor a written
notice of such election (a “Substitute Transferee Notice”), which notice shall
identify the proposed transferee (the “Substitute Transferee”) and the date such
transfer will take place.  The effectiveness of such transfer shall be subject
to (i) the Lessee’s delivery of a Substitute Transferee Notice to Lessor
pursuant to the immediately preceding sentence, (ii) receipt by the
Administrative Agent of such documents, agreements, instruments and opinions
(including any guarantees or indemnities required pursuant to this Section 6.2
or Section 8.1.3(b)) duly executed and delivered by such Substitute Transferee
to effect such

 

39

--------------------------------------------------------------------------------


 

transfer pursuant to this Section 6.2(h) and Section 8.1.3(b), and (iii) such
transfer to such Substitute Transferee being completed and effective (including
delivery of each of the documents described in clauses (i) and (ii) above),
within (90) days from the date of the Substitute Transferee Notice.  Lessor and
the Debt Participants hereby agree to reasonably cooperate in good faith with
Lessee, at Lessor’s sole cost and expense, in Lessee’s efforts to cause any
transfer to a Substitute Transferee as contemplated by this Section 6.2, and
Lessor shall reimburse Lessee for its reasonable out-of-pocket expenses to
effectuate such transfer.

 

(i)            Credit Note Purchase Agreement and Lessor Loan Agreement.  As
between Lessor and Lessee, Lessor and each Debt Participant hereby agree that,
so long as the Lease is in effect, Lessor shall not consent to or permit any
amendment of the terms and provisions of the Credit Note Purchase Agreement, the
Lessor Loan Agreement, the Intercreditor Agreement, any Security Document or any
Note, whether or not any Event of Default shall have occurred and be continuing,
if any such amendment or action would have the effect of increasing the
Obligations of the Lessee or decreasing the rights of the Lessee, in each case
without the prior written consent of Lessee, except that without such consent,
Lessor may waive performance by the Administrative Agent of Obligations to
Lessor, the non-performance of which does not adversely affect the Lessee.

 

(j)            WDC Confirmation Letter.  Upon Lessee’s prior written request and
receipt by Lessor from Lessee of a WDC Confirmation Letter at least thirty (30)
days prior to the end of each calendar quarter and 60 days prior to the end of
each calendar year, the Lessor shall provide to Lessee, at least 15 days prior
to the end of each calendar quarter and at least 45 days prior to the end of
each calendar year, a confirmed copy of such WDC Confirmation Letter.  The
parties hereto agree that the Lessee is the sole beneficiary of the matters
addressed Sections 6.2(h) and 6.2(j) and as set forth in any WDC Confirmation
Letter.

 

SECTION 6.3.  Quiet Enjoyment.  So long as no Lease Event of Default has
occurred and is continuing, neither the Lessor, the Administrative Agent nor any
other Participant shall take, or permit any Person claiming by, through or under
it to take, any affirmative action to interfere with the rights of the Lessee to
full enjoyment of the Facility during the Lease Term in accordance with the
Lease.  The sole remedy of the Lessee for breach of this Section 6.3 shall be to
sue for damages for the breach hereof, and/or sue for a declaratory judgment,
injunctive relief or other specific performance hereof, and such breach shall
not affect the obligations of the Lessee to pay all amounts (including Rent) due
under the Lease, this Participation Agreement and the other Operative Documents,
or the rights of the Lessor, the Administrative Agent and the other Participants
to initiate legal action and otherwise enforce the obligations of the Lessee
under the Lease, this Participation Agreement and the other Operative
Documents.  The foregoing covenant shall not require the Lessor to take any
action contrary to, or which would permit the Lessee to use the Facility for a
use not permitted under, the provisions of this Lease.  The parties recognize
that any sale, assignment, transfer or other disposition, or mortgage, pledge or
other encumbrance (each a “disposition”), of any part of the Facility or any of
Lessor’s rights under the Operative Documents is subject to Lessee’s rights, if
any, under the Operative Documents, except any disposition required or permitted
by the Operative Documents following the occurrence and during the continuation
of any Lease Event of Default.

 

SECTION 6.4.  Discharge of Liens.  Each of the Debt Participants and the
Administrative Agent hereby severally agrees that it will not create or permit
to exist at any time,

 

40

--------------------------------------------------------------------------------


 

and will, at its own cost and expense, promptly take such action as may be
necessary duly to discharge, or to cause to be discharged, all Lessor Liens on
the Facility (or on any interest in or proceeds from any of the Operative
Documents) attributable to it.  Notwithstanding the foregoing, neither the
Administrative Agent nor any Debt Participant shall be required to so discharge
any such Lessor Lien while the same is subject to a Permitted Contest.

 

SECTION 6.5.  Performance of Operative Documents.  Each party hereto hereby
agrees to observe and perform in all material respects all of the covenants,
conditions and obligations required to be observed or performed by it in each
Operative Document to which it is a party.

 

SECTION 6.6.  Easements.  At the request of the Lessee, so long as no Bankruptcy
Default or Lease Event of Default shall have occurred and be continuing, the
Lessor, at Lessee’s sole cost and expense, shall, from time to time during the
Lease Term and upon at least ten (10) Business Days’ prior written notice from
the Lessee, consent to and join in any easements, licenses, rights-of-way, party
wall rights and other rights in the nature of easements pursuant to Section 8.4
of the Lease; provided, that each of the conditions set forth in Section 8.4 of
the Lease are satisfied or waived by the Administrative Agent (at the written
direction of the Majority Participants).

 

SECTION 6.7.    Intercreditor Agreement.  Each of the Lessee and the Guarantor
hereby acknowledges and consents to all of the terms and conditions of the
Intercreditor Agreement.

 

ARTICLE VII

 

PAYMENT OF CERTAIN EXPENSES

 

SECTION 7.1.  Payment of Transaction Costs and Other Costs.

 

(a)           Transaction Expenses and Continuing Expenses As and when any
portion of Transaction Costs becomes due and payable, such Transaction Costs
shall be paid by Lessee as Supplemental Rent.

 

(b)           Payment by Funding.  Subject to the other provisions of this
Section 7.1, and without limiting the application of Section 7.1(a), all
Transaction Costs incurred prior to the Advance Date shall be paid by Lessee on
the Advance Date and, subject to the limitations at Section 2.3.2, such
Transactions Costs may be paid from amounts funded for Transaction Costs on the
Advance Date as set forth in the Advance Request, to the extent there are funds
available for such purpose after funding all Acquisition Costs.

 

(c)           Amendments, Supplements and Appraisal.  Without limitation of the
foregoing or any other provisions set forth in the Operative Documents, Lessee
shall pay to the Participants and the Administrative Agent all costs and
expenses (including reasonable legal fees and expenses of special counsel to the
Administrative Agent, Lessor and Debt Participants; provided that so long as no
Lease Event of Default exists or, solely with respect to clause (ii) below, so
long as no Lease Default or Lease Event of Default exists, Lessee shall not be
liable for the fees and expenses of more than one counsel for each of Lessor and
the Debt Participants) incurred by any of them in connection with:  (i) any
Casualty, Event of Loss or termination of this Participation Agreement or any
other Operative Document, or any extension, amendment,

 

41

--------------------------------------------------------------------------------


 

modification or waiver of or under this Participation Agreement or any other
Operative Document whether or not such extension, amendment, modification or
waiver is consummated; (ii) the negotiation and documentation of any
restructuring or “workout”, whether or not consummated, of any Operative
Document; (iii) the enforcement of the rights or remedies under the Operative
Documents arising out of (x) any Lease Event of Default or (y) any Loan Event of
Default; (iv) further assurances reasonably requested pursuant to Section 12.11
or any similar provision in other Operative Documents; (v) any transfer by any
Participant of any interest in the Operative Documents during the continuance of
a Lease Event of Default, or by Lessor pursuant to Section 8.1.1 (except as
provided in the last sentence of Section 8.1.1(b)); (vi) any transfer by the
Lessor to the Lessee or a third-party purchaser under exercise of the
Remarketing Option of any interest in the Facility (or any portion thereof
permitted by the Operative Documents) in accordance with the Operative
Documents, and (vii) the ongoing fees and expenses for which the Lessee is
obligated under the Operative Documents.

 

SECTION 7.2.  Brokers’ Fees.  Subject to Section 12.2, the Lessee shall pay or
cause to be paid any brokers’ fees, including any interest and penalties, which
are payable in connection with the transactions contemplated by this
Participation Agreement and the other Operative Documents.  Neither the
Administrative Agent nor any Participant shall be liable for, or be obligated to
pay or advance, any such broker’s fees.

 

ARTICLE VIII

 

TRANSFERS OF PARTICIPANTS’ INTERESTS

 

SECTION 8.1.1.  Restrictions on Transfer.

 

(a)           Each Credit Note Purchaser may participate, assign or transfer all
or a portion of its interest hereunder and under the other Operative Documents
in accordance with Section 11.2 of the Credit Note Purchase Agreement.  Each
Lessor Lender may participate, assign or transfer all or a portion of its
interest hereunder and under the other Operative Documents in accordance with
Section 8.6 or 8.7 of the Lessor Loan Agreement.

 

(b)           Lessor may (i) if so required by any Legal Requirement applicable
to the Lessor or (ii) following the occurrence of a Lessor GAAP Event, assign,
convey, or transfer all, but not less than all, of its right, title or interest
in or to the Facility, the Lease and the other Operative Documents (including
any right to indemnification thereunder), or any other document relating to the
Facility or any interest in the Facility, and no consent shall be required from
the Administrative Agent, Lessee, Guarantor or the Debt Participants (but Lessor
shall provide forty-five (45) days (or such shorter period as required by the
Legal Requirement giving rise to such assignment, conveyance, appointment or
transfer contemplated by this Section 8.1.1(b) (such 45-day (or shorter, as
applicable) notice period, the “Initial Notice Period”)) written notice to the
Administrative Agent and Lessee) in connection with such assignment, conveyance,
appointment or transfer, to any Person with a minimum net worth of at least
$200,000,000 and a rating of “A” (or higher) by S&P and a rating of “A2” (or
higher) by Moody’s; provided, that if the parent entity of such Person satisfies
the foregoing requirements, such requirements also shall be deemed satisfied by
such Person so long as such parent entity has (x) either unconditionally
guaranteed, such guarantee to be in form and substance reasonably satisfactory
to Lessee and the Administrative Agent, or provided an unconditional indemnity
substantially in the form of the

 

42

--------------------------------------------------------------------------------


 

Lessee Indemnity Agreement with respect to, the obligations of Lessor to Lessee
under the Operative Documents, and (y) executed and delivered to and for the
benefit of the Credit Note Holders an unconditional indemnity in substantially
the form of the Debt Participants’ Indemnity Agreement (any such Person meeting
the foregoing requirements hereinafter referred to as an “Eligible Lessor
Transferee”).  Lessee shall be responsible for, and if paid by Lessor, shall
reimburse Lessor for, any cost or expense incurred by Lessor in connection with
any assignment, conveyance or transfer by Lessor required by any Legal
Requirement pursuant to clause (i) of this Section 8.1.1(b).  Lessor shall be
responsible for any such cost or expense with respect to any assignment,
conveyance or transfer by Lessor as a result of a Lessor GAAP Event pursuant to
clause (ii) of this Section 8.1.1(b).

 

SECTION 8.1.2.  [Intentionally Omitted]

 

SECTION 8.1.3.  Effect of Transfer.

 

(a)           From and after any transfer by a Debt Participant effected in
accordance with this Article VIII, such Debt Participant shall be released, to
the extent of such transfer, from its liability hereunder and under the other
documents to which it is a party in respect of obligations to be performed on or
after the date of such transfer; provided, however, that such Debt Participant
shall remain liable hereunder and under such other documents to the extent that
the transferee shall not have assumed the obligations of such Debt Participant
thereunder.  From and after any transfer by Lessor effected in accordance with
this Article VIII, Lessor shall be released from its liability hereunder and
under the other documents to which it is a party in respect of obligations to be
performed on or after the date of such transfer.  Upon any transfer by the
Lessor or a Debt Participant as above provided, any such transferee shall assume
the obligations of the Lessor or, to the extent of such transfer, the Debt
Participant, as the case may be, and shall be deemed the “Lessor” or, to the
extent of such transfer, a “Debt Participant” and, in the case of a Debt
Participant, a “Participant” to the extent of such transfer, as the case may be,
for all purposes of such documents and each reference herein to the transferor
shall thereafter be deemed a reference to such transferee for all purposes,
except as provided in the first sentence of this Section 8.1.3.  Notwithstanding
any transfer of all or a portion of the transferor’s interest as provided in
this Article VIII, the transferor shall be entitled to all benefits accrued and
all rights vested prior to such transfer including rights to indemnification
under any such document.  In the case of any transfer by Lessor pursuant to this
Article VIII, if the transferring Lessor is Wachovia Development Corporation,
the Indemnity Agreements shall automatically, without further act of any party
hereto, terminate, and Wachovia Corporation shall automatically be deemed to be
released by Lessee, Guarantor and each Debt Participant from any and all of its
obligations under the Indemnity Agreements.

 

(b)           Any transfer pursuant to Section 8.1.1 or Section 6.2(h) shall be
subject to (x) in the case of a transfer pursuant to Section 8.1.1, the Eligible
Lessor Transferee’s delivery of and (y) in the case of a transfer pursuant to
Section 6.2(h), the Substitute Transferee’s delivery of (such Eligible Lessor
Transferee or Substitute Transferee, as the case may be, referred to herein as
the “Lessor Transferee”), an agreement in respect of such transfer, which may be
an assignment and assumption agreement, to furnish to the Administrative Agent
promptly, but in no event later than 30 days after the effective date of such
transfer (or, in the case of recorded documents, if later than 30 days, promptly
after its receipt of such recorded documents), (i) a copy of the assignment and
assumption agreement, any indemnity agreements and/or guarantees

 

43

--------------------------------------------------------------------------------


 

delivered by such Lessor Transferee or any of its Affiliates in connection with
such transfer and any title conveyance documents or security instruments
(including UCC financing statements) relating to such transfer to which the
Lessor or such Lessor Transferee is a party, (ii) an opinion of counsel of such
Lessor Transferee (which may be in-house counsel) to the effect that such
assumption agreement and security instruments have been duly authorized,
executed and delivered and are valid and binding agreements enforceable in
accordance with their terms, subject to customary assumptions, qualifications
and exceptions for opinions of such nature and, if applicable, (iii) an
officer’s certificate of a Responsible Officer of such Lessor Transferee or its
parent confirming that the Lessor Transferee is a transferee meeting the
requirements set forth in Section 8.1.1.  In no event shall any failure of such
Lessor Transferee to furnish any of the foregoing items result in any claim by
any party hereto that such transfer is void or voidable by any Person, that the
Lessor is liable for any damages as a consequence of such failure or that the
Lessor remains liable, primarily or otherwise, for any obligations to be
performed on or after the date of such transfer; provided, that the foregoing
shall not limit any rights of any party hereto, whether under the Operative
Documents or applicable law, against such Lessor Transferee as a result of any
such failure.  The parties hereto acknowledge and agree that each Debt
Participant is a beneficiary of the matters addressed this Section 8.1.3 (b).

 

SECTION 8.2.  Pledge Under Regulation A.  Anything in this Article VIII or any
other Operative Document to the contrary notwithstanding, any Debt Participant
may, without the consent of Lessee or Lessor, pledge or assign for security
purposes any portion of its Loans or any of its Lessor Loan Documents or Credit
Note Documents, as applicable, to any Federal Reserve Bank.

 

SECTION 8.3.  Replacement of a Debt Participant.  If (i) any Debt Participant
defaults in any of its material obligations pursuant to the Operative Documents,
(ii) any Loan Event of Default shall occur which does not result from a Lease
Event of Default, or (iii) payments to a Debt Participant become subject to
withholding taxes, then the Lessee shall be permitted to replace the defaulting
party in the case of clause (i) or (ii) above or the Participant to which
payments have become subject to withholding taxes in the case of clause (iii)
above; provided that the Administrative Agent shall have the right to direct the
Lessee to use commercially reasonable efforts to replace such Participant in any
case where clause (iii) above may be applicable; provided further, that any
replacement of any party pursuant to this Section 8.3 shall satisfy the
following conditions:  (A) such replacement shall not conflict with any
Applicable Laws, (B) the replaced party shall have received all amounts owing to
it under the Operative Documents that have accrued on or prior to the
effectiveness of such replacement including any Make-Whole Amounts, (C) the
Lessee shall be obligated to pay any reasonable fees and expenses arising in
connection therewith (provided that the Lessee may exercise and/or shall
preserve its rights and remedies as against a defaulting Debt Participant), and
(D) any replacement party shall agree in writing to assume and be subject to all
of the terms and conditions of the Operative Documents that were applicable to
its predecessor-in-interest and this Participation Agreement.  Each Debt
Participant agrees to reasonably cooperate with the Lessee in its efforts to
arrange replacements as contemplated by this Section 8.3.

 

SECTION 8.4.  Transfers by the Lessee, etc.  Neither the Lessee nor the
Guarantor shall assign or transfer any of its rights or obligations under the
Operative Documents to which it is a party, the Facility, or the Overall
Transaction, other than in respect of an assignment or transfer

 

44

--------------------------------------------------------------------------------


 

specifically permitted by the Operative Documents and any purported transfer not
meeting the terms of the pertinent Operative Document(s) shall be void.

 

SECTION 8.5.  Extension of Lease Term Expiration Date.

 

(a)           The Lessee may request in writing (an “Extension Option Request”)
to the Participants that the parties hereto agree

 

(i)            that the Maturity Date of the Credit Notes, Lessor Loans and
Investor Amount that would otherwise mature on the Lease Term Expiration Date
(as such Maturity Date and Lease Term Expiration Date may have been extended
from time to time (in accordance with the terms of this Section)) be extended
for a period of one year, and

 

(ii)           in connection with the extension of the Maturity Date, that the
Lease Term Expiration Date also be extended (each such extension referred to as
a “Renewal Term”) for a one-year period from the then existing Lease Term
Expiration Date (in each instance, an “Extension Option”) in the first instance
to follow the term that would otherwise expire on the Lease Term Expiration
Date, and from year to year thereafter, if the first Extension Option is
effected, to follow the immediately preceding Renewal Term.

 

Each Extension Option Request must be delivered in writing to each Participant
not later than 180 days prior to the then effective Lease Term Expiration Date. 
Each Participant will notify the Administrative Agent in writing of whether or
not it has consented to any Extension Option Request not later than 45 days
after receipt of the related Extension Option Request (the “Extension Option
Response Date”).  Any Participant who does not so notify the Administrative
Agent and the Lessee by the Extension Option Response Date will be deemed to
have not consented to such Extension Option Request.  Any Participant that has
notified the Administrative Agent and the Lessee that it has not consented to an
Extension Option Request or that is deemed not to have consented, as provided in
the preceding sentence, shall be deemed a “Non-Consenting Participant”.  Each
Participant’s determination with respect to an Extension Option Request shall be
a new credit determination and within such Participant’s sole and absolute
discretion.

 

Each Extension Option shall become binding, if at all, as of the first date but
on or before the Maturity Date addressed by the then pending Extension Option
Request (the “Extension Option Effective Date” with respect to such Extension
Option) on or after the Extension Option Response Date on which all Participants
(other than Non-Consenting Participants who have been replaced by Replacement
Participants in accordance with Section 8.5(b)) and Replacement Participants
shall have consented to such Extension Request; provided that on both the date
of the Extension Option Request and the Extension Option Effective Date, (x)
each of the representations and warranties made by the Lessee in Article V
hereof shall be true and correct in all material respects as if made on and as
of each such date (except as expressly provided otherwise in the Extension
Request), (y) no Lease Event of Default shall have occurred and be continuing,
and (z) on each of such dates the Administrative Agent shall have received a
certificate of the Lessee as to the matters set forth in clauses (x) and (y)
above; and provided further that in no event shall the Extension Option
Effective Date occur unless each of the

 

45

--------------------------------------------------------------------------------


 

affected Participants (other than Non-Consenting Participants who have been
replaced) and Replacement Participants in accordance with Section 8.5(b) shall
have consented to the Extension Option Request on or before the Lease Term
Expiration Date (as in effect before giving effect to any extension requested in
such Extension Option Request).

 

(b)           At any time after the Extension Option Response Date, the Lessee
shall be permitted to replace any Non-Consenting Participant with a replacement
bank or other financial institution (a “Replacement Participant”); provided
that, in addition to the requirements set forth in Section 8.1 or 8.3, as
applicable, (i) such Non-Consenting Participant shall sell (without recourse or
representation or warranty of any kind, other than a representation to the
effect that such Non-Consenting Participant is the owner of its respective Notes
free and clear of all Liens, encumbrances and other interests attributable to
it) to the Replacement Participant all Notes of such Non-Consenting Participant
for an amount equal to the aggregate outstanding principal amount of such Notes
plus accrued interest to (but not including) the date of sale, (ii) such
replacement shall be made in accordance with the provisions of Section 8.3
(provided that the relevant Replacement Participant or Lessee shall be obligated
to pay the reasonable transaction costs arising in connection therewith, (iii)
the Replacement Participant shall have agreed to be subject to all of the terms
and conditions of the Operative Documents (including the extension of the
Maturity Date) that were applicable to its predecessor-in-interest and (iv) such
replacement must be consummated no later than the then applicable Maturity Date
addressed by the then pending Extension Option Request.  A Non-Consenting
Participant’s rights under the indemnification provisions of the Operative
Documents shall survive any sale of its Notes to a Replacement Participant;
provided, further, that notwithstanding the above, if the Non-Consenting
Participant is the Lessor, the transfer provisions of Section 8.1.1(b) shall
apply.

 

ARTICLE IX

 

INDEMNIFICATION

 

SECTION 9.1.  General Indemnification.

 

SECTION 9.1.1.  General Indemnification.  Whether or not any of the transactions
contemplated hereby shall be consummated, the Lessee shall pay and assume
liability for, and does hereby agree to indemnify, protect, defend, save and
keep harmless, on an After-Tax Basis, each Indemnitee from and against any and
all Claims that may be imposed on, incurred by or asserted against such
Indemnitee (whether because of action or omission by such Indemnitee), whether
or not such Claim is covered by any other indemnification under this Article IX
or such Indemnitee shall also be indemnified as to any such Claim by any other
Person, whenever such Claim arises or accrues, including whether or not such
Claim arises or accrues at any time prior to or after the Maturity Date, in any
way arising out of or relating to:

 

(a)           any of the Operative Documents or any of the transactions
contemplated thereby, any investigation, litigation or proceeding in connection
therewith, or any amendment, modification or waiver in respect thereof;

 

(b)           the purchase and acquisition by the Lessor of the Existing
Investor Certificates and the Existing Notes, the liquidation of the Trust (as
defined in the Existing Operative Documents) and each of the other transactions
contemplated by the Assignment

 

46

--------------------------------------------------------------------------------


 

Agreement, including any Claims relating to (a) any of the Existing Operative
Documents, (b) any act or failure to act by any Person, including the Existing
Lessor or any other Person party to the Existing Operative Documents or (c) the
Facility at any time prior the Advance Date;

 

(c)           the Facility or any part thereof or interest therein;

 

(d)           the purchase, mortgaging by the Lessee or its Affiliates, design,
construction, preparation, installation, inspection, delivery, non-delivery,
acceptance, rejection, purchase, ownership, possession, rental, lease, sublease,
repossession, maintenance, repair, alteration, modification, addition or
substitution, storage, transfer of title, redelivery, use, financing,
refinancing, operation, condition, sale (including any sale or other transfer
pursuant to the Lease), return or other disposition of all or any part of any
interest in the Facility or the imposition of any Lien (or incurring of any
liability to refund or pay over any amount as a result of any Lien) thereon,
including, without limitation:  (i) Claims or penalties arising from any
violation of law or in tort (strict liability or otherwise), (ii) any Claim
resulting from or related to latent or other defects, whether or not
discoverable, (iii) any Claim resulting from or related to the leasing of the
Facility, (iv) any Claim based upon a violation or alleged violation of the
terms of any restriction, easement, condition or covenant or other matter
affecting title to the Facility or any part thereof, (v) the making of any
Alterations in violation of any standards imposed by any insurance policies
required to be maintained by the Lessee pursuant to this Participation Agreement
or the Lease which are in effect at any time with respect to the Facility or any
part thereof, (vi) any Claim for patent, trademark or copyright infringement,
(vii) Claims arising from any public improvements with respect to the Facility
resulting in any change or special assessments being levied against the Facility
or any plans to widen, modify or realign any street or highway adjacent to the
Facility, or any Claim for utility “tap-in” fees or (viii) claims arising from
any agreement, arrangement or instrument executed to fulfill, or enhance,
develop or facilitate the development or operation of the Facility;

 

(e)           the offer, issuance, sale, transfer or delivery of the Notes by
the Lessor;

 

(f)            the breach by the Lessee or the Guarantor of any covenant,
representation or warranty made by it or deemed made by it in any Operative
Document or any certificate delivered by it in connection therewith;

 

(g)           any contract or agreement entered into by Guarantor, any of its
respective designees or Affiliates or, if so requested, the Lessor, pursuant to
the terms of the Construction Agency Agreement;

 

(h)           the transactions contemplated hereby or by any other Operative
Document, in respect of the application of Parts 4 and 5 of Subtitle B of Title
I of ERISA and any prohibited transaction described in Section 4975(c) of the
Code with respect to a Plan;

 

(i)            the retaining or employment of any broker, finder or financial
advisor by any Lessee Person to act on its behalf in connection with this
Participation Agreement;

 

(j)            any other agreement entered into or assumed by the Lessee or
Guarantor in connection with the Facility, or (at the direction or with the
consent of the Lessee or of the Guarantor) by the Lessor; or

 

47

--------------------------------------------------------------------------------


 

(k)           the ownership of the Facility;

 

(including, in connection with each of the matters described in this Section 9.1
to which this indemnity shall apply, matters based on or arising from the
negligence of any Indemnitee).  The Lessee agrees to pay indemnification amounts
owing by it pursuant to this Section.

 

SECTION 9.1.2.  Exceptions to Indemnifications.  Notwithstanding the provisions
of Section 9.1.1 the Lessee shall not be obligated to indemnify any particular
Indemnitee (nor any of its Affiliates) under Section 9.1.1 for any Claim to the
extent resulting from or arising out of: (i) such Indemnitee’s fraud, gross
negligence (it being understood that the Lessee shall be required to indemnify
such Indemnitee (subject to the other provisions of this Section 9.1.2) even if
the ordinary (but not gross) negligence of such Indemnitee, or any Affiliate
thereof, caused or contributed to such Claim) or willful misconduct (other than
the fraud, gross negligence or willful misconduct imputed as a matter of law to
such Indemnitee solely by reason of entering into the Operative Documents or the
consummation of the transactions contemplated thereby); (ii) the breach by such
Indemnitee or any of its Affiliates of its respective representations and
warranties in this Participation Agreement or any other Operative Document, or
the breach by such Indemnitee or any of its Affiliates of its covenants as set
forth in this Participation Agreement or in any other Operative Document; (iii)
any Claim resulting from the imposition of any Lessor Lien attributable to such
Indemnitee or its Affiliates; (iv) any Claim for environmental liability, which
liability is addressed in Section 9.5; (v) any Claim to the extent attributable
to acts or events which occur after the expiration of the Lease Term or earlier
termination of the Lease and the return by the Lessee of the Facility in
accordance with the terms thereof (except (A) to the extent fairly attributable
to acts, events, liabilities or damages occurring or accruing prior thereto;
(B) Claims arising following the termination or expiration of the Lease Term so
long as the Administrative Agent or any Participant continues to exercise
remedies against the Lessee in respect of the Operative Documents and (C) Claims
arising after the expiration of the Lease Term so long as the Lessor is
remarketing the Facility (or any interest therein) in accordance with
Section 7.1 of the Lease); (vi) any Claim in respect of Taxes (such claims to be
subject to Section 9.2), other than a payment to make payments under Section 9.1
or 9.1.2 on an after-tax basis as provided in Section 9.4; (vii) with respect to
any Indemnitee, any expense expressly provided under any of the Operative
Documents to be paid or borne by such Indemnitee or its Affiliate; (viii) any
Claim to the extent resulting from a voluntary transfer by any Indemnitee or its
Affiliate (including a transfer upon a Lessor GAAP Event pursuant to Section
8.1.1(b)) of all or part of its interest in the Lease, the other Operative
Documents or the Facility, (other than (A) while a Lease Event of Default has
occurred and is continuing, (B) such transfer is required (pursuant to an act or
omission of the Lessee or otherwise) under the Lease, or (C) such transfer is
made at the election of Lessee pursuant to Article VIII); or (ix) any Claim to
the extent resulting from a violation of Applicable Law by such Indemnitee or
its Affiliates (other than (A) a violation of Applicable Law imputed as a matter
of law to such Indemnitee or such Affiliate solely by reason of entering into
the Operative Documents or the consummation of the transactions contemplated
thereby and (B) a violation of Applicable Law resulting from the failure of the
Lessee or the Guarantor to perform its obligations under the Operative
Documents).  It is expressly understood and agreed that the indemnity provided
for in Section 9.1.1 shall survive the resignation or removal of any Indemnitee,
the expiration or termination of, and shall be separate and independent from any
remedy under, the Lease or any other Operative Document.

 

48

--------------------------------------------------------------------------------


 

SECTION 9.2.  General Tax Indemnity.

 

(a)           Tax Indemnity.  The Lessee shall pay, defend and, on written
demand, indemnify and hold harmless on an After-Tax Basis each Tax Indemnitee
from and against any and all Claims for Taxes which may be imposed, on or with
respect to any Tax Indemnitee, the Facility or any portion thereof, any
Operative Document or the Lessee or any sublessee or user of the Facility in
connection with (i) the acquisition, mortgaging, design, construction,
preparation, installation, inspection, delivery, non-delivery, acceptance,
rejection, purchase, ownership, possession, rental, lease, sublease,
repossession, maintenance, repair, alteration, modification, addition or
substitution, storage, transfer of title, redelivery, use, financing,
refinancing, operation, condition, sale (including any sale pursuant to Article
V, VII or XIV of the Lease), return or other disposition of all or any part of
any interest in the Facility or the imposition of any Lien (or incurrence of any
liability to refund or pay over any amount as a result of any Lien) thereon,
(ii) Base Rent or Supplemental Rent or the receipts or earnings arising from or
received with respect to the Facility or any part thereof, or any interest
therein or any applications or dispositions thereof, (iii) any other amount paid
or payable pursuant to any Operative Documents, (iv) the Facility or any part
thereof or any interest therein, (v) all or any of the Operative Documents, any
other documents contemplated thereby and any amendments and supplements thereto
(except to the extent not initiated or requested by or consented to by the
Lessee in writing), (vi) the issuance of the Notes and making of the Investor
Contribution, (vii) any contract relating to the construction, acquisition or
delivery of the Facility or any interest therein and (viii) otherwise in
connection with the transactions contemplated by the Operative Documents;
provided, that the indemnification obligation of this Section 9.2(a) shall not
apply to (A) Taxes (other than Taxes that are or are in the nature of, sales,
use, rental, transfer, property, stamp, value added or similar Taxes) which are
based upon or measured by the Tax Indemnitee’s net receipts or net income, or
which are in substitution for any actual Tax based upon or measured by such Tax
Indemnitee’s net receipts or net income (including Taxes that are or are in the
nature of minimum Taxes, capital gains, branch profit Taxes, Tax preference
items or alternative minimum Taxes); provided, that such Taxes shall not be
excluded under this clause A to the extent such Taxes would have been imposed
had the location, possession or use of the Facility or any part thereof or
interest therein, the location or the operation of the Lessee in, or the
Lessee’s making payments under the Operative Documents from the jurisdiction
imposing such Taxes been the sole connection between such Tax Indemnitee and the
jurisdiction imposing such Taxes; provided, further, that this clause A shall
not be interpreted to prevent a payment being made on an After-Tax Basis if such
payment is otherwise required to be so made; (B) Taxes characterized under state
or local law as franchise, net worth, or shareholder’s capital (other than Taxes
that are or are in the nature of, sales, use, rental, transfer, property, stamp,
value added or similar Taxes); (C) if no Lease Event of Default exists, Taxes
based upon the voluntary transfer, assignment or disposition by a Tax Indemnitee
or any Affiliate thereof of any interest in such Tax Indemnitee, or any interest
in any of the Facility, the Notes or the Investor Amount or any part thereof or
any interest therein (other than transfers pursuant to the Security Documents,
transfers pursuant to the Assignment Agreement, transfers pursuant to the
exercise of a Purchase Option, or the Remarketing Option or otherwise pursuant
to the Lease or at the request of the Lessee or the Guarantor), but only as to
amounts in excess of that which would have been payable by the Lessee or
Guarantor if no transfer, assignment or disposition had occurred; (D) Taxes
imposed or payable by a Tax Indemnitee to the extent imposed with respect to any
period after the later of (x) the termination of the Lease

 

49

--------------------------------------------------------------------------------


 

and (y) the return of the Facility; (E) any Tax to the extent that such Tax
would have been imposed without regard to the transactions contemplated by the
Operative Documents; (F) Taxes or liability resulting from any prohibited
transaction described in Section 406 or 407 of ERISA or Section 4975(c) of the
Code or any successor provisions thereto that may arise in connection with any
transaction contemplated by the Operative Documents; (G) Taxes imposed against
or payable by a Tax Indemnitee pursuant to Section 3406 of the Code; (H) any
interest, penalties or additions to Tax imposed against or payable by a Tax
Indemnitee that are the result of the failure of such Tax Indemnitee to file any
return properly and timely, unless such failure is caused by the failure of the
Lessee or the Guarantor to forward to such Tax Indemnitee any information such
Tax Indemnitee has reasonably requested from the Lessee or the Guarantor (other
than information reasonably obtainable by, or in the possession of, such Tax
Indemnitee) or to provide such Tax Indemnitee on a timely basis with any
notifications or notices received by the Lessee or the Guarantor with respect to
such return from any applicable Taxing authority; and (I)  except as set forth
in Section 9.3, withholding Taxes.  Notwithstanding the foregoing, (x) the
Lessee and the Guarantor shall not be required to indemnify under this Section
9.2 for (1) as to any particular Tax Indemnitee, any Claim to the extent
resulting from the gross negligence, willful misconduct or criminal conduct of
such Tax Indemnitee itself (as opposed to such conduct being imputed to such Tax
Indemnitee), any representation or warranty by such Tax Indemnitee in any of the
Operative Documents being incorrect in any material respect, or the breach by
such Tax Indemnitee of any of the provisions of the Operative Documents, except
to the extent such breach is caused by a breach by the Lessee or the Guarantor
of any of its representations and warranties; and (2) any Claim resulting from
Lessor Liens and (y) the Lessee shall be required to indemnify for Taxes imposed
by a jurisdiction outside of the United States as a result of (i) the payment by
the Lessee or the Guarantor of any amount pursuant to this Participation
Agreement or the other Operative Documents from, (ii) the booking by the Lessee
of some or all of the transaction contemplated by the Operative Documents in,
(iii) the location, possession or use of the Facility or any part thereof or
interest therein in, or (iv) the location or the operation of the Lessee in such
jurisdiction.

 

Notwithstanding the foregoing, the exclusions from the Lessee’s indemnification
obligation of this Section 9.2(a) set forth in sub-clauses (A), (B), (C) and (D)
(to the extent that any such Tax is imposed by its express terms in lieu of or
in substitution for a Tax set forth in subclauses (A), (B), (C) and (D) above)
shall not apply (but the other exclusions shall apply) to any Taxes or any
increase in Taxes imposed on a Tax Indemnitee net of any decrease in Taxes
realized by such Tax Indemnitee, to the extent that the imposition of such Taxes
or such Tax increase (or, if applicable, such decrease in Taxes) would not have
occurred if on the Advance Date the Lessor had advanced funds to the Lessee in
the form of a loan secured by the Facility in an amount equal to the Funding
funded on the Advance Date, with debt service for such loans equal to the Base
Rent payable on each Scheduled Payment Date and a principal balance at the
maturity of such loan in an amount equal to the Purchase Price at the end of the
Lease Term.

 

(b)           Contests.  The Lessee shall pay on or before the time or times set
forth in Section 9.2(c) all Taxes indemnifiable by the Lessee under Section
9.2(a); provided, however, that the Lessee shall be under no obligation to pay
any such Tax so long as the payment of such Tax is not delinquent or is being
contested by a Permitted Contest which is being conducted pursuant to the
provisions of this Section 9.2(b).  If any written Claim or Claims is or are
made against any Tax Indemnitee for any Tax which is subject to indemnification
as provided in

 

50

--------------------------------------------------------------------------------


 

Section 9.2(a) or if any Tax Indemnitee shall determine that any Taxes as to
which the Lessee may have an indemnity obligation pursuant to this Section 9.2
may be payable, such Tax Indemnitee shall, as soon as practicable, but in no
event more than thirty (30) days after receipt of formal written notice of the
Tax or proposed Tax, notify the Lessee; provided, however, that the failure to
give such notice shall not limit the Lessee’s obligations under Section 9.2(a)
except to the extent that such failure effectively precludes the ability to
conduct a contest of any indemnifiable Taxes.  The Tax Indemnitee shall not take
any action with respect to such Claim, proceeding or Tax without the written
consent of the Lessee (such consent not to be unreasonably withheld or
unreasonably delayed) for 30 days after the receipt of such notice by the
Lessee; provided, however, that in the case of any such Claim or proceeding, if
such Tax Indemnitee shall be required by law or regulation to take action prior
to the end of such 30-day period, such Tax Indemnitee shall in such notice to
the Lessee, so inform the Lessee, and such Tax Indemnitee shall not take any
action with respect to such Claim, proceeding or Tax without the consent of the
Lessee (such consent not to be unreasonably withheld or unreasonably delayed)
for 10 days after the receipt of such notice by the Lessee, unless the Tax
Indemnitee shall be required by law or regulation to take action prior to the
end of such 10-day period.

 

The Lessee shall be entitled for a period of 30 days from receipt of such notice
from the Tax Indemnitee (or such shorter period as the Tax Indemnitee has
notified the Lessee is required by law or regulation for the Tax Indemnitee to
commence such contest), to request in writing that such Tax Indemnitee permit
the Lessee to contest the imposition of such Tax, at the Lessee’s sole cost and
expense.  If (x) such contest can be pursued in the name of the Lessee and
independently from any other proceeding involving a liability of such Tax
Indemnitee for which the Lessee has not agreed to indemnify such Tax Indemnitee,
(y) such contest must be pursued in the name of the Tax Indemnitee, but can be
pursued independently from any other proceeding involving a Tax liability of
such Tax Indemnitee for which the Lessee has not agreed to indemnify such Tax
Indemnitee or (z) the Tax Indemnitee so requests, then the Lessee shall be
permitted to control the contest of such Claim, provided that in the case of a
contest described in any of clause (x), (y) or (z), if such Tax Indemnitee
reasonably determines that such contest by the Lessee could have an adverse
impact on the business or operations of the Tax Indemnitee and Tax Indemnitee
provides notice to the Lessee of such determination, the Tax Indemnitee may
elect to control or reassert control of the contest.  In all other Claims
requested to be contested by the Lessee, the Tax Indemnitee shall control the
contest of such Claim, acting through counsel reasonably acceptable to the
Lessee.  In no event shall the Lessee be permitted to contest (or the Tax
Indemnitee required to contest) any Claim, (A) if such Tax Indemnitee provides
the Lessee with a legal opinion of independent counsel that such action, suit or
proceeding involves a risk of imposition of criminal liability or will involve a
meaningful risk of the sale, forfeiture or loss of, or the creation of any Lien
(other than a Permitted Lien) on the Facility or any part thereof, unless the
Lessee shall have posted and maintained a bond or other security reasonably
satisfactory to the relevant Tax Indemnitee in respect to such risk, (B) if an
Event of Default has occurred and is continuing, unless the Lessee shall have
posted and maintained a bond or other security reasonably satisfactory to the
relevant Tax Indemnitee in respect of the Taxes subject to such Claim and any
and all expenses for which the Lessee is responsible hereunder reasonably
foreseeable in connection with the contest of such Claim, (C) unless the Lessee
shall have agreed to pay and shall pay to such Tax Indemnitee on demand all
reasonable out-of-pocket costs, losses and expenses that such Tax Indemnitee may
incur in connection with contesting such imposition, including all reasonable
legal, accounting and investigatory fees and disbursements as well as the

 

51

--------------------------------------------------------------------------------


 

impositions which are the subject of such Claim to the extent the contest is
unsuccessful, or (D) if such contest shall involve the payment of the Tax prior
to the contest, unless the Lessee shall provide to the Tax Indemnitee an
interest-free advance in an amount equal to the Tax that the Tax Indemnitee is
required to pay (with no additional net after-Tax costs (including Taxes) but
taking into account any net Tax savings associated with such advance to such Tax
Indemnitee).  In addition, for Tax Indemnitee controlled contests and Claims
contested in the name of the Tax Indemnitee in a public forum, no contest shall
be required:  (A) unless the amount of the potential indemnity (taking into
account all similar or logically related Claims that have been or could be
raised in any audit involving such Tax Indemnitee for which the Lessee may be
liable to pay an indemnity under this Section 9.2) exceeds $100,000, (B) unless,
if requested by the Tax Indemnitee, the Lessee shall have provided to the Tax
Indemnitee an opinion of independent Tax counsel selected by the Tax Indemnitee
and reasonably acceptable to the Lessee) that there is a “realistic possibility
of success” for such contest under Applicable Laws and the standards of ABA
Formal Opinion 85-352 or, in the case of an adverse judicial determination, that
a substantial likelihood exists for a reversal or substantial modification of
such decision on appeal.  In no event shall a Tax Indemnitee be required to
appeal an adverse judicial determination to the United States Supreme Court and
(C) unless Lessee has acknowledged in writing its obligation to pay the Claim if
the contest is not successful.

 

The party conducting the contest shall consult in good faith with the other
party and its counsel with respect to the contest of such Claim for Taxes (or
Claim for refund) but the decisions regarding what actions to be taken shall be
made by the controlling party in its sole judgment, provided, however, that if
the Tax Indemnitee is the controlling party and the Lessee recommends the
acceptance of a settlement offer made by the relevant Governmental Authority and
such Tax Indemnitee rejects such settlement offer, then the amount for which the
Lessee will be required to indemnify such Tax Indemnitee with respect to the
Taxes subject to such offer shall not exceed the amount which it would have owed
if such settlement offer had been accepted.  In addition, the controlling party
shall keep the non-controlling party reasonably informed as to the progress of
the contest, and shall provide the non-controlling party with a copy of (or
appropriate excerpts from) any reports or Claims issued by the relevant auditing
agents or Taxing authority to the controlling party thereof, in connection with
such Claim or the contest thereof.

 

Each Tax Indemnitee shall supply the Lessee with such information and documents
within such Tax Indemnitee’s possession reasonably requested by the Lessee as
are necessary or advisable for the Lessee to participate in any action, suit or
proceeding to the extent permitted by this Section 9.2(b), and the Lessee shall
promptly reimburse such Tax Indemnitee for the reasonable out-of-pocket expenses
of supplying such information and documents.

 

Notwithstanding anything contained herein to the contrary, a Tax Indemnitee will
not be required to contest (and the Lessee shall not be permitted to contest) a
Claim with respect to the imposition of any Tax if (i) such Tax Indemnitee shall
waive its right to indemnification under this Section 9.2 with respect to such
Claim and shall pay to the Lessee any amount previously paid or advanced by the
Lessee pursuant to this Section 9.2 or (ii) such Tax is the sole result of a
Claim of a continuing and consistent nature, which Claim has previously been
resolved against the relevant Tax Indemnitee (unless a change in law or facts
has occurred since such prior adverse resolution and the Lessee provides, at the
Lessee’s expense, an opinion of independent

 

52

--------------------------------------------------------------------------------


 

Tax counsel reasonably acceptable to such Tax Indemnitee to the effect that it
is more likely than not that such change in law or facts will result in a
favorable resolution of the Claim at issue).

 

(c)           Payments.  Subject to Section 9.2(b), any Tax indemnifiable under
Section 9.2(a) shall be paid directly when due to the applicable Taxing
authority if direct payment is practicable and permitted.  If direct payment to
the applicable Taxing authority is not permitted or is otherwise not made, any
amount payable to a Tax Indemnitee pursuant to Section 9.2(a) shall be paid
within thirty (30) days after receipt of a written demand therefor from such Tax
Indemnitee accompanied by a written statement describing in reasonable detail
the amount so payable or, in the case of Taxes which are being contested in
accordance with the provisions of Section 9.2(b), the time such contest is
finally resolved.  Any payments made pursuant to Section 9.2(a) directly to the
Tax Indemnitee entitled thereto or the Lessee, as the case may be, shall be made
in immediately available funds at such bank or to such account as specified by
the payee in written directions to the payor, or, if no such direction shall
have been given, by check of the payor payable to the order of the payee by
certified mail, postage prepaid at its address as set forth in Schedule III. 
Subject to Section 9.2(b), upon the request of any Tax Indemnitee with respect
to a Tax that the Lessee is required to pay, the Lessee shall furnish to such
Tax Indemnitee the original or a certified copy of a receipt (if available) for
its payment of such Tax or such other evidence of payment as is reasonably
acceptable to such Tax Indemnitee.  If the Tax Indemnitee has actual knowledge
of the Lessee’s failure to pay any Tax required to be paid by the Lessee
hereunder, such Tax Indemnitee shall notify the Lessee of such failure within 30
days of such Tax Indemnitee’s obtaining such actual knowledge.

 

Upon determination by a Tax Indemnitee, in its sole reasonable discretion that
it has received a refund or credit of all or part of any Taxes paid or
indemnified against by the Lessee, which refund or credit was not previously
taken into account in determining the amount of the Lessee’s payment to such Tax
Indemnitee, such Tax Indemnitee shall pay to the Lessee, on a grossed-up basis
as set forth in Section 9.4(b), an amount equal to the amount of such refund,
plus any interest received by or credited to such Tax Indemnitee with respect to
such refund; provided, however, that as long as an Event of Default is
continuing any such amounts may be applied against any amounts due and owing by
the Lessee under the Lease or the other Operative Documents; provided, further,
however, that no Tax Indemnitee shall be required to pay to the Lessee any
refund or credit to the extent such refund or credit is greater than the amount
of Taxes in respect of which payment or indemnification was made by the Lessee
or is then due from the Lessee, reduced by all prior payments by such Tax
Indemnitee under this Section 9.2(c) in respect of such amount.  If such repaid
refund or credit is thereafter lost, the additional Tax payable shall be treated
as a Tax indemnifiable hereunder without regard to the exclusions from
indemnified Taxes set forth in Section 9.2(a).

 

(d)           Reports.  If any report, return or statement is required to be
filed with respect to any Taxes that are subject to indemnification under
Section 9.2(a); the Lessee shall, if the Lessee is permitted by Applicable Laws,
timely prepare and file such report, return or statement; provided, however,
that if the Lessee is not permitted by Applicable Laws to file any such report
the Lessee will promptly so notify the appropriate Tax Indemnitee, in which case
the Tax Indemnitee will file any such report after preparation thereof by the
Lessee, provided, that in each case such Tax Indemnitee shall have furnished the
Lessee with such information not within the control of (or otherwise reasonably
available to) the Lessee, as is in such Tax Indemnitee’s control or is
reasonably available to such Tax Indemnitee and necessary to file such filing. 
The

 

53

--------------------------------------------------------------------------------


 

Lessee will deliver any such return, together with immediately available funds
for payment of any Tax due, to such Tax Indemnitee at least twenty (20) days in
advance of the date such return or payment is due.  The Lessee agrees that, with
respect to Taxes pertaining to the Facility, the Lessee shall be solely
responsible for the accuracy, except to the extent of any information provided
by the Tax Indemnitee, and completeness of all required forms for execution by
the appropriate Person, and Tax Indemnitee’s sole responsibility shall be to
execute all such forms, to the extent required by Applicable Laws, at the
reasonable direction of the Lessee.  If the Tax Indemnitee has actual knowledge
of the Lessee’s failure to file any report required to be filed by the Lessee
hereunder, such Tax Indemnitee shall notify the Lessee of such failure within 30
days of obtaining such actual knowledge.  All of the Lessee’s preparation and
filing obligations pursuant to this Section 9.2(d) shall be at Lessee’s sole
cost and expense.

 

(e)           Tax Ownership.  Unless judicially determined to the contrary, each
Participant (and the respective successors, assigns and transferees of each
Participant) covenants, represents and warrants that it will not claim ownership
for United States Tax purposes of (or any Tax benefits, including depreciation,
with respect to ownership of) the Facility prior to the termination of the
Lease, it being understood that the Lessee is and will remain the owner of the
Facility for such income Tax or other Tax purposes during the term of the
Lease.  Nothing in this Section 9.2 shall require any Participant to disclose
any Tax returns to the Lessee.

 

SECTION 9.3.  Withholding Tax.

 

(a)           On the Advance Date, or in the case of a Person that actually
becomes a Participant after the Advance Date at least ten (10) Business Days
prior to the first date on which any payment is due hereunder to such
Participant, each Participant that is a Non-U.S. Person shall deliver to each of
the Lessee, the Lessor (if such Participant is not the Lessor) and the
Administrative Agent, the Prescribed Forms.  If any Participant that is a
Non-U.S. Person is unable or otherwise fails to so deliver the Prescribed Forms,
the Lessee, the Lessor and the Administrative Agent, or any other appropriate
party, shall be entitled to withhold from any payments to such Participant under
this Participation Agreement and the Administrative Agent shall be entitled to
withhold from any payments to such Participant under the Credit Note Purchase
Agreement and the Lessor Loan Agreement, such amounts of Tax as may be required
by law to be so withheld, after taking into account any reduction in the rate of
applicable withholding Tax to which such Participant may establish its
eligibility by duly filing an IRS Form W-8BEN or W-8ECI (or successor form) with
the Lessee, the Lessor and the Administrative Agent, and none of the Lessee, the
Guarantor, the Lessor or the Administrative Agent shall have any obligation to
pay such Participant for any Taxes so withheld, except as provided in Section
9.3(b).

 

(b)           If any change occurs after a Non-U.S. Person becomes a Participant
which renders the Prescribed Forms previously delivered by such Participant
inapplicable or, in the case of any Prescribed Form that is not, by its terms,
effective for the Lease Term, which would prevent such Person from duly
completing and delivering any renewal, extension or continuation of a Prescribed
Form previously filed by such Person, such Participant shall promptly (after
obtaining actual knowledge of such change) advise the Administrative Agent, the
Lessee and the Lessor (if such Participant is not the Lessor) that it is no
longer capable of receiving payments without the withholding of United States
Tax and that the Administrative Agent, the Lessee and the Lessor (if such
Participant is not the Lessor) are obligated to withhold United States Tax

 

54

--------------------------------------------------------------------------------


 

from payments by them to such Participant.  Notwithstanding any other provision
of this Participation Agreement to the contrary, if any such change involves a
change in a treaty, law or regulation (or a published change in the
interpretation or application thereof), the Lessee shall be obligated to pay
such Participant, on an After-Tax Basis, for any United States Tax (other than
Excluded Taxes) which must be withheld from payments made to such Participant
under this Participation Agreement after such Participant notifies the Lessee
and the Lessor (if such Participant is not the Lessor) of such change, but only
if and to the extent that the obligation to withhold such United States Tax
arises solely by reason of a change in treaty, law, or regulation which takes
effect after the date on which such Participant became a Participant.

 

(c)           If and to the extent the Lessor (or its agent) has in good faith
attempted to comply with its obligation to withhold Taxes and a claim is made
against it or another Tax Indemnitee, as between the Lessee and the Lessor (or
its agent), the Lessee shall be responsible for, and the Lessee shall indemnify
and hold harmless the Lessor (or its agent) (without any duplication of
indemnification otherwise required under this Participation Agreement) on an
After-Tax Basis against, such claim to the extent the Lessor (or its agent) has
paid funds to any Governmental Authority with respect to such withholding Taxes
or has received a demand therefor.

 

(d)           Should a Participant determine in its sole reasonable discretion
it has received any refund, credit or deduction from any Taxing authority to
which such Participant would not be entitled but for the payment by the Lessee
of any United States Tax, pursuant to Section 9.3(b), such Participant thereupon
shall repay to the Lessee an amount with respect to such refund, credit or
deduction equal to any net reduction in Taxes actually obtained by such
Participant which is attributable to such refund, credit or deduction (but not
in excess of the amount of the related payment paid by the Lessee to, or for,
the Participant pursuant to Section 9.3(b)); provided, however, that as long as
an Event of Default is continuing any such repayment may be applied against any
amounts due and owing by the Lessee under the Lease or other Operative
Documents.

 

(e)           Notwithstanding anything herein to the contrary, the Lessee shall
indemnify any Tax Indemnitee against any Taxes imposed by way of withholding
(other than Excluded Taxes) by a jurisdiction outside of the United States
solely as a result of (i) the payment by the Lessee of any amount pursuant to
this Participation Agreement or the other Operative Documents from, (ii) the
booking by the Lessee of some or all of the transactions contemplated by the
Operative Documents in, (iii) the location, possession or use of the Facility or
any part thereof or interest therein in, or (iv) the location or the operation
of the Lessee such jurisdiction.

 

SECTION 9.4.  Calculation of General Tax Indemnity Payments.

 

(a)           Any payment or indemnity to or for the benefit of any Tax
Indemnitee with respect to a Tax which is subject to indemnification under
Section 9.2(a) shall (A) (other than payment of Taxes to applicable Governmental
Authorities) reflect the actual current net savings available to such Tax
Indemnitee or any Affiliate thereof resulting from the current deduction of such
indemnified Tax or the event or circumstance giving rise thereto (such current
net savings to be determined on an incremental basis after taking into account
all other available deductions of the Tax Indemnitee) and (B) include, after
taking into account the savings

 

55

--------------------------------------------------------------------------------


 

described in clause (A), the amount necessary to hold such Tax Indemnitee
harmless on an After-Tax Basis; provided that, at the request of the Lessee, a
Tax Indemnitee will certify to the Lessee the extent, if any, to which such Tax
Indemnitee was able to use currently such deduction on its Tax return.  If, by
reason of any payment made to or for the account of a Tax Indemnitee by Lessee
pursuant to Section 9.2, or the event or circumstance giving rise to such
payment, such Tax Indemnitee or an Affiliate determines in its sole reasonable
discretion it has actually realized a net Tax benefit, savings, deduction or
credit not taken into account in computing such payment, such Tax Indemnitee
shall promptly pay to the Lessee an amount equal to the sum of (x) the actual
net reduction in Taxes, if any, realized by such Tax Indemnitee or any Affiliate
thereof attributable to such net Tax benefits, savings, deduction or credits and
(y) the actual net reduction in any Taxes realized by such Tax Indemnitee or an
Affiliate as the result of any payment made by such Tax Indemnitee pursuant to
this sentence; provided that, no Tax Indemnitee shall be obligated to make any
payment pursuant to clause (x) of this Section 9.4(a) to the extent that the
amount of such payment would exceed (1) the amount of all prior payments of Tax
or payments under Section 9.2(c) paid by the Lessee to or on behalf of such Tax
Indemnitee pursuant to this Section 9.4 less (2) the amount of all prior
payments pursuant to this Section 9.4(a) and described in clause (x) by such Tax
Indemnitee to the Lessee; but any such excess shall reduce pro tanto any amount
of Taxes under Section 9.2 that the Lessee is subsequently obligated to pay
directly to such Tax Indemnitee (as opposed to directly to any Taxing authority
pursuant to the first sentence of Section 9.2(c)) pursuant to this Section 9.4;
provided, further, that as long as an Event of Default is continuing any such
repayment may be applied against any amounts due and owing by the Lessee under
the Lease or other Operative Documents.

 

(b)           After-Tax Basis.  If a Tax Indemnitee determines in its sole
reasonable discretion it shall not be entitled to corresponding and equal
credits or deductions for United States Tax purposes with respect to any payment
or Tax which the Lessee is required to pay or reimburse under any other
provision of this Article IX (each such payment or reimbursement an “Original
Payment”), in the same Taxable year of such Tax Indemnitee as the year of
inclusion in its Taxable income of such Original Payment, then the Lessee shall
pay to such Tax Indemnitee on demand the amount of such Original Payment on a
grossed-up basis (referred to as the “After-Tax Basis”) such that after
subtracting all United States Taxes imposed on such Tax Indemnitee with respect
to such Original Payment (including any required gross-up), (determined for this
purpose based on the highest marginal federal income tax rate applicable to
corporations for the relevant period or periods and the highest applicable state
or local marginal rates of such taxing authority applicable to corporations for
the relevant period or periods), such payments shall be equal to the Original
Payment (net of any credits, deductions or other Tax benefits then actually
recognized that arise from the payment or deemed payment by such Tax Indemnitee
of any amount, including Taxes, for which the payment received or deemed
received is made).  If a Tax Indemnitee determines in its sole reasonable
discretion it is subsequently entitled to a corresponding and equal credit or
deduction in the same Taxable year as the year of inclusion in its Taxable
income, such Tax Indemnitee shall pay to the Lessee an amount equal to the
amount paid as a gross-up with respect to such Original Payment; provided,
however, that as long as a Lease Event of Default is continuing any such
repayment may be applied against any amounts due and owing by the Lessee under
the Lease or other Operative Documents.

 

56

--------------------------------------------------------------------------------


 

SECTION 9.5.  Environmental Indemnity.  Without limitation of the other
provisions of this Article IX, the Lessee hereby agrees to indemnify, hold
harmless and defend each Indemnitee from and against any and all Claims
(including claims for natural resources damages and third party claims for
personal injury or real or personal property damage), losses, damages,
liabilities, fines, penalties, charges, administrative and judicial proceedings
(including informal proceedings) and orders, judgments, remedial action,
requirements, enforcement actions of any kind, and all reasonable and documented
third party costs and expenses incurred in connection therewith (including, but
not limited to, reasonable and documented attorneys’, paralegals’, experts’
and/or consultant’s fees and expenses), including, but not limited to, all costs
incurred in connection with any investigation or monitoring of site conditions
or any clean-up, remedial, removal or restoration work by any federal, state or
local government agency, or judicial proceeding, arising in whole or in part,
out of:

 

(a)           the presence on or under the Facility of any Hazardous Materials,
or any Releases or discharges, or threatened Releases or discharges of any
Hazardous Materials on, under, from or onto the Facility, whether from historic
or future threatened releases of Hazardous Materials, and whether or not caused
by the Lessee or the Guarantor,

 

(b)           any activity, including construction, carried on or undertaken on
or off the Facility, and whether by the Lessee, the Guarantor or any predecessor
in title or any employees, agents, contractors or subcontractors of the Lessee,
the Guarantor or any predecessor in title, or any other Person (including such
Indemnitee), in connection with the handling, treatment, removal, storage,
decontamination, clean-up, transport or disposal of any Hazardous Materials that
at any time are located or present on or under or that at any time migrate,
flow, percolate, diffuse or in any way move onto or under the Facility,

 

(c)           loss of or damage to any property or the environment (including
clean-up costs, response costs, remediation and removal costs, cost of
corrective action, costs of financial assurance, fines and penalties and natural
resource damages), or death or injury to any Person, and all expenses associated
with the protection of wildlife, aquatic species, vegetation, flora and fauna,
and any mitigative action required by or under Environmental Laws, in each case
arising from or in any way related to the Facility, the Lessee or the Overall
Transaction,

 

(d)           any claim concerning lack of compliance of the Facility with
Environmental Laws, or any act or omission causing an environmental condition
that requires remediation or would allow any Governmental Authority to record a
Lien on the land records, or

 

(e)           any residual contamination on or under the Facility, or affecting
any natural resources, and to any contamination of any property or natural
resources arising in connection with the generation, use, handling, storage,
transport or disposal of any Hazardous Materials, and irrespective of whether
any of such activities were or will be undertaken in accordance with Applicable
Laws;

 

provided, however, the Lessee and Guarantor shall not be required to indemnify
any Indemnitee under this Section 9.5 for (1) any Claim to the extent resulting
from the willful misconduct or gross negligence of such Indemnitee, or any
Affiliate of such Indemnitee (it being understood that the Lessee shall be
required to indemnify an Indemnitee even if the ordinary (but not gross)
negligence of such Indemnitee, or any Affiliate of such Indemnitee, caused or
contributed to

 

57

--------------------------------------------------------------------------------


 

such Claim) or (2)  any Claim to the extent attributable to acts or events which
occur after the expiration of the Lease Term or earlier termination of the Lease
and the return of the Facility by the Lessee in accordance with the terms
thereof (except (A) to the extent fairly attributable to acts, events,
liabilities or damages occurring or accruing prior thereto; (B) Claims arising
following the termination or expiration of the Lease Term so long as the
Administrative Agent or any Participant continues to exercise remedies against
the Lessee in respect of the Operative Documents and (C) Claims arising after
the expiration of the Lease Term so long as the Lessor is remarketing the
Facility (or any interest therein) in accordance with Section 7.1 of the
Lease).  It is expressly understood and agreed that the indemnity provided for
herein shall survive the expiration or termination of, and shall be separate and
independent from any remedy under, the Lease or any other Operative Document.

 

SECTION 9.6.  Proceedings in Respect of Claims.  With respect to any amount that
the Lessee is requested by an Indemnitee to pay by reason of Section 9.1 or 9.5,
such Indemnitee shall, if so requested by the Lessee and prior to any payment,
submit such additional information to the Lessee as the Lessee may reasonably
request and which is in the possession of such Indemnitee to substantiate
properly the requested payment.

 

In case any action, suit or proceeding shall be brought against any Indemnitee
in respect of a Claim covered by the Lessee’s indemnification obligations, such
Indemnitee shall promptly notify the Lessee of the commencement thereof, and the
Lessee shall be entitled, at its expense, to participate in, and, to the extent
that the Lessee desires to, assume and control the defense thereof; provided,
however, that the Lessee shall keep such Indemnitee fully apprised of the status
of such action, suit or proceeding and shall provide such Indemnitee with all
information with respect to such action, suit or proceeding as such Indemnitee
shall reasonably request.  The Lessee shall not be entitled to assume and
control the defense of any such action, suit or proceeding if and to the extent
that, (A) (x) in the reasonable opinion of such Indemnitee, such action, suit or
proceeding involves any risk of imposition of criminal liability or creates a
material risk of the sale, loss or forfeiture of the Facility or impairs in any
way the payment of Base Rent or Supplemental Rent or the Lien of the Mortgages
or gives rise to the creation of any Lien other than a Permitted Lien with
respect to the Facility or any portion thereof, (y) in the reasonable opinion of
such Indemnitee, the control of such action, suit or proceeding would involve an
actual or potential conflict of interest (as set forth in a written legal
opinion of independent counsel to such Indemnitee (based on factual
determinations set forth in a certificate furnished by such Indemnitee to its
counsel, upon which certificate counsel to such Indemnitee may rely), which
opinion shall be reasonably satisfactory to the Lessee) or (z) the Lessee
requests the change in control more than ninety (90) days after its receipt of
the Indemnitee’s notice of the Claim or in the case of a third party claim which
requires a shorter time for response, then within such shorter period as
specified in the Indemnitee’s notice of the Claim and, in the reasonable opinion
of such Indemnitee, the control of such action, suit or proceeding would cause
an actual or potential adverse effect on such Indemnitee as a result of such
Indemnitee (or the Lessee, immediately after taking control) being unable to
respond to or take other timely action in the course of such action, suit or
proceeding due to the change in control, (B) such proceeding involves material
Claims not fully indemnified by the Lessee which the Lessee and the Indemnitee
have been unable to sever from the indemnified Claim(s), (C) a Default or Lease
Event of Default has occurred and is continuing or (D) the Lessee has not
acknowledged in writing that such Claim is fully indemnified by the Lessee
hereunder.  The

 

58

--------------------------------------------------------------------------------


 

Indemnitee may participate in a reasonable manner at its own expense with its
own counsel in any proceeding conducted by the Lessee in accordance with the
foregoing; provided that the foregoing shall not limit Lessee’s obligation to
reimburse Indemnitee for all reasonable legal fees, costs and expenses incurred
by Indemnitee with respect to any period during which such proceeding is not
being conducted by Lessee in accordance with this Section 9.6.  The Lessee may
enter into any settlement or other compromise on behalf of the Indemnitee with
respect to any Claim which is entitled to be indemnified under Section 9.1 or
9.5, and which the Lessee has acknowledged its obligation to indemnify, without
the prior written consent of the Indemnitee, except as to any settlement or
compromise requiring the performance of any obligation by the Indemnitee (unless
such obligation can be performed by the Lessor) or an admission of wrongdoing or
liability of such Indemnitee.

 

Each Indemnitee shall, at the sole expense of the Lessee, supply to the Lessee
such information, documents and the identity of witnesses reasonably requested
by the Lessee as are necessary or advisable for the Lessee to participate in any
action, suit or proceeding to the extent permitted by this Section 9.6 and which
are reasonably available to such Indemnitee.  Unless a Bankruptcy Default, a
Lease Event of Default or any other Event of Default caused by a Lease Default
has occurred and is continuing, no Indemnitee shall enter into any settlement or
other compromise with respect to any Claim which is entitled to be indemnified
under Section 9.1 or 9.5 without the prior written consent of the Lessee, which
consent shall not be unreasonably withheld, unless such Indemnitee waives its
right to be indemnified under Section 9.1 or 9.5 with respect to such Claim,
does not admit any criminal liability or civil liability on behalf of Lessee in
connection with such Claim, and uses reasonable efforts to advise Lessee on the
status of proceedings from time to time during the pendency of such Claim.

 

Upon payment in full of any Claim by the Lessee pursuant to Section 9.1 or 9.5
to or on behalf of an Indemnitee, the Lessee, without any further action, shall
be subrogated to any and all claims that such Indemnitee may have relating
thereto (other than claims in respect of insurance policies maintained by such
Indemnitee at its own expense), and such Indemnitee shall execute such
instruments of assignment and conveyance, evidence of claims and payment and
such other documents, instruments and agreements as may be necessary to preserve
any such claims and otherwise cooperate with Lessee and give such further
assurances as are necessary or advisable to enable Lessee vigorously to pursue
such claims, all at the Lessee’s expense.

 

Any amount payable to an Indemnitee pursuant to Section 9.1 or 9.5 shall be paid
to such Indemnitee promptly upon receipt of a written demand therefor from such
Indemnitee, accompanied by a written statement describing in reasonable detail
the basis for such indemnity and the computation of the amount so payable.

 

SECTION 9.7.  Indemnity Payments in Addition to Lease Obligations.  The Lessee
acknowledges and agrees that its obligations to make indemnity payments under
this Article IX are separate from, in addition to, and do not reduce, its
obligation to pay Base Rent or any other payment required hereunder or under any
other Operative Document in accordance with the provisions hereof and thereof.

 

59

--------------------------------------------------------------------------------


 

ARTICLE X

 

DISTRIBUTIONS OF PAYMENTS AND GROSS PROCEEDS

 

SECTION 10.1.  Distribution.

 

(a)           Each payment of Basic Rent (and any payment of interest on overdue
installments of Basic Rent) received by the Administrative Agent shall be
distributed by the Administrative Agent to the Participants, pro rata in
accordance with, and for application to, the amount of Interest and Yield (as
applicable) then due on the Credit Notes, the Lessor Loans, and the Investor
Amounts, as well as any overdue interest due to each Credit Note Purchaser,
Lessor Lender and Lessor (to the extent permitted by Applicable Laws).

 

(b)           Any payment received by the Administrative Agent as a result of:

 

(i)            the purchase of all of the Facility in connection with the
Lessee’s exercise of its Purchase Option under Section 5.1 of the Lease, or

 

(ii)           the Lessee’s compliance with its obligation to purchase (or cause
its designee to purchase) all of the Facility in accordance with the Lease, or

 

(iii)          the payment of the Purchase Price in accordance with Section 14.1
of the Lease, or

 

(iv)          Lessee failing to fulfill one or more of the conditions to the
exercise of the Remarketing Option pursuant to Article VII of the Lease and the
Administrative Agent’s receipt of the Purchase Price from Lessee pursuant to the
last paragraph of Section 7.2 of the Lease,

 

shall be distributed by the Administrative Agent to the Participants in
accordance with the Intercreditor Agreement.

 

(c)           The payment by the Lessee to the Administrative Agent of the
Residual Value Guaranty Amount in accordance with Section 7.1(c) of the Lease
upon the Lessee’s exercise of the Remarketing Option shall be distributed by the
Administrative Agent to the Participants for application in accordance with the
Intercreditor Agreement to pay in full the Participant Balance of each
Participant.

 

(d)           Any payments received by the Administrative Agent as Gross Sales
Proceeds from the sale of the Facility pursuant to the Lessee’s exercise of the
Remarketing Option pursuant to Article VII of the Lease shall be distributed by
the Administrative Agent in the funds so received in the following order of
priority:

 

first, so much of such payment or amount as shall be required to reimburse the
Lessee, the Lessor, the Administrative Agent and any other Participant for any
Remarketing Sale Expenses incurred by such Person in connection with such
disposition and approved in advance by Lessor and Lessor Lenders,

 

60

--------------------------------------------------------------------------------


 

second, to the Lessor Lenders and the Lessor for application in accordance with
the Intercreditor Agreement to pay in full such Participants’ Participant
Balances; and

 

third, the balance, if any, shall be promptly distributed to, or as directed by,
Lessee.

 

(e)           All payments of Supplemental Rent received by the Administrative
Agent (excluding any amounts payable pursuant to the preceding provisions of
this Section 10.1) shall be distributed promptly by the Administrative Agent
upon receipt thereof to the Persons entitled thereto pursuant to the Operative
Documents.

 

(f)            Notwithstanding any other provision of this Section 10.1, any
Excluded Amounts received at any time by the Administrative Agent shall be
distributed promptly to the Person entitled to receive such Excluded Amounts
pursuant to the Operative Documents.

 

(g)           During the existence of a Lease Event of Default, all payments
made by Lessee or Guarantor and any other amounts received by the Administrative
Agent, including in connection with (x) any sale of all or any part of the
Facility as a result of a Lease Event of Default, or (y) any Casualty or
Condemnation after the occurrence and during the continuance of a Lease Event of
Default, shall be distributed by the Administrative Agent in the following order
of priority:

 

first, to the Participants for application in accordance with the Intercreditor
Agreement to pay in full their respective Participant Balances; and

 

second, the balance, if any, of such payment or amounts remaining thereafter
shall be promptly distributed to, or as directed by, Lessee.

 

(h)           (i)            Subject to Sections 10.1(h)(ii) and 10.1(h)(iii),
any payment received by the Administrative Agent for which no provision as to
the application thereof is made in the Operative Documents or elsewhere in this
Section 10.1 shall be distributed pro rata among the Participants, without
priority of one over the other, in the proportion that the Participant Balance
of each bears to the Lease Balance.

 

(ii)           Except as otherwise provided in Sections 10.1(a), 10.1(b) and
10.1(g), all payments received and amounts realized by the Administrative Agent
under the Lease or otherwise with respect to the Facility, or any proceeds
thereof, to the extent received or realized at any time after payment in full of
the Participant Balances of all of the Participants and all other amounts due
and owing to the Participants, shall be distributed forthwith by the
Administrative Agent to, or as directed by, Lessee.

 

(iii)          Any payment received by the Administrative Agent for which
provision as to the application thereof is made in an Operative Document, but
not elsewhere in this Section 10.1, shall be distributed forthwith by the
Administrative Agent to the Person and for the purpose for which such payment
was made in accordance with the terms of such Operative Document.

 

(i)            Except to the extent Section 10.1(g) in connection with a Lease
Event of Default is applicable thereto, any amounts payable to the
Administrative Agent as a result of a

 

61

--------------------------------------------------------------------------------


 

Casualty or Condemnation in respect of the Facility pursuant to Section 14.1 of
the Lease shall be distributed as follows:  all amounts payable to Lessee for
the restoration or repair of damage caused by such Casualty or Condemnation in
accordance with Section 14.2(a) of the Lease shall be distributed to, or as
directed by, Lessee.

 

ARTICLE XI

 

LESSEE, GUARANTOR DIRECTIONS

 

SECTION 11.1.  Lessee Directions.  Notwithstanding anything to the contrary
contained in the Operative Documents, the Participants agree that, so long as no
Lease Event of Default has occurred and is continuing which has caused the
acceleration of the maturity of the Notes and the termination of the
Commitments:

 

(a)           Each of the Guarantor and the Lessee shall have the right to give
all prepayment notices pursuant to the Credit Note Purchase Agreement and the
Lessor Loan Agreement (and the Lessee hereby agrees that the Guarantor is hereby
irrevocably authorized and directed on behalf of the Lessee to deliver such
notices, and that the Participants shall not be liable to the Lessee for any
claims arising out of the Participants’ following the direction or request of
the Guarantor); and

 

(b)           The Lessee shall have the right to replace a Participant pursuant
to Section 8.3.

 

SECTION 11.2.  Notice to the Administrative Agent.

 

(a)           The Lessee shall give written notice to the Administrative Agent,
concurrently with making a payment of Base Rent or any Supplemental Rent to the
Administrative Agent.  Such notice shall specify the amount of the payment that
is being made for each of the (a) Base Rent payable to the Debt Participants,
(b) Base Rent payable to the Lessor and/or (c) Supplemental Rent.

 

(b)           If the Lessee shall exercise its Purchase Option under Article V
of the Lease, the Lessee shall give the Administrative Agent written notice
concurrent with the notice due to the Lessor pursuant to Section 5.1(b) of the
Lease.  Such notice shall specify the amount of the Lease Balance, and all other
amounts owing in respect of Rent, including Supplemental Rent, accruing through
the Purchase Date.

 

(c)           The Lessee shall give the Administrative Agent notice concurrently
with the payment of any portion of Residual Value Guaranty Amount (and all other
amounts due and owing in respect to Rent (including Supplemental Rent) pursuant
to the Section 7.1(c) of the Lease.  Any such notice shall contain both the
amount and the computation of such Residual Value Guaranty Amount.

 

(d)           If the Lessee shall exercise its Remarketing Option under Section
7.1 of the Lease, the Lessee shall give the Administrative Agent notice
concurrent with the notice due to the Lessor pursuant to Section 7.1 of the
Lease.  In addition, Lessee shall give the

 

62

--------------------------------------------------------------------------------


 

Administrative Agent two (2) Business Days’ notice prior to the Sale Date,
setting forth the amount to be paid to the Administrative Agent pursuant to
Section 7.1(c) of the Lease.

 

(e)           Not less than two (2) Business Days prior to any prepayment of any
Note or Investor Amount giving rise to the payment of a Make-Whole Amount, the
Lessee (on behalf of the Lessor, in the case of the Notes) shall deliver to each
affected holder of one or more Notes or the Lessor with respect to its Investor
Amounts, as applicable, a certificate of a Responsible Officer specifying the
calculation of the Make-Whole Amount with respect to such Notes or Investor
Amounts, as applicable, as of the specified prepayment date.  Notwithstanding
the foregoing, no notice requirement set forth in this Article XI shall limit or
reduce any other notice requirements set forth in the Operative Documents,
including any notice required to be given by the Lessee in connection with the
Purchase Option pursuant to the Lease.

 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.1.  Survival of Agreements.  All representations, warranties,
covenants, indemnities and agreements of the parties provided for in the
Operative Documents (including, without limitation, the indemnities set forth in
Article IX), and the obligations of the parties under any and all thereof, shall
survive the execution and delivery and the termination or expiration of the
Lease and any of the other Operative Documents, the transfer of the Facility or
any portion thereof as provided herein or in any of the other Operative
Documents (and shall not be merged into any conveyance or transfer document),
and shall be and continue in effect notwithstanding any investigation made by
any party hereto or to any of the other Operative Documents and the fact that
any such party may waive compliance with any of the other terms, provisions or
conditions of any of the Operative Documents.

 

SECTION 12.2.  Brokers.  The Lessee, the Guarantor, the Lessor, each Debt
Participant, and the Administrative Agent each represents to the other that it
has not retained or employed any broker, finder or financial advisor to act on
their behalf in connection with the Overall Transaction, nor has it authorized
any other broker, finder or financial adviser retained or employed by any other
Person so to act, nor has it incurred any fees or commissions to which the
Lessee, the Guarantor, the Lessor, any Debt Participant or the Administrative
Agent might be subjected by virtue of their entering into the transactions
contemplated by this Participation Agreement.  Any Person who is in breach of
this representation shall indemnify and hold the other Persons harmless from and
against any liability arising out of such breach of this representation.  The
provisions of this Section 12.2 shall survive the expiration or termination of
this Participation Agreement or any other Operative Document.

 

SECTION 12.3.  Notices.  Unless otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be by letter, facsimile (with telephonic confirmation), bank wire
or where expressly provided for in the Operative Documents, telephone (with
written confirmation promptly thereafter), and shall be deemed to have been
given, in the case of notice by letter, the earlier of when delivered to the
addressee by hand or courier (including an overnight courier) if delivered on a
Business Day and, if not delivered on a Business Day, the first Business Day
thereafter or on the third Business Day after depositing the same in the mails,
registered or certified mail, postage prepaid, return receipt

 

63

--------------------------------------------------------------------------------


 

requested, addressed as provided on Schedule III and, in the case of notice by
facsimile, telephone or bank wire, when transmitted during business hours on a
Business Day and, if not transmitted during business hours on a Business Day,
the first Business Day thereafter, addressed as provided on Schedule III, or to
such other address as any of the parties hereto may designate by written
notice.  Copies of all notices given by facsimile or bank wire shall be
contemporaneously sent by overnight courier.  Notwithstanding any other
provision of this Participation Agreement or the Operative Documents, if the
Lessee or the Guarantor is required to deliver notice to one or more of the
parties to the Operative Documents notice to all such parties shall be deemed to
have been duly given by the Lessee or the Guarantor by delivering any such
notice to the Administrative Agent, who shall in turn promptly deliver such
notice to the appropriate party hereto.

 

SECTION 12.4.  Counterparts.  This Participation Agreement and each of the other
Operative Documents may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

 

SECTION 12.5.  Amendments.  No Operative Document (other than the Intercreditor
Agreement, the provisions for which are contained therein) nor any of the terms
thereof may be terminated, amended, supplemented, waived or modified without the
written agreement or consent of the Administrative Agent (as directed by the
Participants in accordance with the Intercreditor Agreement) and Lessee (to the
extent any Obligor is a party to such Operative Document and so long as no
Bankruptcy Default or Lease Event of Default shall have occurred and is
continuing); provided, however, notwithstanding the above, no termination,
amendment, supplement, waiver or modification adversely affecting the Lessee or
the Guarantor shall, without the written consent of the Lessee be made to any
Operative Document; and provided, further, that such termination, amendment,
supplement, waiver or modification also shall require the written agreement or
consent of each Participant if such termination, amendment, supplement, waiver
or modification would modify any of the provisions of this Section 12.5.

 

SECTION 12.6.  Headings, etc.  The table of contents and headings of the various
Articles and Sections of this Participation Agreement are for convenience of
reference only and shall not modify, define, expand or limit any of the terms or
provisions hereof.

 

SECTION 12.7.  Third Party Beneficiaries.  Except as expressly provided herein,
none of the provisions of this Participation Agreement or the other Operative
Documents are intended for the benefit of any Person, including the parties to
the Existing Operative Documents, except the parties hereto and their permitted
successors and assigns.

 

SECTION 12.8.  Applicable Law.  THIS PARTICIPATION AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT
EXCLUDING TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW ALL OTHER CONFLICTS
OF LAWS PRINCIPLES AND CHOICE OF LAW RULES OF NEW YORK.

 

64

--------------------------------------------------------------------------------


 

SECTION 12.9.  Severability.  Any provision of this Participation Agreement or
any of the Operative Documents that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

SECTION 12.10.  Limitation of Liability.  No Debt Participant, Administrative
Agent or the Lessor, the Lessee or the Guarantor shall have any obligation to
any other Debt Participant, the Administrative Agent or the Lessor or other
party hereto with respect to transactions contemplated by the Operative
Documents, except those obligations of such Person expressly set forth in the
Operative Documents or except as set forth in the instruments delivered in
connection therewith, and no Person and no stockholder, employee, officer,
director, beneficial owner, member, manager or incorporator thereof shall be
liable for performance by any other party hereto of such other party’s
obligations under the Operative Documents except as otherwise so set forth. 
Each party hereto and its affiliates hereby waives and releases any claims,
rights or causes of action it may have against any other party hereto arising in
respect of the Overall Transaction for punitive or consequential damages.

 

SECTION 12.11.  Further Assurances.  The parties hereto shall promptly cause to
be taken, executed, acknowledged or delivered, at the sole expense of the
Lessee, all such further acts, conveyances, documents and assurances as the
other parties may from time to time reasonably request in order to carry out and
effectuate the intent and purposes of this Participation Agreement, the other
Operative Documents and the transactions contemplated hereby and thereby
(including to the extent permitted under the Operative Documents, the
preparation, execution and filing of any and all UCC financing statements,
fixture filings and other filings or registrations which the parties hereto may
from time to time request to be filed or effected); provided, however, that the
Lessee shall not be required to pay expenses pursuant to this Section 12.11 to
the extent arising from a breach or alleged breach by the Lessor or a
Participant of any representation, warranty or agreement unless such breach or
alleged breach arose in whole or in part from an act or omission of the Lessee
or the Guarantor.  The Lessee, at its own expense and without need of any prior
request from any other party, shall take such actions as may be necessary
(including any action specified in the preceding sentence), or (if a Participant
shall so request) as so requested, in order to maintain and protect the Lessor’s
interest in the Facility provided for hereunder or under any other Operative
Document.

 

The Lessor shall from time to time execute and deliver all instruments of
further assurance and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purpose of the Assignments of Lease.

 

At any time and from time to time, upon the reasonable written request of the
Lessor and at the sole expense of the Lessee, each of the Lessee and the
Guarantor shall promptly and duly execute and deliver such further instruments
and documents and take such further actions as the Lessor or the Administrative
Agent reasonably may request for the purposes of obtaining or preserving the
full benefits of the Mortgages and of the rights and powers granted by the
Mortgages.

 

65

--------------------------------------------------------------------------------


 

Without limiting the foregoing, the Lessee agrees that it will, at its own cost
and expense, cause financing statements (including precautionary financing
statements and continuation statements), fixture filings and other documents, to
be recorded or filed at such places and times in such manner, and will all such
other actions or cause such other actions to be taken, as may be necessary or as
may be reasonably requested by the Lessor or the Administrative Agent in
accordance with this Participation Agreement or the other Operative Documents in
order to establish, continue, perfect and protect the title of the Lessor to the
Facility and the rights of the Lessor and the Debt Participants under the Lease
and the other Operative Documents.  To the extent permitted by Applicable Laws,
the Lessee hereby authorizes any such financing statement and fixture filings to
be filed without the necessity of the signature of the Lessee.

 

SECTION 12.12.  Reproduction of Documents.  This Participation Agreement and all
other Operative Documents, all documents constituting Schedules or Exhibits
hereto or thereto, and all documents relating hereto or thereto received by any
Participant or party hereto, including:  (a) consents, waivers and alterations
that may hereafter be executed; (b) documents received by such Participant or
party in connection with the receipt and/or acquisition of the Facility; and (c)
financial statements, certificates, and other information previously or
hereafter furnished to such Participant or party may be reproduced by such
Participant or party receiving the same by any photographic, photostatic,
microfilm, micro-card, miniature photographic or other similar process.  Each
party agrees and stipulates that, to the extent permitted by law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such party in the
regular course of business) and that, to the extent permitted by law, any
enlargement, facsimile, or further reproduction of such reproduction shall
likewise be admissible in evidence.

 

SECTION 12.13.  Submission to Jurisdiction.  Each party to this Participation
Agreement irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Participation Agreement or any other Operative
Document, or for recognition and enforcement of any judgment in respect thereof,
to the non-exclusive general jurisdiction of the Courts of the State of New York
sitting in the County of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceedings may be brought to
such courts, and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule III or at such other address of which the other
Persons shall have been notified pursuant to Section 12.3; and

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.

 

66

--------------------------------------------------------------------------------


 

SECTION 12.14.  Jury Trial.  EACH PARTY TO THIS PARTICIPATION AGREEMENT WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS PARTICIPATION AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT OR
UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN
THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
RELATIONSHIP EXISTING IN CONNECTION WITH THIS PARTICIPATION AGREEMENT OR ANY
OTHER OPERATIVE DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

SECTION 12.15.  Appointment of Administrative Agent.

 

(a)           Each Participant hereby irrevocably appoints the Administrative
Agent as its agent hereunder and under the other Operative Documents and hereby
authorizes the Administrative Agent to take such action on its behalf and to
exercise such rights, remedies, powers and privileges hereunder or thereunder as
are specifically authorized to be exercised by the Administrative Agent by the
terms hereof or thereof, together with such rights, remedies, powers and
privileges as are reasonably incidental thereto.  The Administrative Agent may
execute any of its duties hereunder and under the other Operative Documents by
or through agents or employees.  The relationship between the Administrative
Agent and each Participant is that of agent and principal only, and nothing
herein shall be deemed to constitute the Administrative Agent a trustee for any
Participant or impose on the Administrative Agent any obligations other than
those for which express provision is made herein or in the other Operative
Documents.

 

(b)           Except as required by the specific terms of the Operative
Documents, the Administrative Agent shall not have any duty to exercise any
right, power, remedy or privilege granted or assigned to it thereby, or to take
any affirmative action or exercise any discretion hereunder or thereunder,
unless directed to do so by the Majority Participants (and shall be fully
protected in acting or refraining from acting pursuant to such directions which
shall be binding upon the Participants), and shall not, without the prior
approval of the Majority Participants and except as otherwise provided in
Section 12.5, consent to any departure by the Lessee, the Guarantor, the Lessor
or the Participants from the terms of the Lease or any Operative Document, waive
any default on the part of any such party under any such agreement or instrument
or amend, modify, supplement, waive or terminate, or agree to any surrender of,
any such agreement or instrument; provided that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Participation Agreement, the
other Operative Documents or any Applicable Laws.

 

(c)           Neither the Administrative Agent nor any of its respective
directors, officers, agents or employees shall be liable to any Participant, the
Lessee, the Guarantor or the Lessor, as the case may be, for any action taken or
omitted to be taken by it or them hereunder, under the other Operative
Documents, or in connection herewith or therewith, except for its or their own
gross negligence, willful misconduct or mishandling of funds, nor shall the
Administrative Agent be responsible to any Participant for the validity,
effectiveness, value, sufficiency or enforceability against the Lessee, the
Guarantor, the Lessor, the Participants, the Administrative Agent, this
Participation Agreement, the other Operative Documents or any other

 

67

--------------------------------------------------------------------------------


 

document furnished pursuant hereto or thereto or in connection herewith or
therewith.  Without limitation of the generality of the foregoing, the
Administrative Agent: (i) may consult with legal counsel (including counsel for
the Lessee, the Guarantor or the Lessor), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (ii) makes no warranty or representation to any
Participant and shall not be responsible to any Participant for any statements,
warranties or representations made in or in connection with this Participation
Agreement, the other Operative Documents or any other document furnished
pursuant hereto or thereto or in connection herewith or therewith; (iii) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Participation Agreement or
the other Operative Documents on the part of any party hereto or thereto or to
inspect the property (including the books and records) of the Lessee, the
Guarantor or the Lessor; (iv) shall not be responsible to any Participant for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Participation Agreement, the other Operative Documents or any
other instrument or document furnished pursuant hereto or thereto; and (v) shall
incur no liability under or in respect of the Operative Documents by acting upon
any notice, consent, certificate or other instrument or writing to the extent
authorized herein or therein believed by it to be genuine and signed or sent by
the proper party or parties.

 

(d)           Each Participant hereby severally agrees, in the ratio that the
sum of such Participant’s Participant Balance (or prior to the Advance Date,
Commitment) bears to the aggregate Lease Balance, to indemnify and hold harmless
the Administrative Agent, from and against any and all losses, liabilities
(including liabilities for penalties), actions, suits, judgments, demands,
damages, costs and expenses of any kind whatsoever (including, without
limitation, reasonable fees and expenses of attorneys, accountants and experts)
incurred or suffered by the Administrative Agent in its capacity as the
Administrative Agent hereunder and under the Operative Documents as a result of
any action taken or omitted to be taken by the Administrative Agent in such
capacity or otherwise incurred or suffered by, made upon, or assessed against
the Administrative Agent in such capacity; provided that no Participant shall be
liable for any portion of any such losses, liabilities (including liabilities
for penalties), actions, suits, judgments, demands, damages, costs or expenses
resulting from or attributable to gross negligence or willful misconduct on the
part of the Administrative Agent.  Without limiting the generality of the
foregoing, each Participant hereby agrees, in the ratio aforesaid, to reimburse
the Administrative Agent promptly following its demand for any reasonable
out-of-pocket expenses (including, without limitation, reasonable attorneys’
fees and expenses) incurred by the Administrative Agent under the Operative
Documents and not promptly reimbursed to the Administrative Agent by the Lessee,
the Guarantor, the Lessor or the other Participants.  Each Participant’s
obligations under this paragraph shall survive the termination of the Operative
Documents and the discharge of the Lessee’s, the Guarantor’s, the Lessor’s and
each other Participant’s obligations thereunder.  This indemnity shall survive
the removal or resignation of the Administrative Agent.  In no event shall the
Administrative Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits) under
the Operative Documents, even if the Administrative Agent has been advised of
the likelihood of such loss or damage and regardless of the form of action.

 

68

--------------------------------------------------------------------------------


 

(e)           The Participants agree that, with respect to their respective
obligation to fund under the Operative Documents, the Investor Contribution, the
Credit Notes or the Lessor Loans, any Participant acting as Administrative Agent
shall have the same rights and powers hereunder as any other Participant and may
exercise the same as though it were not performing the duties specified herein;
and the terms “Participants” or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent, and the
Administrative Agent may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with the Lessee, the
Guarantor, the Lessor, each Participant or any of their respective Affiliates as
if it were not performing the duties specified herein, and may accept fees and
other consideration from the Lessee, the Guarantor, the Lessor, each Participant
or any of their respective Affiliates for services in connection with the
Operative Documents and otherwise without having to account for the same to any
Participant.

 

(f)            Each Participant hereby acknowledges that it has, independent of
and without reliance upon the Administrative Agent or any materials provided by
the Administrative Agent or any other Participant and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into the Operative Documents to which it is a party.  The
Administrative Agent shall in no event be liable to any Participant on account
of any materials prepared or provided by it.

 

SECTION 12.16.  Resignation by the Administrative Agent.

 

(a)           The Administrative Agent may resign as such at any time upon at
least thirty (30) days’ prior written notice to the Lessee, the Lessor, the
other Agents and the Participants.

 

(b)           In the event of such resignation, the Majority Participants shall
as promptly as practicable appoint a successor agent to replace the
Administrative Agent, subject to the prior written consent of the Lessee
(provided that such consent shall not (x) be required during the continuance of
a Lease Event of Default or any other Event of Default caused by a Lease Event
of Default and (y) in any event, be unreasonably withheld).  If no successor
Administrative Agent shall have been so appointed by the Majority Participants,
and shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may petition a court of competent jurisdiction to appoint a
successor Administrative Agent.  Any successor Administrative Agent shall (1) be
a commercial bank organized under the laws of the United States of America or of
any State thereof having a combined capital and surplus of at least $200,000,000
and (2) have commercial paper ratings of A-1 from S&P and P-1 from Moody’s. 
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  Notwithstanding the resignation of any Administrative Agent
hereunder, the provisions of Section 12.15 shall continue to inure to the
benefit of the Administrative Agent in respect of any action taken or omitted to
be taken by the Administrative Agent in its capacity as such while it was such
under the Operative Documents.

 

69

--------------------------------------------------------------------------------


 

SECTION 12.17.  Role of Arranger.  Each party hereto acknowledges hereby that it
is aware of the fact that Wachovia Capital Markets, LLC has acted as an
“arranger” with respect to the Overall Transaction.  The parties hereto
acknowledge and agree that Arranger and its Affiliates have not made any
representations or warranties concerning, and that they have not relied upon
Arranger as to, the tax, accounting or legal characterization or validity of (i)
the Operative Documents or (ii) any aspect of the Overall Transaction.  The
parties hereto acknowledge and agree that Arranger has no duties, express or
implied, under the Operative Documents in its capacity as Arranger.  The parties
hereto further agree that Section 3.1, Section 12.2 and this Section 12.17 are
for the express benefit of Arranger, and Arranger shall be entitled to rely
thereon as if it were a party hereto.

 

SECTION 12.18.  Binding Effect.  This Participation Agreement shall be binding
upon and inure to the benefit of the Lessee, the Guarantor and each other party
hereto and their respective successors and assigns.

 

SECTION 12.19.  Limited Liability.  Anything to the contrary contained in any
Operative Document notwithstanding, no Exculpated Person shall be personally
liable in any respect for any liability or obligation arising hereunder or under
any other Operative Document, including the payment of principal of, or interest
on, the Notes, or for monetary damages for the breach of performance of any of
the covenants contained in any of the Operative Documents, except as otherwise
expressly set forth in this Section 12.19.  The Debt Participants and the
Administrative Agent agree that, in the event any remedies under any Operative
Document are pursued, neither the Debt Participants nor the Administrative Agent
shall have any recourse against any Exculpated Person, for any deficiency, loss
or Claim for monetary damages or otherwise resulting therefrom and recourse
shall be had solely and exclusively against the Lessor’s Interests (excluding
Excluded Amounts) and the Lessee (with respect to the Lessee’s obligations under
the Operative Documents).  Notwithstanding the provisions of this Section,
nothing in any Operative Document shall:  (i) constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Notes, arising
under any Operative Document or secured by any Operative Document, but the same
shall continue until paid or discharged, provided that in no event shall this
clause (i) be deemed to change the non-recourse nature of the Notes as set forth
and provided in the Operative Documents; (ii) relieve any Exculpated Person from
liability and responsibility for (but only to the extent of the damages arising
by reason of), active waste knowingly committed by any Exculpated Person with
respect to the Facility, any fraud, gross negligence or willful misconduct on
the part of any Exculpated Person; (iii) relieve the Lessor from liability and
responsibility for (but only to the extent of the moneys misappropriated,
misapplied or not turned over), (A) except for Excluded Amounts,
misappropriation or misapplication by the Lessor (i.e., application in a manner
contrary to any of the Operative Documents) of any insurance proceeds or
condemnation award paid or delivered to the Lessor by any Person other than the
Administrative Agent or (B) except for Excluded Amounts, any rent or other
income or funds received by the Lessor from the Lessee that is not turned over
to the Administrative Agent; (iv) affect or in any way limit the Administrative
Agent’s rights and remedies under any Operative Document with respect to the
Rents and rights and powers of the Administrative Agent under the Operative
Documents or to obtain a judgment against the Lessees’ interest in the Facility
pursuant to the terms of the Operative Documents or the Administrative Agent’s
rights and powers to obtain a judgment against the Lessor; or (v) relieve any
Exculpated Person from liability and responsibility (A) with respect to such
Person’s

 

70

--------------------------------------------------------------------------------


 

obligations concerning Lessor Liens, (B) with respect to Lessor’s obligation to
fund its Investor Contribution pursuant to the terms and conditions set forth in
this Participation Agreement or (C) (but only to the extent of the damages
arising by reason of and only to the extent such liability or responsibility is
attributable to) any representation or warranty of any Exculpated Person
contained in Section 5.2 that was false or inaccurate in any material way when
made or the breach by any Exculpated Person of its obligations set forth in
Section 6.2(b), (d), (h) or (i), Section 6.3 or Section 6.4.

 

SECTION 12.20.  Consent to Certain Actions.  The Lessor shall transfer the
Facility in accordance with Article 15 of the Lease and each of the Lessor and,
if applicable, the Administrative Agent shall execute such documents and
instruments necessary to effect such transfer.  Upon satisfaction in full of the
Lessee’s obligations under the Operative Documents, the Administrative Agent
shall release the Mortgages and the Mortgaged Property, and, together with the
Lessor, execute such instruments and agreements as are necessary to effectuate
such release.  The Lessor and the Administrative Agent shall enter into
nondisturbance agreements.

 

SECTION 12.21.  Estoppel Certificates.  Each party hereto agrees that at any
time and from time to time at the expense of the Lessee, it will promptly, but
in no event later than ten (10) Business Days after request by any other party
hereto, execute, acknowledge and deliver to such other party or to any
prospective purchaser, assignee or mortgagee or third party designated by such
other party, a certificate stating, to the best of its knowledge (a) that the
Operative Documents are unmodified and in force and effect (or if there have
been modifications, that the Operative Documents are in force and effect as
modified and identifying the modification agreements); (b) if requested, the
amounts of outstanding:  Interest, Yield, Notes and Investor Amounts; (c) the
date to which Base Rent has been paid; (d) if requested of the Lessor, whether
or not there is any existing default by the Lessee in the payment of Base Rent
or any other sum of money due under the Operative Documents, and whether or not,
to the knowledge of the Lessor or the Administrative Agent, there is any other
existing Event of Default on the part of the Lessee or the Guarantor under the
Operative Documents and, if so, specifying the nature and extent thereof; (e) if
requested of the Lessee, whether or not, to the knowledge of the Lessee, there
is any existing default on the part of the Lessor under the Operative Documents
and, if so, specifying the nature and extent thereof; and (f) whether or not, to
the knowledge of the signer after the due inquiry and investigation, there are
any setoffs, defenses or counterclaims against enforcement of the obligations to
be performed under the Operative Documents existing in favor of the party
executing such certificate.

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Participation Agreement
to be duly executed by their respective officers thereto duly authorized as of
the day and year first above written.

 

 

ROSS DISTRIBUTION, INC., as Lessee

 

 

 

/s/J. Call

 

 

John G. Call

 

Senior Vice President and

 

Chief Financial Officer

 

 

 

 

 

ROSS STORES, INC., as Guarantor

 

 

 

/s/J. Call

 

 

John G. Call

 

Senior Vice President and

 

Chief Financial Officer

 

1

--------------------------------------------------------------------------------


 

 

WACHOVIA DEVELOPMENT CORPORATION,
as Lessor

 

 

 

/s/Evandor S. Jones, Jr.

 

 

Evander S. Jones, Jr.

 

Vice President

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Lessor Lender

 

 

 

/s/Lynwood D. Brewer

 

 

Lynwood Brewer

 

Vice President

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent

 

 

 

/s/Evandor S. Jones, Jr.

 

 

Evander S. Jones, Jr.

 

Vice President

 

2

--------------------------------------------------------------------------------


 

 

Credit Note Purchasers:

 

 

 

AMERICAN FIDELITY ASSURANCE
COMPANY, as a Credit Note Purchaser

 

 

 

By:  ADVANTUS CAPITAL MANAGEMENT,
INC.

 

 

 

/s/Lynne M. Mills

 

 

Lynne M. Mills

 

Vice President

 

 

 

 

 

FIRST PENN-PACIFIC LIFE INSURANCE
COMPANY, as a Credit Note Purchaser

 

 

 

By:

Delaware Investment Advisers, a series of

 

 

Delaware Management Business Trust,

 

 

Attorney-In-Fact

 

 

 

/s/Bradley S. Ritter

 

 

Bradley S. Ritter

 

Vice President

 

 

 

 

 

GE EDISON LIFE INSURANCE COMPANY, as a
Credit Note Purchaser,

 

 

 

By:  GE Asset Management Incorporated, its
Investment advisor

 

 

 

/s/Morian C. Mooers

 

 

Morian C. Mooers

 

Vice President – Private Investments

 

 

 

 

 

GENERAL ELECTRIC CAPITAL ASSURANCE
COMPANY, as a Credit Note Purchaser,

 

 

 

By:  GE Asset Management Incorporated, its
Investment advisor

 

 

 

/s/Morian C. Mooers

 

 

Morian C. Mooers

 

Vice President – Private Investments

 

3

--------------------------------------------------------------------------------


 

 

GE REINSURANCE CORPORATION, as a Credit
Note Purchaser,

 

 

 

By:  GE Asset Management Incorporated, its
Investment advisor

 

 

 

/s/Morian C. Mooers

 

 

Morian C. Mooers

 

Vice President – Private Investments

 

 

 

 

 

GREAT WESTERN INSURANCE COMPANY, as
a Credit Note Purchaser,

 

 

 

By:  ADVANTUS CAPITAL MANAGEMENT,
INC.

 

 

 

/s/Lynne M. Mills

 

 

Lynne M. Mills

 

Vice President

 

 

 

 

 

LINCOLN LIFE & ANNUITY COMPANY OF
NEW YORK, as a Credit Note Purchaser

 

 

 

By:

Delaware Investment Advisers, a series of

 

 

Delaware Management Business Trust,

 

 

Attorney-In-Fact

 

 

 

/s/Bradley S. Ritter

 

 

Bradley S. Ritter

 

Vice President

 

 

 

 

 

MINNESOTA LIFE INSURANCE COMPANY, as
a Credit Note Purchaser,

 

 

 

By:  ADVANTUS CAPITAL MANAGEMENT,
INC.

 

 

 

/s/Lynne M. Mills

 

 

Lynne M. Mills

 

4

--------------------------------------------------------------------------------


 

 

Vice President

 

 

 

 

 

MLT LIFE INSURANCE COMPANY, as a Credit
Note Purchaser,

 

 

 

By:  ADVANTUS CAPITAL MANAGEMENT,
INC.

 

 

 

/s/Lynne M. Mills

 

 

Lynne M. Mills

 

Vice President

 

 

 

 

 

THE LINCOLN NATIONAL LIFE INSURANCE
COMPANY, as a Credit Note Purchaser

 

 

 

By:

Delaware Investment Advisers, a series of

 

 

Delaware Management Business Trust,

 

 

Attorney-In-Fact

 

 

 

/s/Bradley S. Ritter

 

 

Bradley S. Ritter

 

Vice President

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I
to Participation Agreement

 

CREDIT NOTE PURCHASERS/PURCHASE COMMITMENTS

 

Credit Note Purchaser

 

Commitment

 

Commitment
Percentage

 

 

 

 

 

 

 

General Electric Capital Assurance Company

 

$

9,800,000.00

 

14.000

%

GE Edison Life Insurance Company

 

$

4,900,000.00

 

7.000

%

GE Reinsurance Corporation

 

$

9,800,000.00

 

14.000

%

The Lincoln National Life Insurance Company – Segment 19

 

$

3,000,000.00

 

4.286

%

The Lincoln National Life Insurance Company – Segment 74

 

$

3,000,000.00

 

4.286

%

The Lincoln National Life Insurance Company – Segment 66

 

$

3,000,000.00

 

4.286

%

The Lincoln National Life Insurance Company – Segment 71

 

$

2,000,000.00

 

2.857

%

The Lincoln National Life Insurance Company – Segment 73

 

$

1,000,000.00

 

1.429

%

Lincoln Life & Annuity Company of New York – Segment 63

 

$

2,000,000.00

 

2.857

%

Lincoln Life & Annuity Company of New York – Segment 66

 

$

1,000,000.00

 

1.429

%

First Penn-Pacific Life Insurance Company

 

$

4,700,000.00

 

6.714

%

Minnesota Life Insurance Company

 

$

6,883,335.00

 

9.833

%

American Fidelity Assurance Company

 

$

1,966,666.00

 

2.810

%

MTL Insurance Company

 

$

1,966,666.00

 

2.810

%

Great Western Insurance Company

 

$

983,333.00

 

1.405

%

 

 

 

 

 

 

Total Commitment

 

$

56,000,000.00

 

80

%

 

Schedule I-1

--------------------------------------------------------------------------------


 

SCHEDULE II
to Participation Agreement

 

Part A

 

LESSOR LENDERS/LESSOR LOAN COMMITMENTS

 

Lessor Lender

 

Commitment

 

Commitment
Percentage

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

$

10,500,000.00

 

15

%

 

Part B

 

Lessor

 

Investor Contribution
Commitment

 

Commitment
Percentage

 

 

 

 

 

 

 

Wachovia Development Corporation

 

$

3,500,000.00

 

5

%

 

Schedule I-1

--------------------------------------------------------------------------------


 

SCHEDULE III
to Participation Agreement

 

ADDRESSES FOR PAYMENT AND OTHER COMMUNICATIONS

 

LESSEE AND GUARANTOR:

 

Guarantor:

 

Ross Stores, Inc.

8311 Central Avenue

Newark, CA 94560

 

Attention:

 

John G. Call

Telephone:

 

510-505-4315

Facsimile:

 

510-505-4388

 

Lessee:

 

Ross Distribution, Inc.

8311 Central Avenue

Newark, CA 94560

 

Attention:

 

John G. Call

Telephone:

 

510-505-4315

Facsimile:

 

510-505-4388

 

Account Information:

Bank:  Wells Fargo Bank

ABA#:  121-000-248

Account Name: Ross Stores, Inc.

Account Number:  4103109716

 

LESSOR:

 

Wachovia Development Corporation

c/o Wachovia Bank, National Association

301 S. College Street, TW-16

Charlotte, NC 28288-0174

 

Attention:

 

Gabrielle Braverman

Telephone:

 

704-383-1967

Facsimile:

 

704-383-8108

 

Schedule II-1

--------------------------------------------------------------------------------


 

Account Information:

 

Wachovia Bank, National Association

New York, NY

ABA: 031201467

Acct #: 5030000010450

Account Name: Ross Stores

 

ADMINISTRATIVE AGENT:

 

Wachovia Bank, National Association

c/o Wachovia Bank, National Association

301 S. College Street, TW-16

Charlotte, NC 28288-0174

 

Attention:

 

Gabrielle Braverman

Telephone:

 

704-383-1967

Facsimile:

 

704-383-8108

 

Account Information:

 

Wachovia Bank, National Association

New York, NY

ABA: 031201467

Acct #: 5030000010450

Account Name: Ross Stores

 

LESSOR LENDER:

 

Wachovia Bank, National Association

c/o Wachovia Bank, National Association

301 S. College Street, TW-16

Charlotte, NC 28288-0174

 

Attention:

 

Gabrielle Braverman

Telephone:

 

704-383-1967

Facsimile:

 

704-383-8108

 

CREDIT NOTE PURCHASERS:

 

GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY

Address for Payment:

c/o GE Asset Management

Account:  General Electric Capital Assurance Company

601 Union Street, Suite 2200

Seattle, Washington  98101

 

Schedule II-2

--------------------------------------------------------------------------------


 

Attention:  Private Placements

Phone Number:  (206) 516-4515

Fax Number:  (206) 516-4578

 

Account Information:

Deutsche Bank

14 Wall Street

New York, New York  10005

SWIFT Code:  BKTR US 33

ABA #021001033

Account Number 99-911-145

FCC:  #097833

Ref:  security description, coupon, maturity, PPN #, identify principal or
interest Notices

All notices with respect to payments and written confirmation of each such
payment, including interest payments, redemptions, premiums, make wholes, and
fees should also be addressed as above with additional copies addressed to the
following:

 

GE Asset Management

Account:  General Electric Capital Assurance Company

3003 Summer Street

Stamford, Connecticut  06904

Attention:  Investment Accounting (Private Placement Event)

Phone Number:  (203) 356-2734

Fax Number:  (203) 356-3023

Jennifer.Ficko@corporate.ge.com (preferred method)

All notices with respect to payment date changes and floating interest rate
changes should also be addressed as above with additional copies addressed to
the following:

 

GE Asset Management

Account:  General Electric Capital Assurance Company

3003 Summer Street

Stamford, Connecticut  06904

Attention:  Trade Operations – Data Integrity

Phone Number:  (203) 921-2126

Fax Number:  (203) 326-4288

allison.lima@corporate.ge.com

All other notices and communications (including original note agreement,
conformed copy of the note agreement, amendment requests, financial statements)
and other general information to be addressed as first provided above.  If
available, an electronic copy is additionally requested.  Please send to the
following e-mail address:  GEAM.privateplacements@corporate.ge.com

Taxpayer I.D. Number:  91-6027719

 

GE REINSURANCE CORPORATION

Address for Payment:

c/o GE Asset Management Incorporated

 

Schedule II-3

--------------------------------------------------------------------------------


 

Account:  GE Reinsurance General Fund (GREGF)

Two Union Square, 601 Union Street

Seattle, Washington  98101

Attention:  Investment Department, Private Placements

Phone Number:  (206) 516-4515

Fax Number:  (206) 516-4578

 

Account Information:

Deutsche Bank Trust Company

16 Wall Street

New York, New York  10005

SWIFT Code:  BKTR US 33

ABA #021-001-033

Account Number 99-911-196

FCC:  GE Reinsurance General Fund (GREGF) #098908

Ref:  security description, coupon, maturity, PPN #, identify principal or
interest Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Taxpayer I.D. Number:  36-2667627

 

GE EDISON LIFE INSURANCE COMPANY

Address for Payment:

c/o GE Asset Management

Account:  GE Edison Life Insurance Company (VIP Account)

601 Union Street, Suite 2200

Seattle, Washington  98101

Attention:  Private Placements

Phone Number:  (206) 516-4515

Fax Number:  (206) 516-4578

 

Account Information:

The Bank of New York, Brussels

ABA #021-000-018

A/C #8900285451

FFC: GE Capital Edison / 4824068400

Ref:  security description, coupon, maturity, PPN #, identify principal or
interest Notices

All notices with respect to payments and written confirmation of each such
payment, including interest payments, redemptions, premiums, make wholes, and
fees should also be addressed as above with additional copies addressed to the
following:

 

GE Asset Management

 

Schedule II-4

--------------------------------------------------------------------------------


 

Account:  GE Edison Life Insurance Company (VIP Account)

3003 Summer Street

Stamford, Connecticut  06904

Attention:  Investment Accounting (Private Placement Event)

Phone Number:  (203) 356-2734

Fax Number:  (203) 356-3023

Jennifer.Ficko@corporate.ge.com (preferred method)

All notices with respect to payment date changes and floating interest rate
changes should also be addressed as above with additional copies addressed to
the following:

 

GE Asset Management

Account:  GE Edison Life Insurance Company (VIP Account)

3003 Summer Street

Stamford, Connecticut  06904

Attention:  Trade Operations – Data Integrity

Phone Number:  (203) 921-2126

Fax Number:  (203) 326-4288

allison.lima@corporate.ge.com

All other notices and communications (including original note agreement,
conformed copy of the note agreement, amendment requests, financial statements)
and other general information to be addressed as first provided above.  If
available, an electronic copy is additionally requested.  Please send to the
following e-mail address:  GEAM.privateplacements@corporate.ge.com

Taxpayer I.D. Number:  None (Foreign Company)

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

Address for Payment:

c/o Delaware Investment Advisers

2005 Market Street, 40th Floor

Philadelphia, Pennsylvania  19103

Attention:  Investments/Private Placements

Telefacsimile:  (215) 255-1296 Private Placements

 

Account Information:

The Bank of New York

New York, New York

ABA #021 0000 18

BNF Account:  IOC566

Attention:  Private Placement P&I Dept.

Ref:  PPN                 /Description of Payment/P-$/I-$)

For the account of:  The Lincoln National Life Insurance Company Custodial
Account Numbers Listed Below

 

Schedule II-5

--------------------------------------------------------------------------------


 

Principal
Amount of Notes

 

Account Name

 

Bank
Custody Number

 

 

 

 

 

 

 

$3,000,000

 

The Lincoln National Life Insurance Company—Segment 19

 

215718

 

$3,000,000

 

The Lincoln National Life Insurance Company—Segment 74

 

215768

 

$3,000,000

 

The Lincoln National Life Insurance Company—Segment 66

 

215733

 

$2,000,000

 

The Lincoln National Life Insurance Company—Segment 71

 

215734

 

$1,000,000

 

The Lincoln National Life Insurance Company—Segment 73

 

215769

 

 

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed to:

 

Delaware Investment Advisers

2005 Market Street, 40th Floor

Philadelphia, Pennsylvania  19103

Attention:  Fixed Income/Private Placements

Telefacsimile:  (215) 255-1296 — Private Placements

 

and

 

Lincoln National Corporation

1300 South Clinton Street, Mail Stop 6H-17

Fort Wayne, Indiana  46802

Attention:  K. Estep — Investment Accounting

Telefacsimile:  (260) 455-2622 — Investment Accounting

 

With duplicate notices with respect to payments to:

 

The Bank of New York

P. O. Box 19266

Newark, New Jersey  07195

Attention:  Private Placement P&I Department

Reference:  Account Name and PPN Number

Taxpayer I.D. Number:  35-0472300

 

LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK

Address for Payment:

c/o Delaware Investment Advisers

2005 Market Street, 40th Floor

Philadelphia, Pennsylvania  19103

Attention:  Investments/Private Placements

Telefacsimile:  (215) 255-1296 Private Placements

 

Schedule II-6

--------------------------------------------------------------------------------


 

Account Information:

Deutsche Bank

New York, New York

ABA #021001033

Private Placement Processing

A/C #99-911-145

For further credit to A/C:  Lincoln Life & Annuity Co of New York

For the account(s) listed below:

 

Principal
Amount of Notes

 

Account Name

 

Bank Custody
Number

 

 

 

 

 

 

 

$2,000,000

 

Lincoln Life & Annuity Company of New York—Segment 63

 

92989

 

$1,000,000

 

Lincoln Life & Annuity Company of New York—Segment 66

 

98440

 

 

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed to:

 

Delaware Investment Advisers

2005 Market Street, 40th Floor

Philadelphia, Pennsylvania  19103

Attention:  Fixed Income/Private Placements

Telefacsimile:  (215) 255-1296 — Private Placements

 

and

 

Lincoln National Corporation

1300 South Clinton Street, Mail Stop 6H-17

Fort Wayne, Indiana  46802

Attention:  K. Estep — Investment Accounting

Telefacsimile:  (260) 455-2622 — Investment Accounting

 

With duplicate notices with respect to payments to:

 

Deutsche Bank Trust Company Americas

P. O. Box 998

Bowling Green Station

New York, New York  10004

Attention:  Private Placement Unit

Telefacsimile:  (615) 835-2493 Attn Will Saad – Private Placements

Reference:  Account Name and PPN/CUSIP #

Taxpayer I.D. Number:  16-1505436

 

Schedule II-7

--------------------------------------------------------------------------------


 

FIRST PENN-PACIFIC LIFE INSURANCE COMPANY

Address for Payment:

c/o Delaware Investment Advisers

2005 Market Street, 40th Floor

Philadelphia, Pennsylvania  19103

Attention:  Investments/Private Placements

Telefacsimile:  (215) 255-1296 Private Placements

 

Account Information:

JPMorgan Chase Bank

New York, New York

ABA #021 00 0021

CHASE NYC/CTR/BNF

A/C 900-9-000200

For Further credit:  First Penn-Pacific Life Insurance Company

Bank Custody #: G-05996

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed to:

 

Delaware Investment Advisers

2005 Market Street, 40th Floor

Philadelphia, Pennsylvania  19103

Attention:  Fixed Income/Private Placements

Telefacsimile:  (215) 255-1296 — Private Placements

 

and

 

Lincoln National Corporation

1300 South Clinton Street, Mail Stop 6H-17

Fort Wayne, Indiana  46802

Attention:  K. Estep — Investment Accounting

Telefacsimile:  (260) 455-2622 — Investment Accounting

 

With duplicate notices with respect to payments to:

 

JPMorgan Chase Bank

Attention:  Private Placement Servicing Unit

14201 Dallas Parkway, 13th Floor

Dallas, Texas  75254

Telefacsimile:  (469) 477-1904 - Private Placements

Reference:  Account Name and PPN/CUSIP #

Taxpayer I.D. Number for First Penn-Pacific:  23-2044248

 

Schedule II-8

--------------------------------------------------------------------------------


 

MINNESOTA LIFE INSURANCE COMPANY

Address for Payment:

400 Robert Street North

St. Paul, Minnesota  55101

Attention:  Advantus Capital Management, Inc.

Telefacsimile:  (651) 223-5959

 

Account Information:

Deutsche Bank Trust Company Americas

ABA #021-001-033

DDA #50-189518  FBO Minnesota Life Insurance Company

Ref:  Issuer, Rate, Maturity, CUSIP/PPN, P&I Breakdown

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Taxpayer I.D. Number:  41-0417830

 

AMERICAN FIDELITY ASSURANCE COMPANY

Address for Payment:

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota  55101

Attention:  Client Administrator

 

Account Information:

Bank One Columbus

ABA #044000037

Account Number:  980401787

 

For further credit to:  Account Number 7000382500

Account Name:  American Fidelity Assurance Company

Attention:  Custody / Jai Ford (877) 244-1083

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued:  Strafe & Co.

Taxpayer I.D. Number:  73-0714500

 

MTL INSURANCE COMPANY

Address for Payment:

c/o Advantus Capital Management, Inc.

 

Schedule II-9

--------------------------------------------------------------------------------


 

400 Robert Street North

St. Paul, Minnesota  55101

Attention:  Client Administrator

 

Account Information:

The Northern Chgo/Trust

ABA #071-000-152

for credit to:  Account Number 5186041000

for further credit to:  MTL Insurance Company

Account Number 26-00621

Attention:  Income Collections

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Taxpayer I.D. Number:  36-1516780

 

GREAT WESTERN INSURANCE COMPANY

Address for Payment:

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota  55101

Attention:  Kay Rasmussen A9-4538

 

Account Information:

Deutsche Bank Trust Company Americas

ABA #026-001-033

 

For credit to:  Merrill Lynch Pierce Fenner & Smith, Inc.

Account #00810935

Reference Account Number:  70G-13700

Reference Name:  Great Western Insurance Company

Contact:  Traci Sabellico (201) 557-3212

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Taxpayer I.D. Number: 87-0395954

 

Schedule II-10

--------------------------------------------------------------------------------


 

SCHEDULE IV
to Participation Agreement

 

FILINGS AND RECORDINGS

 

Part A – Lessee Financing Statements:

 

(1)

 

Debtor:

 

Ross Distribution, Inc.

 

Organizational ID: 2367189

 

 

Assignor:

 

Wachovia Development Corporation, as Lessor

 

 

Secured Party:

 

Wachovia Bank, National Association, as Administrative Agent

 

(2)

 

Debtor:

 

Ross Distribution, Inc., as Lessee

 

 

 

 

Secured Party:

 

Wachovia Bank, National Association, as Administrative Agent

 

 

 

 

 

 

 

To be filed in the following states and offices:

 

 

 

 

 

 

 

 

 

1.  California Secretary of State

 

 

 

 

 

 

 

Part B – Lessor Financing Statements:

 

 

 

 

 

 

 

(1)

 

Debtor:

 

Wachovia Development Corporation, as Lessor, Organizational ID: NC 0227005/
Federal Employer Identification Number: 56-1610288

 

 

 

 

 

 

 

Secured Party:

 

Wachovia Bank, National Association, as Administrative Agent

 

 

 

 

 

To be filed in the following states and offices:

 

 

 

 

 

North Carolina Secretary of State

 

Part C – Memorandum of Lease and Deed of Trust

 

Lessee/Trustor: Ross Distributions, Inc.

Lessor/Beneficiary:  Wachovia Development Corporation (or Administrative Agent
on its behalf)

 

Part D – Mortgages, Assignments of Lease and Fixture Filings

 

All to be filed in the Riverside County, California Records:

 

North Carolina Secretary of State

 

(1)

 

First Lien Mortgage:

 

 

 

 

 

Trustor: Wachovia Development Corporation and Ross Distribution, Inc.

Beneficiary:  Wachovia Bank, National Association, as Administrative Agent (on
behalf of Lessor Lenders)

 

--------------------------------------------------------------------------------


 

(2)

 

Second Lien Mortgage:

 

 

 

Trustor: Wachovia Development Corporation and Ross Distribution, Inc.

Beneficiary:  Wachovia Bank, National Association, as Administrative Agent (on
behalf of Debt Participants

 

(3)

 

First Lien Assignment of Lease:

 

Assignor: Wachovia Development Corporation

Assignee:  Wachovia Bank, National Association, as Administrative Agent (on
behalf of Lessor Lenders)

 

(4)

 

Second Lien Assignment of Lease:

 

Assignor: Wachovia Development Corporation

Assignee:  Wachovia Bank, National Association, as Administrative Agent (on
behalf of Debt Participants)

 

 

 

(5)

 

Fixture Filings (unless covered by Mortgages):  Riverside County, California
Records

 

 

 

Part E – Deed

 

 

 

(1)

 

Grant Deed from the current owner of fee title to the Facility to Wachovia
Development Corporation

 

--------------------------------------------------------------------------------


 

APPENDIX A
to Participation Agreement

 

DEFINITIONS AND INTERPRETATION

 

--------------------------------------------------------------------------------